Exhibit 10.1

Execution Version

 

 

$415,000,000

AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT

by and among

XPO LOGISTICS, INC. AND

CERTAIN SUBSIDIARIES OF XPO LOGISTICS, INC.

NAMED HEREIN,

as Borrowers,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Agent,

MORGAN STANLEY SENIOR FUNDING, INC. AND JPMORGAN CHASE BANK, N.A.,

as Co-Collateral Agents

MORGAN STANLEY SENIOR FUNDING, INC., CREDIT SUISSE SECURITIES (USA)

LLC, DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES LLC AND CITIGROUP
GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

J.P. MORGAN SECURITIES LLC AND DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents

-and-

CREDIT SUISSE SECURITIES (USA) LLC, CITIGROUP GLOBAL MARKETS INC., AND KEYBANK
NATIONAL ASSOCIATION,

as Co-Documentation Agents

Dated as of April 1, 2014

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENT

 

1.

   DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS      2   
   1.1   

Definitions

     2       1.2   

Rules of Construction

     44       1.3   

Interpretive Matters

     45       1.4   

GAAP

     45       1.5   

Timing of Payment or Performance

     45       1.6   

Quebec Matters

     46       1.7   

Quebec Security

     46       1.8   

Permitted Encumbrances

     47       1.9   

Interest Act (Canada)

     47       1.10   

Criminal Code (Canada)

     47       1.11   

Anti-Money Laundering (Canada)

     47   

2.

   AMOUNT AND TERMS OF CREDIT      48       2.1   

Credit Facilities

     48       2.2   

Letters of Credit

     51       2.3   

Prepayments

     56       2.4   

Use of Proceeds

     57       2.5   

Interest; Applicable Margins

     57       2.6   

Cash Management Systems

     59       2.7   

Fees

     59       2.8   

Receipt of Payments

     60       2.9   

Application and Allocation of Payments

     60       2.10   

Loan Account and Accounting

     61       2.11   

Indemnity

     61       2.12   

Access

     63       2.13   

Taxes

     63       2.14   

Capital Adequacy; Increased Costs; Illegality

     65       2.15   

Single Loan

     68       2.16   

Incremental Revolving Loans; Extensions

     68       2.17   

Bank Products

     70       2.18   

Reserves Generally

     70   

3.

   CONDITIONS PRECEDENT      71       3.1   

Conditions to the Initial Loans

     71       3.2   

Further Conditions to Each Loan, Each Letter of Credit Obligation, and Each
Continuation/Conversion

     74   

 

-i-



--------------------------------------------------------------------------------

4.

   REPRESENTATIONS AND WARRANTIES      75       4.1   

Corporate Existence; Compliance with Law

     75       4.2   

Chief Executive Offices; Collateral Locations; FEIN

     75       4.3   

Corporate Power; Authorization; Enforceable Obligations

     75       4.4   

Financial Statements and Business Plan

     76       4.5   

Material Adverse Effect

     77       4.6   

Ownership of Property; Liens

     77       4.7   

Labor Matters

     77       4.8   

Subsidiaries and Joint Ventures

     78       4.9   

Investment Company Act

     78       4.10   

Margin Regulations

     78       4.11   

Taxes/Other

     78       4.12   

ERISA

     78       4.13   

No Litigation

     79       4.14   

Brokers

     79       4.15   

Intellectual Property

     79       4.16   

Full Disclosure

     80       4.17   

Environmental Matters

     80       4.18   

Insurance

     80       4.19   

Deposit and Disbursement Accounts

     80       4.20   

No Default

     81       4.21   

Creation and Perfection of Security Interests

     81       4.22   

Solvency

     81       4.23   

Foreign Assets, Control Regulations, and Anti-Money Laundering

     81       4.24   

Patriot Act: Use of Proceeds

     81       4.25   

[Reserved]

     82       4.26   

Status as Senior Debt

     82       4.27   

FCPA and Related

     82       4.28   

Borrowing Base Certificates

     82       4.29   

Drivers

     82       4.30   

Canadian Pension Plans and Canadian Benefit Plans

     83   

5.

   FINANCIAL STATEMENTS AND INFORMATION      83       5.1   

Financial Reports and Notices

     83       5.2   

Collateral Reporting

     86   

 

-ii-



--------------------------------------------------------------------------------

6.

   AFFIRMATIVE COVENANTS      87       6.1   

Maintenance of Existence and Conduct of Business

     87       6.2   

Payment of Charges and Taxes

     87       6.3   

Books and Records

     88       6.4   

Insurance; Damage to or Destruction of Collateral

     88       6.5   

Compliance with Laws

     88       6.6   

PATRIOT Act

     88       6.7   

Intellectual Property

     88       6.8   

Environmental Matters

     89       6.9   

[Reserved]

     89       6.10   

Further Assurances

     89       6.11   

ERISA Matters

     89       6.12   

New Subsidiaries

     89       6.13   

Designation of Subsidiaries

     90       6.14   

Post-Closing Matters

     91       6.15   

Use of Proceeds

     91       6.16   

Driver Payables

     91       6.17   

Rolling Stock

     91   

7.

   NEGATIVE COVENANTS      92       7.1   

Mergers, Fundamental Changes, Etc

     92       7.2   

Investments; Loans and Advances

     93       7.3   

Indebtedness

     95       7.4   

Affiliate Transactions

     97       7.5   

Amendment of Certain Documents; Line of Business

     98       7.6   

[Reserved.]

     98       7.7   

Liens

     98       7.8   

Sale of Capital Stock and Assets

     101       7.9   

ERISA

     103       7.10   

Financial Covenants

     103       7.11   

Hazardous Materials

     104       7.12   

Limitations on Payments, Prepayments of Indebtedness

     104       7.13   

Restricted Payments

     105       7.14   

Change of Jurisdiction of Incorporation; Change of Fiscal Year

     105       7.15   

[Reserved.]

     105   

 

-iii-



--------------------------------------------------------------------------------

   7.16   

No Speculative Transactions

     106       7.17   

Canadian Pension Plans

     106       7.18   

OFAC; Patriot Act

     106       7.19   

Limitation of Restrictions Affecting Subsidiaries

     106   

8.

   TERM      107       8.1   

Termination

     107       8.2   

Survival of Obligations Upon Termination of Financing Arrangements

     107   

9.

   EVENTS OF DEFAULT; RIGHTS AND REMEDIES      107       9.1   

Events of Default

     107       9.2   

Remedies

     110       9.3   

Waivers by Credit Parties

     110       9.4   

Cure Right

     110   

10.

   APPOINTMENT OF AGENT      111       10.1   

Appointment of Agents

     111       10.2   

Agents’ Reliance, Etc

     112       10.3   

MSSF, JPMorgan Chase and Affiliates

     113       10.4   

Lender Credit Decision

     113       10.5   

Indemnification

     113       10.6   

Successor Agent and Successor Co-Collaterals

     114       10.7   

Setoff and Sharing of Payments

     115       10.8   

Advances; Payments; Availability of Lender’s Pro Rata Share; Return of Payments;
Non-Funding Lenders; Dissemination of Information; Actions in Concert

     115       10.9   

Actions in Concert

     118       10.10   

Procedures

     118       10.11   

Collateral Matters

     118       10.12   

Additional Agents

     119       10.13   

Distribution of Materials to Lenders and L/C Issuers

     119       10.14   

Agent

     120   

11.

   ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND ASSIGNS      120       11.1   

Assignment and Participations

     120       11.2   

Successors and Assigns

     123       11.3   

Certain Assignees

     124   

12.

   MISCELLANEOUS      124       12.1   

Complete Agreement; Modification of Agreement

     124   

 

-iv-



--------------------------------------------------------------------------------

   12.2   

Amendments and Waivers

     124       12.3   

Fees and Expenses

     126       12.4   

No Waiver

     128       12.5   

Remedies

     128       12.6   

Severability

     128       12.7   

Conflict of Terms

     128       12.8   

Confidentiality

     128       12.9   

GOVERNING LAW

     129       12.10   

Notices

     130       12.11   

Section Titles

     132       12.12   

Counterparts

     132       12.13   

WAIVER OF JURY TRIAL

     132       12.14   

Press Releases and Related Matters

     132       12.15   

Reinstatement

     132       12.16   

Advice of Counsel

     132       12.17   

No Strict Construction

     133       12.18   

Patriot Act Notice

     133       12.19   

Currency Equivalency Generally

     133       12.20   

Judgment Currency

     133       12.21   

Electronic Transmissions

     133       12.22   

Independence of Provisions

     134       12.23   

No Third Parties Benefited

     135       12.24   

Relationships between Lenders and Credit Parties

     135   

13.

   CROSS-GUARANTY      135       13.1   

Cross-Guaranty

     135       13.2   

Waivers by Borrowers

     136       13.3   

Benefit of Guaranty

     136       13.4   

Subordination of Subrogation, Etc

     136       13.5   

Election of Remedies

     136       13.6   

Limitation

     137       13.7   

Contribution with Respect to Guaranty Obligations

     137       13.8   

Liability Cumulative

     138       13.9   

Obligations of the Canadian Domiciled Credit Parties

     138       13.10   

No Novation

     138   

 

-v-



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annex A

     —        

Cash Management System

Annex B

     —        

Agent’s Wire Transfer Information

Annex C

     —        

Commitments as of Closing Date

Exhibit 2.1(a)(i)

     —        

Form of Notice of Revolving Credit Advance

Exhibit 2.1(a)(ii)

     —        

Form of Revolving Note

Exhibit 2.1(b)(ii)

     —        

Form of Swing Line Note

Exhibit 2.5(e)

     —        

Form of Notice of Conversion/Continuation

Exhibit 5.2

     —        

Form of Borrowing Base Certificate

Exhibit 11.1(a)

     —        

Form of Assignment Agreement

Schedule A-1

     —        

Subsidiary Guarantors

Schedule (2.1)

     —        

Agent’s Representatives

Schedule (4.1)

     —        

Type of Entity; Jurisdiction of Organization

Schedule (4.2)

     —        

Chief Executive Office, Jurisdiction of Organization; Principal Place of
Business; Collateral Locations; FEIN

Schedule (4.6)

     —        

Real Estate and Leases

Schedule (4.7)

     —        

Labor Matters

Schedule (4.8)

     —        

Subsidiaries and Joint Ventures

Schedule (4.11)

     —        

Tax Matters

Schedule (4.13)

     —        

Litigation

Schedule (4.14)

     —        

Brokers

Schedule (4.15)

     —        

Intellectual Property

Schedule (4.17)

     —        

Hazardous Materials

Schedule (4.19)

     —        

Deposit Accounts

Schedule (4.21(a))

     —        

Pledged Collateral Filing Offices

Schedule (6.13)

     —        

Unrestricted Subsidiaries

Schedule (6.14)

     —        

Post-Closing Matters

Schedule (7.2)

     —        

Existing Investments

Schedule (7.3(d))

     —        

Existing Indebtedness

Schedule (7.4)

     —        

Affiliate Transactions

Schedule (7.7)

     —        

Liens in Existence on Closing Date

 

-vi-



--------------------------------------------------------------------------------

REVOLVING LOAN CREDIT AGREEMENT

This AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT (this “Agreement”),
dated as of April 1, 2014, by and among XPO LOGISTICS, INC., a Delaware
corporation (“Parent Borrower”), and certain of Parent Borrower’s wholly-owned
domestic subsidiaries signatory hereto, as borrowers (collectively, referred to
herein as the “U.S. Borrowers” and each, individually, as a “U.S. Borrower”),
XPO Logistics Canada Inc., an Ontario corporation (“XPO Canada”), and certain of
Parent Borrower’s wholly-owned other Canadian subsidiaries signatory hereto, as
borrowers (collectively, referred to herein as the “Canadian Borrowers” and
each, individually, as a “Canadian Borrower” and together with the U.S.
Borrowers, collectively, referred to herein as the “Borrowers” and each,
individually, as a “Borrower”); the other Credit Parties (with such term and
each other capitalized term used but not defined in this preamble having the
meaning assigned thereto in Article 1), from time to time, signatory hereto;
MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative agent for the
Lenders (together, with any permitted successors in such capacity, “Agent”);
MSSF and JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), as co-collateral agents
for the Lenders (together, with any permitted successors in such capacity,
“Co-Collateral Agents”); the Lenders and L/C Issuers signatory hereto from time
to time.

RECITALS

WHEREAS, Borrowers, Agent and the Lenders (as defined in the Existing Credit
Agreement (as defined below)) are party to the Existing Credit Agreement;

WHEREAS, Borrowers, have requested that Agent and the Lenders amend and restate
the Existing Credit Agreement, to among other things provide for a $415,000,000
secured revolving credit facility on the terms and subject to the conditions set
forth in this Agreement for purposes permitted under Section 2.4;

WHEREAS, the U.S. Borrowers have agreed to secure all of their Obligations under
the Loan Documents by granting to Agent, for the benefit of the Secured Parties,
a first priority security interest in the U.S. Collateral;

WHEREAS, the Canadian Borrowers have agreed to secure all of their Obligations
under the Loan Documents by granting to Agent, for the benefit of the Secured
Parties, a first priority security interest in the Canadian Collateral;

WHEREAS, the Lenders are willing to make certain loans and other extensions of
credit to the Borrowers of up to such amounts upon the terms and conditions set
forth herein; and

WHEREAS, all Annexes, Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS.

1.1 Definitions. For purposes of this Agreement:

“30 Day Availability” means the quotient obtained by dividing (a) the sum of
each day’s Availability during the 30-consecutive day period immediately
preceding a proposed transaction by (ii) 30.

“AAR” means the Association of American Railroads or any successor thereto.

“AAR Rules” means the Code of Car Service Rules/Code of Car Hire Rules contained
in AAR Circular OT-10 as promulgated in the Official Railway Equipment Register,
as in effect from time to time, or any successor thereto.

“Account Debtor” means any Person who may become obligated to any Credit Party
on account of, an Account, Chattel Paper or General Intangibles (including a
payment intangible).

“Account” means all “accounts” as defined in the Code or the PPSA, as
applicable, now owned or hereafter acquired by any Credit Party.

“Accounting Changes” has the meaning ascribed to it in Section 1.4.

“Acquisition” means, with respect to any Person, (a) the acquisition by such
Person of the Capital Stock of any other Person resulting in such other Person
becoming a Subsidiary of such Person, (b) the acquisition by such Person of all
or substantially all of the assets of any other Person or of a division or
business line of such Person, or (c) any merger, amalgamation or consolidation
of such Person or a Subsidiary of such Person with any other Person so long as
the surviving or continuing entity of such merger, amalgamation or consolidation
is such Person or a Subsidiary of such Person.

“Activation Event” and “Activation Notice” have the meanings ascribed thereto in
Annex A.

“Administrative Services Agreement” means that certain Administrative Services
Agreement, dated October 15, 2001, by and between Pacer International and
Greenbrier Leasing Company LLC, as amended, restated, supplemented or otherwise
modified from time to time.

“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

“Affected Lender” has the meaning ascribed to it in Section 2.14(d).

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 20% or more of the Capital Stock having ordinary voting power
in the election of directors of such Person and (b) each Person that controls,
is controlled by or is under common control with such Person. For the purposes
of this definition, “control” of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise. Notwithstanding the foregoing, the term “Affiliate” shall
specifically exclude Agent, each Co-Collateral Agent and each Lender.

“Agent” has the meaning ascribed to it in the preamble to this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Aggregate Consideration” means, with respect to any Permitted Acquisition, the
sum (without duplication) of (a) the aggregate amount of all cash paid (or to be
paid) by the Borrowers or any of their Subsidiaries in connection with such
Permitted Acquisition (excluding payments of fees and costs and expenses in
connection therewith and all contingent cash purchase price, earn-out and other
similar contingent obligations of any Borrower and its Subsidiaries incurred and
reasonably expected to be incurred in connection therewith (as determined in
good faith by Parent Borrower at the time of the consummation of the
Acquisition)), (b) the aggregate principal amount of all Indebtedness assumed,
incurred, acquired, refinanced and/or issued in connection with such Permitted
Acquisition, including without limitation any seller notes (or other similar
obligations) to the extent permitted by Section 7.3 and (c) the fair market
value of all other consideration (other than common Capital Stock and other
Qualified Capital Stock of Parent Borrower) payable in connection with such
Permitted Acquisition.

“Agreement” means this $415,000,000 Amended and Restated Revolving Loan Credit
Agreement, dated as of April 1, 2014, by and among the Borrowers, the other
Credit Parties party hereto, Agent, Co-Collateral Agents and the Lenders and L/C
Issuers from time to time party hereto, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Appendices” has the meaning ascribed to it in the recitals to this Agreement.

“Applicable Commitment Fee Percentage” shall mean, for any day, the applicable
percentage set forth below under the caption “Applicable Commitment Fee
Percentage” based upon the Quarterly Average Unused Revolving Facility Balance
as of the last day of the most recently ended fiscal quarter:

 

Quarterly Average Unused Revolving Facility Balance

  

Applicable Commitment Fee Percentage

Category 1

> 50% of the Total Commitments

   0.375% per annum

Category 2

££ 50% of the Total Commitments

   0.25% per annum

(i) the Applicable Commitment Fee Percentage shall be calculated once each
fiscal quarter, as of the last day of each such fiscal quarter, based upon the
Quarterly Average Unused Revolving Facility Balance for such fiscal quarter,
(ii) the Applicable Commitment Fee Percentage from the Closing Date through and
including the last day of the first fiscal quarter to end following the Closing
Date shall be the applicable percentage set forth in Category 1 above and
thereafter shall be adjusted in accordance with the provisions hereof, (iii) in
the event that the Borrowers fail to provide any Borrowing Base Certificate
required hereunder with respect thereto for any period on the date required
hereunder, effective as of the date on which such Borrowing Base Certificate was
otherwise required, the Applicable Commitment Fee Percentage shall be deemed to
be Category 1 above for all purposes until the date on which such required
Borrowing Base Certificate is provided and (iv) at any time after the occurrence
and during the continuance of an Event of Default, the Applicable Commitment Fee
Percentage shall be deemed to be Category 1 above.

In the event that the Borrowing Base Certificate delivered is inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Commitment Fee Percentage for any period
(an “Applicable Period”) than the Applicable Commitment Fee Percentage applied
for such Applicable Period, then (a) the Parent Borrower shall as promptly as
practicable deliver to Agent a corrected Borrowing Base Certificate for such
Applicable Period, (b) the Applicable Commitment Fee Percentage shall be
determined based on the corrected Borrowing Base Certificate for

 

-3-



--------------------------------------------------------------------------------

such Applicable Period, and (c) the Borrowers shall as promptly as practicable
pay to Agent (for the account of the Lenders during the Applicable Period or
their successors and assigns) the accrued additional Commitment Fee owing as a
result of such increased Applicable Commitment Fee Percentage for such
Applicable Period. This paragraph shall not limit the rights of Agent,
Co-Collateral Agents or the Lenders with respect to Article 9 hereof, and shall
survive the termination of this Agreement.

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

“Applicable Conditions” means (a) there is no Default or Event of Default
existing immediately before or after such transaction, (b) (x) the 30 Day
Availability immediately preceding the proposed transaction and (y) Availability
on the date of the proposed transaction (in each case, calculated on a pro forma
basis for such transaction and/or any Advance) is equal to or greater than the
greater of (i) 12.5% of Available Credit and (ii) $25,000,000 and (c) for
transactions in an amount in excess of $2,500,000, Parent Borrower shall have
delivered a customary officer’s certificate to Agent certifying as to compliance
with the requirements of clauses (a) and (b).

“Applicable Margin” shall mean for any day with respect to any LIBOR Loan or any
Base Rate Loan, the applicable margin per annum set forth below under the
caption “LIBOR Margin,” “Base Rate Margin,” as the case may be, based upon the
Quarterly Average Availability Percentage as of the last day of the most
recently ended fiscal quarter:

 

Quarterly Average Availability Percentage

  

LIBOR Margin

  

Base Rate Margin

Category 1

< 33%

   2.25%    1.25%

Category 2

³ 33%

< 67%

   2.00%    1.00%

Category 3

³ 67%

   1.75%    0.75%

(i) the Applicable Margin shall be calculated and established once each fiscal
quarter, as of the last day of each such fiscal quarter, and shall remain in
effect until adjusted thereafter after the end of each such fiscal quarter,
(ii) each adjustment of the Applicable Margin shall be effective as of the first
day of a fiscal quarter based on the Quarterly Average Availability Percentage
for the immediately preceding fiscal quarter, (iii) in the event that the
Borrowers fail to provide any Borrowing Base Certificate required hereunder with
respect thereto for any period on the date required hereunder, effective as of
the date on which such Borrowing Base Certificate was otherwise required, the
Applicable Margin shall be deemed to be Category 1 above for all purposes until
the date on which such required Borrowing Base Certificate is provided and
(iv) at any time after the occurrence and during the continuance of an Event of
Default, upon notice from Agent to Parent Borrower the Applicable Margin shall
be deemed to be Category 1 above.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Borrowing
Base Certificate delivered is inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any applicable period than the Applicable Margin applied
for such applicable period, then (i) Parent Borrower shall as promptly as
possible deliver to Agent a corrected Borrowing Base Certificate for

 

-4-



--------------------------------------------------------------------------------

such Applicable Period, (ii) the Applicable Margin shall be determined based on
the corrected Borrowing Base Certificate for such Applicable Period, and
(iii) the Borrowers shall as promptly as possible pay to Agent (for the account
of the Lenders during the applicable period or their successors and assigns) the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period. This paragraph shall not limit the rights of
Agent, Co-Collateral Agents or the Lenders with respect to Article 9 hereof, and
shall survive the termination of this Agreement.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in revolving commercial loans and similar extensions of
credit in the ordinary course of its business and (b) is advised or managed by
(i) such Lender, (ii) any Affiliate of such Lender or (iii) any Person (other
than a natural Person) or any Affiliate of any Person (other than a natural
Person) that administers or manages such Lender.

“Assignment Agreement” has the meaning ascribed to it in Section 11.1(a)(i).

“Availability” means, as of any date of determination, the amount (if any) by
which (a) the Available Credit, exceeds (b) the sum of the aggregate Dollar
Equivalent of (i) Revolving Credit Advances plus (ii) Letter of Credit
Obligations (other than Letter of Credit Obligations cash collateralized in
accordance with the terms of the Loan Documents) plus (iii) Swing Line Loans
plus (iv) the Existing Senior Notes Reserve.

“Available Credit” means, as of any date of determination, the lesser of (a) the
Commitment of all Lenders and (b) the Borrowing Base as most recently reported
by the Credit Parties on or prior to such date of determination.

“Average Availability Percentage” shall mean, as of any date of determination
with respect to any period, an amount equal to the sum of the actual amount of
Availability on each day during such period expressed as a percentage of the
Available Credit for such day, divided by the number of days in such period.

“Average Unused Revolving Facility Balance” shall mean, as of any date of
determination, an amount equal to the sum of (a) the Commitments less (b) the
sum of (i) the aggregate Dollar Equivalent of the Revolving Credit Advances
outstanding on such day, plus (ii) Letter of Credit Obligations (other than
Letter of Credit Obligations cash collateralized in accordance with the terms of
the Loan Documents), divided by the number of days in such period.

“BA Rate” means (i) the rate of interest per annum equal to the average rate
applicable to bankers’ acceptances with a comparable face amount to the
principal amount of the applicable Canadian Dollar Loans and having an identical
or comparable term as the LIBOR Period of the proposed Canadian Dollar Loans,
displayed and identified as such on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuter Monitor Money Rates Service as
at or about 10:00 A.M. (Toronto time) on the day that is the first day of such
LIBOR Period (or, if such day is not a Business Day, as of 10:00 A.M. (Toronto
time) on the immediately preceding Business Day), or (ii) if such rates do not
appear on the CDOR Page at such time and on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1.0%) as of 10:00 A.M. (Toronto time) on such day at which Agent (or
a bank that is listed on Schedule 1 of the Bank Act (Canada) acceptable to
Agent) is then offering to purchase such bankers’ acceptances having such
specified term (or a term as closely as possible comparable to such specified
term).

 

-5-



--------------------------------------------------------------------------------

“Bank Products” means any one or more of the following types of services or
facilities extended to the Credit Parties by a Person who at the time such
services or facilities were extended was a Lender or Agent (or any Affiliate or
branch of a Lender or Agent): (a) any treasury or other cash management
services, including (i) deposit account, (ii) automated clearing house (ACH)
origination and other funds transfer, (iii) depository (including cash vault and
check deposit), (iv) zero balance accounts and sweep, and other ACH
Transactions, (v) return items processing, (vi) controlled disbursement,
(vii) positive pay, (viii) lockbox, (ix) account reconciliation and information
reporting, (x) payables outsourcing, (xi) payroll processing, and (xii) daylight
overdraft facilities and (b) card services, including (i) credit card (including
purchasing card and commercial card), (ii) prepaid card, including payroll,
stored value and gift cards, (iii) merchant services processing, and (iv) debit
card services.

“Bank Products Documents” means all agreements entered into from time to time by
the Credit Parties in connection with any of the Bank Products.

“Bank Products Obligations” means any debts, liabilities and obligations as
existing from time to time of any Credit Party arising from or in connection
with any Bank Products under any Bank Product Document and, if Agent or any
Lender ceases to be Agent or a Lender, as applicable, any debts, liabilities and
obligations as existing from time to time of any Credit Party to Agent or such
Lender, as applicable, arising from or in connection with any Bank Product
Documents entered into at a time when Agent was Agent or such Lender was a
Lender, as applicable.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et
seq.

“Base Rate” means, for any day, a floating rate equal to the highest of (i) the
rate that Agent announces from time to time as its prime or base commercial
lending rate, as in effect from time to time, (ii) the Federal Funds Rate plus
50 basis points per annum and (iii) LIBOR Rate for a LIBOR Period of one-month
beginning on such day plus 1.00%. Each change in any interest rate provided for
in this Agreement based upon the Base Rate shall take effect at the time of such
change in the Base Rate.

“Base Rate Loan” means a Loan or portion thereof bearing interest by reference
to the (a) Base Rate, with respect to Base Rate Loans made in Dollars and
(b) Canadian Base Rate, with respect to Canadian Base Rate Loans made in
Canadian Dollars.

“Base Rate Margin” means the per annum interest rate margin from time to time in
effect and payable in addition to the (a) Base Rate, with respect to Base Rate
Loans made in Dollars and (b) Canadian Base Rate, with respect to Canadian Base
Rate Loans made in Canadian Dollars, applicable to the Revolver Credit Advances,
as determined by reference to the definition of Applicable Margin.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“Blocked Accounts” has the meaning ascribed to it in Annex A.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Borrower Materials” has the meaning ascribed to it in Section 10.13(a).

“Borrower Representative” means Parent Borrower in its capacity as Borrower
Representative pursuant to the provisions of Section 2.1(c).

 

-6-



--------------------------------------------------------------------------------

“Borrower Workspace” has the meaning ascribed to it in Section 10.13(a).

“Borrower” and “Borrowers” have the respective meanings ascribed to them in the
preamble to this Agreement.

“Borrowing Base” means, at any time, the sum of the U.S. Borrowing Base plus the
Canadian Borrowing Base.

“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by Borrower Representative substantially in the form attached
to this Agreement as Exhibit 5.2, as such form, subject to the terms hereof, may
from time to time be modified as agreed by Parent Borrower and Co-Collateral
Agents.

“Borrowing Base Collateral” has the meaning ascribed to it in Section 2.18.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans means any such day that is also a LIBOR Business Day.
When used in connection with any Loan to a Canadian Borrower or any payment made
in connection therewith, the term “Business Day” shall also exclude any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the Province of Ontario.

“Business Plan” means Borrowers’ and their Subsidiaries’ forecasted
consolidated: (a) balance sheets; (b) income statements; and (c) cash flow
statements, in a format consistent with the historical Financial Statements of
Borrowers and their Subsidiaries, together with appropriate supporting details
and a statement of underlying assumptions.

“Canadian Availability” means, as of any date of determination, the amount (if
any) by which (a) Canadian Available Credit, exceeds (b) the sum of the
aggregate Dollar Equivalent of (i) Revolver Credit Advances made to the Canadian
Borrowers plus (ii) the Canadian Borrowers’ Letter of Credit Obligations (other
than the Canadian Borrowers’ Letter of Credit Obligations cash collateralized in
accordance with the terms of the Loan Documents).

“Canadian Available Credit” means, as of any date of determination, the lesser
of (a) the Canadian Commitment and (b) the Canadian Borrowing Base as most
recently reported by the Credit Parties on or prior to such date of
determination.

“Canadian Base Rate” means, at any time, the annual rate of interest equal to
the greater of (a) the annual rate from time to time publicly announced by Agent
(or a bank that is listed on Schedule 1 of the Bank Act (Canada) acceptable to
Agent) as its prime rate in effect for determining interest rates on Canadian
Dollar denominated commercial loans made in Canada and (b) the annual rate of
interest equal to the sum of the 30-day BA Rate at such time plus 1% percent per
annum.

“Canadian Benefit Plan” means each pension, retirement, savings, profit sharing,
medical, dental and other employee health and welfare plan, arrangement or
program sponsored, maintained or contributed to by any Credit Party or under
which any Credit Party has any actual or potential liability in respect of its
employees or former employees in Canada, other than a Canadian Pension Plan.

“Canadian Borrower” and “Canadian Borrowers” has the meaning ascribed to it in
the preamble to this Agreement.

 

-7-



--------------------------------------------------------------------------------

“Canadian Borrowers’ Letter of Credit Obligations” means the aggregate Dollar
Equivalent of all Letter of Credit Obligations in connection with the issuance
of Letters of Credit on behalf of a Canadian Borrower or in respect of the
Canadian Commitments.

“Canadian Borrowing Base” means, as of any date of determination, from time to
time, as to the Canadian Borrowers, an amount equal to the aggregate Dollar
Equivalent of the sum at such time of:

(a) an amount equal the least of:

(i) the sum at such time of (A) the U.S. Borrowing Base minus the sum of
(x) Revolver Credit Advances plus (y) Letter of Credit Obligations (other than
Letter of Credit Obligations cash collateralized in accordance with the terms of
the Loan Documents) plus (z) Swing Line Loans plus (B) the product of (x) 85%
multiplied by (y) the Canadian Borrowers’ Eligible Accounts plus (C) the lesser
of (x) the product of (1) 65% multiplied by (2) the cost of the Canadian
Borrowers’ Eligible Equipment (but net of delivery charges, sales tax and other
costs incidental to the purchase thereof), and (y) the product of (1) 85%
multiplied by (2) the cost of the Canadian Borrowers’ Eligible Equipment (but
net of delivery charges, sales tax and other costs incidental to the purchase
thereof) multiplied by the Net Orderly Liquidation Value percentage identified
in the most recent Equipment appraisal obtained by Agent, at such time; provided
that the Canadian Borrowing Base shall not include sub-clause (C) above until
such time as the Requisite Lenders consent in accordance with the provisions of
Section 12.2, after the Closing Date, to include assets described in sub-clause
(C) above in the calculation of the Canadian Borrowing Base; provided further
that a maximum of 10% of the Canadian Borrowing Base that is calculated under
this clause (i) shall be attributable to the Canadian Borrowers’ Eligible
Equipment;

(ii) $100,000,000; and

(iii) Availability; minus

(b) the Dilution Reserve, the Rent Reserve, the Canadian Priority Payables
Reserve, and such other Reserves established by Co-Collateral Agents in their
Permitted Discretion in conformity with Section 2.18.

The Canadian Borrowing Base shall be determined by reference to the most recent
Borrowing Base Certificate delivered to Agent pursuant to Section 5.2.
Notwithstanding anything to the contrary contained herein, determinations as to
Reserves, and adjustments related to the Canadian Borrowing Base shall be made
by Co-Collateral Agents in their Permitted Discretion in conformity with
Section 2.18 and to assure that the Canadian Borrowing Base is calculated in
accordance with the terms of this Agreement.

“Canadian Commitment” means, as to any Lender, the commitment of such Lender to
make Advances as set forth on Annex C to the Canadian Borrowers, which
commitment constitutes a subfacility of the Commitment of such Lender. The
aggregate Canadian Commitment on the Closing Date is One Hundred Million Dollars
($100,000,000), which commitment constitutes a subfacility of the aggregate
Commitments of all Lenders.

“Canadian Dollars” or “C$” means the lawful currency of Canada.

“Canadian Domiciled Credit Party” means the Canadian Borrowers and any other
Credit Party incorporated or otherwise organized under the laws of Canada or any
province or territory thereof.

 

-8-



--------------------------------------------------------------------------------

“Canadian Guarantor” means each Guarantor that is incorporated or otherwise
organized under the laws of Canada or any province or territory thereof.

“Canadian Guaranty” means that certain Guaranty, substantially in the form as
agreed to by Agent, dated as of October 18, 2013, executed by each Borrower and
Subsidiary Guarantor in favor of Agent for the benefit of the Secured Parties,
as amended, restated, supplemented or otherwise modified from time to time.

“Canadian Lenders” means the Persons (or an Affiliate or branch of any such
Person that is acting on behalf of such Person, in which case the term “Canadian
Lenders” shall include any such Affiliate or branch with respect to the Canadian
Loans made by such Affiliate or branch) as having a Canadian Commitment and any
other Person that shall acquire a Canadian Commitment, other than any such
Person that ceases to be a Canadian Lender pursuant to an Assignment and
Assumption.

“Canadian Letters of Credit” has the meaning ascribed to it in Section 2.2(f).

“Canadian Loans” means, at any time, the sum of the aggregate Dollar Equivalent
of (a) the aggregate amount of Revolving Credit Advances outstanding to the
Canadian Borrowers plus (b) the aggregate Canadian Borrowers’ Letter of Credit
Obligations. Unless the context otherwise requires, references to the
outstanding principal balance of the Canadian Loans shall include the
outstanding balance of the Canadian Borrowers’ Letter of Credit Obligations.

“Canadian Overadvance” means, as of any date of determination, the sum of the
aggregate Dollar Equivalent of (i) Canadian Loans then outstanding less (ii) the
Canadian Available Credit.

“Canadian Pension Plan” means a “registered pension plan”, as that term is
defined in subsection 248(1) of the Income Tax Act (Canada).

“Canadian Priority Payables Reserve” means, on any date of determination and
only with respect to a Canadian Domiciled Credit Party, Reserves established by
Agent in its Permitted Discretion for amounts secured by any Liens, choate or
inchoate, which rank or which would reasonably be expected to rank in priority
senior to or pari passu with Agent’s Liens on Collateral in the Canadian
Borrowing Base, including, without duplication, amounts deemed to be held in
trust, or held in trust, pursuant to applicable law, any such amounts due and
not paid for wages, vacation pay, amounts payable under the Wage Earner
Protection Program Act (Canada) pursuant to the BIA or the CCAA, amounts due and
not paid pursuant to any legislation on account of workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due under the Income Tax Act (Canada), on account of sales tax, goods and
services tax, value added tax, harmonized sales tax, amounts currently or past
due and not paid for realty, municipal or similar taxes and all amounts
currently or past due and not contributed, remitted or paid to any Canadian
Pension Plans or the Canada Pension Plan, and other pension fund obligations and
contributions (including in respect of any wind-up deficiency in respect of any
Defined Benefit Plan) as required under applicable law, or any similar statutory
or other claims that would have or would reasonably be expected to have priority
over or be pari passu with any Liens granted to Agent in the future.

“Canadian Security Agreements” means, collectively, those certain Security
Agreements, dated as of October 18, 2013, and those certain deeds of movable
hypothec dated on or about October 18, 2013, made by the Canadian Domiciled
Credit Parties party thereto in favor of Agent, on behalf of itself and for the
benefit of the Secured Parties, as amended, restated, supplemented or otherwise
modified from time to time.

 

-9-



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a Capital Lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) including capitalized software expenses, that
should be capitalized under GAAP on a consolidated balance sheet of such Person
and its Subsidiaries, excluding (i) Permitted Acquisitions, (ii) reinvestments
of net cash proceeds from Dispositions or casualty events, (iii) interest
capitalized during such period, and (iv) expenditures of a Person that are
actually paid for by a third party to the extent such Person and its
Subsidiaries have not provided and are not required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other Person (whether before, during or after such period).

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP on the Closing Date, would be required to be classified and accounted
for as a capital lease on a balance sheet of such Person and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease or other arrangement prior to the first date on which such
lease may be terminated by the lessee without payment of a penalty of early
termination amount; provided that all leases of any Person that are or would be
characterized as operating leases in accordance with GAAP immediately prior to
the Closing Date shall continue to be accounted for as operating leases (and not
as Capital Leases) for purposes of this Agreement regardless of any change in
GAAP following the date that would otherwise require such leases to be
recharacterized as Capital Leases.

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the capitalized amount of the obligation of the lessee thereunder that,
in accordance with GAAP, would appear on a balance sheet of such lessee in
respect of such Capital Lease.

“Capital Stock” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act), other than
Indebtedness that is convertible into Parent Borrower’s common Capital Stock.

“Cash Collateral Account” has the meaning ascribed to it Section 2.2(c)(i).

“Cash Dominion Period” means the date from and after a Cash Dominion Triggering
Event and continuing at all times thereafter for a period of 30 consecutive days
during which no Cash Dominion Triggering Event exists.

“Cash Dominion Triggering Event” means (a) an Event of Default has occurred and
is continuing, (b) one or more of the Borrowers have failed to comply in any
material respect with cash management provisions relating to cash dominion, or
(c) Availability is less than the greater of (x) 12.5% of the Available Credit
and (y) $25,000,000 for 3 consecutive Business Days.

“Cash Equivalents” means:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally and fully guaranteed by the United States or Canada or
an instrumentality or agency thereof and entitled to the full faith and credit
of the United States or Canada, in each case having a rating of at least “A-1”
from S&P or at least “P-1” from Moody’s;

 

-10-



--------------------------------------------------------------------------------

(b) securities issued by any state of the United States or any province of
Canada or any political subdivision of any such state or province, or any public
instrumentality thereof having, in each case having a rating of at least “A-1”
from S&P or at least “P-1” from Moody’s;

(c) domestic and LIBOR certificates of deposit or bankers’ acceptances issued by
any Lender or any other bank having combined capital and surplus of not less
than $500,000,000 in the case of United States or Canadian domestic banks;

(d) overnight demand deposits, demand deposits and time deposits (including
certificates of deposit) maturing within 12 months from the date of deposit
thereof, (i) with any office of any Lender or (ii) with a domestic office of any
national or state bank or trust company which is organized under the Laws of the
United States or any state therein or the District of Columbia or Canada or any
province or territory thereof, which has capital, surplus and undivided profits
of at least $500,000,000 (or the equivalent thereof in Canadian Dollars);

(e) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(f) shares of any money market or other mutual funds (i) at least 90% of whose
assets comprise securities of the types described in subsections (a) through
(c) above, (ii) having net assets in excess of $500,000,000 and (iii) having
obtained from either S&P or Moody’s the highest rating obtainable for money
market funds in the United States or Canada.

“Cash Management Systems” has the meaning ascribed to it in Section 2.6.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“CERCLA” has the meaning ascribed to it in the definition of “Environmental
Laws”.

“CFC” means a “controlled foreign corporation” under Section 957 of the IRC.

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 35%, or more, of the Capital Stock of Parent Borrower
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Board of Directors of Parent Borrower, (b) a majority
of the members of the Board of Directors of Parent Borrower do not constitute
Continuing Directors, or (c) Parent Borrower fails to own and control, directly
or indirectly (i) 100% of Capital Stock of each other Borrower existing on the
Closing Date or (ii) the initial equity position acquired by Parent Borrower in
any entity acquired and designated as a Borrower after the Closing Date (in each
case under this clause (c), other than directors’ qualifying shares and except
for sales or dispositions permitted hereunder).

“Charges” means all federal, state, provincial, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, claims or encumbrances owed
by any Credit Party and upon or relating to (a) the Collateral, (b) the
Obligations, (c) the employees, payroll, income, capital or gross receipts of
any Credit Party, (d) any Credit Party’s ownership or use of any properties or
other assets, or (e) any other aspect of any Credit Party’s business.

 

-11-



--------------------------------------------------------------------------------

“Chassis” means any intermodal chassis owned by any U.S. Borrower consisting of
steel frames with rubber tires and employed in the conduct of such U.S.
Borrower’s or any U.S. Guarantor’s business to transport containers over
highways.

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code
or the PPSA, as applicable, including electronic chattel paper, now owned or
hereafter acquired by any Credit Party.

“Closing Date” means April 1, 2014.

“Co-Collateral Agent” has the meaning ascribed to it in the preamble to this
Agreement.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, publication or priority of, or
remedies with respect to, Agent’s, Co-Collateral Agent’s or any Lender’s Lien on
any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in another State other than the State of New York, the term “Code” means
the Uniform Commercial Code in such other State.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Borrower or its Subsidiaries in or upon which
a Lien is granted by such Person in favor of Agent under any of the Loan
Documents.

“Collateral Access Agreement” means an agreement in writing, in form and
substance reasonably satisfactory to Agent, from any lessor of premises to any
Credit Party or any Person to whom any Collateral is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located.

“Collateral Documents” means the U.S. Security Agreement, the Canadian Security
Agreements, the Guaranties, the Intellectual Property Security Agreements, the
Memorandum of Security Agreement(s), and all similar agreements entered into
guarantying payment of, or granting a Lien upon property as security for payment
of, the Obligations.

“Collection Account” means that certain account of Agent specified on Annex B
hereto, or such other account as may be specified in writing by Agent as the
“Collection Account.”

“Commitment” means with respect to each Lender, its Commitment, and, with
respect to all Lenders, the aggregate amount of their Commitments, in each case,
as such Dollar amounts are set forth on Annex C or in the most recent Assignment
Agreement executed by such Lender as the same may be increased from time to time
pursuant to Section 2.16. The aggregate Commitment on the Closing Date is
$415,000,000.

“Commitment Termination Date” means the earliest of (a) October 17, 2018,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 9.2(b), (c) the date of prepayment in full by
the Borrowers of the Loans and the cancellation and return of all Letters of
Credit or the cash collateralization (or delivery of back-to-back letters of
credit from a financial institution reasonably satisfactory to Agent) of all
Letter of Credit Obligations pursuant to Section 2.2, and the permanent
reduction of all Commitments to zero Dollars ($0), (d) July 1, 2017, unless
(i) the Existing Senior Notes (other than

 

-12-



--------------------------------------------------------------------------------

Existing Senior Notes in a principal amount not in excess of the Maximum Amount)
have been repaid-in-full and obligations thereunder terminated prior to July 1,
2017 or (ii) the Existing Senior Notes (other than Existing Senior Notes in a
principal amount not in excess of the Maximum Amount, but only so long as
Existing Senior Notes Reserve has been established and continues to be
maintained), and the obligations thereunder, are converted into Parent
Borrower’s Qualified Capital Stock, or (e) the date that is 90-days prior to the
maturity date of the Existing Senior Notes or any Refinancing Indebtedness in
respect of the Existing Senior Notes (other than any such Refinancing
Indebtedness in a principal amount not in excess of the Maximum Amount).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning ascribed to it in Section 5.1(b).

“Concentration Account” and “Concentration Accounts” have the meanings ascribed
to them in Annex A.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes.

“Consolidated Net Income” means, for any period, for Parent Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of Parent
Borrower and its Restricted Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period.

“Continuing Director” means (a) any member of the Board of Directors who was a
director of Parent Borrower on the Closing Date and (b) any individual who
becomes a member of the Board of Directors after the Closing Date if such
individual was approved, appointed or nominated for election to the Board of
Directors by JPE or a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent Borrower and whose initial assumption of office resulted from such
contest or the settlement thereof, unless such appointment is approved by JPE.

“Contracts” means all “contracts,” as such term is defined in the Code or the
PPSA, as applicable, now owned or hereafter acquired by any Credit Party, in any
event, including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which any
Credit Party may now or hereafter have any right, title or interest, including
any agreement relating to the terms of payment or the terms of performance of
any Account.

“Contractual Obligations” means, with respect to any Person, any security issued
by such Person or any document or undertaking (other than a Loan Document) to
which such Person is a party or by which it or any of its property is bound or
to which any of its property is subject.

“Controlled Affiliates” means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, has
Majority Control of or is Majority Controlled by or is under common Majority
Control with the Person specified.

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting to such Credit Party any
right to use any Copyright.

“Copyrights” has the meaning ascribed to it in the U.S. Security Agreement.

 

-13-



--------------------------------------------------------------------------------

“Covenant Trigger Period” means the period (a) commencing on the day that (i) an
Event of Default occurs or (ii) Availability is less than the greater of (x) 10%
of Available Credit and (y) $20,000,000 and (b) continuing until, at all times
thereafter for a period of 30 consecutive days during which, (i) no Event of
Default exists and (ii) Availability shall have been not less than the greater
of (x) 10% of Available Credit and (y) $20,000,000.

“Credit Parties” means each Borrower and each Guarantor.

“Cure Amount” has the meaning ascribed to it in Section 9.4(a).

“Cure Right” has the meaning ascribed to it in Section 9.4(a).

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning ascribed to it in Section 2.5(d).

“Defined Benefit Plan” has the meaning specified in Section 7.17(a).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

“Dilution” means, without duplication, with respect to any period, a percentage
based upon the experience of the immediately prior twelve (12) month period that
is the result of dividing the aggregate dollar amount of (a) all deductions,
credit memos, returns, adjustments, allowances, bad debt write-offs and other
non-cash credits which are recorded to reduce the Credit Parties’ Accounts in a
manner consistent with current and historical accounting practices of the Credit
Parties, by (b) the Credit Parties’ total gross sales during such period.

“Dilution Reserve” means, as of any date of determination, a reserve established
by Co-Collateral Agents in an amount equal to the result of (a) the percentage
by which Dilution is greater than 5%, times (b) the amount of Eligible Accounts
as set forth on the most recent Borrowing Base Certificate received by
Co-Collateral Agents. If the Dilution does not exceed 5%, the Dilution Reserve
shall be zero dollars ($0).

“Disbursement Account” and “Disbursement Accounts” have the meanings ascribed to
them in Annex A.

“Disposition” means with respect to any property, any sale, lease, license, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole on or prior to the date that is ninety-one (91) days after the
date set forth in clause (a) of the definition of Commitment Termination Date,
(b) is secured by any assets of any Borrower or any of its Subsidiaries, (c) is
exchangeable or convertible at the option of the holder into debt securities or
any other form of Indebtedness of any Borrower or any of its Subsidiaries or
(d) provides for the mandatory payment of dividends regardless of whether or not
the Board of Directors has declared any dividends.

 

-14-



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Capital Stock solely because the holders thereof have the right to
require a Borrower or any of its Subsidiaries to repurchase such Capital Stock
upon the occurrence of a “change of control” or an asset Disposition shall not
constitute Disqualified Capital Stock if the terms of such Capital Stock provide
that such Borrower or such Subsidiary may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with the provisions of Section 7.13.

“Disqualified Institution” means (i) any Person identified by name in writing to
Agent and the Lenders as a Disqualified Institution prior to the Closing Date
and (ii) a competitor of any Borrower or its Subsidiaries identified by name in
writing to Agent and the Lenders as Disqualified Institutions prior to the
Closing Date and any other Person identified by name in writing to Agent and the
Lenders after the Closing Date to the extent such Person becomes a direct
competitor of any Borrower or its Subsidiaries, which designations shall become
effective two days after delivery of each such written supplement to Agent and
the Lenders, but which shall not apply retroactively to disqualify any Persons
that have previously acquired an assignment or participation interest in the
Loans; provided that a “competitor” shall not include any bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial revolving loans and similar extensions of credit in the
ordinary course of business which is managed, sponsored or advised by any Person
controlling, controlled by or under common control with such competitor, and for
which no personnel involved with the investment of such competitor thereof, as
applicable, (i) makes any investment decisions or (ii) has access to any
information (other than information publicly available) relating to the Credit
Parties or any entity that forms a part of the Credit Parties’ business
(including their Subsidiaries).

“Documents” means all “documents,” as such term is defined in the Code or the
PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.

“Dodd-Frank Act” has the meaning ascribed to it in Section 2.14(e).

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent in Dollars of such amount as
determined by Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
Canadian Dollars. In making any determination of the Dollar Equivalent, Agent
shall use the relevant Spot Rate in effect on the date on which a Dollar
Equivalent is required to be determined pursuant to the provisions of this
Agreement. As appropriate, amounts specified herein as amounts in Dollars shall
be or include any relevant Dollar Equivalent amount.

“Dollars” or “$” means the lawful currency of the United States.

“Domestic Subsidiary” means each Subsidiary of Parent Borrower other than the
Foreign Subsidiaries.

“Driver” means an operator of a motor vehicle.

“Driver Contract” means any contract, agreement or arrangement between a Credit
Party and a Driver for the operation of a motor vehicle owned or leased by such
Credit Party.

“Driver Payables” means all amounts owed by any Credit Party to a Driver under
the terms of a Driver Contract between such Credit Party and such Driver.

 

-15-



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person for any fiscal period, an amount
equal to the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent deducted in calculating
Consolidated Net Income for such period, (i) consolidated Interest Expense,
(ii) consolidated income tax expense (including tax credits to income on a
consolidated basis for such period) for all federal, state, local, withholding,
franchise, foreign, state single business unitary and similar taxes,
(iii) consolidated depreciation expense, (iv) consolidated amortization expense
(including, without limitation, amortization of goodwill and other intangible
assets and amortization or write-off of debt discount or deferred financing
costs and debt issuance costs and commissions, discounts and other fees, costs,
expenses and charges associated with Indebtedness), (v) expenses, fees or
charges paid with respect to the Related Transactions and the Pacer Acquisition,
and (vi) net loss (or gain) on early extinguishment of debt, (c) plus or minus,
as applicable (without duplication), (i) any net non-cash gain or loss resulting
in such period from foreign currency balance sheet adjustments as required by
GAAP to the extent such gain or loss was added to or subtracted from, as
applicable, Consolidated Net Income, (ii) any unusual or non-recurring non-cash
charges (including any impairment charge or asset write-off pursuant to GAAP)
(provided that if any such non-cash charge represents an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from EBITDA to such extent), (iii) to
the extent the related loss is not added back in calculating such Consolidated
Net Income, proceeds of business interruption insurance policies to the extent
of such related loss, (iv) any fees, costs and expenses of Parent Borrower and
its Subsidiaries incurred as a result of the Pacer Acquisition, Permitted
Acquisitions, recapitalizations, Investments and Dispositions permitted
hereunder (including, without limitation, expenses in respect of earn-out
obligations incurred, in each case, thereunder) and the issuance of Capital
Stock or Indebtedness permitted hereunder, in all cases under this clause (c),
whether or not successful, (v) all non-cash equity compensation expenses,
(vi) the amount of any restructuring charges or reserves or non-recurring
integration costs deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions after the Closing Date and costs related to the closure and/or
consolidation of facilities, severance, relocation costs, integration and
facilities opening costs, transition costs and other restructuring costs, in
each case, within twelve months following the date of such transaction and
(vii) the amount of net cost savings, operating improvements or synergies
projected by Parent Borrower in good faith to be realized within twelve months
following the date of the Pacer Acquisition and any Permitted Acquisitions,
other Investments permitted hereunder, recapitalizations, Investments and
Dispositions as a result of specified actions initiated or to be taken
(calculated on a pro forma basis as though such cost savings had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (A) such net cost savings
and operating improvements or synergies are reasonably identifiable and
quantifiable and reflected in each Compliance Certificate delivered to Agent for
any period in which such cost savings are reflected in Consolidated EBITDA,
(B) aggregate amounts added pursuant to clauses (vi) and (vii) shall not exceed
15% of EBITDA for any period and (C) no cost savings shall be added pursuant to
this clause (vii) to the extent duplicative of any expenses or charges relating
to such net cost savings and operating improvements or synergies that are
included in clause (vi) above, plus or minus (d) to the extent such amounts
decrease or increase Consolidated Net Income, other non-cash items (excluding
any such non-cash item to the extent it represents the reversal of an accrual or
reserve for a potential cash item in any prior period) and any extraordinary
gains, losses or charges (including all fees and expenses relating thereto) or
expenses. For purposes of clarity, to the extent that there is any “gain” or
“income”, then the amount of such gain or income shall be deducted from EBITDA,
and to the extent that there is any “loss”, then the amount of such loss shall
be added back to EBITDA. For the purposes of calculating EBITDA during any four
Fiscal Quarter period in which an Acquisition (including the Pacer Acquisition)
or a Disposition has occurred (each, a “Reference Period”), (x) if at any time
during such Reference Period, Borrower or any Subsidiary shall have made any
Disposition, the EBITDA for such Reference Period shall be reduced by an amount
equal to the EBITDA (if positive) attributable to the property that is the
subject of such Disposition for such Reference Period or increased by an amount
equal to the EBITDA (if negative)

 

-16-



--------------------------------------------------------------------------------

attributable thereto for such Reference Period and (y) if during such Reference
Period Borrower or any Subsidiary shall have made an Acquisition, EBITDA for
such Reference Period shall be calculated after giving Pro Forma Effect thereto
as if such Acquisition occurred on the first day of such Reference Period.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.

“Eligible Accounts” means Accounts created by any Borrower other than any
Account:

(a) with respect to which the applicable Borrower does not have good and valid
title to such Account;

(b) that is not a valid, legally enforceable obligation of an Account Debtor
payable in Dollars (in the case of a U.S. Borrower) or payable in Canadian
Dollars or Dollars (in the case of a Canadian Borrower), to such Person in the
United States (in the case of a U.S. Borrower) or the United States or Canada
(in the case of a Canadian Borrower) in the ordinary course of business of such
Borrower;

(c) which is not subject to a first priority perfected security interest in
favor of Agent (other than Liens that are the subject of a Canadian Priority
Payables Reserve);

(d) which is subject to any Lien other than (i) a Lien in favor of Agent and
(ii) a Permitted Encumbrance which does not have priority over the Lien in favor
of Agent;

(e) for which the Account Debtor has failed to pay within one hundred and twenty
(120) days after the date of the original invoice therefor;

(f) with respect to which (i) the goods giving rise to such Account have not
been shipped and billed to the Account Debtor or (ii) the services giving rise
to such Account have not been performed and billed to the Account Debtor;
provided that Accounts which satisfy all of the other criteria described in this
definition and would be deemed ineligible solely because of the failure to
comply with this clause (f) shall nevertheless be eligible in an aggregate
amount not to exceed at any time twenty-five percent (25%) of all Eligible
Accounts if (i) the Account Debtor has not been billed but the goods giving rise
to such Account have been shipped and/or the services have been completed, and
(ii) the Accounts have been unbilled from the date of shipment or performance,
as applicable, for not more than thirty (30) days;

(g) which is unpaid more than ninety (90) days after the original due date
therefor;

(h) which is owing by an Account Debtor for which fifty percent (50%) or more of
the dollar amount of all accounts owing from such Account Debtor and its
Controlled Affiliates are ineligible pursuant to clauses (e) or (g) above;

(i) which is owing by an Account Debtor but only to the extent of the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all
Borrowers in excess of fifteen percent (15%) (or, with respect to the Account
Debtor identified in writing by Parent Borrower to Agent prior to the Closing
Date, twenty percent (20%)) of the aggregate amount of Eligible Accounts of all
Borrowers;

(j) with respect to which any applicable covenant, representation or warranty
contained in this Agreement or in any other Loan Document (including
documentation with respect to applicable foreign jurisdictions) has been
breached or is not true, in each case, in any material respect;

 

-17-



--------------------------------------------------------------------------------

(k) which (i) does not arise from the sale of goods in the ordinary course of
the Credit Parties’ business, (ii) does not arise from the performance of
services in the ordinary course of the Credit Parties’ business, (iii) is not
(subject to clause (f)(ii) above) evidenced by an invoice issued by a U.S.
Borrower (in case of the U.S. Borrowing Base) or a Borrower (in case of the
Canadian Borrowing Base) which has been sent to the Account Debtor (provided,
that it is understood and agreed that Railcar Receivables are not evidenced by
invoices, and that the absence of such invoice shall not be a basis for
excluding such Accounts from Eligible Accounts), (iv) represents progress
billing or a billing that is contingent upon any Credit Party’s completion of
any further performance, (v) represents a sale on a bill-and-hold, guarantied
sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any
other repurchase or return basis, (vi) relates to payments of interest,
(vii) relates to restricted proceeds of Inventory which are subject to a title
retention arrangement or (viii) relates to tooling or other similar activities;

(l) was invoiced more than once (including chargebacks, debit memos, credits and
rebills) other than payment reminders and multiple invoices with respect to
Accounts in which partial or multiple shipments are made on such Account, in
each case, sent in the ordinary course of business;

(m) with respect to which any check or other instrument of payment has been
returned uncollected for any reason (other than bank error);

(n) which is owed by an Account Debtor which, to the actual knowledge of a
Credit Party, has (i) applied for, suffered, or consented to the appointment of
any receiver, custodian, trustee, monitor, liquidator or similar person of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, custodian, monitor, liquidator or similar person of its assets,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
insolvent, winding up, or voluntary or involuntary case under any Insolvency
Laws (other than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under any Insolvency Laws and reasonably acceptable to
Co-Collateral Agents), (iv) has admitted in writing its inability, or is
generally unable, to pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation (or has announced plans to cease operation) of its
business (or a material portion thereof);

(o) which is owed by any Account Debtor which, to the actual knowledge of a
Credit Party, has sold all or substantially all of its assets, other than the
discontinuance or sale of a line of business or brand by such Account Debtor in
the ordinary course of business;

(p) which is owed by an Account Debtor which (i) in case of the U.S. Borrowing
Base, (x) does not maintain a material place of business in the United States or
Canada or (y) is not organized under applicable law of the United States or
Canada or any state of the United States or province of Canada and (ii) in case
of the Canadian Borrowing Base, (x) does not maintain a material place of
business in the United States or Canada or (y) is not organized under applicable
law of the United States or Canada or any state of the United States or any
province of Canada;

(q) (i) in case of the U.S. Borrowing Base, which is owed in any currency other
than in Dollars and (ii) in case of the Canadian Borrowing Base, which is owed
in any currency other than in Dollars and Canadian Dollars;

(r) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States or Canada unless such Account is backed by a Letter of Credit reasonably
acceptable to Co-Collateral Agents which is in the possession of

 

-18-



--------------------------------------------------------------------------------

Agent, (ii) the government of Canada or a province or territory thereof unless
the Account has been assigned, if required, to Agent in compliance with the
Financial Administration Act (Canada) (or similar applicable law of such
province or territory), and any other steps necessary to perfect or render
opposable the Lien of Agent in such Account have been complied with to
Co-Collateral Agents’ reasonable satisfaction, or (iii) the government of the
United States, or any department, agency, public corporation or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary
to perfect the Lien of Agent in such Account have been complied with to Agent’s
reasonable satisfaction;

(s) which is owed by any Controlled Affiliate, employee, officer, director or
agent of any Credit Party; provided that, so long as transactions between them
and the Borrower are arms-length, portfolio companies of JPE, that do business
with a Borrower in the ordinary course of business, will not be treated as
Controlled Affiliates for purposes of this clause (s);

(t) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Credit Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof, in each case, unless a no-set-off letter in
form and substance reasonably acceptable to Co-Collateral Agents has been
provided by the Account Debtor with respect to any claims, rights, setoff or
dispute;

(u) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(v) which is evidenced by any promissory note, chattel paper, or instrument;

(w) with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and
such Credit Party created a new receivable for the unpaid portion of such
Account with a later due date than the original receivable;

(x) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, state, provincial, foreign,
municipal or local, including, without limitation, the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(y) which was created on cash on delivery terms;

(z) which, in the case of Railcar Receivables, exceed the product of monthly
average of Railcar Receivables reported in the three most recent monthly
“car-hire reports” made by AAR, or any successor thereto, to Greenbrier Leasing
Company LLC or to a U.S. Borrower, multiplied by two (2); and

(aa) which Co-Collateral Agents determine in their Permitted Discretion may not
be paid by reason of the Account Debtor’s inability to pay or which
Co-Collateral Agents otherwise determine in their Permitted Discretion is
unacceptable for any reason whatsoever.

There has been excluded from each Account any portion of such Account
representing sales tax, excise tax, goods and services tax, harmonized tax or
any other Taxes or collections on behalf of any Governmental Authority which
such Borrower is obligated to distribute or remit to such Governmental
Authority.

 

-19-



--------------------------------------------------------------------------------

Subject to Section 12.2(b), Agent shall establish a Dilution Reserve and a Rent
Reserve and Agent shall have the right to establish, modify or eliminate such
other Reserves against Eligible Accounts from time to time in its Permitted
Discretion in conformity with Section 2.18. Any Accounts which are not Eligible
Accounts shall nevertheless be part of the Collateral.

In the event that an Account, which was previously an Eligible Account, ceases
to be an Eligible Account hereunder, Borrower Representative shall exclude such
Account from Eligible Accounts on, and at the time of submission to Agent of,
the next Borrowing Base Certificate. In determining the amount of the Eligible
Account, the face amount of an Account shall be reduced by, without duplication
and to the extent such reduction is not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including, any amount that any Credit Party is obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)), and (ii) the aggregate amount of all cash received in
respect of such Account but not yet applied by any Credit Party to reduce the
amount of such Account.

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, finance company, financial institution, any fund that invests in
revolving loans, (c) any Affiliate of a Lender, or (d) an Approved Fund of a
Lender; provided that in any event, “Eligible Assignee” shall not include
(i) any natural person, (ii) any Disqualified Institution or (iii) any Borrower,
any Subsidiary or any Affiliate thereof.

“Eligible Equipment” means Equipment of the U.S. Borrowers (in case of the U.S.
Borrowing Base) or all Borrowers (in case of the Canadian Borrowing Base)
(a) that is located at one of the business locations of a Credit Party set forth
on Schedule (4.6), (b) that is not excluded as ineligible by virtue of the one
or more of the criteria set forth below, and (c) in respect of which Agent has
completed a Borrowing Base Collateral review and an appraisal report, in form
and substance reasonably satisfactory to Co-Collateral Agents, has been
delivered to Agent. An item of Equipment shall not be included in Eligible
Equipment if: (i) a Borrower does not have good and valid title thereto;
(ii) (A) with respect to Equipment of the U.S. Borrowers, it is not located at
one of the locations in the continental United States set forth on Schedule
(4.6) (or in-transit from one such location to another such location), and
(B) with respect to Equipment of the Canadian Borrowers, it is not located at
one of the locations in Canada or the continental United States set forth on
Schedule (4.6) (or in-transit from one such location to another such location);
(iii) it is located on real property not owned by a Borrower, unless (A) (1) it
is subject to a written subordination or waiver, in form and substance
reasonably satisfactory to Co-Collateral Agents, executed by each owner and each
lessor of such real property (and any holder of a Lien on such real property) or
(2) solely with respect to Equipment, that is located on real property not owned
by a Borrower, a Rent Reserve has been established by Agent with respect to such
Equipment, and (B) it is segregated or otherwise separately identifiable from
goods of others, if any, located on such real property; (iv) it is located on
real property owned by a Credit Party and is subject to a Lien in favor of a
mortgagee, unless it is subject to a written subordination or waiver, in form
and substance reasonably satisfactory to Co-Collateral Agents; (v) it is not
subject to a valid and perfected first priority Lien in favor of Agent, other
than Permitted Encumbrances in favor of any bailee, landlord, warehouseman,
mechanic or other non-consensual Lien arising by operation of law (provided that
either (x) the holder of such Permitted Encumbrance has waived or subordinated
such Permitted Encumbrance to Agent’s reasonable satisfaction pursuant to a
landlord waiver, bailee letter or comparable agreement or (y) a rent reserve has
been established by Agent in the exercise of its Permitted Discretion, which
rent reserve, with respect to landlord Liens shall not be in excess of three
(3) months’ rent (or for such longer time period that is determined by Agent in
its Permitted Discretion as reasonably necessary to protect and/or realize upon
the Collateral)); (vi) it (A) is not in good repair and normal operating
condition in accordance with its intended use in the business of such Borrower,
or (B) is substantially worn, damaged, defective or

 

-20-



--------------------------------------------------------------------------------

obsolete, or (C) constitutes furnishings, fixtures or parts, or (vii) the
receipts received by any Credit Party from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person’s assigns.

“Eligible Rolling Stock” means Rolling Stock constituting Railcars, Chassis,
trucks, trailers and tractors that (i) are owned by any of the U.S. Borrowers,
(ii) in the case of Rolling Stock other than Railcars, is either subject to a
valid certificate of title (other than with respect to trailers that are
registered or located in a State that does not provide that a “certificate of
title” is an evidence of ownership of trailers registered or located in such
State), or if not so subject, has been fully assembled and delivered to a U.S.
Borrower and, in each case, is subject to a manufacturer’s statement of origin
that has been delivered to the applicable titling authority to promptly cause
such Rolling Stock to become titled and Agent’s Lien (subject to
Section 6.17(b)) has been indicated on such “certificate of title”, (iii) in the
case of Railcars, the applicable U.S. Borrower has executed and delivered to
Agent such Memorandum of Security Agreements as Agent may request and recorded
such Memorandum of Security Agreements with the Surface Transportation Board and
taken such other action as Co-Collateral Agents may reasonably request to
perfect Agent’s first priority Liens and security interests in such Railcars,
(iv) are in good operating condition, are not unmerchantable (other than in
connection with Agent’s Liens), are not out for repair, meet in all material
respects all standards imposed by any Governmental Authority having regulatory
authority over such Rolling Stock, are usable and in good working order, (v) are
not located outside the continental United States and Canada, including in
connection with any “over the road use” or “over the rail use”, (vi) (a) other
than with respect to Railcars, are not subject to any lease or other similar
arrangement (or if subject to a lease or other similar arrangement, such
arrangement is reasonably satisfactory to Co-Collateral Agents and is subject to
an acknowledgment of Agent’s Liens and, if applicable, Collateral Access
Agreements) and (b) with respect to Railcars, are not subject to any lease,
contract or arrangement for hire other than in connection with participation in
the Interchange System through Brandon Railroad LLC’s (or any successor railroad
acceptable to Agent in its Permitted Discretion under whose marks the Railcars
operate) status as “Subscriber” under the Interchange System and which
participation is managed by Greenbrier Leasing Company LLC (or its successor or
assign) in accordance with the terms of the Administrative Services Agreement
(or other similar arrangement, including, if applicable, Collateral Access
Agreements), and (vii) in respect of which Co-Collateral Agents are satisfied in
their Permitted Discretion that all actions necessary or desirable, including,
without limitation pursuant to Section 6.17, in order to create a perfected
first priority Lien in favor of Agent on such Rolling Stock have been taken.

“Environmental Laws” means all applicable federal, state, provincial, local and
foreign laws, statutes, ordinances, codes, rules, standards and regulations, now
or hereafter in effect, including any applicable judicial or administrative
order, consent decree, order or judgment, in each case having the force or
effect of law, imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources (including ambient air, soil, vapor, surface water, groundwater,
wetlands, land surface or subsurface strata, wildlife, aquatic species and
vegetation). Environmental Laws include the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”); the Hazardous Materials Transportation Authorization Act of 1994 (49
U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et
seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean
Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33
U.S.C. §§ 1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§
651 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and
any and all regulations promulgated thereunder, and all analogous federal,
state, provincial, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes related to the
protection of human health, safety or the environment.

 

-21-



--------------------------------------------------------------------------------

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, losses, damages, punitive damages,
property damages, natural resource damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants), fines, penalties, sanctions and
interest incurred as a result of or related to any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law, arising under or related to any Environmental Laws, Environmental
Permits, or in connection with any Release or threatened Release or presence of
a Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws for conducting the operations of the Borrowers.

“Equipment” means all “equipment,” as such term is defined in the Code or the
PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan (other than an event for which the thirty (30) day notice period is
waived); (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within thirty (30) days;
(g) the termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; (h) the loss of a Qualified Plan’s qualification or tax exempt status;
or (i) the termination of a Plan described in Section 4064 of ERISA.

“ERISA Lien” has the meaning ascribed to it in Section 6.11.

“E-Signature” means the process of attaching to, or logically associating with,
an Electronic Transmission, an electronic symbol, encryption, digital signature
or process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

-22-



--------------------------------------------------------------------------------

“Event of Default” has the meaning ascribed to it in Section 9.1.

“Excluded Subsidiaries” means, collectively, any (a) Unrestricted Subsidiary,
(b) Foreign Subsidiary, (c) indirect Subsidiary of Parent Borrower that is a
direct or indirect Domestic Subsidiary of a Foreign Subsidiary, (d) Subsidiary
that is a captive insurance company, (e) not-for-profit Subsidiary,
(f) Subsidiary that is prohibited by applicable law, rule or regulation or by
Contractual Obligation existing on the Closing Date or by applicable law, rule
or regulation or by any Contractual Obligation existing at the time of
acquisition thereof after the Closing Date for so long as such prohibition
exists, in each case from guaranteeing the Obligations, (g) non-Wholly-Owned
Subsidiary of Parent Borrower and (h) Subsidiary which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a Guarantee unless such consent, approval, license or authorization
has been received; provided that the Restricted Subsidiaries of the Parent
Borrower incorporated or otherwise organized in Canada or any province thereof
shall not constitute Excluded Subsidiaries under, and for purposes of, clauses
(b) and (c) in connection with guarantees and other credit support with respect
to the obligations of the Canadian Borrowers.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Obligations of
such Credit Party of, or the grant by such Credit Party of a security interest
to secure, such Swap Obligation (or any Obligations thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient, or required to be withheld or deducted from a payment to a
Recipient: (a) taxes imposed on or measured by the net income (however
denominated) of such Recipient by the jurisdictions under the laws of which such
Recipient is organized, conducts business, or to which it has a present or
former connection (other than a connection arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) resulting in such
Tax, or any political subdivision thereof, (b) any franchise or branch profits
Taxes imposed by the United States (or any political subdivision thereof) or any
similar Tax imposed by any other jurisdiction in which such Recipient is
located, (c) in the case of a Lender (other than an assignee pursuant to a
request by Borrowers under Section 2.14(d)), any withholding Tax that is imposed
on amounts payable to or for the account of such Lender and is the result of any
law in effect (including FATCA) on (and, in the case of FATCA, including any
regulations or official interpretations thereof issued after) the date such
Lender becomes a party to this Agreement (or designates a new lending office,
unless such designation is at the request of the Borrower Representative under
Section 2.14(g)), and (d) Taxes attributable to such Recipient’s failure to
comply with Section 2.13(d).

“Existing Credit Agreement” means the $125,000,000 Revolving Loan Credit
Agreement, dated as of October 18, 2013, by and among Parent Borrower, certain
of Parent Borrower’s wholly-owned domestic subsidiaries signatory thereto, as
borrowers, XPO Canada, and certain of Parent Borrower’s other wholly-owned
Canadian subsidiaries signatory thereto, as borrowers; the other Credit Parties
(as defined therein) party thereto, MSSF, as agent, and the lenders and letter
of credit issuers signatory thereto.

 

-23-



--------------------------------------------------------------------------------

“Existing Loan Documents” means “Loan Documents” as defined in the Existing
Credit Agreement.

“Existing Senior Notes” means the 4.50% Convertible Senior Notes due 2017 issued
by Parent Borrower pursuant to that certain Indenture and that certain First
Supplemental Indenture, each dated September 26, 2012, between Parent Borrower
and The Bank of New York Mellon Trust Company, N.A., as trustee.

“Existing Senior Notes Reserve” means a reserve established against Availability
and the Borrowing Base by Agent on June 30, 2017 in an amount equal to the
lesser of (x) the Maximum Amount and (y) the amount that is required to redeem
and pay-in-full the Existing Senior Notes that remain outstanding on June 30,
2017 or thereafter; provided that on the date the Existing Senior Notes and any
Refinancing Indebtedness in respect thereof that matures or requires a payment
on or prior to the date that is 90-days after October 16, 2018 is terminated and
paid-in-full, the amount of the Existing Senior Notes Reserve shall be reduced
to zero.

“Extended Revolving Commitment” has the meaning ascribed to it in
Section 2.16(c).

“Extension” has the meaning ascribed to it in Section 2.16(c).

“Extending Lender” has the meaning ascribed to it in Section 2.16(c).

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

“FATCA” means Sections 1471 through 1474 of the IRC as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCPA” means the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et
seq.), as amended, and the rules and regulations thereunder.

“Federal Funds Rate” means, for any day, a floating rate equal to (a) the
weighted average of interest rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on the
applicable Business Day (or on the preceding Business Day, if the applicable day
is not a Business Day), as published by the Federal Reserve Bank of New York on
the next Business Day; or (b) if no such rate is published on the next Business
Day, the weighted average of the rates on overnight Federal funds transactions
among members of the Federal Reserve System, as determined by Agent in its
reasonable discretion, which determination shall be final, binding and
conclusive (absent manifest error).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fee Letter” means that certain Fee Letter, dated as of the Closing Date,
between Agent, Parent Borrower and other parties party thereto with respect to
certain Fees to be paid from time to time by Borrowers.

“Fees” means any and all fees and other amounts payable to Agent, any
Co-Collateral Agent or any Lender pursuant to this Agreement or any of the other
Loan Documents.

 

-24-



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to any Group Member, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, the assistant treasurer and the controller thereof.

“Financial Performance Covenant” has the meaning ascribed to it in
Section 9.4(a).

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Borrowers delivered in accordance with
Section 4.4 and Section 5.1.

“Fiscal Month” means any of the monthly accounting periods of Borrowers.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on March 31, June 30, September 30, and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
December 31 of each year.

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of
(a) EBITDA for such period minus the sum of (i) Unfinanced Capital Expenditures
plus (ii) the portion of taxes based on income actually paid in cash and
provisions for cash income taxes to (b) Fixed Charges for such period.

“Fixed Charges” shall mean, for any period, the sum of (a) any scheduled
amortization payments paid or payable during such period on all Indebtedness of
Parent Borrower and its Subsidiaries (including the principal component of all
obligations in respect of all Capitalized Lease Obligations), plus
(b) consolidated cash Interest Expense of Parent Borrower and its Subsidiaries
for such period, plus (c) all dividends paid in cash on any series of
Disqualified Capital Stock of Parent Borrower and its Restricted Subsidiaries,
other than dividends payable solely in Qualified Capital Stock of Parent
Borrower or to Parent Borrower or a Restricted Subsidiary of Parent Borrower, in
each case, on a consolidated basis in accordance with GAAP.

“Foreign Lender” has the meaning ascribed thereto in Section 2.13(d).

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of a country other than the United States or any state,
possession or territory thereof or the District of Columbia that is treated as a
CFC, provided that any Subsidiary that is not described in the preceding clause,
but which owns equity interests in one or more Foreign Subsidiaries that are
treated as CFCs but owns no other material assets and does not engage in any
trade or business (other than acting as a holding company for such equity
interests in such Foreign Subsidiaries) shall be deemed to be a Foreign
Subsidiary hereunder; provided further that for any Subsidiary which is
disregarded as separate from its owner for United States federal income tax
purposes and which owns equity interests in one or more Foreign Subsidiaries
that are treated as CFCs but owns no other material assets shall be deemed to be
a Foreign Subsidiary.

“GAAP” means generally accepted accounting principles in the United States
consistently applied, as such term is further defined in Section 1.4.

“General Intangibles” has the meaning ascribed to it in the U.S. Security
Agreement.

“Goods” means all “goods” as defined in the Code or the PPSA, as applicable, now
owned or hereafter acquired by any Credit Party, wherever located, including
embedded Software to the extent included in “goods” as defined in the Code or
the PPSA, as applicable.

 

-25-



--------------------------------------------------------------------------------

“Governmental Authority” any federal, state, provincial or other political
subdivision thereof, and any agency, department or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Granting Lender” has the meaning ascribed to it in Section 11.1(g).

“Greenbrier Acknowledgment” means the acknowledgment by each of Greenbrier
Leasing Company LLC and Brandon Railroad LLC in form and substance satisfactory
to Agent.

“Group Members” means the collective reference to Borrowers and their
Subsidiaries.

“Guarantied Obligations” means as to any Person, any obligation of such Person
guarantying or otherwise having the economic effect of guarantying any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business),
or (e) indemnify the owner of such primary obligation against loss in respect
thereof; provided, however, that the term Guarantied Obligations shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or standard contractual indemnities. The amount of any
Guarantied Obligations at any time shall be deemed to be an amount equal to the
lesser at such time of (x) the stated or determinable amount of the primary
obligation in respect of which such Guarantied Obligations is incurred, and
(y) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantied Obligations, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

“Guaranties” means the U.S. Guaranty, the Canadian Guaranty and any other
guaranty executed by any Guarantor in favor of Agent, for the benefit of the
Secured Parties, in respect of the Obligations.

“Guarantors” means each Subsidiary Guarantor and each other Person, if any, that
executes a guaranty or other similar agreement in favor of Agent, for itself and
the ratable benefit of the Secured Parties, in connection with the transactions
contemplated by this Agreement and the other Loan Documents.

“Hazardous Material” means any substance, material or waste that is regulated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or words of similar import under any Environmental Law, including
but not limited to any “Hazardous Waste” as defined by the Resource Conservation
and Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous
Substance” as defined under the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA) (42 U.S.C. § 9601 et seq. (1980)), any
petroleum or any fraction thereof, asbestos, polychlorinated biphenyls, toxic
mold, mycotoxins, toxic microbial matter (naturally occurring or otherwise),
infectious waste and radioactive substances or any other substance that is
regulated under Environmental Law due to its toxic, ignitable, reactive,
corrosive, caustic or dangerous properties.

“Hedge Bank” means any Person that, at the time an applicable Swap Contract was
entered into (or in the case of Swap Agreements entered into prior to the
Closing Date, as of the Closing Date) with a Credit Party, is a Lender, Agent,
or an Affiliate or branch of a Lender or Agent.

 

-26-



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, with respect to Sections 9.1(j) or (k) (events
and/or circumstances described therein, each an “Insolvency Event”) as of any
date, any Restricted Subsidiary of Parent Borrower (other than any Borrower)
(a) whose total assets at the last day of the of the most recent fiscal period
for which financial statements are required to be delivered pursuant to
Section 5.1(b) or (c) were equal to or less than 5% of the consolidated total
assets of Parent Borrower and its Restricted Subsidiaries at such date; provided
that total assets of all Immaterial Subsidiaries subject to Insolvency Events on
any date shall not exceed 5% of total assets of Parent Borrower and its
Restricted Subsidiaries at such date and (b) that does not contribute EBITDA in
excess of 5% of the EBITDA of Parent Borrower and its Restricted Subsidiaries,
in each case, for the most recently ended for the twelve month period ending on
the last day of the most recent fiscal period for which financial statements
have been delivered pursuant to Section 5.1(b) or (c); provided that, EBITDA (as
so determined) of all Immaterial Subsidiaries subject to Insolvency Events on
any date shall not exceed 5% of EBITDA of Parent Borrower and its Restricted
Subsidiaries for the relevant period.

“Impacted Lender” means any Lender that fails to promptly provide any Borrower
or Agent, upon such Person’s reasonable request, reasonably satisfactory
evidence that such Lender will not become a Non-Funding Lender.

“Incremental Lender” has the meaning ascribed to it in Section 2.16(a).

“Incremental Revolving Loan Amendment” has the meaning ascribed to it in
Section 2.16(a).

“Incremental Revolving Loans” has the meaning ascribed to it in Section 2.16(a).

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (but excluding obligations to trade creditors and
accrued expenses incurred in the ordinary course of business), but excluding
“earn-out” obligations or other contingent consideration liabilities arising in
connection with Permitted Acquisitions until the amounts are due and payable,
(b) all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (c) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations and the present value of future rental
payments under all synthetic leases, off balance sheet or tax retention
arrangements, (f) all obligations of such Person under commodity price hedging
arrangements, in each case whether contingent or matured; provided, the amount
of any such obligations shall be deemed to be the Termination Value, (g) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured; provided, the amount of any such obligations shall be
deemed to be the Termination Value, (h) all Indebtedness referred to above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property or other
assets (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness; provided that if such Indebtedness shall not have been assumed by
such Person and is otherwise non-recourse to such Person, the amount of such
obligation treated as Indebtedness shall not exceed the fair market value of
such property or assets, (i) all obligations of such Person to purchase, redeem,
retire or otherwise acquire for value any Disqualified Capital Stock other than
such repurchases from former directors, officers or employees made pursuant to
stock option agreements, (j) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold

 

-27-



--------------------------------------------------------------------------------

with recourse) any obligation of any other Person that constitutes Indebtedness
under any of clauses (a) through (i) above, and (k) the Obligations; provided
that Indebtedness shall not include (i) deferred or prepaid revenue arising in
the ordinary course of business, and (ii) purchase price holdbacks in respect of
a portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller of such assets.

“Indemnified Liabilities” has the meaning ascribed to it in Section 2.11.

“Indemnified Person” has the meaning ascribed to in Section 2.11.

“Indemnified Tax” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of a Credit Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Insolvency Laws” means any of the Bankruptcy Code, the BIA or the CCAA, in each
case, as now and hereafter in effect, any successors to any such statute and any
other applicable insolvency or other similar law of any jurisdiction including,
without limitation, any law of any jurisdiction permitting a debtor to obtain a
stay or a compromise of the claims of its creditors against it.

“Instruments” means all “instruments,” as such term is defined in the Code or
the PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located, and, in any event, shall include all promissory notes and
other evidences of indebtedness, other than instruments that constitute, or are
a part of a group of writings that constitute, Chattel Paper.

“Intellectual Property” means any and all Patents, Copyrights and Trademarks.

“Intellectual Property Security Agreements” means, collectively, any and all
Copyright Security Agreements, Patent Security Agreements and Trademark Security
Agreements, made in favor of Agent, on behalf of itself and Lenders, by each
Credit Party signatory thereto, as amended from time to time.

“Interchange System” means that certain rail interchange system governed by the
AAR Rules.

“Interest Expense” means, with respect to any Person for any fiscal period,
(i) interest expense of such Person determined in accordance with GAAP for the
relevant period ended on such date minus (ii) cash interest income of such
Person determined in accordance with GAAP for the relevant period ended on such
date.

“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each Fiscal Quarter to occur while such Loan is outstanding, and the
final maturity date of such Loan, and (b) as to any LIBOR Loan, the last day of
the applicable LIBOR Period; provided, that in the case of any LIBOR Period
greater than three months in duration, interest shall be payable at three-month
intervals and on the last day of such LIBOR Period; and provided further that,
in addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and
(y) the Commitment Termination Date shall be deemed to be an Interest Payment
Date with respect to any interest that has then accrued under this Agreement.

“Inventory” means all “inventory,” as such term is defined in the Code or the
PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.

“Investment Property” has the meaning ascribed to it in the U.S. Security
Agreement.

 

-28-



--------------------------------------------------------------------------------

“Investments” has the meaning ascribed to it in Section 7.2.

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

“IRS” means the Internal Revenue Service.

“Joint Venture” means any Person a portion (but not all) of the Capital Stock of
which is owned directly or indirectly by a Borrower or a Subsidiary thereof but
which is not a Wholly Owned Subsidiary and which is engaged in a business which
is similar to or complementary with the business of Borrowers and their
Subsidiaries as permitted under this Agreement.

“JPE” means Jacobs Private Equity, LLC.

“Lead Arrangers” means each of Morgan Stanley Senior Funding, Inc., Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC and Citigroup Global Markets Inc, in each case in their
capacities as Joint Lead Arrangers and Joint Bookrunners.

“L/C Issuer” means Morgan Stanley Bank, N.A. or any of its Affiliates or
branches, in its capacity as issuer of any Letter of Credit, or such other bank
or authorized Person as Borrower Representative and Agent may select as the L/C
Issuer under this Agreement.

“L/C Sublimit” has the meaning ascribed to it in Section 2.2(a).

“Lenders” means the Lenders named on the signature pages of this Agreement and
all financial institutions and funds that make Incremental Loans hereunder; and,
if any such Lender shall decide to assign (in accordance with Section 11.1) all
or any portion of the Obligations, such term shall include any permitted
assignee of such Lender.

“Letter of Credit Fee” has the meaning ascribed to it in Section 2.2(d).

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent, L/C Issuer and Lenders at the request of Borrower Representative, whether
direct or indirect, contingent or otherwise, due or not due, in connection with
the issuance of Letters of Credit by the L/C Issuer or the purchase of a
participation as set forth in Section 2.2 with respect to any Letter of Credit.
The amount of such Letter of Credit Obligations shall equal the maximum amount
that may be payable at such time or at any time thereafter by L/C Issuer, Agent
or Lenders thereupon or pursuant thereto.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party.

“Letters of Credit” means standby letters of credit issued for the account of
any Borrower by any L/C Issuer, in form and substance satisfactory to such L/C
Issuer.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and reasonable fees, charges and disbursements of advisors, appraisers, field
examiners and legal advisors), whether joint or several, whether or not
indirect, contingent, consequential, actual, punitive, treble or otherwise.

 

-29-



--------------------------------------------------------------------------------

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the (a) LIBOR Rate, with respect to LIBOR Rate Loans denominated in Dollars
and (b) BA Rate, with respect to BA Rate Loans denominated in Canadian Dollars.

“LIBOR Margin” means the per annum interest rate margin from time to time in
effect and payable in addition to the (a) LIBOR Rate, with respect to LIBOR
Loans denominated in Dollars and (b) BA Rate, with respect to BA Rate Loans
denominated in Canadian Dollars, applicable to the Revolver Credit Advances, as
determined by reference to the definition of Applicable Margin.

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to this
Agreement and ending one, three or six months (and if available to all Lenders,
twelve months) thereafter, as selected by Borrower Representative’s irrevocable
notice to Agent as set forth in Section 2.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month, in which event such LIBOR Period shall end
on the immediately preceding LIBOR Business Day;

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end on such date;

(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month; and

(d) Borrower Representative shall select LIBOR Periods so that there shall be no
more than ten (10) separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

(a) the London interbank offered rate, for any LIBOR Period with respect to a
LIBOR Loan, and displayed on the appropriate page of the Reuters screen (or on
any successor page or any successor service, or any substitute page or
substitute for such service, providing rate quotations comparable to those
currently provided on Reuters screen, as determined by Agent from time to time
for purposes of providing quotations of interest rates applicable to Dollar
deposits in the London interbank market) for deposits in Dollars (for delivery
on the first day of such LIBOR Period) with a term equivalent to such LIBOR
Period two Business Days prior to the commencement of such LIBOR Period (but if
more than one rate is specified on such page, the rate will be an arithmetic
average of all such rates), or, if for any reason such rate is not available,
the rate at which Dollar deposits for a maturity comparable to such LIBOR Period
that would be offered to the Administrative Agent by major banks in the London
or other offshore interbank market for Dollars at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
LIBOR Period; divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and

 

-30-



--------------------------------------------------------------------------------

emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System.

“License” means any Copyright License, Patent License, Trademark License or
other license of intellectual property rights or interests, now held or
hereafter acquired by any Credit Party.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, lien (statutory or otherwise), charge, security
interest, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any capital lease or title retention agreement, any financing lease
(other than operating leases) having substantially the same economic effect as
any of the foregoing.

“Litigation” has the meaning ascribed to it in Section 4.13.

“Loan Account” has the meaning ascribed to it in Section 2.10.

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Fee Letter, the Greenbrier Acknowledgment and all other agreements, instruments,
and documents executed and delivered to, or in favor of, Agent, Co-Collateral
Agent, or any Lenders securing any Obligation and including all other pledges,
powers of attorney, consents and assignments. Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

“Loans” means the Revolving Loans and the Swing Line Loans.

“Lock Boxes” has the meaning ascribed to it in Annex A.

“Majority Control” means with respect to any Person (the “parent”) at any date,
(i) the ownership, control, or holding by parent of securities or other
ownership interests representing 50% or more of the ordinary voting power or, in
the case of a partnership, 50% or more of the general partnership interest of
any other corporation, limited liability company, partnership, association or
other entity (the “subject person”), (ii) occupation of 50% or more of the seats
(other than vacant seats) on the board of directors of the subject person by
Persons who were nominees, designees or Related Persons of parent, or (iii) any
circumstances that could require the accounts of the subject Person to be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date. Terms such as “Majority Controlled” and “Majority Controlling”
shall have corresponding meanings.

“Margin Stock” has the meaning ascribed to in Section 4.10.

“Material Adverse Effect” means, a material adverse effect on (x) the business,
financial condition, operations or properties of Borrowers and their respective
Subsidiaries, taken as a whole, after giving effect to the Related Transactions
and the Pacer Acquisition, (y) the ability of Borrowers or the other Credit
Parties to perform their payment obligations under the Loan Documents when due,
and (z) the validity or enforceability of any of the Loan Documents or the
rights and remedies of Agent and the Lenders under any of the Loan Documents.

 

-31-



--------------------------------------------------------------------------------

“Maximum Amount” means $25,000,000.

“Maximum Lawful Rate” has the meaning ascribed to it in Section 2.5(f).

“Memorandum of Security Agreement” means one or more Memorandum of Security
Agreement, dated as of the Closing Date (and after the Closing Date with respect
to any Railcars acquired after the Closing Date), executed by the Credit Parties
that own any Railcars, in each case, in favor of Agent and in form and substance
reasonably satisfactory to Agent and in any event in customary form and
including such documents, including any required transmittal letter, for
recording such Memorandum of Security Agreement with Surface Transportation
Board pursuant to the provisions of 49 USC §11301 and 49 CFR §1177.

“MNPI” means information that is (a) not publicly available with respect to the
Borrowers (or any Subsidiary of any Borrower, as the case may be) and
(b) material with respect to the Borrowers (or their Subsidiaries) or their
securities for purpose of United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“MSSF” has the meaning ascribed to it in the preamble to this Agreement.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make, or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

“Net Orderly Liquidation Value” means, with respect to any category of Eligible
Equipment or Eligible Rolling Stock, as applicable, the estimated net recovery
value as set forth in the most recent appraisal report for such Eligible
Equipment or Eligible Rolling Stock, as applicable performed by an appraiser
reasonably acceptable to Agent, applying an approach to valuation which is
consistent with the approach used in appraisals prepared for Agent’s use at the
time such Eligible Equipment or Eligible Rolling Stock, as applicable is
included in the Borrowing Base, which reflects the estimated net cash value
expected by the appraiser to be derived from a sale or disposition at a
liquidation or going-out-of-business sale of such Eligible Equipment or Eligible
Rolling Stock, as applicable after deducting all reasonable costs, expenses and
fees attributable to such sale or disposition, including, without limitation,
all reasonable fees, costs and expenses of any liquidator engaged to conduct
such sale or disposition, and all reasonable costs and expenses of removing and
delivering the same to a purchaser.

“Non-Consenting Lender” has the meaning ascribed to it in Section 12.2(d).

“Non-Funding Lender” shall mean any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and Borrower
Representative in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent or any other Lender any other amount required to be paid by it hereunder
within two Business Days of the date when due, (b) has notified Borrower
Representative and Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three

 

-32-



--------------------------------------------------------------------------------

Business Days after written request by Agent or Borrower Representative, to
confirm in writing to Agent and Borrower Representative that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Non-Funding Lender pursuant to this clause (c) upon receipt of
such written confirmation by Agent and Borrower Representative), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Insolvency Law, or (ii) had appointed for it a receiver,
interim receiver, custodian, conservator, trustee, monitor, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state, federal or foreign regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Non-Funding Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or Canada or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by Agent that a Lender is a Non-Funding Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Non-Funding Lender as of the date
established therefor by Agent in a written notice of such determination, which
shall be delivered by Agent to Borrower Representative and each other Lender
promptly following such determination.

“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 2.5(e).

“Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 2.1(a)(i).

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants or for payment of monetary amounts (whether or not
such performance is then required or contingent, or such amounts are liquidated
or determinable) owing by any Credit Party to any Secured Party under any Loan
Document, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under this Agreement,
any of the other Loan Documents, any Bank Product Documents or any Secured Hedge
Agreement (other than with respect to any Credit Party’s obligations that
constitute Excluded Swap Obligations solely with respect to such Credit Party).
This term includes all principal, interest (including all interest that accrues
after the commencement of any case or proceeding by or against any Credit Party
in bankruptcy, whether or not allowed in such case or proceeding), Fees, Secured
Hedging Obligations (other than with respect to any Credit Party’s Secured
Hedging Obligations that constitute Excluded Swap Obligations solely with
respect to such Credit Party), expenses, attorneys’ fees and any other sum
chargeable to any Credit Party under this Agreement, any of the other Loan
Documents, any Bank Product Documents or any Secured Hedge Agreements.

“OFAC” has the meaning ascribed to it in Section 4.23.

“Other Connection Taxes” means, with respect to a Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

-33-



--------------------------------------------------------------------------------

“Other Taxes” has the meaning ascribed to it in Section 2.13(b).

“Overadvance” means, at any time, and without duplication, the sum of the U.S.
Overadvance plus the Canadian Overadvance.

“Pacer Acquisition” means the acquisition by Parent Borrower, directly or
indirectly, of all of the outstanding capital stock of Pacer International.

“Pacer Acquisition Agreement” means the Agreement and Plan of Merger by and
among Parent Borrower, Acquisition Sub, Inc., a Tennessee corporation and Pacer
International, Inc., a Tennessee corporation (“Pacer International”), dated as
of January 5, 2014, together with all exhibits, annexes and schedules thereto.

“Pacer International” has the meaning ascribed thereto in the definition of the
term Pacer Acquisition Agreement.

“Pacer Representations” means, the representations and warranties made by Pacer
International with respect to Pacer International and its subsidiaries in the
Pacer Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that Parent Borrower (or one of Parent Borrower’s affiliates)
has the right (taking into account any applicable cure provisions) to terminate
Parent Borrower’s (or Parent Borrower’s affiliates) obligations under the Pacer
Acquisition Agreement or decline to consummate the Pacer Acquisition as a result
of a breach of such representations and warranties in the Pacer Acquisition
Agreement.

“Parent Borrower” has the meaning ascribed to it in the preamble to this
Agreement.

“Participant Register” has the meaning ascribed to it in Section 11.1(c).

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting to such Credit Party any right with
respect to any Patent.

“Patents” has the meaning ascribed to it in the U.S. Security Agreement.

“Patriot Act” has the meaning ascribed to it in Section 4.24.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a Plan described in Section 3(2) of ERISA (other than
Canadian Pension Plan and Canadian Benefit Plan).

“Permitted Acquisition” means any Acquisition with respect to which each of the
following conditions has been satisfied: (a) such Acquisition shall have been
approved by the board of directors of the Person (or similar governing body if
such Person is not a corporation) which is the subject of such Acquisition, and
such Person shall not have announced that it will oppose such Acquisition and
shall not have commenced any action which alleges that any such Acquisition will
violate any applicable law; (b) the Aggregate Consideration of all Permitted
Acquisitions of Persons that, subject to Section 6.12(a), do not become
Subsidiary Guarantors or whose assets do not become Collateral following the
Closing Date, together with amounts of Investments made under
Section 7.2(e)(iii), shall not exceed $10,000,000; (c) no Default or Event of
Default shall have occurred or be continuing (including after giving effect to
such Permitted Acquisition) on the date of the Permitted Acquisition; (d) the
acquired Person or assets are in the same or substantially similar, ancillary or
related line of business as the Credit Parties; and (e) in the

 

-34-



--------------------------------------------------------------------------------

case of Acquisitions over $2,500,000, Parent Borrower shall have delivered to
Agent, for the benefit of the Lenders, no later than the date on which any such
Acquisition is consummated, a certificate of a Financial Officer of Borrower, in
form and substance reasonably satisfactory to Agent, certifying that all of the
requirements set forth in clauses (a) through (d) have been satisfied or will be
satisfied on or prior to the consummation of such Acquisition.

“Permitted Discretion” means a determination made by Agent or a Co-Collateral
Agent in good faith and in the exercise of reasonable (from the perspective of a
secured asset-based revolving lender) business judgment.

“Permitted Encumbrances” means the encumbrances and Liens permitted under
Section 7.7 (other than clause (dd)).

“Permitted Holders” means JPE, Bradley Jacobs (“Jacobs”), any entity controlled
by Jacobs, Jacobs’ wife, Jacobs’ children and other lineal descendants and
trusts established for the benefit any of the foregoing.

“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal or Canadian federal, provincial, territorial or municipal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on such Borrower’s or its Subsidiaries’ books and records in such
amount as is required under GAAP, (b) any such protest is pursued diligently by
such Borrower or its Subsidiary, as applicable, in good faith, and (c) while any
such protest is pending, there will be no impairment of the enforceability,
validity or priority of any of Agent’s Liens.

“Permitted Restructuring Transactions” means the transactions described in the
restructuring memorandum dated September 30, 2013 with respect to Pacer
International Inc. and delivered to the Lead Arrangers on February 25, 2014.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, unlimited liability company, institution, public benefit corporation,
other entity or government (whether federal, state, provincial, county, city,
municipal, local, foreign or otherwise, including any instrumentality, division,
agency, body or department thereof).

“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), that any Credit Party
or ERISA Affiliate maintains, contributes to or has an obligation to contribute
to or has maintained, contributed to or had an obligation to contribute to at
any time within the past seven (7) years on behalf of participants who are or
were employed by any Credit Party or ERISA Affiliate.

“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation (including the Civil Code of Quebec) of any
other Canadian jurisdiction the laws of which are required by such legislation
to be applied in connection with the issue, perfection, effect of perfection,
enforcement, enforceability, opposability, validity or effect of security
interests or other applicable lien.

“Pro Forma” means the unaudited consolidated balance sheets and related
statements of income of Parent Borrower and its consolidated Subsidiaries as of
and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days prior to the Closing
Date after giving Pro Forma Effect to the Related Transactions and the Pacer
Acquisition.

 

-35-



--------------------------------------------------------------------------------

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any determination for any period and any transaction, that such
determination shall be made by giving pro forma effect to each such transaction,
as if each such transaction had been consummated on the first day of such
period, based on, in the case of determinations made in reliance on pro-forma
financial statement calculations only, historical results accounted for in
accordance with GAAP and, to the extent applicable, reasonable assumptions that
are specified in detail in the relevant compliance certificate, financial
statement or other document provided to Agent or any Lender in connection
herewith (which shall be prepared by the Parent Borrower in good faith (subject
to the approval of Agent, not to be unreasonably withheld)) and for such
purposes historical financial statements shall be recalculated as if such
transaction had been consummated at the beginning of the applicable period, and
any Indebtedness or other liabilities to be incurred, assumed or repaid had been
incurred, assumed or repaid at the beginning of such period (and assuming that
such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to such Indebtedness incurred during
such period) and, to the extent pro forma financial statements are required to
be prepared by the Parent Borrower under Regulation S-X of the Securities Act of
1933 (“Reg. S-X”) reflecting such transaction for any period, all pro forma
calculations made hereunder with respect to such transaction and for such period
shall be in conformity with Reg. S-X at all times after such pro-forma financial
statements reflecting such transactions are required to be filed by the Parent
Borrower under Reg. S-X.

“Pro Rata Extension Offers” has the meaning ascribed to it in Section 2.16(c).

“Pro Rata Share” means with respect to all matters relating to any Lender,
(i) with respect to the Revolving Loans, the percentage obtained by dividing
(A) the Commitment of that Lender by (B) the aggregate Commitments of all
Lenders, as any such percentages may be adjusted by increases or decreases in
Commitments pursuant to the terms and conditions hereof or by assignments
permitted pursuant to Section 11.1, (ii) with respect to all Loans, the
percentage obtained by dividing (A) the aggregate Commitments of that Lender by
(B) the aggregate Commitments of all Lenders, and (iii) with respect to all
Loans on and after the Commitment Termination Date, the percentage obtained by
dividing (A) the aggregate outstanding principal balance of the Loans held by
that Lender, by (B) the outstanding principal balance of the Loans held by all
Lenders.

“Public Lender” has the meaning ascribed to it in Section 10.13(a).

“Qualified Capital Stock” shall mean any Capital Stock other than Disqualified
Capital Stock.

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

“Quarterly Average Availability Percentage” means, at any time, the Average
Availability Percentage for the immediately preceding fiscal quarter.

“Quarterly Average Unused Revolving Facility Balance” means, at any time, the
Average Unused Revolving Facility Balance for the immediately preceding fiscal
quarter.

“Railcar Receivables” means an Account owing to a U.S. Borrower that arises in
the ordinary course of business under or in connection with agreements
associated with car hire settlements managed by the Railroad Clearinghouse, an
entity of the AAR, or any successor thereto.

“Railcars” means the railroad cars, locomotives or other rolling stock
(including stacktrain), or accessories used on such railroad cars, locomotives
or other rolling stock (including superstructures and racks) owned by any U.S.
Borrower and employed in the conduct of such U.S. Borrower’s or any other Credit
Party’s business.

 

-36-



--------------------------------------------------------------------------------

“Reaffirmation Agreement” means the Reaffirmation Agreement, dated as of the
date hereof and made by each Credit Party party to any Existing Loan Document in
favor of Agent.

“Real Estate” has the meaning ascribed to it in Section 4.6.

“Recipient” means (a) Agent and (b) any Lender, as applicable.

“Refinancing Indebtedness” means Indebtedness incurred to refund, refinance,
replace, renew, extend or defease any Indebtedness or any Indebtedness issued to
so refund, refinance, replace, renew, extend or defease such Indebtedness, in an
amount not to exceed the principal amount of such Indebtedness plus additional
Indebtedness incurred to pay premiums, defeasance costs and fees in connection
therewith prior to its respective maturity; provided, however, that such
Refinancing Indebtedness (i) has a weighted average life to maturity at the time
such Refinancing Indebtedness is incurred which is not less than the remaining
weighted average life to maturity of the Indebtedness being refunded,
refinanced, replaced, renewed, extended or defeased and (ii) has a maturity date
which is not earlier than the maturity date of the Indebtedness being refunded,
refinanced, replaced, renewed, extended or defeased.

“Refunded Swing Line Loan” has the meaning ascribed to it in
Section 2.1(b)(iii).

“Register” has the meaning ascribed to it in Section 11.1(a)(i).

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

“Related Transactions” means the entry into and the initial borrowing under the
Existing Credit Agreement and under this Agreement on the Closing Date, the
payment of all fees, costs and expenses associated with all of the foregoing and
the execution and delivery of all of the Related Transactions Documents.

“Related Transactions Documents” means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the environment, including the migration of Hazardous Material through or in the
air, soil, surface water, ground water or property.

“Rent Reserve” means, with respect to any store, warehouse distribution center,
regional distribution center or depot where any Eligible Equipment subject to
Liens arising by operation of law is located (other than any Eligible Equipment
with respect to which Agent has determined that such Liens have been waived or
subordinated to Agent’s reasonable satisfaction pursuant to a landlord waiver,
bailee letter or comparable agreement), a rent reserve not in excess of three
(3) months’ rent (or for such longer time period that is determined by Agent in
its Permitted Discretion as reasonably necessary to protect and/or realize upon
the Collateral located at any) at such store, warehouse distribution center,
regional distribution center or depot.

 

-37-



--------------------------------------------------------------------------------

“Replacement Lender” has the meaning ascribed to it in Section 2.14(d).

“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans, in each case, excluding
Non-Funding Lenders.

“Reserves” means reserves against the Borrowing Base, including, without
limitation, the Dilution Reserve, the Rent Reserve, the Canadian Priority
Payables Reserve, and such additional other reserves as Co-Collateral Agents may
establish from time to time in their Permitted Discretion as provided in
Section 2.18 hereof, including related to any material downward trend in monthly
Railcar Receivables.

“Restricted Conditions” means (a) there is no Default or Event of Default
existing immediately before or after such transaction, (b) (i) the 30 Day
Availability immediately preceding the proposed transaction and
(ii) Availability on the date of the proposed transaction (in each case,
calculated on a pro forma basis for such transaction and/or any Advance) is
equal to or greater than the greater of (x) 12.5% of Available Credit and
(y) $25,000,000, (c) the Fixed Charge Coverage Ratio is at least 1.00 to 1.00
determined as of the end of the most recent fiscal quarter for which financial
statements were required to have been delivered to Agent for the twelve-month
period then ended; provided that if each of 30 Day Availability and Availability
on the date of the proposed transaction (in each case, calculated on a pro forma
basis for such transaction and/or any Advance) is greater than the greater of
(x) 17.5% of Available Credit and (y) $35,000,000 at such time, clause (c) shall
not apply and (d) for transactions which are consummated in reliance on the
Restricted Conditions in an amount in excess of $2,500,000 only, Parent Borrower
shall have delivered a customary officer’s certificate to Agent certifying as to
compliance with the requirements of clauses (a) through (c) (if applicable).

“Restricted Payment” means, with respect to any Person (a) the declaration or
payment of any dividend or the incurrence of any liability or any other payment
or distribution of cash or other property or assets (whether in cash, securities
or other property) in respect of Capital Stock (other than dividends, other
payments and distributions payable in the form of common Capital Stock of such
Person (other than Disqualified Capital Stock of such Person and cash in lieu of
fractional shares)); (b) any payment or distribution (whether in cash,
securities or other property) on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Person’s Capital Stock,
either directly or indirectly; (c) any payment or distribution (whether in cash,
securities or other property) made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire Capital Stock of such Person now or hereafter outstanding and (d) any
payment, loan, contribution, or other transfer of funds or other property to any
Stockholder of such Person that is prohibited by Section 7.4.

“Restricted Subsidiary” means any Subsidiary of any Borrower other than an
Unrestricted Subsidiary.

“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.

“Revaluation Date” means (a) with respect to any Loan made to a Canadian
Borrower, each of the following: (i) each date of an Advance to a Canadian
Borrower, (ii) each date of a continuation of a Loan made to a Canadian Borrower
and (iii) such additional dates as Agent shall determine or the

 

-38-



--------------------------------------------------------------------------------

Requisite Lenders shall require and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit for or on
behalf of a Canadian Borrower, (ii) each date of an amendment of any such Letter
of Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in and
(iv) such additional dates as Agent or the L/C Issuer shall determine or the
Requisite Lenders shall require.

“Revolving Credit Advance” has the meaning ascribed to it in Section 2.1(a)(i).

“Revolving Loan” means, at any time, the sum of (a) the aggregate amount of
Revolving Credit Advances outstanding to Borrowers plus (b) the aggregate Letter
of Credit Obligations incurred on behalf of Borrowers. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.

“Revolving Note” has the meaning ascribed to it in Section 2.1(a)(ii).

“Rolling Stock” means all Railcars, Chassis, trucks, trailers, tractors,
wherever located, except for automobiles used by the Credit Parties’ employees.

“Rolling Stock Collateral” means all Rolling Stock constituting Collateral that
is included in the U.S. Borrowing Base.

“S&P” means Standard & Poor’s Ratings Group, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale-Leaseback Transaction” means any sale-leaseback, synthetic lease or
similar transaction.

“Schedules” means the Schedules prepared by Borrowers and denominated as
Schedules (A-1) through (7.7) in the Index to this Agreement.

“SDN List” has the meaning ascribed to it in Section 4.23.

“SEC” means the United States Securities and Exchange Commission.

“Secured Hedge Agreement” means any Swap Contract that, at the time such Swap
Contract was entered into, is entered into by and between any Credit Party and
any Hedge Bank to protect against fluctuations in interest rates or currencies.

“Secured Hedging Obligations” means the obligations of any Credit Party arising
under any Secured Hedge Agreement.

“Secured Parties” shall mean, collectively with respect to the Obligations,
Agent, Co-Collateral Agents, the Lenders, any Lender or Agent (or any Affiliate
of a Lender or Agent) that is a party to the Bank Product Documents and any
Lender, Agent or any Hedge Bank that is a party to a Secured Hedge Agreement.

“Settlement Date” has the meaning ascribed to it in Section 10.8(a)(ii).

“Similar Business” has the meaning ascribed to it in Section 7.5.

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software that qualifies
for inclusion under the definition of “Goods” in the Code.

 

-39-



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person organized under the laws of the
United States or any state thereof, on a particular date, that on such date
(a) the fair value of the property (on a going concern basis) of such Person is
greater than the total amount of “liabilities”, including “contingent
liabilities”, of such Person, (b) the “present fair salable value” of the assets
(on a going concern basis) of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured in the normal course of business, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in the normal course of business, and (d) such Person is not engaged in a
business or transaction, and is not about to engage in a business or
transaction, for which such Person’s property would constitute unreasonably
small capital. The meaning of each of the quoted terms in the foregoing sentence
is determined in accordance with applicable federal and state laws governing the
insolvency of debtors. The amount of contingent liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that can be reasonably expected to become an actual or
matured liability.

“SPC” has the meaning ascribed to it in Section 11.1(g).

“Specified Entity” means an entity (i) treated as a partnership or disregarded
entity for U.S. Federal income tax purposes and (ii) the equity interests of
which are not treated as held by a CFC for purposes of section 956 of the IRC.

“Specified Equity Contribution” has the meaning ascribed to it in Section 9.4.

“Spot Rate” means, on any day, the rate quoted or published by Agent (or a
designated Affiliate of Agent) at which Canadian Dollars may be exchanged into
Dollars.

“Stockholder” means, with respect to any Person, each holder of Capital Stock of
such Person.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the Board of Directors of such corporation
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Capital Stock whether by proxy,
agreement, operation of law or otherwise, and (b) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Borrower.

“Subsidiary Guarantors” means each Subsidiary of Parent Borrower other than
Excluded Subsidiaries. As of the Closing Date, the Subsidiary Guarantors are
listed on Schedule (A-1).

“Supermajority Lenders” means Lenders having (a) 66.67% or more of the
Commitments of all Lenders, or (b) if the Commitments have been terminated,
66.67% or more of the aggregate outstanding amount of the Revolving Credit
Advances.

“Surface Transportation Board” means the Surface Transportation Board, an agency
of the Federal Government of the United States, and any successor agency
thereof.

 

-40-



--------------------------------------------------------------------------------

“Swap Contract” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, cross-currency hedges,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Borrowers or any of their respective Subsidiaries shall be a
“Swap Agreement” and (b) any agreement with respect to any transactions
(together with any related confirmations) which are subject to the terms and
conditions of, or are governed by, any master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other similar master agreement.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.

“Swing Line Advance” has the meaning ascribed to it in Section 2.1(b)(i).

“Swing Line Availability” has the meaning ascribed to it in Section 2.1(b)(i).

“Swing Line Commitment” means, as to Swing Line Lender, the commitment of Swing
Line Lender to make Swing Line Advances as set forth on Annex C, which
commitment constitutes a subfacility of the Commitment of Swing Line Lender. The
aggregate Swing Line Commitment on the Closing Date is Ten Million Dollars
($10,000,000), which commitment constitutes a subfacility of the aggregate
Commitments.

“Swing Line Lender” means MSSF.

“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to any Borrower or to all Borrowers.

“Swing Line Note” and “Swing Line Notes” have the meanings ascribed to them in
Section 2.1(b)(ii).

“Tax Structure” has the meaning ascribed to it in Section 12.8.

“Taxes” means present and future taxes (including, but not limited to, income,
corporate, capital, excise, property, ad valorem, sales, use, payroll, value
added and franchise taxes, deductions, withholdings and custom duties), charges,
fees, imposts, levies, deductions or withholdings (including backup withholding)
and all liabilities (including interest, additions to tax and penalties) with
respect thereto, imposed by any Governmental Authority.

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other Obligations under this Agreement and the other Loan
Documents have been completely discharged or paid (other than contingent
indemnification obligations for which no claim has been asserted, Bank Products
and Secured Hedge Obligations), (c) all Letter of Credit Obligations have been
cash collateralized, canceled or backed by standby letters of credit in
accordance with Section 2.2, and (d) none of Borrowers shall have any further
right to borrow any monies under this Agreement.

“Termination Value” means, on any date in respect of any Swap Contract, or other
swap or hedging agreement or obligation, after taking into account the effect of
any legally enforceable netting

 

-41-



--------------------------------------------------------------------------------

agreement relating to such Swap Contract, other swap or hedging agreement,
(a) if such Swap Contract or other swap or hedging agreement has been terminated
as of such date, an amount equal to the termination value determined in
accordance with such Swap Contract, or other swap or hedging agreement, and
(b) if such Swap Contract or other swap or hedging agreement has not been
terminated as of such date, an amount equal to the mark-to-market value for such
Swap Contract or other swap or hedging agreement.

“Title Insurance” has the meaning assigned to such term in
Section 4.21(b)(ii)(B).

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan) that is
covered by Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting such Credit Party any right to
use any Trademark.

“Trademarks” has the meaning ascribed to it in the U.S. Security Agreement.

“UIIA” means that Uniform Intermodal Interchange and Facilities Access
Agreement, effective as of April 20, 2009, administered by The Intermodal
Association of North America, together with each addendum thereto executed by
Pacer Stacktrain, Inc. or Union Pacific Railroad Company and each Motor Carrier
(as defined in the UIAA) party thereto, each in the form delivered to Agent
prior to the Closing Date, pursuant to which Pacer Stacktrain, Inc. or Union
Pacific Railroad Company and each Motor Carrier have agreed additional terms and
conditions applicable to the interchange of Chassis to such Motor Carrier by
Pacer Stacktrain, Inc. or Union Pacific Railroad Company.

“Unfinanced Capital Expenditures” means for any period, Capital Expenditures of
Parent Borrower and its Restricted Subsidiaries made in cash during such period,
except to the extent financed with the proceeds of Capital Lease Obligations or
other Indebtedness (other than Loans incurred hereunder), common Capital Stock
or Qualified Capital Stock, casualty proceeds, condemnation proceeds or other
proceeds that would not be included in EBITDA, less cash received from the sale
of any fixed assets of Parent Borrower and its Restricted Subsidiaries
(including, without limitation, assets of the type that may constitute Equipment
hereunder) during such period; provided that the aggregate amount of Unfinanced
Capital Expenditures during such period may not be less than zero.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan, allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan and (b) for a period of five (5) years following a transaction which
might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Credit Party
or any ERISA Affiliate as a result of such transaction.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of Borrowers designated by a
Financial Officer of Borrower Representative as an Unrestricted Subsidiary
pursuant to Section 6.13.

“U.S. Availability” means, as of any date of determination, the amount (if any)
by which (a) U.S. Available Credit, exceeds (b) the sum of (i) Revolver Credit
Advances plus (ii) Letter of Credit Obligations (other than Letter of Credit
Obligations cash collateralized in accordance with the terms of the Loan
Documents) plus (iii) Swing Line Loans.

 

-42-



--------------------------------------------------------------------------------

“U.S. Available Credit” means, as of any date of determination, the lesser of
(a) the Commitment and (b) the U.S. Borrowing Base as most recently reported by
the Credit Parties on or prior to such date of determination.

“U.S. Borrower” and “U.S. Borrowers” have the meanings ascribed to them in the
preamble to this Agreement.

“U.S. Borrowing Base” means, as of any date of determination, from time to time,
as to the U.S. Borrowers, an amount equal to the sum at such time of:

(a) the product of (i) 85% multiplied by (ii) the U.S. Borrowers’ Eligible
Accounts; plus

(b) the lesser of:

(i) the product of (A) 65% multiplied by (B) the cost of the U.S. Borrowers’
Eligible Equipment (but net of delivery charges, sales tax and other costs
incidental to the purchase thereof); and

(ii) the product of (A) 85% multiplied by (B) the cost of the U.S. Borrowers’
Eligible Equipment (but net of delivery charges, sales tax and other costs
incidental to the purchase thereof) multiplied by the Net Orderly Liquidation
Value percentage identified in the most recent Equipment appraisal obtained by
Agent, at such time; plus

(c) [Reserved];

(d) the lesser of

(i) 80% of the net book value of aggregate Eligible Rolling Stock; and

(ii) the product of (A) 65% multiplied by (B) the Net Orderly Liquidation Value
of the U.S. Borrowers’ Eligible Rolling Stock; minus

(e) the Dilution Reserve, the Rent Reserve, the Canadian Priority Payables
Reserve, the Existing Senior Notes Reserve, and such other Reserves established
by Co-Collateral Agents in their Permitted Discretion in conformity with
Section 2.18;

provided that U.S. Borrowing Base shall not include clauses (b) or (d) (for
assets other than Railcars) above until such time as Requisite Lenders consent,
after the Closing Date, to include such assets in the calculation of the U.S.
Borrowing Base (it being agreed that the U.S. Borrowing Base shall include
Railcars constituting Eligible Rolling Stock at any time after the Closing Date
provided that the conditions contained in the following proviso with respect
thereto are satisfied); provided further that (w) a maximum of 10% of the U.S.
Borrowing Base shall be attributable to the U.S. Borrowers’ Eligible Equipment
and the U.S. Borrowers’ Eligible Rolling Stock, (x) Agent and Co-Collateral
Agents shall have completed all required or necessary field examinations and
appraisals with respect to the asset classes included in clauses (b) and
(d) above and (y) Borrowers shall have delivered a Borrowing Base Certificate
that includes Borrowing Base calculations with respect to the assets classes
included in clauses (b) and (d) above.

 

-43-



--------------------------------------------------------------------------------

The U.S. Borrowing Base shall at any time be determined by reference to the most
recent Borrowing Base Certificate delivered to Co-Collateral Agents pursuant to
Section 5.2. Notwithstanding anything to the contrary contained herein,
determinations as to Reserves, adjustments and similar matters related to the
U.S. Borrowing Base shall be made by Co-Collateral Agents in their Permitted
Discretion in accordance with Section 2.18.

“U.S. Guarantor” means each Guarantor that is a Domestic Subsidiary.

“U.S. Guaranty” means that certain Amended and Restated Guaranty, dated as of
the date hereof, executed by each U.S. Borrower and Subsidiary Guarantor that is
a U.S. Guarantor in favor of Agent and Lenders, as amended, restated,
supplemented or otherwise modified from time to time.

“U.S. Loans” means, at any time, the sum of (a) the aggregate amount of
Revolving Credit Advances and Swing Line Loans outstanding to the U.S. Borrowers
plus (b) the aggregate U.S. Borrowers’ Letter of Credit Obligations. Unless the
context otherwise requires, references to the outstanding principal balance of
the U.S. Loans shall include the outstanding balance of the U.S. Borrowers’
Letter of Credit Obligations.

“U.S. Overadvance” means, as of any date of determination, the sum of (i) Loans
then outstanding less (ii) the Available Credit.

“U.S. Security Agreement” means that certain Amended and Restated Security
Agreement, dated as of the date hereof, made by the Credit Parties party thereto
in favor of Agent, on behalf of Agent, Co-Collateral Agents and Lenders, as
amended, restated, supplemented or otherwise modified from time to time.

“Value” shall mean, with respect to Eligible Rolling Stock, net book value as
reported by Borrowers to Co-Collateral Agents in accordance with GAAP; provided
that for purposes of the calculation of the U.S. Borrowing Base, the Value of
the Eligible Rolling Stock shall not include (a) the portion of the value
Eligible Rolling Stock equal to the profit earned by any Affiliate of Parent
Borrower on the sale thereof to any Borrower or (b) write-ups or write-downs in
value with respect to currency exchange rates.

“Wholly Owned Subsidiary” means as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares or other de
minimis shares held by any Person, each as required by law) is owned by such
Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“XPO Canada” has the meaning ascribed to it in the preamble to this Agreement.

1.2 Rules of Construction. All other undefined terms contained in any of the
Loan Documents shall, unless the context indicates otherwise, have the meanings
provided for by the Code to the extent the same are used or defined therein; in
the event that any term is defined differently in different Articles or
Divisions of the Code, the definition in Article or Division 9 shall control.
Unless otherwise specified, references in this Agreement or any of the
Appendices to a Section, subsection or clause refer to such Section, subsection
or clause as contained in this Agreement. The words “herein”, “hereof” and
“hereunder”, and other words of similar import refer to this Agreement as a
whole, including all Annexes, Exhibits and Schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in this Agreement or any such
Annex, Exhibit or Schedule.

 

-44-



--------------------------------------------------------------------------------

1.3 Interpretive Matters. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders. The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Loan Documents) or, in the case of governmental Persons,
Persons succeeding to the relevant functions of such Persons; and all references
to statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations. Whenever any provision in any Loan
Document refers to the knowledge (or an analogous phrase) of any Credit Party,
such words are intended to signify that such Credit Party has actual knowledge
or awareness of a particular fact or circumstance or that such Credit Party, if
it had exercised reasonable diligence, would have known or been aware of such
fact or circumstance.

1.4 GAAP. Unless otherwise specifically provided herein, any accounting term
used in this Agreement shall have the meaning customarily given to such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase “in accordance with GAAP” shall in no way
be construed to limit the foregoing. If any Accounting Changes occur and such
changes result in a change in the calculation of the financial covenants,
standards or terms used in this Agreement or any other Loan Document, then
Borrowers, Agent and Lenders agree to enter into negotiations in order to amend
such provisions of this Agreement so as to equitably reflect such Accounting
Changes with the desired result that the criteria for evaluating Borrowers’ and
their Subsidiaries’ financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made; provided, however, that
the agreement of Requisite Lenders to any required amendments of such provisions
shall be sufficient to bind all Lenders. “Accounting Changes” means (i) changes
in accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or successor thereto or any
agency with similar functions); (ii) changes in accounting principles concurred
in by Borrowers’ certified accountants; (iii) purchase accounting adjustments
under A.P.B. 16 or 17 and EITF 88-16, and the application of the accounting
principles set forth in FASB 109, including the establishment of reserves
pursuant thereto and any subsequent reversal (in whole or in part) of such
reserves; and (iv) the reversal of any reserves established as a result of
purchase accounting adjustments. All such adjustments resulting from
expenditures made subsequent to the Closing Date (including capitalization of
costs and expenses or payment of pre-Closing Date liabilities) shall be treated
as expenses in the period the expenditures are made and deducted as part of the
calculation of EBITDA in such period. If Agent, Borrowers and Requisite Lenders
agree upon the required amendments, then after appropriate amendments have been
executed and the underlying Accounting Change with respect thereto has been
implemented, any reference to GAAP contained in this Agreement or in any other
Loan Document shall, only to the extent of such Accounting Change, refer to
GAAP, consistently applied after giving effect to the implementation of such
Accounting Change. If Agent, Borrowers and Requisite Lenders cannot agree upon
the required amendments within ninety (90) days following the date of
implementation of any Accounting Change, then Borrowers shall deliver Financial
Statements prepared without regard to the underlying Accounting Change and all
calculations of financial covenants and other standards and terms in accordance
with this Agreement and the other Loan Documents shall be calculated consistent
with such Financial Statements. The Obligations under this Agreement shall be
accounted for at their outstanding face value.

1.5 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of LIBOR Period) or
performance shall extend to the immediately succeeding Business Day.

 

-45-



--------------------------------------------------------------------------------

1.6 Quebec Matters. For purposes of any assets, liabilities or entities located
in the Province of Quebec and for all other purposes pursuant to which the
interpretation or construction of this Agreement or any other Loan Document may
be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (a) “personal property” shall
include “movable property”; (b) “real property” or “real estate” shall include
“immovable property”; (c) “tangible property” shall include “corporeal
property”; (d) “intangible property” shall include “incorporeal property”;
(e) “security interest”, “mortgage” and “lien” shall include a “hypothec”,
“right of retention”, “prior claim” and a resolutory clause; (f) all references
to filing, perfection, priority, remedies, registering or recording under the
Code or a PPSA shall include publication under the Civil Code of Quebec; (g) all
references to “perfection” of or “perfected” liens or security interest shall
include a reference to an “opposable” or “set up” hypothec, lien or security
interest as against third parties; (h) any “right of offset”, “right of setoff”
or similar expression shall include a “right of compensation”; (i) “goods” shall
include “corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities; (j) an “agent” shall include a
“mandatary”; (k) “construction liens” shall include “legal hypothecs”;
(l) “joint and several” shall include “solidary”; (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”;
(n) “beneficial ownership” shall include “ownership on behalf of another as
mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; (t) “accounts” shall include “claims”. The parties
hereto confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only and that all other documents contemplated thereunder
or relating thereto, including notices, may also be drawn up in the English
language only. Les parties aux présentes confirment que c’est leur volonté que
cette convention et les autres documents de crédit soient rédigés en langue
anglaise seulement et que tous les documents, y compris tous avis, envisagés par
cette convention et les autres documents peuvent être rédigés en langue anglaise
seulement.

1.7 Quebec Security.

(a) For greater certainty, and without limiting the powers of Agent, each of the
Secured Parties hereby irrevocably constitutes MSSF as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of Article
2692 of the Civil Code of Quebec) in order to hold hypothecs and security
granted by any Credit Party on property pursuant to the laws of the Province of
Quebec in order to secure obligations of any Credit Party under any bond,
debenture or similar title of indebtedness, issued by any Credit Party, and
hereby agrees that Agent, may act as the bondholder and mandatary (i.e. agent)
with respect to any shares, capital stock or other securities or any bond,
debenture or similar title of indebtedness that may be issued by any Credit
Party and pledged in favor of Agent, for the benefit of the Secured Parties. The
execution by MSSF, acting as fondé de pouvoir and mandatary, prior to the Credit
Agreement of any deeds of hypothec or other security documents is hereby
ratified and confirmed.

(b) Notwithstanding the provisions of Section 32 of an Act respecting the
special powers of legal persons (Quebec), Agent may acquire and be the holder of
any bond or debenture issued by any Credit Party (i.e. the fondé de pouvoir may
acquire and hold the first bond issued under any deed of hypothec by any Credit
Party).

(c) The constitution of MSSF as fondé de pouvoir, and of Agent as bondholder and
mandatary with respect to any bond, debenture, shares, capital stock or other
securities that may be

 

-46-



--------------------------------------------------------------------------------

issued and pledged from time to time to Agent for the benefit of the Secured
Parties, shall be deemed to have been ratified and confirmed by each Person
accepting an assignment of, a participation in or an arrangement in respect of,
all or any portion of any Secured Parties’ rights and obligations under the
Credit Agreement by the execution of an assignment, including an Assignment
Agreement or a joinder or other agreement pursuant to which it becomes such
assignee or participant, and by each successor Agent by the execution of an
Assignment Agreement or other agreement, or by the compliance with other
formalities, as the case may be, pursuant to which it becomes a successor Agent
under the Credit Agreement.

(d) MSSF as fondé de pouvoir shall have the same rights, powers, immunities,
indemnities and exclusions from liability as are prescribed in favor of Agent in
the Credit Agreement, which shall apply mutatis mutandis to MSSF acting as fondé
de pouvoir.

1.8 Permitted Encumbrances. Any references in this Agreement or any other Loan
Document to “Permitted Encumbrances” is not intended to subordinate or postpone,
and shall not be interpreted as subordination or postponing, or as any agreement
to subordinate or postpone, any Lien created by any of the Loan Documents to any
Permitted Encumbrance.

1.9 Interest Act (Canada). For the purposes of the Interest Act (Canada) and
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection herewith by a Canadian Borrower is to be calculated on the basis
of a 360-day or 365-day year, the yearly rate of interest to which the rate used
in such calculation is equivalent is the rate so used multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360 or 365, as applicable. The rates of interest under this Agreement
are nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.

1.10 Criminal Code (Canada). If any provision of this Agreement would oblige a
Canadian Borrower to make any payment of interest or other amount payable to any
Secured Party in an amount or calculated at a rate which would be prohibited by
law or would result in a receipt by that Secured Party of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable law or
so result in a receipt by that Secured Party of “interest” at a “criminal rate”,
such adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

(a) first, by reducing the amount or rate of interest; and

(b) thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of section 347 of the Criminal Code (Canada).

1.11 Anti-Money Laundering (Canada). The Canadian Borrowers acknowledge that,
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws, whether within Canada or
elsewhere (collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Canadian Lenders and Agent may be required to obtain, verify
and record information regarding the Canadian Borrowers, their directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Canadian Borrowers, and the transactions contemplated hereby.
Canadian Borrowers shall promptly provide all such information, including
supporting

 

-47-



--------------------------------------------------------------------------------

documentation and other evidence, as may be reasonably requested by any Canadian
Lender or Agent, or any prospective assign or participant of a Canadian Lender
or Agent, in order to comply with any applicable AML Legislation, whether now or
hereafter in existence. Notwithstanding the foregoing and except as may
otherwise be agreed in writing, each of the Canadian Lenders agrees that Agent
has no obligation to ascertain the identity of any Canadian Borrower or any
authorized signatories of any Canadian Borrower on behalf of any Canadian
Lender, or to confirm the completeness or accuracy of any information it obtains
from a Canadian Borrower or any such authorized signatory in doing so.

 

2. AMOUNT AND TERMS OF CREDIT

2.1 Credit Facilities.

(a) Revolving Credit Facility.

(i) Subject to the terms and conditions hereof, each Lender severally agrees to
make available to Borrowers from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”). The
Pro Rata Share of the Loans of any Lender shall not at any time exceed its
separate Commitment. The obligations of each Lender hereunder shall be several
and not joint. Until the Commitment Termination Date, Borrowers may borrow,
repay and reborrow under this Section 2.1(a); provided, that (x) the amount of
any Revolving Credit Advances to be made at any time shall not exceed
Availability at such time, (y) the amount of any Revolving Credit Advances to be
made to the U.S. Borrowers at any time shall not exceed the U.S. Availability at
such time and (z) the amount of any Revolving Credit Advances to be made to the
Canadian Borrowers at any time shall not exceed the Canadian Availability at
such time. Each Revolving Credit Advance shall be made on notice by Borrower
Representative to one of the representatives of Agent identified in Schedule
(2.1) at the address specified therein. Any such notice must be given no later
than (1) 12 noon (New York, New York time) on the date of the proposed Revolving
Credit Advance, in the case of a Base Rate Loan, or (2) 12 noon (New York, New
York time) on the date which is three (3) Business Days’ prior to the proposed
Revolving Credit Advance, in the case of a LIBOR Loan. Each such notice (a
“Notice of Revolving Credit Advance”) may be given verbally by telephone but
must be immediately confirmed in writing (by fax, electronic mail or overnight
courier) substantially in the form of Exhibit 2.1(a)(i), and shall include the
information required in such Exhibit. If any Borrower desires to have the
Revolving Credit Advances bear interest by reference to a LIBOR Rate, with
respect to LIBOR Loans denominated in Dollars, and BA Rate, with respect to
LIBOR Loans denominated in Canadian Dollars, Borrower Representative must comply
with Section 2.5(e). All Revolving Credit Advances (x) made to a U.S. Borrower
shall be denominated in Dollars and (y) made to a Canadian Borrower shall be
denominated in Dollars or Canadian Dollars but shall be deemed to have been made
(in the case of Canadian Dollar Revolving Credit Advances) in the Dollar
Equivalent of such Revolving Credit Advance.

(ii) Except as provided in Section 2.10, if requested by Lenders, (x) the U.S.
Borrowers, jointly and severally, shall execute and deliver to each Lender a
note to evidence the Commitment of that Lender and (y) the Canadian Borrowers,
jointly and severally, shall execute and deliver to each Lender a note to
evidence the Pro Rata Share of the Canadian Commitment of that Lender. Each note
shall be in the principal amount of the Commitment (or the Canadian Commitment)
of the applicable Lender, dated the Closing Date and substantially in the form
of Exhibit 2.1(a)(ii) (each a “Revolving Note” and, collectively, the “Revolving
Notes”). Each Revolving Note (or, if a Revolving Note is not requested, this
Agreement) shall represent the joint and several obligation of the appropriate
Borrowers to pay the amount of the applicable Lender’s Pro Rata Share of the
aggregate unpaid principal amount of all Revolving Loans to such Borrower
together with interest thereon as prescribed in Section 2.5. The entire unpaid
balance of the aggregate Loan and all other non-contingent Obligations shall be
immediately due and payable in full in immediately available funds on the
Commitment Termination Date (and the Commitment, for purposes of this Agreement,
shall thereafter be zero).

 

-48-



--------------------------------------------------------------------------------

(b) Swing Line Facility.

(i) Agent shall notify Swing Line Lender upon Agent’s receipt of any Notice of
Revolving Credit Advance from a U.S. Borrower which requests Base Rate Loans.
Subject to the terms and conditions hereof, Swing Line Lender may, in its
discretion, make available from time to time until the Commitment Termination
Date advances to a U.S. Borrower (each, a “Swing Line Advance”) in accordance
with any such notice. The provisions of this Section 2.1(b) shall not relieve
Lenders of their obligations to make Revolving Credit Advances under
Section 2.1(a); provided, that if Swing Line Lender makes a Swing Line Advance
pursuant to any such notice, such Swing Line Advance shall be in lieu of any
Revolving Credit Advance that otherwise may be made by Lenders pursuant to such
notice. The aggregate amount of Swing Line Advances outstanding shall not exceed
at any time the lesser of (A) the Swing Line Commitment and (B) U.S. Available
Credit, in each case, less the outstanding balance of the U.S. Revolving Loans
at such time (“Swing Line Availability”). Only the U.S. Borrowers may receive a
Swing Line Advance. Until the Commitment Termination Date, the U.S. Borrowers
may from time to time borrow, repay and reborrow under this Section 2.1(b). Each
Swing Line Advance shall be made pursuant to a Notice of Revolving Credit
Advance delivered to Agent by Borrower Representative in accordance with
Section 2.1(a)(i). Any such notice must be given no later than 2:00 p.m. (New
York time) on the Business Day of the proposed Swing Line Advance. Unless Swing
Line Lender has received at least one Business Day’s prior written notice from
Requisite Lenders instructing it not to make any Swing Line Advance, Swing Line
Lender shall, notwithstanding the failure of any condition precedent set forth
in Section 3.2, be entitled to fund any requested Swing Line Advance, and to
have each Lender make Revolving Credit Advances in accordance with
Section 2.1(b)(iii) or purchase participating interests in accordance with
Section 2.1(b)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the Swing Line Loan shall constitute a Base Rate Loan and
shall be denominated in Dollars. The U.S. Borrowers shall repay the Swing Line
Loan upon written demand therefor by Agent.

(ii) Upon request by Swing Line Lender, the U.S. Borrowers shall execute and
deliver to Swing Line Lender a promissory note to evidence the Swing Line
Commitment. Such note shall be in the principal amount of the Swing Line
Commitment of Swing Line Lender, dated the Closing Date and substantially in the
form of Exhibit 2.1(b)(ii) (each a “Swing Line Note” and, collectively, the
“Swing Line Notes”). Each Swing Line Note (or, if Swing Line Notes are not
requested, this Agreement) shall represent the obligation of each U.S. Borrower
to pay the amount of the aggregate unpaid principal amount of all Swing Line
Advances made to such Borrower together with interest thereon as prescribed in
Section 2.5. The entire unpaid balance of the Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date, if not sooner
paid in full.

(iii) If no Lender is a Non-Funding Lender, then the Swing Line Lender, at any
time, and from time to time in its sole and absolute discretion, but not less
frequently than weekly, shall on behalf of the U.S. Borrowers (and each U.S.
Borrower hereby irrevocably authorizes the Swing Line Lender to so act on its
behalf) request each Lender (including the Swing Line Lender) to make a
Revolving Credit Advance for the account of the U.S. Borrowers (which shall be a
Base Rate Loan) in an amount equal to that Lender’s Pro Rata Share of the
principal amount of the U.S. Borrowers’ Swing Line Loan (the “Refunded Swing
Line Loan”) outstanding on the date such notice is given. If any Lender is a
Non-Funding Lender, and the conditions precedent set forth in Section 3.2 are
satisfied at such time, that Non-Funding Lender’s reimbursement obligations with
respect to the Swing Line Loans shall be reallocated to and assumed by the other
Lenders in accordance with their Pro Rata Share of the Revolving

 

-49-



--------------------------------------------------------------------------------

Loans (calculated as if the Non-Funding Lender’s Pro Rata Share was reduced to
zero and each other Lender’s Pro Rata Share had been increased proportionately).
If any Lender is a Non-Funding Lender, upon receipt of the demand described
above, each Lender that is not a Non-Funding Lender will be obligated to pay to
Agent for the account of the Swing Line Lender its Pro Rata Share of the
outstanding Swing Line Loans (increased as described above); provided that no
Lender shall be required to fund any amount in excess of its Commitment. Unless
any of the events described in Sections 9.1(j) or (k) has occurred (in which
event the procedures of Section 2.1(b)(iv) shall apply), and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
Revolving Credit Advance are then satisfied, each Lender shall disburse directly
to Agent, its Pro Rata Share of a Revolving Credit Advance on behalf of the
Swing Line Lender prior to 3:00 p.m. (New York time) in immediately available
funds on the Business Day next succeeding the date that notice is given. The
proceeds of those Revolving Credit Advances shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Swing Line Loan of the U.S.
Borrowers.

(iv) If, prior to refunding a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 2.1(b)(iii), one of the events described in Sections 9.1(j)
or 9.1(k) has occurred, then, subject to the provisions of Section 2.1(b)(v)
below, each Lender shall, on the date such Revolving Credit Advance was to have
been made, purchase, or be deemed to have purchased, from the Swing Line Lender
an undivided participation interest in the Swing Line Loan in an amount equal to
its Pro Rata Share of such Swing Line Loan. Upon request, each Lender shall
promptly transfer to the Swing Line Lender, in immediately available funds, the
amount of its participation interest.

(v) Each Lender’s obligation to make Revolving Credit Advances in accordance
with Section 2.1(b)(iii) and to purchase participation interests in accordance
with Section 2.1(b)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against Swing Line
Lender, any U.S. Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Default or Event of Default; (C) any inability
of any Borrower to satisfy the conditions precedent to borrowing set forth in
this Agreement at any time; or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Lender does
not make available to Agent or Swing Line Lender, as applicable, the amount
required pursuant to Sections 2.1(b)(iii) or 2.1(b)(iv), as the case may be,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
Business Days and at the Base Rate thereafter.

(c) Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Revolving Credit Advance, Notice of Conversion/Continuation, or similar
notice reasonably believed by Agent to be genuine. Agent may assume that each
Person executing and delivering any notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary. Each Borrower hereby designates Parent
Borrower or any of its authorized representatives as its representative and
agent on its behalf for the purposes of issuing Notices of Revolving Credit
Advances and Notices of Conversion/Continuation, giving instructions with
respect to the disbursement of the proceeds of the Loans, selecting interest
rate options, requesting Letters of Credit, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents, and
taking all other actions (including in respect of providing notices in respect
of compliance with covenants) on behalf of any Borrower or Borrowers under the
Loan Documents. Borrower Representative hereby accepts such appointment. Agent
and each Lender may regard any notice or other communication pursuant to any
Loan Document from Borrower Representative as a notice or communication from all
U.S. Borrowers or Canadian Borrowers, as the case may be, and may

 

-50-



--------------------------------------------------------------------------------

give any notice or communication required or permitted to be given to any
Borrower or Borrowers hereunder to Borrower Representative on behalf of such
Borrower or Borrowers. Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement, and undertaking made on its
behalf by Borrower Representative shall be deemed for all purposes to have been
made by such Borrower, and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower.

2.2 Letters of Credit.

(a) Issuance. Subject to the terms and conditions of this Agreement, Agent and
Lenders agree to incur, from time to time prior to the Commitment Termination
Date, upon the request of Borrower Representative on behalf of the U.S.
Borrowers or the Canadian Borrowers, as the case may be, and for such Borrowers’
account, Letter of Credit Obligations with respect to Letters of Credit to be
issued by an L/C Issuer for such Borrowers’ account. Each Lender shall, subject
to the terms and conditions hereinafter set forth, purchase (or be deemed to
have purchased) risk participations in all such Letters of Credit as more fully
described in Section 2.2(b)(ii). Each U.S. Borrower shall be a co-obligor on any
Letter of Credit issued on account of any U.S. Borrower and each Canadian
Borrower shall be a co-obligor on any Letter of Credit issued on account of any
Canadian Borrower. The aggregate amount of all such Letter of Credit Obligations
shall, subject to Section 2.3(b)(ii) and Section 2.3(b) (iii), as applicable,
not at any time exceed $50,000,000 (the “L/C Sublimit”). No such Letter of
Credit shall have an expiry date that is more than one year following the date
of issuance thereof, but may contain provisions for automatic renewal thereof
for periods not in excess of one (1) year, unless otherwise reasonably
determined by Agent and L/C Issuer, in their respective sole discretion, and
neither Agent nor Lenders shall be under any obligation to incur Letter of
Credit Obligations in respect of, or purchase risk participations in, any Letter
of Credit having an expiry date that is later than the fifth (5th) Business Day
prior to the date set forth in clause (a) of the definition of Commitment
Termination Date; provided, further that a Letter of Credit may, upon the
request of the applicable Borrower, be issued or renewed for a period beyond the
date that is five (5) Business Days prior to the maturity date thereof if such
Letter of Credit becomes subject to cash collateralization on such fifth
(5th) Business Day prior to the Commitment Termination Date (at 103% of the face
value of such Letter of Credit) or other arrangements, in each case reasonably
satisfactory to Agent and the L/C Issuer, have been provided, and the L/C Issuer
has released the Lenders in writing from their participation obligations with
respect to such Letter of Credit on the Commitment Termination Date.
Notwithstanding anything to the contrary contained herein, any L/C Issuer may
only issue Letters of Credit to the extent permitted by applicable law. If
(i) any Lender is a Non-Funding Lender or Agent determines that any of the
Lenders is an Impacted Lender, and (ii) the reallocation of that Non-Funding
Lender’s or Impacted Lender’s Letter of Credit Obligations to the other Lenders
would reasonably be expected to cause the Letter of Credit Obligations and Loans
of any Lender to exceed its Commitment (an “Affected L/C Issuer”), taking into
account the amount of outstanding Revolving Loans, then no Affected L/C Issuer
shall issue or renew any Letters of Credit unless the Non-Funding or Impacted
Lender has been replaced, the Letter of Credit Obligations have been cash
collateralized to the extent of any shortfall in Commitments, or the Commitment
of the other Lenders has been increased in accordance with Section 12.2(c) by an
amount sufficient to satisfy Agent that all additional Letter of Credit
Obligations will be covered by all Lenders who are not Non-Funding Lenders or
Impacted Lenders. Each Letter of Credit will be denominated in Dollars.

(b) Advances Automatic; Participations.

(i) If no Lender is a Non-Funding Lender, in the event that L/C Issuer shall
make any payment on or pursuant to any Letter of Credit Obligation, such payment
shall then be deemed automatically to constitute a Revolving Credit Advance
under Section 2.1(a) regardless of whether a

 

-51-



--------------------------------------------------------------------------------

Default or Event of Default has occurred and is continuing, and notwithstanding
any Borrowers’ failure to satisfy the conditions precedent set forth in
Section 3.2, and, if no Lender is a Non-Funding Lender, (or if the only
Non-Funding Lender is the L/C Issuer that issued such Letter of Credit), each
Lender shall be obligated to pay its Pro Rata Share thereof in accordance with
this Agreement. If any Lender is a Non-Funding Lender and the conditions
precedent set forth in Section 3.2 are satisfied at such time, that Non-Funding
Lender’s Letter of Credit Obligations shall be reallocated to and assumed by the
other Lenders pro rata in accordance with their Pro Rata Share of the Revolving
Loan (calculated as if the Non-Funding Lender’s Pro Rata Share was reduced to
zero and each other Lender’s Pro Rata Share had been increased proportionately).
If any Lender is a Non-Funding Lender, each Lender that is not a Non-Funding
Lender shall pay to Agent for the account of such L/C Issuer its Pro Rata Share
(increased as described above) of the Letter of Credit Obligations that from
time to time remain outstanding; provided that no Lender shall be required to
fund any amount in excess of its Commitment. The failure of any Lender to make
available to Agent for Agent’s own account its Pro Rata Share of any such
Revolving Credit Advance or payment by Agent to the L/C Issuer shall not relieve
any other Lender of its obligation hereunder to make available to Agent its Pro
Rata Share thereof.

(ii) If it shall be illegal or unlawful for Borrowers to incur Revolving Credit
Advances as contemplated by Section 2.2(b)(i) above, or if it shall be illegal
or unlawful for any Lender to be deemed to have assumed a ratable share of the
reimbursement obligations owed to the L/C Issuer, then (A) immediately and
without further action whatsoever, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation equal to such Lender’s Pro
Rata Share (based on its Commitment) of the Letter of Credit Obligations in
respect of all Letters of Credit then outstanding, and (B) thereafter,
immediately upon issuance of any Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Agent (or such L/C
Issuer, as the case may be) an undivided interest and participation in such
Lender’s Pro Rata Share (based on its Commitment) of the Letter of Credit
Obligations with respect to such Letter of Credit on the date of such issuance.
Each Lender shall fund its participation in all payments or disbursements made
under the Letters of Credit in the same manner as provided in this Agreement
with respect to Revolving Credit Advances.

(iii) In determining whether to pay under any Letter of Credit, no L/C Issuer
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an L/C Issuer under or in connection with any Letter of Credit
issued by it shall not create for such L/C Issuer any resulting liability to the
Borrowers, any other Credit Party, any Lender or any other Person unless such
action is taken or omitted to be taken with gross negligence, or willful
misconduct on the part of such L/C Issuer (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

(c) Cash Collateral.

(i) If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to this Agreement prior to the Commitment
Termination Date, Parent Borrower will pay to Agent for the ratable benefit of
itself and applicable Lenders cash or Cash Equivalents (“Cash Collateral”) in an
amount equal to 103% of the maximum amount then available to be drawn under each
applicable Letter of Credit outstanding. Such funds or Cash Equivalents shall be
held by Agent in a cash collateral account (the “Cash Collateral Account”)
maintained at a bank or financial institution acceptable to Agent, and Agent
shall use its commercially reasonable efforts to make such Cash Collateral
Account an interest bearing account. The Cash Collateral Account shall be in the
name of Parent Borrower and shall be pledged to, and subject to the control of,
Agent, for the benefit of Agent,

 

-52-



--------------------------------------------------------------------------------

Co-Collateral Agents, applicable Lenders and L/C Issuer, in a manner
satisfactory to Agent. Parent Borrower hereby pledges and grants to Agent, on
behalf of itself and Lenders, a security interest in all such funds and Cash
Equivalents held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the Letter of Credit Obligations and other Obligations, whether or not then due.
This Agreement shall constitute a security agreement under applicable law.

(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date, Credit
Parties shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit to be canceled and
returned, or (C) deliver a stand-by letter (or letters) of credit in guaranty of
such Letter of Credit Obligations, which stand-by letter (or letters) of credit
shall be of like tenor and duration (plus thirty (30) additional days) as, and
in an amount equal to 103% of, the aggregate maximum amount then available to be
drawn under, the Letters of Credit to which such outstanding Letter of Credit
Obligations relate and shall be issued by a banking institution, and shall be
subject to such terms and conditions, as are reasonably satisfactory to Agent in
its sole discretion.

(iii) From time to time after funds are deposited in the Cash Collateral Account
by Parent Borrower, whether before or after the Commitment Termination Date,
Agent may apply such funds or Cash Equivalents then held in the Cash Collateral
Account to the payment of any amounts, and in such order as Agent may elect, as
shall be or shall become due and payable by any Borrowers to Agent and Lenders
with respect to such Letter of Credit Obligations, and, upon the satisfaction in
full of all Letter of Credit Obligations, and after the Commitment Termination
Date, to any other Obligations of any Borrower then due and payable.

(iv) No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Credit Parties to
Agent and Lenders in respect thereof, any funds remaining in the Cash Collateral
Account shall be applied to other Obligations then due and owing and upon
payment in full of such Obligations, any remaining amount shall be paid to
Parent Borrower or as otherwise required by law. Interest, if any, earned on
deposits in the Cash Collateral Account shall be held as additional collateral.

(d) Fees and Expenses. Borrowers agree to pay to Agent for the benefit of
applicable Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all reasonable documented out-of-pocket
costs and expenses incurred by Agent or any Lender on account of such Letter of
Credit Obligations, and (ii) for each Fiscal Quarter during which any Letter of
Credit Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”)
in an amount equal to LIBOR Margin then in effect multiplied by the aggregate
face amount of each outstanding Letter of Credit, calculated on the basis of a
360-day year and for the actual number of days such Letter of Credit Obligations
was outstanding during such Fiscal Quarter. Such fee shall be paid to Agent for
the benefit of the Lenders in arrears, on the last Business Day of each Fiscal
Quarter and on the Commitment Termination Date. In addition, Borrowers shall pay
to the L/C Issuer, (i) for each Fiscal Quarter during which any Letter of Credit
shall remain outstanding, a fee in an amount equal to 0.125% multiplied by the
aggregate face amount of each such outstanding Letter of Credit, calculated on
the basis of a 360-day year and for the actual number of days such Letter of
Credit was outstanding during such Fiscal Quarter, and (ii) on demand, such
reasonable fees, reasonable documented out-of-pocket charges and expenses of the
L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued. The Obligations of the Canadian Borrowers hereunder are subject to the
provisions of Section 13.9.

 

-53-



--------------------------------------------------------------------------------

(e) Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent and the L/C Issuer at least five (5) Business
Days’ prior written notice requesting the incurrence of any Letter of Credit
Obligation and identifying whether such Letter of Credit is to be issued on
behalf of the U.S. Borrowers or the Canadian Borrowers. Each such request for a
Letter of Credit, and any Letter of Credit issued pursuant thereto, shall be on
the L/C Issuer’s standard form documents. Notwithstanding anything contained
herein to the contrary, Letter of Credit applications by Borrower Representative
and approvals by Agent and the L/C Issuer may be made and transmitted pursuant
to communication methods mutually agreed upon and established by and among
Borrower Representative, Agent and L/C Issuer.

(f) Obligation Absolute. The joint and several obligations of Borrowers to
reimburse Agent and Lenders for payments made with respect to any Letter of
Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest, or other formalities, and the
obligations of each Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and irrevocable. Such obligations of Borrowers and
Lenders shall be paid strictly in accordance with the terms hereof under all
circumstances including the following:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement or the other Loan Documents or any other agreement;

(ii) the existence of any claim, setoff, defense, or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with this Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of their respective Affiliates and the beneficiary for which the Letter
of Credit was procured);

(iii) any draft, demand, certificate, or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) payment by Agent (except as otherwise expressly provided in
Section 2.2(g)(ii)(C) below) or the L/C Issuer under any Letter of Credit
against presentation of a demand, draft, or certificate or other document that
does not comply with the terms of such Letter of Credit;

(v) any other circumstance or event whatsoever, that is similar to any of the
foregoing; or

(vi) the fact that a Default or an Event of Default has occurred and is
continuing;

provided that, the Canadian Borrowers shall be liable only for Letter of Credit
Obligations under Letters of Credit (x) for which a Canadian Borrower is the
co-applicant of such Letter of Credit, (y) that are issued for the account of
such the Canadian Borrower or any of its Subsidiaries or (z) issued on account
of the Canadian Commitment (“Canadian Letters of Credit”).

(g) Indemnification; Nature of Lenders’ Duties.

 

-54-



--------------------------------------------------------------------------------

(i) In addition to amounts payable as elsewhere provided in this Agreement, the
U.S. Borrowers or the Canadian Borrowers, as the case may be, jointly and
severally, hereby agree to pay and to protect, indemnify, and save harmless
Agent, each Co-Collateral Agent and each Lender from and against any and all
claims, demands, liabilities, damages, losses, costs, charges, and expenses
(including reasonable documented attorneys’ fees of one counsel) that Agent or
any Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit (or, the case of the Canadian
Borrowers, Canadian Letters of Credit), or (B) the failure of Agent,
Co-Collateral Agent or any Lender seeking indemnification or of the L/C Issuer
to honor a demand for payment under any Letter of Credit (or, the case of the
Canadian Borrowers, Canadian Letters of Credit) as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent such failure is a result of the gross negligence, bad faith, or willful
misconduct of Agent, such Co-Collateral Agent or such Lender (as finally
determined by a court of competent jurisdiction). The Obligations of the
Canadian Borrowers hereunder are subject to the provisions of Section 13.9.

(ii) As between Agent and any Lender and Borrowers, Borrowers assume all risks
of the acts and omissions of, or misuse of, any Letter of Credit by
beneficiaries, of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness, or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent, or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of clauses (A), (B), or (C) of this Section 2.2(g)(ii), in the case of any
payment by Agent under any Letter of Credit, Agent shall be liable to the extent
such payment was made solely as a result of its gross negligence, bad faith, or
willful misconduct (as finally determined by a court of competent jurisdiction)
in determining that the demand for payment under such Letter of Credit complies
on its face with any applicable requirements for a demand for payment under such
Letter of Credit; (D) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex, or otherwise,
whether or not they may be in cipher; (E) errors in interpretation of technical
terms; (F) any loss or delay in the transmission or otherwise of any document
required in order to make a payment under any Letter of Credit or of the
proceeds thereof; (G) the credit of the proceeds of any drawing under any Letter
of Credit; and (H) any consequences arising from causes beyond the control of
Agent or any Lender. None of the above shall affect, impair, or prevent the
vesting of any of Agent’s or any Lender’s rights or powers hereunder or under
this Agreement.

(iii) In the event of any conflict between the terms of this Agreement and the
terms of any letter of credit application, reimbursement agreement, or similar
document, instrument or agreement between or among Borrowers and the L/C Issuer,
the terms of this Agreement shall control.

(h) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (i) (A) on or prior to any issuance of any Letter of Credit by
such L/C Issuer, (B) immediately after any drawing under any such Letter of
Credit or (C) immediately after payment (or failure to pay when due) by
Borrowers of any related Letter of Credit Obligation, notice thereof, which
shall contain a reasonably detailed description of such issuance, drawing or
payment, and Agent shall provide copies of such notices to each Lender
reasonably promptly after receipt thereof; (ii) upon the request of Agent (or
any Lender through Agent), copies of any Letter of Credit issued by such L/C
Issuer and any related

 

-55-



--------------------------------------------------------------------------------

Letter of Credit reimbursement agreement and such other documents and
information as may be reasonably requested by Agent; and (iii) on the first
Business Day of each calendar month, a schedule of the Letters of Credit issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar month.

(i) Replacement of L/C Issuer. The L/C Issuer may be replaced with another
Lender (or an Affiliate of a Lender) at any time by written agreement among
Borrower Representative, Agent, the Requisite Lenders, and the successor L/C
Issuer. Agent shall notify the Lenders of any such replacement of the L/C
Issuer. At the time any such replacement shall become effective, Borrowers shall
pay all unpaid fees accrued for the account of the replaced L/C Issuer. From and
after the effective date of any such replacement, (i) the successor L/C Issuer
shall have all the rights and obligations of the L/C Issuer under this Agreement
with respect to Letters of Credit to be issued thereafter, and (ii) references
herein to the term “L/C Issuer” shall be deemed to refer to such successor or to
any previous L/C Issuer, or to such successor L/C Issuer and all previous L/C
Issuers, as the context shall require. After the replacement of an L/C Issuer
hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement but shall not be required to issue additional Letters of Credit.

2.3 Prepayments.

(a) Voluntary Prepayments; Reductions in Commitments. Borrowers may prepay the
Loans at any time and from time to time without prior notice, and Borrowers may
at any time on at least three (3) Business Days’ prior written notice by
Borrower Representative to Agent permanently reduce or terminate the Commitment
(or the Canadian Commitment); provided that (i) any such prepayments or
reductions (not providing for the repayment of the Revolving Loans in full)
shall be in a minimum principal amount of $1,000,000 or C$1,000,000, as
applicable, or a whole multiple thereof, (ii) the Commitment shall not be
reduced to an amount that is less than the amount of the Loans then outstanding
unless such Commitment reduction is accompanied by a prepayment of Loans (and,
to the extent necessary, the cash collateralization of Letters of Credit
outstanding) necessary to ensure that the Revolver Credit Advances do not exceed
the Commitment (as so reduced), (iii) the Canadian Commitment shall not be
reduced to an amount that is less than the amount of Canadian Loans then
outstanding unless such Canadian Commitment reduction is accompanied by a
prepayment of Canadian Loans (and, to the extent necessary, the cash
collateralization of Letter of Credit Obligations with respect to Canadian
Letters of Credit) necessary to ensure that the Revolver Credit Advances to
Canadian Borrowers do not exceed the Canadian Commitment (as so reduced), and
(iv) after giving effect to such reductions, Borrowers shall comply with
Section 2.3(b)(i). In addition, if Borrowers terminate the Commitment, all Loans
and other Obligations shall be immediately due and payable in full and all
Letter of Credit Obligations shall be cash collateralized or otherwise satisfied
in accordance with Section 2.2 hereto upon the effectiveness of such
termination. Any voluntary prepayments applied to a particular Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share. Any voluntary prepayment and any reduction or termination of the
Commitment must be accompanied by the payment of any LIBOR funding breakage
costs in accordance with Section 2.11(b). Upon any such reduction or termination
of the Commitment, each Borrower’s right to request Revolving Credit Advances,
or request that Letter of Credit Obligations be incurred on its behalf or
request Swing Line Advances, shall simultaneously be permanently reduced or
terminated, as the case may be. Each notice of partial prepayment shall
designate the Loans or other Obligations to which such prepayment is to be
applied.

(b) Mandatory Prepayments.

 

-56-



--------------------------------------------------------------------------------

(i) If at any time the outstanding amount of the Loans exceed the Available
Credit, subject to Section 13.9, Borrowers shall immediately repay the aggregate
outstanding Revolving Credit Advances to the extent required to eliminate such
excess. If any such excess remains after repayment in full of the aggregate
outstanding Revolving Credit Advances, subject to Section 13.9, Borrowers shall
provide cash collateral for the Letter of Credit Obligations in the manner set
forth in Section 2.2 to the extent required to eliminate such excess.

(ii) If at any time the outstanding amount of the U.S. Loans exceed the U.S.
Available Credit, U.S. Borrowers shall immediately repay the aggregate
outstanding Revolving Credit Advances made to the U.S. Borrowers to the extent
required to eliminate such excess. If any such excess remains after repayment in
full of the aggregate outstanding Revolving Credit Advances made to the U.S.
Borrowers, U.S. Borrowers shall provide cash collateral for the Letter of Credit
Obligations in the manner set forth in Section 2.2 to the extent required to
eliminate such excess.

(iii) If any time the outstanding amount of the Canadian Loans exceed the
Canadian Available Credit, Borrowers shall immediately repay the aggregate
outstanding Revolving Credit Advances made to the Canadian Borrowers to the
extent required to eliminate such excess. If any such excess remains after
repayment in full of the aggregate outstanding Revolving Credit Advances made to
the Canadian Borrowers, Borrowers provide cash collateral for the Canadian
Borrowers’ Letter of Credit Obligations in the manner set forth in Section 2.2
to the extent required to eliminate such excess.

(iv) Upon the occurrence, and during the continuance of a Cash Dominion Period
and on each Business Day (or on such other dates and with such frequency as
Agent and the related Relationship Bank may agree in the related deposit account
control agreement between them) during the continuation of a Cash Dominion
Period all amounts on deposit in any Blocked Account shall be delivered to Agent
to prepay the Loans in an amount equal to all such amounts on deposit.

(c) Application of Certain Mandatory Prepayments. Any prepayments made by any
Borrower pursuant to Section 2.3(b) above shall be applied as follows: first, to
reasonable fees and reimbursable expenses of Agent and Co-Collateral Agents then
due and payable pursuant to any of the Loan Documents; second, to prepayment of
the Swing Line Advances until paid in full; third, to prepayment of the
Revolving Credit Advances until paid in full; fourth, if any Event of Default
has occurred and is continuing, at Agent’s election, to cash collateralize
outstanding Letter of Credit Obligations pursuant to Section 2.2(c); and fifth,
if no Event of Default has occurred and is continuing, as Borrower
Representative may direct. The Commitment and the Swing Line Commitment shall
not be permanently reduced by the amount of all prepayments made by Borrowers to
the extent applied pursuant to clauses second or third above. The application of
any such prepayment to the Revolving Credit Advances shall be made, first, to
Base Rate Loans and, second, to LIBOR Loans. Each prepayment of Loans under
Section 2.3(b)(iv) when an Event of Default has occurred and is continuing shall
be accompanied by accrued and unpaid interest to the date of such prepayment on
the amount prepaid.

(d) No Implied Consent. Nothing in this Section 2.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

2.4 Use of Proceeds. Borrowers shall utilize the proceeds of the Loans (a) to
provide working capital from time to time for the Borrowers and their respective
Subsidiaries, and (b) for other general corporate purposes.

2.5 Interest; Applicable Margins.

 

-57-



--------------------------------------------------------------------------------

(a) Borrowers shall pay interest to Agent, for the ratable benefit of Lenders,
in arrears on each applicable Interest Payment Date, at the following rates of
interest on the unpaid principal amount of each:

(i) Base Rate Loan made to the Borrowers at the (x) Base Rate, with respect to
Base Rate Loans made in Dollars plus the Base Rate Margin and (y) Canadian Base
Rate, with respect to Canadian Base Rate Loans made in Canadian Dollars plus the
Base Rate Margin.

(ii) LIBOR Loans at the (x) LIBOR Rate, with respect to LIBOR Rate Loans
denominated in Dollars plus the LIBOR Margin and (y) BA Rate, with respect to BA
Rate Loans denominated in Canadian Dollars plus the LIBOR Margin.

(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period), and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

(c) All computations of Fees are calculated on a per annum basis and interest
shall be made by Agent on the basis of a 360-day year, in each case for the
actual number of days occurring in the period for which such interest and Fees
are payable, except that with respect to Base Rate Loans and LIBOR Loans made at
the BA Rate based on the prime or base commercial lending rate the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The (a) Base Rate, with respect to Base
Rate Loans made in Dollars, and (b) Canadian Base Rate, with respect to Canadian
Base Rate Loans made in Canadian Dollars, is a floating rate determined for each
day. Each determination by Agent of an interest rate and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees.

(d) All amounts not paid when due hereunder shall bear interest in an amount
equal to two percentage points (2.00%) per annum above the rates of interest or
the rate of such Fees otherwise applicable hereunder unless Agent and Requisite
Lenders elect to impose a smaller increase (the “Default Rate”), accruing from
the initial date of such non-payment until such payment is made and shall be
payable upon demand.

(e) Subject to the conditions precedent set forth in Section 3.2, Borrower
Representative shall have the option to (i) request that any Revolving Credit
Advance be made as a LIBOR Loan, (ii) convert at any time all or any part of
outstanding Loans (other than the Swing Line Loan) from Base Rate Loans to LIBOR
Loans, (iii) convert any LIBOR Loan to a Base Rate Loan and subject to payment
of LIBOR breakage costs in accordance with Section 2.11(b) if such conversion is
made prior to the expiration of the LIBOR Period applicable thereto, or
(iv) continue all or any portion of any Loan (other than the Swing Line Loan) as
a LIBOR Loan upon the expiration of the applicable LIBOR Period and the
succeeding LIBOR Period of that continued Loan shall commence on the first day
after the last day of the LIBOR Period of the Loan to be continued; provided,
however, that no Revolving Credit Advance shall be converted to, or continued at
the end of the LIBOR Period applicable thereto as a LIBOR Loan for a LIBOR
Period of longer than one (1) month if any Event of Default has occurred and is
continuing. Any Loan or group of Loans having the same proposed LIBOR Period to
be made or continued as, or converted into, a LIBOR Loan must be in a minimum
amount (i) with respect to LIBOR Loans made in Dollars, of $5,000,000 and
integral multiples of $1,000,000 in excess of such amount and (ii) with respect
to BA Rate Loans denominated in Canadian Dollars, a minimum amount of
C$5,000,000 and integral multiples of C$1,000,000 in excess of such amount. Any
such election must be made by 11:00 a.m. (New York time) on the third Business
Day prior to (1) the date of any proposed Advance which is to bear interest at
the (x) LIBOR Rate, with respect to

 

-58-



--------------------------------------------------------------------------------

LIBOR Loans denominated in Dollars and (y) BA Rate, with respect to LIBOR Loans
denominated in Canadian Dollars, (2) the end of each LIBOR Period with respect
to any LIBOR Loans to be continued as such, or (3) the date on which Borrower
Representative wishes to convert any Base Rate Loan to a LIBOR Loan for a LIBOR
Period designated by Borrower Representative in such election. If no election is
received with respect to a LIBOR Loan by 11:00 a.m. (New York time) on the third
Business Day prior to the end of the LIBOR Period with respect thereto (or if an
Event of Default has occurred and is continuing or if the additional conditions
precedent set forth in Section 3.2 shall not have been satisfied), that LIBOR
Loan shall be converted to a LIBOR Loan with a LIBOR Period of one (1) month at
the end of its LIBOR Period. Borrower Representative must make such election by
notice to Agent in writing, by fax or overnight courier. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) in the form of Exhibit 2.5(e).

(f) Anything herein to the contrary notwithstanding, the obligations of
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender (including, without limitation, Criminal Code
(Canada)) limiting the highest rate of interest which may be lawfully contracted
for, charged or received by such Lender, and in such event Borrowers shall pay
such Lender interest at the highest rate permitted by applicable law (the
“Maximum Lawful Rate”); provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 2.5(a) through (e), unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 2.5(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 2.9 and thereafter shall refund any excess to Borrowers or as a court
of competent jurisdiction may otherwise order.

2.6 Cash Management Systems. On or prior to the date set forth in Annex A,
Borrowers will establish and will maintain until the Termination Date, the cash
management systems described in Annex A (the “Cash Management Systems”).

2.7 Fees.

(a) Borrowers shall pay the Fees specified in the Fee Letter at the times
specified for payment therein.

(b) As additional compensation for the Lenders, Borrowers shall pay to Agent,
for the ratable benefit of such Lenders, in arrears, on the last Business Day of
each Fiscal Quarter, on the date of any permanent reduction of the Commitment in
accordance with Section 2.3(a) and on the Commitment Termination Date, a Fee for
Borrowers’ non-use of available funds in an amount equal to

 

-59-



--------------------------------------------------------------------------------

the Applicable Commitment Fee Percentage per annum multiplied by the difference
between (A) the average for the period of the daily closing balances of the
Commitment and (B) the average for the period of the daily closing balances of
the aggregate Revolving Credit Advances and Letter of Credit Obligations
allocable to the Lenders outstanding during the period for which such Commitment
Fee is due; provided that the obligations of the Canadian Borrowers hereunder
are subject to the provisions of Section 13.9.

(c) Borrowers shall pay to Agent, for the ratable benefit of Lenders, the Letter
of Credit Fee as provided in Section 2.2.

(d) Borrowers shall pay to the applicable Lead Arranger, Bookrunner or Lender
any other fees that have been separately agreed to between any Borrower and any
applicable Lead Arranger, Bookrunner or Lender.

2.8 Receipt of Payments. Borrowers shall make each payment under this Agreement
not later than 3:00 p.m. (New York, New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Availability as of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds are received in the Collection Account prior to 3:00 p.m. (New
York time). Payments received after 3:00 p.m. (New York time) on any Business
Day, or on a day that is not a Business Day, shall be deemed to have been
received on the following Business Day. Unless stated otherwise, all
calculations, comparisons, measurements, or determinations under this Agreement
shall be made in Dollars. If Agent receives any payment from or on behalf of any
Credit Party in a currency other than Dollars (or, with respect to amounts
received in respect of Canadian Revolver Loans made in Canadian Dollars,
Canadian Dollars), Agent may convert the payment (including the monetary
proceeds of realization upon any Collateral and any funds then held in a cash
collateral account) into Dollars at the Dollar Equivalent thereof or at the
exchange rate that Agent would be prepared to sell Dollars against the currency
received on the Business Day immediately preceding the date of actual payment.
The Obligations shall be satisfied only to the extent of the amount actually
received by Agent upon such conversion. Agent shall distribute such payments to
Lender or other applicable Persons in like funds as received.

2.9 Application and Allocation of Payments.

(a) So long as no Event of Default has occurred and is continuing, (i) payments
of regularly scheduled payments then due shall be applied to those scheduled
payments, (ii) voluntary prepayments shall be applied in accordance with the
provisions of Section 2.3(a), and (iii) mandatory prepayments shall be applied
as set forth in Sections 2.3(c). All payments and prepayments applied to a
particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share. As to all payments made when an
Event of Default has occurred and is continuing or following the Commitment
Termination Date, each Borrower hereby irrevocably waives the right to direct
the application of any and all payments received from or on behalf of such
Borrower. All voluntary prepayments shall be applied as directed by Borrower
Representative. In all circumstances after an Event of Default, all payments and
proceeds of Collateral shall be applied to amounts then due and payable in the
following order: (1) to Fees and Agent’s and Co-Collateral Agents’ expenses
reimbursable hereunder and to all obligations owing to Agent, any Co-Collateral
Agent, Swing Line Lender, any L/C Issuer or any other Lender by any Non-Funding
Lender under the Loan Documents; (2) to interest on the Swing Line Loans; (3) to
principal payments on the Swing Line Loans; (4) to interest on the other Loans,
ratably in proportion to the interest accrued as to each Loan; (5) to principal
payments on the other Loans (or cash collateral with respect to the Letter of
Credit Obligations), ratably in proportion to the principal balance of each Loan
and the Letter of Credit Obligations; (6) to the payment of the Bank Products
Obligations then due and payable; and (7) to all other Obligations, including
expenses of Lenders to the extent reimbursable under Section 12.3.

 

-60-



--------------------------------------------------------------------------------

(b) Agent is authorized to, and at its sole election may, upon prior notice to
Borrower Representative charge to the Revolving Loan balance on behalf of each
U.S. Borrower or Canadian Borrower, as the case may be, and cause to be paid all
Fees, expenses, costs (including, insurance premiums in accordance with
Section 6.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by such Borrowers under this Agreement or any of the other
Loan Documents, if and to the extent such Borrowers fail to pay promptly any
such amounts as and when due, even if the amount of such charges would exceed
Availability at such time or would cause the balance of the Revolving Loan and
the Swing Line Loan to exceed the Borrowing Base after giving effect to such
charges (provided, any such Overadvance shall be subject to the cure period with
respect to fees as set forth in Section 9.1(a)(ii)). At Agent’s option, and to
the extent permitted by law, any charges so made shall constitute part of the
Revolving Loan hereunder.

(c) This Section 2.9 is subject in its entirety to the provisions of
Section 13.9 hereof.

2.10 Loan Account and Accounting. Agent, as the Borrowers’ agent, shall maintain
a loan account (the “Loan Account”) on its books and records: all Advances,
Letters of Credit, all payments made by Borrowers, and all other debits and
credits as provided in this Agreement with respect to the Loans or any other
Obligations. All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time. The
balances in the Loan Account, as recorded on Agent’s most recent printout or
other written statement, shall, absent manifest error, be presumptive evidence
of the amounts due and owing to Agent and Lenders by each appropriate Borrower;
provided that any failure to so record or any error in so recording shall not
limit or otherwise affect any Borrower’s duty to pay the Obligations owed by
such Borrower. Agent shall render to Borrower Representative a monthly
accounting of transactions with respect to the Loans setting forth the balance
of the Loan Account as to each Borrower for the immediately preceding month.
Unless Borrower Representative notifies Agent in writing of any objection to any
such accounting (specifically describing the basis for such objection), within
sixty (60) days after the date thereof, each and every such accounting shall be
deemed presumptive evidence of all matters reflected therein. Only those items
expressly objected to in such notice shall be deemed to be disputed by the
applicable Borrowers. Notwithstanding any provision herein contained to the
contrary, any Lender may elect (which election may be revoked) to dispense with
the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.

2.11 Indemnity.

(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Co-Collateral Agents, Lead Arrangers,
the Lenders, and their respective Affiliates, and each such Person’s respective
officers, directors, employees, attorneys, agents, advisors and representatives
(each, an “Indemnified Person”), from and against any and all suits, actions,
proceedings, claims, damages, actual losses, liabilities, and out-of-pocket
expenses (including reasonable attorneys’ fees and disbursements and other
reasonable documented out-of-pocket costs of investigation or defense, including
those incurred upon any appeal) that may be instituted or asserted against or
incurred by any such Indemnified Person as the result of credit having been
extended, suspended or terminated under this Agreement and the other Loan
Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith, including any and all
Environmental Liabilities and reasonable, out-of-pocket legal costs and expenses
arising out of or

 

-61-



--------------------------------------------------------------------------------

incurred in connection with disputes between or among any parties to any of the
Loan Documents (collectively, “Indemnified Liabilities”); provided that no such
Credit Party shall be liable for any indemnification to an Indemnified Person to
the extent that any such suit, action, proceeding, claim, damage, actual loss,
liability, or expense results from that Indemnified Person’s (or such
Indemnified Person’s Related Persons) gross negligence, bad faith, willful
misconduct or material breach of any of its obligations under any Loan Document
as determined by a court of competent jurisdiction in a final and non-appealable
judgment; provided, further, that no Indemnified Person will be indemnified for
any such cost, expense or liability to the extent of any dispute solely among
Indemnified Persons (other than any claims against Agent or any Co-Collateral
Agent or any Lead Arranger acting in its capacity as such) that does not involve
actions or omissions of any Credit Party or any of its Affiliates; provided,
further, that none of the Canadian Borrowers shall have any obligation to make
any payment with respect to any of the U.S. Borrowers’ Obligations under this
Agreement or any other Loan Document. In the absence of an actual conflict of
interest, or in the written opinion of counsel a potential conflict of interest,
the Borrowers and their Subsidiaries will not be responsible for the fees and
expenses of more than one legal counsel for all Indemnified Persons and
appropriate local legal counsel; provided that in the case of an actual conflict
of interest, or the written opinion of counsel that a potential conflict of
interest exists, Borrowers and their Subsidiaries shall be responsible for one
additional counsel in each applicable jurisdiction for the affected Indemnified
Parties, taken as a whole. To the extent permitted by applicable law, no party
hereto shall be responsible or liable to any other Person party to any Loan
Document, any successor, assignee, or third party beneficiary of such person or
any other person asserting claims derivatively through such Party, for indirect,
punitive, exemplary or consequential damages which may be alleged as a result of
credit having been extended, suspended, or terminated under any Loan Document or
as a result of any other transaction contemplated hereunder or thereunder;
provided that nothing hereunder in this sentence shall limit any Credit Party’s
indemnity and reimbursement obligations to the extent set forth herein. No
Indemnified Person referred to in this clause (a) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(b) To induce Lenders to provide the LIBOR Rate or the BA Rate, as applicable,
option on the terms provided herein, if (i) any LIBOR Loans are repaid in whole
or in part prior to the last day of any applicable LIBOR Period (whether that
repayment is made pursuant to any provision of this Agreement or any other Loan
Document or occurs as a result of acceleration, by operation of law or
otherwise); (ii) any Borrower shall default in payment when due of the principal
amount of or interest on any LIBOR Loan; (iii) any Borrower shall refuse to
accept any borrowing of, or shall request a termination of, any borrowing of,
conversion into or continuation of, LIBOR Loans after Borrower Representative
has given notice requesting the same in accordance herewith; (iv) any Borrower
shall fail to make any prepayment of a LIBOR Loan after Borrower Representative
has given a notice thereof in accordance herewith; or (v) an assignment of LIBOR
Loans is mandated pursuant to Sections 2.14(d) or 12.2(d), then Borrowers shall
jointly and severally indemnify and hold harmless each Lender from and against
all actual losses, costs and reasonable documented out-of-pocket expenses
resulting from or arising from any of the foregoing (provided, that the Canadian
Borrowers shall not be required to pay any such amounts with respect to LIBOR
Loans of the U.S. Borrowers). Such indemnification shall include any actual and
documented out-of-pocket loss or expense (other than loss of anticipated
profits), if any, arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this Section 2.11(b),
each Lender shall be deemed to have actually funded its relevant LIBOR Loan
through the purchase of a deposit bearing interest at the (x) LIBOR Rate, with
respect to LIBOR Loans denominated in Dollars and (y) BA Rate, with respect to
LIBOR Loans denominated in Canadian Dollars, in an amount equal to the amount of
that LIBOR Loan and having a maturity

 

-62-



--------------------------------------------------------------------------------

comparable to the relevant LIBOR Period; provided that each Lender may fund each
of its LIBOR Loans in any manner it sees fit, and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this
Section 2.11(b). This covenant shall survive the termination of this Agreement
and the payment of the Obligations and all other amounts payable hereunder. As
promptly as practicable under the circumstances, each Lender shall provide
Borrower Representative with its written and detailed calculation of all amounts
payable pursuant to this Section 2.11(b), and such calculation shall be binding
on the parties hereto absent manifest error, in which case Borrower
Representative shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.

(c) This Section 2.11 is subject in its entirety to the provisions of
Section 13.9 hereof.

2.12 Access. Each Credit Party shall, during normal business hours, from time to
time upon reasonable notice as frequently as Agent reasonably determines to be
appropriate: (a) provide Agent, Co-Collateral Agents (coordinated through
Agent), Lenders (coordinated through Agent) and any of their representatives and
designees access to its properties, facilities, advisors, officers and
employees, (b) permit Agent, Co-Collateral Agents, Lenders and any of their
officers, employees and agents, to inspect, audit and make extracts from any
Credit Party’s books and records, and (c) permit Agent, Co-Collateral Agents,
Lenders and their representatives and other designees, to inspect, review,
evaluate and make test verifications and counts of the Accounts, Equipment and
other Collateral of any Credit Party; provided, that to the extent that no Event
of Default has occurred, Borrowers shall only be responsible for the costs of
such activities as set forth in Section 5.2. Furthermore, so long as any Event
of Default has occurred and is continuing or at any time after all or any
portion of the Obligations have been declared due and payable pursuant to
Section 9.2(b), Borrowers shall provide reasonable assistance to Agent to obtain
access, which access shall be coordinated in scope and substance in consultation
with the Borrowers, to their suppliers and customers. Each Credit Party agrees
to use commercially reasonable efforts to assist Agent in obtaining reasonable
access, which access shall be coordinated in scope and substance in consultation
with Borrower Representative, to its independent certified public accountants.

2.13 Taxes.

(a) All payments by each Credit Party hereunder, under the Notes or under any
other Loan Document will be made without setoff, counterclaim or defense. Any
and all payments by each Credit Party hereunder (including any payments made
pursuant to this Section 2.13), under the Notes or under any other Loan Document
shall be made, in accordance with this Section 2.13, free and clear of and
without withholding or deduction for any and all present or future Taxes, except
as required by applicable law. If any Credit Party shall be required by law to
withhold or deduct any Taxes from or in respect of any sum payable hereunder
(including any payments made pursuant to this Section 2.13) or under the Notes,
(i) if such Tax is an Indemnified Tax, the sum payable shall be increased,
without duplication, as much as shall be necessary so that, after making all
required withholdings and deductions (including withholdings and deductions
applicable to additional sums payable under this Section 2.13), Agent,
Co-Collateral Agents or Lenders, as applicable, receive an amount equal to the
sum they would have received had no such withholdings and deductions been made,
(ii) such Credit Party shall make such withholdings and deductions, and
(iii) such Credit Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. Within thirty
(30) days after the date of any such payment of Taxes, Borrowers shall furnish
to Agent the original or a certified copy of a receipt evidencing payment
thereof.

(b) In addition, each Credit Party agrees to pay, without duplication, any
present or future stamp, recording or documentary taxes or any other excise or
property taxes, charges, or similar

 

-63-



--------------------------------------------------------------------------------

levies that arise from such Credit Party’s payment made under this Agreement or
under any other Loan Document or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement, the other Loan Documents and
any other agreements and instruments contemplated hereby or thereby, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.14) (“Other Taxes”). Each
Lender agrees that, as promptly as reasonably practicable after it becomes aware
of any circumstances referred to above which would result in additional payments
under this Section 2.13, it shall notify Borrowers thereof.

(c) Subject to Section 13.9, each Credit Party that is a signatory hereto shall
jointly and severally indemnify and, within ten (10) days of demand therefor,
pay Agent, each Co-Collateral Agent and each Lender for the full amount of
Indemnified Taxes (including, any Taxes imposed by any jurisdiction on amounts
payable under this Section 2.13) paid by (or on behalf of) Agent, such
Co-Collateral Agent or such Lender as a result of payments made pursuant to this
Agreement, as appropriate, and any liabilities (including, penalties, interest,
and reasonable expenses) arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally asserted. A certificate as to the
amount of such Taxes and evidence of payment thereof submitted to the Credit
Parties shall be prima facie evidence, absent manifest error, of the amount due
from the Credit Parties to Agent, such Co-Collateral Agent or such Lenders. Upon
actually learning of the imposition of Taxes, Agent, such Co-Collateral Agent or
such Lender, as the case may be, shall act in good faith to notify the Borrowers
of the imposition of such Taxes arising hereunder.

(d) Each Lender and the successors and assignees of such Lender, that is a
“United States person” within the meaning of section 7701(a)(30) of the IRC and
not an exempt recipient (as defined in Treasury Regulation section 1.6049-4(c))
shall deliver to Borrower Representative (with a copy to Agent) a properly
completed and executed IRS Form W-9 and/or such other documentation or
information prescribed by applicable law or reasonably requested by Agent or
Borrower Representative to (i) determine whether such Lender is subject to
backup withholding or information reporting requirements and (ii) for Borrowers
to comply with their obligations under FATCA. Each Lender, and the successors
and assignees of such Lender, organized under the laws of a jurisdiction outside
of the United States (“Foreign Lender”) to whom payments to be made under this
Agreement or under the Notes may be exempt from, or eligible for a reduced rate
of, United States withholding tax (as applicable) under the law of the
jurisdiction in which the relevant Borrower is located or under any tax treaty
to which such jurisdiction is a party shall, at the time or times prescribed by
applicable law, provide to Borrower Representative (with a copy to Agent) a
properly completed and executed IRS Form W-8ECI, Form W-8BEN, Form W-8IMY or
other applicable form, certificate (including, but not limited to,
certification, if applicable, that such Foreign Lender is not a “bank,” a “10
percent shareholder,” or a “controlled foreign corporation” for purposes of the
portfolio interest exemption of section 881(c) of the IRC) or document
prescribed by the IRS or the United States. Each Lender shall deliver to the
Borrowers and Agent (in such number of copies as shall be requested by such
Borrower or Agent) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of a Borrower or Agent), executed originals of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
Agent, as applicable, to determine the withholding or deduction required to be
made. Notwithstanding anything to the contrary in this paragraph, the
completion, execution, and submission of such documentation (other than a W-9 or
applicable W-8, each accompanied by any required documentation necessary to
claim exemption from or reduction of U.S. Federal withholding tax) shall not be
required if in the Lender’s reasonable judgment such completion, execution, or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

-64-



--------------------------------------------------------------------------------

(e) If Agent, any Co-Collateral Agent or any Lender, as applicable, determines,
in its sole discretion, exercised in good faith, that it has received a refund
of any Taxes as to which it has been indemnified by any Credit Party or with
respect to which any Credit Party has paid additional amounts pursuant to this
Section 2.13, it shall pay over such refund to such Credit Party (but only to
the extent of indemnity payments made, or additional amounts paid, by such
Credit Party under this Section 2.13 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of Agent, such Co-Collateral
Agent or Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such Credit Party,
upon the request of Agent, such Co-Collateral Agent or Lender, shall repay to
Agent, such Co-Collateral Agent or Lender the amount paid over pursuant to this
paragraph (e) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that Agent, such Co-Collateral
Agent or Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (e), in no event will
Agent, a Co-Collateral Agent or Lender be required to pay any amount to a Credit
Party pursuant to this paragraph (e) the payment of which would place Agent,
such Co-Collateral Agent or Lender in a less favorable net after-Tax position
than Agent, such Co-Collateral Agent or Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving with respect to such Tax had never been paid. This paragraph
shall not be construed to require Agent, any Co-Collateral Agent or Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to a Credit Party or any other Person.

(f) Each Lender shall severally indemnify Agent, each Co-Collateral Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that a Credit Party has not
already indemnified Agent, such Co-Collateral Agent for such Indemnified Taxes
and without limiting the obligation of any Credit Party to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.1(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Agent, such Co-Collateral Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Agent, such Co-Collateral Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes Agent to set off
and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this paragraph (f).

(g) The provisions of this Section 2.13 shall survive the termination of this
Agreement and repayment of all Obligations.

2.14 Capital Adequacy; Increased Costs; Illegality.

(a) If any Lender shall have determined that any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, liquidity, reserve requirements or similar requirements or compliance
by any Lender with any request or directive regarding capital adequacy,
liquidity, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such

 

-65-



--------------------------------------------------------------------------------

Lender’s capital as a consequence of its obligations hereunder, then the U.S.
Borrowers or the Canadian Borrowers, as the case may be, shall from time to time
upon demand by such Lender (with a copy of such demand to Agent) pay to Agent,
for the account of such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to the amount of that reduction and
setting forth in reasonable detail the basis of the computation thereof
submitted by such Lender to Borrower Representative and to Agent shall, absent
manifest error, be final, conclusive and binding for all purposes.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining, continuing, converting to
any LIBOR Loan, or there shall be a tax on any Recipient on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, or other liabilities, or capital attributable thereto, then
the U.S. Borrowers or the Canadian Borrowers, as the case may be, shall from
time to time, upon demand by such Lender (with a copy of such demand to Agent),
pay to Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost; provided, however, that no
payment shall be due as a result of increased costs resulting from
(a) Indemnified Taxes, (b) Taxes described in clause (c) or (d) of the
definition of Excluded Taxes or (c) Connection Income Taxes. A certificate
setting forth in reasonable detail the amount of such increased cost and the
basis of the calculation thereof, submitted to Borrower Representative and to
Agent by such Lender, shall, absent manifest error, be final, conclusive and
binding for all purposes. Each Lender agrees that, as promptly as practicable
after it becomes aware of any circumstances referred to above which would result
in any such increased cost, the affected Lender shall, to the extent not
inconsistent with such Lender’s internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrowers pursuant to this Section 2.14(b).

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, as
contemplated by this Agreement, then, unless that Lender is able to make or to
continue to fund or to maintain such LIBOR Loan at another branch or office of
that Lender without, in that Lender’s reasonable opinion, materially adversely
affecting it or its Loans or the income obtained therefrom, on notice thereof
and demand therefor by such Lender to Borrower Representative through Agent,
(i) the obligation of such Lender to agree to make or to make or to continue to
fund or maintain such LIBOR Loans, as the case may be, shall terminate and
(ii) each U.S. Borrower or Canadian Borrower, as the case may be, shall
forthwith prepay in full all outstanding LIBOR Loans owing by such Borrower to
such Lender, together with interest accrued thereon, unless such Lender may
maintain such LIBOR Loans through the end of such LIBOR Period under applicable
law or unless Borrower Representative on behalf of such Borrower, within five
(5) Business Days after the delivery of such notice and demand, converts all
LIBOR Loans into Base Rate Loans.

(d) Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 2.13(a), 2.14(a)
or 2.14(b), Borrower Representative may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. So long as no
Event of Default has occurred and is continuing, Borrower Representative, with
the consent of Agent, may obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for the Affected Lender, which Replacement Lender must be
reasonably satisfactory to Agent. If Borrowers

 

-66-



--------------------------------------------------------------------------------

obtain a Replacement Lender within ninety (90) days following notice of their
intention to do so, the Affected Lender must sell and assign its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale and such assignment
shall not require the payment of an assignment fee to Agent; provided, that
Borrowers shall have reimbursed such Affected Lender for the additional amounts
or increased costs that it is entitled to receive under this Agreement through
the date of such sale and assignment. Notwithstanding the foregoing, Borrowers
shall not have the right to obtain a Replacement Lender if the Affected Lender
rescinds its demand for increased costs or additional amounts within 15 days
following its receipt of Borrowers’ notice of intention to replace such Affected
Lender. Furthermore, if Borrowers give a notice of intention to replace and do
not so replace such Affected Lender within ninety (90) days thereafter,
Borrowers’ rights under this Section 2.14(d) shall terminate with respect to
such Affected Lender for such request for additional amounts or increased costs
and Borrowers shall promptly pay all increased costs or additional amounts
demanded by such Affected Lender pursuant to Sections 2.13(a), 2.14(a) and
2.14(b). An exercise of the Borrowers’ option under this Section 2.14(d) shall
not suspend the Borrowers’ obligation to pay such increased costs or additional
amounts demanded by such Affected Lender pursuant to Sections 2.13(a), 2.14(a)
and 2.14(b) until such Affected Lender is replaced.

(e) It is understood and agreed that (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines or directives in connection
therewith (collectively, the “Dodd-Frank Act”) are deemed to have been adopted
and gone into effect after the date of this Agreement to the extent necessary to
provide Lenders with the benefit of this Section 2.14 with respect to any
“change in law or regulation” resulting from the Dodd-Frank Act and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, for the purposes of this
Agreement, be deemed to have been adopted and gone into effect after the date of
this Agreement to the extent necessary to provide Lenders with the benefit of
this Section 2.14 with respect to any “change in law or regulation” resulting
from Basel III.

(f) No Lender shall request compensation under Section 2.14(a) or (b) hereof
unless such Lender is generally requesting similar compensation from its
borrowers with similar provisions in their loan or credit documents. No Borrower
shall be required to compensate a Lender for any increased costs incurred or
reduced rate of return suffered more than six months prior to the date that the
Lender notifies the Borrower Representative of the change in law giving rise to
such increased costs or reduced return and of such Lender’s intention to claim
compensation therefor; provided that to the extent the change is law is
retroactive to a date that is prior to the date such change in law is enacted,
such six months period shall commence on the date of enactment of such change in
law.

(g) Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Affected Lender for payment of additional amounts or
increased costs as provided in Sections 2.13(a), 2.14(a) or 2.14(b), then such
Lender shall (at Borrower Representative’s request) use reasonable efforts to
designate a different lending office for funding or booking its Loans or to
assign its rights and obligations hereunder to another of its offices, branches,
or affiliates, if, in the good-faith judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.13(a), 2.13(b), 2.14(a), or 2.14(b), as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

-67-



--------------------------------------------------------------------------------

2.15 Single Loan. All Loans to each U.S. Borrower and all of the other
Obligations of each U.S. Borrower arising under this Agreement and the other
Loan Documents shall constitute one general obligation of that Borrower secured,
until the Termination Date, by all of the Collateral of each U.S. Borrower and
each Guarantor of the U.S. Borrowers’ Obligations. All Loans to each Canadian
Borrower and all of the other Obligations of each Canadian Borrower arising
under this Agreement and the other Loan Documents shall constitute one general
obligation of that Borrower secured, until the Termination Date, by all of the
Collateral of the Borrowers and Guarantors.

2.16 Incremental Revolving Loans; Extensions.

(a) Borrowers may on any date after the Closing Date, by notice to Agent
(whereupon Agent shall promptly deliver a copy to each of the Lenders), increase
the Commitment hereunder with incremental revolving loan commitments (the
“Incremental Revolving Loans”) in an amount not to exceed $100,000,000 in the
aggregate (with minimum amounts of not less than $25,000,000 per increase;
provided that at the time of the effectiveness of any Incremental Revolving Loan
Amendment referred to below, (a) no Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to extensions of
credit to be made on such date, (b) each of the representations and warranties
made by any Credit Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except where such representations and warranties expressly relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (or, in all respects, if
qualified by materiality) as of such earlier date) and (c) Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of Borrower Representative. Incremental Revolving Loans may be
made by any existing Lender or by any other financial institution or any fund
that regularly invests in bank loans selected by Borrower Representative (any
such other financial institution or fund being called an “Incremental Lender”);
provided that (i) Agent, each L/C Issuer and the Swing Line Lender shall have
consented (such consent not to be unreasonably withheld) to such Lender’s or
Incremental Lender’s making such Incremental Revolving Loans if such consent
would be required under Section 11.1 for an assignment of Loans to such Lender
or Incremental Lender, and (ii) the Borrowers shall not be permitted to increase
the Commitment pursuant to this Section more than three (3) times during the
term of this Agreement. No consent of the Lenders shall be required (other than
the Lenders providing such Incremental Revolving Loans). Commitments in respect
of Incremental Revolving Loans shall be delivered to Borrower Representative
within 10 days of a Borrower’s request therefor, and shall be effected pursuant
to an amendment (an “Incremental Revolving Loan Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by Borrowers, each
Lender agreeing to provide such Incremental Revolving Loans, if any, each
Incremental Lender, if any, and Agent and which Incremental Revolving Loan
Amendment shall provide that such Incremental Lender will execute a joinder to
the collateral allocation mechanism side letter that has been executed by the
Lenders on the Closing Date; provided, such documentation shall only contain
amendments to this Agreement and the other Loan Documents that are necessary to
implement the increase to the Commitment; provided, further, the Incremental
Revolving Loans shall not require any scheduled amortization or mandatory
commitment reduction prior to the Commitment Termination Date and the maturity
date of all Incremental Revolving Loans shall be the Commitment Termination
Date. Any upfront fees paid to the Incremental Lenders shall be determined, and
agreed upon, between the Borrowers and such Incremental Lenders. Any Incremental
Revolving Loans made hereunder shall be deemed “Loans” hereunder and shall be
subject to the same terms and conditions applicable to the existing Loans. No
Lender shall be obligated to provide any Incremental Revolving Loans, unless it
so agrees. On the date of any borrowing of Incremental Revolving Loans,
Borrowers shall be deemed to have repaid and reborrowed all outstanding Loans as
of such date (with such reborrowing to consist of the types of Loans, with
related LIBOR Periods, if applicable, specified in a notice to Agent (which
notice must be received by Agent in accordance with

 

-68-



--------------------------------------------------------------------------------

the terms of this Agreement)). The deemed payments made pursuant to the
immediately preceding sentence in respect of each LIBOR Loan shall be subject to
indemnification by Borrowers pursuant to the provisions of Section 2.14 if the
deemed payment occurs other than on the last day of the related LIBOR Periods.

(b) Agent shall promptly inform the Lenders of any request for any Incremental
Loan made by Borrower Representative, but no Lender shall be obligated to
participate in the Incremental Revolving Loan by increasing its Commitment. If
the existing Lenders are unwilling to increase their applicable Commitments by
an amount equal to the requested Incremental Revolving Loans (as evidenced by a
written rejection of such offer or the failure of one or more Lenders to commit
to provide the Incremental Revolving Loans within the ten (10) day period
provided above), Agent, in consultation with Borrowers, will use its
commercially reasonable efforts to obtain one or more financial institutions
which are not then Lenders (which financial institution may be suggested by
Borrowers) to become a party to this Agreement and to provide the requested
Incremental Revolving Loans; provided, however, that any compensation for any
such assistance by Agent shall be mutually agreed by Agent and Borrowers.

(c) Pursuant to one or more offers made from time to time by the Borrowers to
all Lenders of the U.S. Loans and/or the Canadian Loans, as applicable, on a pro
rata basis (based on the aggregate outstanding Canadian Commitments or the
Commitments, as applicable) and on the same terms (“Pro Rata Extension Offers”),
the Borrowers are hereby permitted to consummate transactions with individual
Lenders from time to time to extend the maturity date of such Lender’s
Commitments of U.S. Loans and/or the Canadian Loans. Any such extension (an
“Extension”) agreed to between the Borrowers and any such Lender (an “Extending
Lender”) will be established under this Agreement (such extended Canadian
Commitments or the Commitments, as applicable, an “Extended Revolving
Commitment”). Each Pro Rata Extension Offer shall specify the date on which the
Borrowers propose that the Extended Revolving Commitment shall be extended,
which shall be a date not earlier than ten Business Days after the date on which
notice is delivered to Agent (or such shorter period agreed to by Agent in its
reasonable discretion).

(d) The applicable Borrowers and each Extending Lender shall execute and deliver
to Agent such documentation as Agent shall reasonably specify to evidence the
Extended Revolving Commitments of such Extending Lender. Each such document
shall specify the terms of the applicable Extended Revolving Commitments;
provided, that (i) except as to interest rates, fees and final maturity (which
interest rates, fees and final maturity shall be determined by the Borrowers and
set forth in the Pro Rata Extension Offer), any Extended Revolving Commitment
shall have the same terms as the existing U.S. Loans or the Canadian Loans, as
applicable, and (ii) any Extended Revolving Commitments may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any such Extended Revolving Commitment, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Revolving Commitments evidenced thereby.
With respect to any Extended Revolving Commitments, and with the consent of each
Swing Line Lender and L/C Issuer, participations in Swing Line Loans and Letters
of Credit shall be reallocated to lenders holding such Extended Revolving
Commitments upon effectiveness of such Extended Revolving Commitment.

(e) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Canadian Commitment or Commitment, as applicable, will be automatically
designated an Extended Revolving Commitment.

 

-69-



--------------------------------------------------------------------------------

(f) All Extended Revolving Commitments and all obligations in respect thereof
shall be Obligations of the relevant Credit Parties under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other Obligations of the relevant Credit Parties under this Agreement
and the other Loan Documents and no L/C Issuer or Swing Line Lender shall be
obligated to provide Swing Line Loans or issue Letters of Credit under such
Extended Revolving Commitments unless it shall have consented thereto.

2.17 Bank Products. Any Credit Party may request and any Lender or Agent may, in
its sole and absolute discretion, arrange for such Credit Party to obtain from
such Lender or any Affiliate of such Lender or Agent, as applicable, Bank
Products although no Credit Party is required to do so. The Credit Parties
acknowledge and agree that the obtaining of Bank Products from any Lender or
Agent or their respective Affiliates (a) is in the sole and absolute discretion
of such Lender or Agent or their respective Affiliates, and (b) is subject to
all rules and regulations of such Lender or Agent or their respective
Affiliates.

2.18 Reserves Generally. Notwithstanding anything contained in this Agreement to
the contrary, Co-Collateral Agents may establish or change Reserves, in the
exercise of their Permitted Discretion, but only upon not less than five
(5) Business Days’ notice to Borrower Representative (unless an Event of Default
exists in which case prior notice shall not be required prior to the
establishment or change in any Reserve). Co-Collateral Agents will be available
during such period to discuss any such proposed Reserve (or change thereto) with
Borrower Representative and, without limiting the right of Co-Collateral Agents
to establish or change such Reserves in Co-Collateral Agents’ Permitted
Discretion, Borrowers may take such action as it may elect so that the event,
condition or matter that gave rise to such Reserve no longer exists, in which
event Co-Collateral Agents shall reduce or remove such Reserve in a manner that
they determine appropriate in the exercise of their Permitted Discretion. The
amount of Reserve established by Co-Collateral Agents pursuant to the first
sentence of this Section 2.18 shall have a reasonable relationship as determined
by Co-Collateral Agents in their Permitted Discretion to the event, condition or
other matter that is the basis for the Reserve and shall relate to the Eligible
Accounts or Eligible Equipment or Eligible Rolling Stock (collectively, the
“Borrowing Base Collateral”). Notwithstanding any other provision of this
Agreement to the contrary, the establishment or increase of any Reserves shall
be limited to such Reserves as Co-Collateral Agents determine, in their
Permitted Discretion, are appropriate, including, but not limited to, to reflect
(i) changes after the Closing Date that could reasonably be expected to
adversely affect Agent’s ability to realize upon the Borrowing Base Collateral,
(ii) changes after the Closing Date to reflect priority claims and liabilities
that Agent and Co-Collateral Agents determine will need to be satisfied in
connection with the realization upon the Borrowing Base Collateral,
(iii) changes after the Closing Date to reflect events, conditions,
contingencies or risks that differ materially from facts or events occurring and
known to Agent and Co-Collateral Agents on the Closing Date; provided that
events, conditions, contingencies or risks existing or arising prior to the
Closing Date and, in each case, disclosed in writing to Agent and Co-Collateral
Agents during any field examination or appraisal in connection herewith prior to
the Closing Date shall not be the basis for any establishment of any Reserves
after the Closing Date, unless such events, conditions, contingencies or risks
shall have changed in a material respect since the Closing Date, and
(iv) changes after the Closing Date to reflect any concentration of risk with
respect to a Borrower’s Accounts or any other factors in respect of the credit
risk of lending to the Borrowers.

 

-70-



--------------------------------------------------------------------------------

3. CONDITIONS PRECEDENT

3.1 Conditions to the Initial Loans. No Lender shall be obligated to make any
Loan or incur any Letter of Credit Obligations on the Closing Date until the
following conditions have been satisfied or provided for in a manner reasonably
satisfactory to Agent, each Co-Collateral Agent, each Lead Arranger and each
Lender, or waived in writing by Agent, Co-Collateral Agents, each Lead Arranger
and each Lender:

(a) Credit Agreement; Loan Documents. The following documents shall have been
duly executed by each Borrower, each other Credit Party, Agent, Co-Collateral
Agents and the Lenders party thereto; and Agent shall have received such
documents, instruments and agreements, each in form and substance reasonably
satisfactory to Agent, each Lead Arranger and each Lender:

(i) Credit Agreement. Duly executed originals of this Agreement, dated the
Closing Date, and all Annexes, Exhibits and Schedules hereto.

(ii) Revolving Notes and Swing Line Notes. If requested by Lenders, duly
executed originals of the Revolving Notes and Swing Line Notes for each
applicable Lender, dated the Closing Date.

(iii) U.S. Security Agreement. Duly executed originals of the U.S. Security
Agreement, dated the Closing Date.

(iv) U.S. Guaranty. Duly executed originals of the U.S. Guaranty, dated the
Closing Date.

(v) Insurance. Satisfactory evidence that the insurance policies required by
Section 6.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
reasonably requested by Agent, in favor of Agent, on behalf of Lenders.

(vi) Lien, Tax, and Judgment Searches. Agent shall have received the result of
recent lien, tax and judgment searches in each of the jurisdictions reasonably
requested by it and such lien searches shall reveal no Liens on any of the
assets of the Credit Parties, other than Liens permitted hereby.

(vii) Filings, Registrations, and Recordings. Agent shall have received each
document (including, without limitation, any financing statement authorized for
filing under the Code or the PPSA, as applicable) reasonably requested by Agent
to be filed, registered or recorded in order to create in favor of Agent, for
the benefit of the Lenders and other Secured Parties, a first priority perfected
Lien on the Collateral described therein (subject to Permitted Encumbrances)
which can be perfected by the filing of such document and authorization for
filing, registering or recording each such document (including, without
limitation, any financing statement authorized for filing under the Code or the
PPSA, as applicable); provided that notwithstanding anything in this Agreement
or any other Collateral Document to the contrary, the Credit Parties shall not
have any obligation to perfect any security interest or Lien, or record any
notice thereof, (i) in any Rolling Stock that is not part of the U.S. Borrowing
Base Collateral on the Closing Date or (ii) in any Intellectual Property
included in the Collateral in any jurisdiction other than the United States and
Canada. Each Memorandum of Security Agreements dated the Closing Date shall have
been delivered for recording with the Surface Transportation Board.

(viii) Intellectual Property Security Agreements. Duly executed originals of
Intellectual Property Security Agreements, dated the Closing Date (or, where
applicable and appropriate in Agent’s Permitted Discretion, reaffirmations under
the Reaffirmation Agreement or otherwise of the Intellectual Property Security
Agreements delivered in connection with the Existing Credit Agreement), with
respect to Patents and Trademarks and in form and substance reasonably
satisfactory to Agent (it being understood that the forms attached to the U.S.
Security Agreement are reasonably satisfactory to Agent).

 

-71-



--------------------------------------------------------------------------------

(ix) Borrowing Base Certificate. Agent shall have received duly executed
originals of a Borrowing Base Certificate for the Borrowers, dated the Closing
Date, reflecting information concerning calculation of the Borrowing Base as of
the last day of the most recent calendar month ended at least 20 days prior to
the Closing Date.

(x) Notice of Revolving Credit Advance. Duly executed originals of a Notice of
Revolving Credit Advance, dated the Closing Date, with respect to the initial
Revolving Credit Advance(s), if any, to be requested by Borrower Representative
on the Closing Date.

(xi) Letter of Direction. Duly executed originals of a letter of direction from
Borrower Representative addressed to Agent, with respect to the disbursement on
the Closing Date of the proceeds of the initial Revolving Credit Advance(s), if
any.

(xii) Formation and Good Standing. For each Credit Party, such Person’s
(a) articles of incorporation or certificate of formation, as applicable, and
all amendments thereto and (b) good standing certificates (including
verification of tax status) or like certificate in its jurisdiction of
incorporation or formation, as applicable.

(xiii) Bylaws and Resolutions. For each Credit Party, (a) such Person’s bylaws,
operating agreement, limited liability company agreement or limited partnership
agreement, as applicable, together with all amendments thereto and
(b) resolutions of such Person’s members or board of directors, as the case may
be, and, to the extent required under applicable law, stockholders, approving
and authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and the transactions to be consummated in
connection therewith, each certified as of the Closing Date by such Person’s
corporate secretary or an assistant secretary, managing member, manager or
equivalent senior officer, as applicable, as being in full force and effect
without any modification or amendment.

(xiv) Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary, managing member, manager or equivalent senior
officer, as applicable, as being true, accurate, correct and complete.

(xv) Opinions of Counsel. Duly executed originals of legal opinions of Skadden,
Arps, Slate, Meagher & Flom LLP; Norton Rose Fulbright Canada, LLP; Smith,
Gambrell & Russell, LLP and Bodman PLC; Bass, Berry & Simms PLC and Vorys,
Sater, Seymour and Pease LLP, each in form and substance reasonably satisfactory
to Agent and its counsel, dated the Closing Date.

(xvi) Officer’s Certificate. Agent shall have received duly executed originals
of a certificate of a Financial Officer of Borrower Representative, dated the
Closing Date, stating that since December 31, 2013, no Material Adverse Effect
shall have occurred and be continuing and certifying as to the matters in
clauses (f) (which may have a knowledge qualifier), (g) and (h) below.

(xvii) Audited Financials; Financial Condition. Agent shall have received the
Financial Statements, Business Plan and other materials set forth in
Section 4.4, in each case in form and substance reasonably satisfactory to
Agent.

 

-72-



--------------------------------------------------------------------------------

(xviii) Solvency Certificate. Agent shall have received a solvency certificate
in form and substance reasonably satisfactory to Agent from a Financial Officer
of Borrower Representative certifying that Borrowers and their respective
Restricted Subsidiaries, on a consolidated basis, on the Closing Date, after
giving effect to the Related Transactions and the Pacer Acquisition are Solvent.

(xix) Reaffirmation Agreement. Agent shall have received a Reaffirmation
Agreement duly executed by each Borrower, each other Credit Party, Agent,
Co-Collateral Agents and the Lenders party thereto.

(xx) Greenbrier Acknowledgment. Agent shall have received the Greenbrier
Acknowledgment duly executed by each of Greenbrier Leasing Company LLC and
Brandon Railroad LLC.

(b) Repayment of Indebtedness and Release of Collateral. On the Closing Date,
Agent shall have received satisfactory evidence that all existing Indebtedness,
other than Indebtedness permitted pursuant to Section 7.3, of or related to
Borrowers and their Subsidiaries shall have been repaid or cancelled and all
documentation representing such indebtedness shall have been terminated and all
guarantees, liens and security interests associated therewith have been
released, or that adequate measures shall have been taken to terminate such
documentation and release such guarantees, liens and security interests, except
as otherwise agreed by Agent.

(c) Approvals. Agent shall have received evidence reasonably satisfactory to it
that the Credit Parties have obtained all required consents and approvals of all
Persons including, all requisite Governmental Authorities to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions.

(d) Payment of Fees. Borrowers shall have paid to Agent, Co-Collateral Agents
and Lead Arrangers all Fees required to be paid on or before the Closing Date in
the respective amounts specified in Section 2.7 (including, the Fees specified
in the Fee Letter), and shall have reimbursed Agent for all reasonable fees,
costs and expenses, including due diligence expenses, syndication expenses, the
fees and expenses of the appraisers and auditors performing collateral field
examinations and appraisals, travel expenses and reasonable fees, disbursements
and other charges of counsel presented at least one (1) Business Day prior to
the Closing Date.

(e) Sources and Uses. The sources and uses of funds and debt of the Borrowers on
the Closing Date are consistent with those set forth on in the letter of
direction referenced in Section 3.1(a)(xi) and delivered to Agent on the Closing
Date

(f) Pacer Representations. The Pacer Representations shall be true and correct
in all material respects (or if qualified by “materiality,” “material adverse
effect” or similar language, in all respects (after giving effect to such
qualification)).

(g) Pacer Acquisition. The Pacer Acquisition shall have been consummated in all
material respects in accordance with the terms of the Pacer Acquisition
Agreement, without giving effect to any modifications or amendments, waivers or
consents thereto by the Borrowers that is materially adverse to the interests of
the Lenders or the Lead Arrangers not approved by the Lead Arrangers (which
approval shall not be unreasonably withheld or delayed); provided that (i) any
change to the definition of “Material Adverse Effect” (as defined in the Pacer
Acquisition Agreement) shall be deemed to be materially adverse to the Lenders
and the Lead Arrangers, (ii) any reduction in the “Per Share Merger
Consideration” (as defined in the Pacer Acquisition Agreement) not to exceed 10%
(other than solely as a result of a change in Parent Borrower’s share price)
shall not be deemed to be

 

-73-



--------------------------------------------------------------------------------

materially adverse to the Lenders and the Lead Arrangers and (iii) any increase
in the “Per Share Merger Consideration” not in excess of 10% (other than solely
as a result of a change in Parent Borrower’s share price) shall not be deemed to
be materially adverse to the Lenders and the Lead Arrangers so long as any such
increase shall be funded solely by equity and not debt.

(h) Refinancing. After giving effect to the Related Transactions and the Pacer
Acquisition, Borrowers and their Restricted Subsidiaries shall have no material
outstanding Indebtedness other than Indebtedness hereunder, or Indebtedness
permitted to be incurred and remain outstanding under the Loan Documents.

(i) Material Adverse Effect. There shall not have been, since December 31, 2013,
a Material Adverse Effect.

(j) Patriot Act. Agent and the Lenders shall have received from the Credit
Parties at least five (5) days prior to the Closing Date all documentation and
other information required by Governmental Authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

(k) Perfection Certificate. Agent shall have received a completed perfection
certificate dated the Closing Date and signed by a Responsible Officer of each
Credit Party, together with all attachments contemplated thereby.

(l) Field Audits and Appraisals; Minimum Availability. (a) Agent shall have
received field audits and appraisals with respect to the assets of Pacer
International to be included in the Borrowing Base as of the Closing Date, which
field audits and appraisals be reasonably satisfactory to Agent and
Co-Collateral Agents and (b) after giving effect to the Related Transactions,
the Pacer Acquisitions and the Revolving Credit Advances and issuances of
Letters of Credit under this Agreement, Availability on the Closing Date shall
not be less than $75,000,000.

3.2 Further Conditions to Each Loan, Each Letter of Credit Obligation, and Each
Continuation/Conversion. No Lender shall be obligated to fund any Advance (which
conditions shall not apply to conversions or continuations of Revolving Credit
Advances made pursuant to Section 2.5(e)) or incur any Letter of Credit
Obligation, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (with
respect to any representation or warranty that is not otherwise qualified as to
materiality) as of such date, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement;

(b) any Default or Event of Default has occurred and is continuing; or

(c) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding principal amount of the aggregate Revolving
Loan would exceed the Available Credit, in each case, less the then outstanding
principal amount of the Swing Line Loan.

The request and acceptance by any Borrower of the proceeds of any Advance or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, a representation and warranty by Borrowers that the
conditions in this Section 3.2 have been satisfied.

 

-74-



--------------------------------------------------------------------------------

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section 3.2, unless otherwise directed by the
Requisite Lenders, Administrative Agent may, but shall have no obligation to,
continue to make Loans and an L/C Issuer may, but shall have no obligation to,
issue, amend, renew or extend, or cause to be issued, amended, renewed or
extended, any Letter of Credit for the ratable account and risk of Lenders from
time to time if Administrative Agent believes that making such Loans or issuing,
amending, renewing or extending, or causing the issuance, amendment, renewal or
extension of, any such Letter of Credit is in the best interests of the Lenders.

 

4. REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement make the following representations
and warranties to Agent and each Lender with respect to itself and its
Restricted Subsidiaries, each and all of which shall survive the execution and
delivery of this Agreement.

4.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company, limited partnership or other entity duly
organized, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the laws of its respective
jurisdiction of incorporation or organization set forth in Schedule (4.1);
(b) is duly qualified to conduct business and is in good standing (to the extent
such concept is applicable in the relevant jurisdiction) in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect; (c) has the requisite power and authority, and the
legal right to own and operate in all material respects its properties, to lease
the property it operates under lease and to conduct its business in all material
respects as now, heretofore and proposed to be conducted and has the requisite
power and authority and the legal right to pledge, mortgage, hypothecate or
otherwise encumber the Collateral; (d) has all material licenses, permits,
consents or approvals from or by, and has made all material filings with, and
has given all material notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct
or other organizational documents; and (e) is in compliance in material respects
with all applicable provisions of law except where the failure to be in
compliance could not reasonably be expected to have a Material Adverse Effect.

4.2 Chief Executive Offices; Collateral Locations; FEIN. As of the Closing Date,
each Credit Party’s name as it appears in official filings in its jurisdiction
of incorporation or organization, organizational identification number, if any,
issued by its jurisdiction of incorporation or organization and the location of
each Credit Party’s chief executive office, principal place of business, other
places of business and the warehouses and premises at which any Collateral is
located on the Closing Date are set forth in Schedule (4.2), and except as set
forth on such schedule each Credit Party has only one jurisdiction of
incorporation or organization. In addition, Schedule (4.2) lists the federal
employer identification number of each Credit Party.

4.3 Corporate Power; Authorization; Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Person’s power; (b) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action; (c) do not contravene
any provision of such Person’s charter, bylaws or partnership or operating
agreements or other organizational documents, as applicable; (d) do not violate
any material provision of any law or regulation, or any material provision of
any order or decree of any court or Governmental Authority; (e) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
material indenture, mortgage, deed of trust, lease, loan agreement or

 

-75-



--------------------------------------------------------------------------------

other material instrument to which such Person is a party or by which such
Person or any of its property is bound; (f) do not result in the creation or
imposition of any Lien upon any of the property of such Person other than those
in favor of Agent, on behalf of themselves and Lenders, pursuant to the Loan
Documents; and (g) do not require the consent or approval of any Governmental
Authority or any other Person, other than (i) those which will have been duly
obtained, made or complied with prior to the Closing Date, and (ii) the filings
referred to in Section 4.21. Each of the Loan Documents have been duly executed
and delivered by each Credit Party that is a party thereto and, each such Loan
Document constitutes a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

4.4 Financial Statements and Business Plan. All Financial Statements concerning
Parent Borrower and its consolidated Subsidiaries that are referred to in clause
(a) below have been prepared in accordance with GAAP consistently applied
throughout the periods covered (except as disclosed therein and except, with
respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and fairly present, in all material respects,
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.

(a) Financial Statements. The audited consolidated balance sheet at December 31,
2013 and the related statement of income and cash flows of Parent Borrower and
its consolidated Subsidiaries certified by KPMG LLP for the Fiscal Year then
ended and audited consolidated balance sheet at December 31, 2011, December 31,
2012 and December 31 2013 and the related statement of income and cash flows of
Pacer International and its consolidated Subsidiaries certified by KPMG LLP for
Fiscal Years then ended, in each case, attached to a certificate of a Financial
Officer of Borrower Representative have been delivered on the Closing Date.

(b) Pro Forma. The Pro Forma delivered on the Closing Date and attached to a
certificate of a Financial Officer of Borrower Representative was prepared by
Borrowers giving Pro Forma Effect to the Related Transactions and the Pacer
Acquisition, was based on the audited consolidated balance sheet of Borrowers,
Pacer International and their respective consolidated Restricted Subsidiaries
dated December 31, 2013 and was prepared in accordance with GAAP, with only such
adjustments thereto as would be required in accordance with GAAP. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of Parent Borrower to be reasonable at the time made, it being
acknowledged and agreed by the Lenders that (a) such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount, (b) the
financial and business projections furnished to Agent or the Lenders are subject
to significant uncertainties and contingencies, which may be beyond the control
of Parent Borrower and its Subsidiaries and (c) no assurances are given by any
of Parent Borrower or its Subsidiaries that the results forecasted in the
projections will be realized.

(c) Business Plan. The Business Plan delivered on the Closing Date and attached
to a certificate of a Financial Officer of Borrower Representative has been
prepared by Borrowers in light of the past operations of their businesses, and
reflect quarterly forecasts for the twelve month period commencing January 1,
2014 through December 31, 2014, and annual forecasts on a year-by-year basis
thereafter through Fiscal Year 2018. The Business Plan is based upon the same
accounting principles as those used in the preparation of the financial
statements described above and the estimates

 

-76-



--------------------------------------------------------------------------------

and assumptions stated therein, all of which Borrowers believe to be reasonable
and fair in light of conditions and facts known to Borrowers on the Closing Date
and, as of the Closing Date, reflect Borrowers’ good faith estimates believed to
be reasonable by Parent Borrower at the time made of the future financial
performance of Borrowers for the period set forth therein. The Lenders hereby
acknowledge that (a) such financial information as it relates to future events
is not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount, (b) the financial and business projections
furnished to Agent or the Lenders are subject to significant uncertainties and
contingencies, which may be beyond the control of Parent Borrower and its
Subsidiaries, and (c) no assurances are given by any of Parent Borrower or its
Subsidiaries that the results forecasted in the projections will be realized.

(d) Undisclosed Liabilities; Burdensome Restrictions. None of the Borrowers or
the Restricted Subsidiaries has any material Guarantied Obligations, contingent
liabilities or liabilities for unpaid taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are required by GAAP to be reflected or reserved against on a
balance sheet of the Borrowers and the Restricted Subsidiaries other than (i) as
are reflected in the financial statements described in clause (a) hereof
(including the footnotes thereto) and (ii) as otherwise permitted hereunder.
During the period from December 31, 2013, to and including the Closing Date,
there has been no disposition by any Borrower or any of the Restricted
Subsidiaries of any material part of its business or property. No Credit Party
is a party or is subject to any contract, agreement or charter restriction that
could reasonably be expected to have a Material Adverse Effect.

4.5 Material Adverse Effect. Since December 31, 2013, no event has occurred,
that alone or together with other events, has had a Material Adverse Effect.

4.6 Ownership of Property; Liens. As of the Closing Date, the real estate (“Real
Estate”) listed in Schedule (4.6) constitutes all of the real property owned,
leased or subleased by any Credit Party other than Real Estate located outside
of the United States and Canada. Each Credit Party owns fee simple title to all
of its owned Real Estate and valid leasehold interests in all of its material
leased Real Estate. Each Credit Party is the sole legal and beneficial owner of
and has good and marketable title (subject to Agent’s Liens and Permitted
Encumbrances) to each component of the Borrowing Base Collateral. Each Credit
Party also has title to, or valid leasehold interests in, all of its other
personal property and assets, in each case, material in the ordinary course of
their respective businesses or where failure to so own or possess would not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, none of the properties and assets of any Credit Party are subject to any
Liens other than Permitted Encumbrances.

4.7 Labor Matters. Except as set forth on Schedule (4.7) or as could not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of each Credit Party (a) no strikes or other material labor disputes against any
Credit Party or any Restricted Subsidiary of any Credit Party are pending or, to
the knowledge of any Credit Party, threatened; (b) hours worked by and payment
made to employees of each Credit Party and each Restricted Subsidiary of any
Credit Party comply with the Fair Labor Standards Act and each other federal,
state, local or foreign law applicable to such matters; (c) all payments due
from any Credit Party or any Restricted Subsidiary of any Credit Party for
employee health and welfare insurance have been paid or accrued as a liability
on the books of such Credit Party or such Restricted Subsidiary; (d) there is no
organizing activity involving any Credit Party or any Restricted Subsidiary of
any Credit Party pending or threatened by any labor union or group of employees;
(e) there are no representation proceedings pending or, to the knowledge of any
Credit Party, threatened with the National Labor Relations Board or any other
applicable labor relations board, and no labor organization

 

-77-



--------------------------------------------------------------------------------

or group of employees of any Credit Party or any Restricted Subsidiary of any
Credit Party has made a pending demand for recognition; and (f) there are no
material complaints or charges against any Credit Party or any Restricted
Subsidiary of any Credit Party pending or, to the knowledge of any Credit Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by any Credit Party or any Restricted Subsidiary of
any Credit Party of any individual.

4.8 Subsidiaries and Joint Ventures. As of the Closing Date, (a) Schedule
(4.8) sets forth the name and jurisdiction of incorporation of each Subsidiary
and Joint Venture of the Borrowers and, as to each such Subsidiary and Joint
Venture, the percentage of each class of Capital Stock owned by any Credit Party
and (b) there are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrowers or any of their respective Subsidiaries.

4.9 Investment Company Act. No Credit Party is an “investment company” or a
company controlled by an “investment company,” as such terms are defined in the
Investment Company Act of 1940 as amended.

4.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). None of the proceeds of the Loans or other extensions of credit
under this Agreement will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any Margin
Stock or for any other purpose that might cause any of the Loans or other
extensions of credit under this Agreement to be considered a “purpose credit”
within the meaning of Regulations T, U, or X of the Federal Reserve Board. No
Credit Party will take or permit to be taken any action that might cause any
Loan Document to violate any regulation of the Federal Reserve Board.

4.11 Taxes/Other. All income and other material tax returns, reports, and
statements, including information returns, required by any Governmental
Authority to be filed by any Credit Party or any Restricted Subsidiary, to the
knowledge of each Credit Party, have been filed (after giving effect to any
extensions) with the appropriate Governmental Authority, and all Taxes, other
than Taxes which if not paid would not result in a Material Adverse Effect, have
been paid prior to the date on which any fine, penalty, interest, or late charge
may be added thereto for nonpayment thereof excluding Taxes or other amounts
being contested in accordance with Section 6.2(b).

4.12 ERISA.

(a) Borrowers have previously delivered or made available to Agent all Pension
Plans (including Title IV Plans and Multiemployer Plans) and all Retiree Welfare
Plans, as now in effect. Except with respect to Multiemployer Plans, each
Qualified Plan has either received a favorable determination letter from the IRS
or may rely on a favorable opinion letter issued by the IRS, and to the
knowledge of any Credit Party nothing has occurred that would be reasonably
expected to cause the loss of such qualification or tax-exempt status. Each
Plan, to the knowledge of the Borrowers, is in compliance in all material
respects with the applicable provisions of ERISA, the IRC and its terms,
including the timely filing of all reports required under the IRC or ERISA
except where the failure to comply could not reasonably be expected to have a
Material Adverse Effect. Except as has not resulted, or could not reasonably be
expected to result, in an ERISA Lien (whether or not perfected),

 

-78-



--------------------------------------------------------------------------------

neither any Credit Party nor ERISA Affiliate has failed to make any material
contribution or pay any material amount due as required by either Section 412 of
the IRC or Section 302 of ERISA or the terms of any such Plan. No “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the IRC,
has occurred with respect to any Plan that would subject any Credit Party to a
material tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the IRC.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect: (i) no Title IV Plan has any material Unfunded Pension Liability;
(ii) no ERISA Event has occurred or to the knowledge of any Credit Party is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened material claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
material liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; and (v) within the last five years no Title IV Plan of any
Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or any ERISA Affiliate (determined at any
time within the last five years) with material Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of
Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined
at such time).

4.13 No Litigation. Except as set forth on Schedule (4.13), no action, claim,
lawsuit, demand, or proceeding is now pending or, to the knowledge of any Credit
Party, threatened in writing against any Credit Party or any Restricted
Subsidiary of any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) on the
Closing Date that challenges such Credit Party’s right or power to enter into or
perform any of its obligations under the Loan Documents to which it is a party,
or the validity or enforceability of any Loan Document or any action taken
thereunder, or (b) that would reasonably be expected to result in a Material
Adverse Effect. Except as set forth on Schedule (4.13), as of the Closing Date
there is no Litigation pending or threatened in writing, that (i) seeks damages
in excess of $2,500,000, (ii) injunctive relief which, if granted, could
reasonably be expected to have a Material Adverse Effect, against, or alleges
criminal misconduct of, any Credit Party or any Restricted Subsidiary of any
Credit Party, or (iii) could otherwise reasonably be expected to have a Material
Adverse Effect.

4.14 Brokers. Except as set forth on Schedule (4.14), no broker or finder
brought about the obtaining, making or closing of the Loans or the Related
Transactions, and no Credit Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.

4.15 Intellectual Property. As of the Closing Date, each Credit Party owns or
has rights to use all Intellectual Property necessary to continue to conduct its
business as now conducted by it and material to such Credit Party’s business,
taken as a whole. Each issued or applied-for Patent, registered or applied-for
Trademark, and registered or applied-for Copyright owned by any Credit Party on
the Closing Date is listed, together with application or registration numbers,
as applicable, on Schedule (4.15). To the Borrowers’ knowledge, as of the
Closing Date, each Credit Party conducts its business and affairs without
infringement of any Intellectual Property of any other Person that could
reasonably be expected to result in a Material Adverse Effect. Except as set
forth in Schedule (4.15), on the Closing Date no Credit Party is aware of any
material infringement claim by any other Person that is pending or threatened in
writing against any Credit Party with respect to any material Intellectual
Property owned by such Credit Party on the Closing Date.

 

-79-



--------------------------------------------------------------------------------

4.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents or Financial Statements or other written reports from time
to time prepared by any Credit Party (other than the projections referred to
below, forward-looking information and information of a general economic or
industry nature) and delivered hereunder or under any other Loan Document (in
each as modified or supplemented by other information so furnished and taken as
a whole) by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not materially misleading in light of the circumstances under which
they were made (after giving effect to all supplements and updates thereto).

4.17 Environmental Matters.

(a) Except as set forth in Schedule (4.17) or would not reasonably be expected
to have a Material Adverse Effect, as of the Closing Date: (i) the Real Estate
of each Credit Party and each of their Restricted Subsidiaries is free of
contamination from any Hazardous Material; (ii) no Credit Party nor any
Restricted Subsidiary of any Credit Party has caused or knowingly allowed to
occur any Release of Hazardous Materials on, at, in, under, above, to, from or
about any of its Real Estate; (iii) the Credit Parties and each of their
Restricted Subsidiaries are and, except for matters which have been fully
resolved, have, for the past three (3) years, been in compliance with all
Environmental Laws; (iv) the Credit Parties and each of their Restricted
Subsidiaries (A) have obtained, (B) possess as valid, uncontested and in good
standing, and (C) are in compliance with all Environmental Permits required by
Environmental Laws for the operation of their respective businesses as presently
conducted; (v) there is no Litigation arising under or related to any
Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses from, or that alleges criminal
misconduct by, any Credit Party or any Restricted Subsidiary of any Credit
Party; (vi) except for matters which have been fully resolved, no written notice
has been received by any Credit Party or any Restricted Subsidiary of any Credit
Party identifying it as a “potentially responsible party” or requesting
information under CERCLA or analogous state statutes; and (vii) the Credit
Parties and each of their Restricted Subsidiaries have provided to Agent copies
of existing material environmental reports, reviews and audits relating to
actual or potential material Environmental Liabilities and relating to any
Credit Party or any Restricted Subsidiary of any Credit Party.

(b) Each Credit Party hereby acknowledges and agrees that none of Agent, any
other secured party under the Loan Documents or any of their respective
officers, directors, employees, attorneys, agents and representatives (i) is
now, or has ever been, in control of any of the Real Estate or any Credit
Party’s or any Restricted Subsidiary of any Credit Party’s affairs, and (ii) has
the capacity or the authority through the provisions of the Loan Documents or
otherwise to direct or influence any (A) Credit Party’s or any Restricted
Subsidiary of any Credit Party’s conduct with respect to the ownership,
operation or management of any of its Real Estate, (B) undertaking, work or task
performed by any employee, agent or contractor of any Credit Party or any
Restricted Subsidiary of any Credit Party or the manner in which such
undertaking, work or task may be carried out or performed, or (C) compliance of
any Credit Party or any Restricted Subsidiary of any Credit Party with
Environmental Laws or Environmental Permits.

4.18 Insurance. Borrowers have previously delivered or made available to Agent
lists of all insurance policies of any nature maintained, as of the Closing
Date, for current occurrences by each Credit Party and each Restricted
Subsidiary.

4.19 Deposit and Disbursement Accounts. Schedule (4.19) lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, including any Disbursement Accounts, and
such Schedule correctly identifies the name of each depository, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

 

-80-



--------------------------------------------------------------------------------

4.20 No Default. No Default or Event of Default has occurred and is continuing.

4.21 Creation and Perfection of Security Interests. Once executed and delivered,
each of the U.S. Security Agreement and the Canadian Security Agreement will
represent a valid and enforceable security interest in the Collateral described
therein. In the case of the portion of the pledged Collateral consisting of the
certificated securities represented by the certificates described in the U.S.
Security Agreement or the Canadian Security Agreement, as applicable, when stock
certificates representing such pledged Collateral are delivered to Agent and
such stock certificates are held in New York, and in the case of the other
Collateral described in the U.S. Security Agreement or the Canadian Security
Agreement, as applicable, when financing statements and other filings specified
on Schedule (4.21(a)) in appropriate form are filed in the offices specified on
Schedule (4.21(a)), the U.S. Security Agreement or the Canadian Security
Agreement, as applicable, shall constitute the creation of a perfected Lien
under the Code or the PPSA as applicable (to the extent a Lien on such
Collateral can be perfected by such possession or filings) on, and security
interest in, all right, title and interest of the Credit Parties signatory to
the U.S. Security Agreement or the Canadian Security Agreement, as applicable,
in such pledged Collateral and other Collateral, as security for the
Obligations, in each case prior and superior in right to any other Person
(except for Permitted Encumbrances which by operation of law or contract would
have priority over the Liens securing the Obligations).

4.22 Solvency. Immediately after giving effect to (a) the Loans and Letter of
Credit Obligations to be made or incurred on the Closing Date, (b) the
disbursement of proceeds of such Loans pursuant to the instructions of the
Borrower Representative, and (c) the payment and accrual of all transaction
costs in connection with the foregoing, the Credit Parties, taken as a whole,
are Solvent.

4.23 Foreign Assets, Control Regulations, and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all United States economic sanctions, laws,
executive orders, and implementing regulations as promulgated by the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. No Credit Party
and no Subsidiary of a Credit Party (a) is a Person designated by the United
States government on the list of the Specially Designated Nationals and Blocked
Persons (the “SDN List”) with which a United States Person cannot deal with or
otherwise engage in business transactions, (b) is a Person who is otherwise the
target of United States economic sanctions laws such that a United States Person
cannot deal or otherwise engage in business transactions with such Person or
(c) is controlled by (including, without limitation, by virtue of such Person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person on the SDN List or a foreign
government that is the target of United States economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under United States law.

4.24 Patriot Act: Use of Proceeds. Each Credit Party, and each of its
Subsidiaries is in compliance with (a) the Trading with the Enemy Act, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the USA PATRIOT ACT (Title
111 of Pub. L. 107-56 (signed into law October 26, 2001)) (as amended, the
“Patriot Act”), and (c) other federal or state laws relating to anti-money
laundering rules and regulations. The Borrowers shall use the proceeds of the
Loans only as provided in Section 2.4. No part of the proceeds of any Loan will
be used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

 

-81-



--------------------------------------------------------------------------------

4.25 [Reserved].

4.26 Status as Senior Debt. The Obligations are “senior debt” or “designated
senior debt” (or any comparable term) under, and as may be defined in, any
indenture or document governing any applicable Indebtedness that is subordinated
in right of payment to the Obligations.

4.27 FCPA and Related. No Credit Party nor any of its Subsidiaries nor any
director, officer or, to the knowledge of such Credit Party, agent or employee
of such Credit Party or Subsidiary, is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
persons of the FCPA, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office in contravention of the
FCPA. Each Credit Party, and its Subsidiaries have conducted their businesses in
compliance with, in all material respects, the FCPA and, on or before June 30,
2014, will establish and will thereafter maintain policies and procedures
designed to promote and achieve compliance with such laws and with the
representation and warranty contained herein and will ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith. No
Credit Party or any of its employees, officers, directors, agents, independent
contractors, consultants, joint venture partners or representatives, in carrying
out or representing its business anywhere in the world, has violated the
Corruption of Foreign Public Officials Act (Canada) (or any successor statute
thereto).

4.28 Borrowing Base Certificates. The information set forth in each Borrowing
Base Certificate is true and correct in all material respects.

4.29 Drivers.

(a) Neither Parent Borrower nor any of its Subsidiaries,

(i) is party to a Driver Contract under which Drivers would have claims with
priority over Agent, or

(ii) holds or is required to hold any portion of its Accounts collected from an
Account Debtor which the Borrowers have reported as Eligible Accounts in respect
of a Driver’s services in trust for such Driver.

(b) No Driver, whether pursuant to any Driver Contract or otherwise, at any time
controls the method of collection of Parent Borrower’s and its Subsidiaries’
Accounts or restricts the use of the proceeds thereof after receipt by Parent
Borrower or any of its Subsidiaries.

(c) No Driver, whether pursuant to any Driver Contract or otherwise, at any time
has the right to seek payment from, or otherwise has recourse to, any Account
Debtor for Driver Payables by Parent or any of its Subsidiaries to such Driver
with respect to Accounts that constitute Eligible Accounts.

 

-82-



--------------------------------------------------------------------------------

(d) All payments by Parent Borrower and its Subsidiaries in respect of payables
to Drivers, whether pursuant to any Driver Contract or otherwise, are made from
Parent Borrower’s and its Subsidiaries’ general funds in the normal course of
business.

4.30 Canadian Pension Plans and Canadian Benefit Plans. As of the Closing Date,
no Credit Party (i) sponsors, maintains or contributes to, or has ever
sponsored, maintained or contributed to, any Canadian Pension Plan, or
(ii) maintains or has any obligation to establish or contribute to any
“retirement compensation arrangement”, as defined in subsection 248(1) of the
Income Tax Act (Canada). Except as could not reasonably be expected to have a
Material Adverse Effect (i) each Canadian Pension Plan and each Canadian Benefit
Plan, to the reasonable knowledge of the Borrowers, is in compliance in all
material respects with applicable laws and its terms, (ii) there are no pending
or, to the knowledge of any Credit Party, threatened material claims (other than
claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any Canadian Pension Plan or Canadian Benefit
Plan or any Person as fiduciary or sponsor of any Canadian Pension Plan or
Canadian Benefit Plan. All material payments, contributions and premiums
required to be paid or remitted to or under any Canadian Pension Plan have been
made in a timely manner.

 

5. FINANCIAL STATEMENTS AND INFORMATION

5.1 Financial Reports and Notices. Each Credit Party executing this Agreement
hereby agrees that from and after the Closing Date and until the Termination
Date, it shall deliver to Agent or to Agent for distribution to Lenders, as
required, the following Financial Statements, notices, Business Plans and other
information at the times, to the Persons and in the manner set forth below:

(a) Monthly Financials. At such time in which Cash Dominion Period exists, to
Agent and Lenders, within thirty (30) days after the end of each Fiscal Month,
financial information regarding Parent Borrower and its consolidated Restricted
Subsidiaries, certified by a Financial Officer of Parent Borrower, consisting of
consolidated (i) unaudited balance sheets as of the close of such Fiscal Month
and the related statements of income for that portion of the Fiscal Year ending
as of the close of such Fiscal Month and (ii) unaudited statements of income for
such Fiscal Month, setting forth in comparative form the figures for the
corresponding period in the prior year. Such financial information shall be
accompanied by the certification of a Financial Officer of Parent Borrower that
such financial information and any other information presented is true, correct
and complete in all material respects and that no Default or Event of Default
has occurred and is continuing as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

(b) Quarterly Financials. To Agent, within forty-five (45) days after the end of
the first three Fiscal Quarters of each Fiscal Year, consolidated financial
information regarding Parent Borrower and its consolidated Restricted
Subsidiaries, certified by a Financial Officer of Parent Borrower, including
(i) unaudited balance sheets as of the close of such Fiscal Quarter and
(ii) unaudited statements of income and cash flows for such Fiscal Quarter, in
each case setting forth in comparative form the figures for the corresponding
period in the prior year and the related statements of income and cash flow for
that portion of the Fiscal Year ending as of the close of such Fiscal Quarter,
all prepared in accordance with GAAP (subject to absence of footnotes and normal
year-end adjustments). Such financial information shall be accompanied by (A) a
statement in reasonable detail (each, a “Compliance Certificate”) showing the
calculations used in determining compliance with the financial covenant set
forth in Section 7.10, if applicable, and (B) including the certification of a
Financial Officer of Parent Borrower that (i) such financial information fairly
presents, in all material respects in accordance with GAAP (except as approved
by accountants or officers, as the case may be, and disclosed in reasonable
detail therein, including the economic impact of such exception, and subject

 

-83-



--------------------------------------------------------------------------------

to normal year-end adjustments and the absence of footnote disclosure), the
financial position, results of operations and statements of cash flows of Parent
Borrower and its consolidated Restricted Subsidiaries, on a consolidated basis,
as at the end of such Fiscal Quarter and for that portion of the Fiscal Year
then ended, and (ii) that no Default or Event of Default has occurred and is
continuing as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default. In addition, Borrowers shall deliver to Agent
and Lenders, within forty-five (45) days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, a management discussion and analysis
that includes a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.

(c) Annual Audited Financials. To Agent, within ninety (90) days after the end
of each Fiscal Year, audited Financial Statements for Parent Borrower and its
consolidated Restricted Subsidiaries on a consolidated basis, consisting of
balance sheets and statements of income and retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which Financial Statements shall be prepared in accordance with
GAAP (except as approved by accountants or officers), as the case may be, and
disclosed in reasonable detail therein, including the economic impact of such
exception, and certified without qualification as to going-concern or
qualification arising out of the scope of the audit, by KPMG LLP, another
independent certified public accounting firm of national standing or a firm
otherwise reasonably acceptable to Agent. Such Financial Statements shall be
accompanied by (i) a Compliance Certificate showing the calculations used in
determining compliance with the financial covenant set forth in Section 7.10, if
applicable, and (ii) a certification of a Financing Officer of Borrower
Representative that no Default or Event of Default has occurred and is
continuing as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default. In addition, Borrower shall deliver to Agent
and Lenders, together with such audited Financial Statements delivered pursuant
to this clause, a management discussion and analysis that includes a comparison
of performance for that Fiscal Year to the corresponding period in the prior
year.

(d) Business Plan. To Agent, as soon as available, but not later than ninety
(90) days after the end of each Fiscal Year, an annual business plan for the
Borrowers, on a consolidated basis, for the then current Fiscal Year, which
(i) includes a statement of all of the material assumptions on which such plan
is based, (ii) includes projected quarterly balance sheets, income statements
and statements of cash flows for the following year and (iii) integrates sales,
gross profits, operating expenses, operating profit, cash flow projections, all
prepared on the same basis and in similar detail as that on which operating
results are reported (in each case, representing management’s good faith
estimates of future financial performance based on historical performance), and
including plans for personnel, Capital Expenditures and facilities. The
projections and pro forma financial information contained in the materials
referenced above will be based upon good faith estimates and assumptions
believed by management of Parent Borrower to be reasonable at the time made, it
being acknowledged and agreed by the Lenders that (a) such financial information
as it relates to future events is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount,
(b) the financial and business projections furnished to Agent or the Lenders are
subject to significant uncertainties and contingencies, which may be beyond the
control of Parent Borrower and its Subsidiaries and (c) no assurances are given
by any of Parent Borrower or its Subsidiaries that the results forecasted in the
projections will be realized.

(e) Information required to be delivered pursuant to this Section 5.1 may be
delivered by electronic communication pursuant to procedures approved hereunder.

 

-84-



--------------------------------------------------------------------------------

(f) Default Notices. To Agent and Lenders, as soon as practicable, and in any
event within five (5) Business Days after a Financial Officer of any Borrower
has actual knowledge of the existence of any Default, or Event of Default,
telephonic or fax or electronic notice specifying the nature of such Default or
Event of Default, including the anticipated effect thereof, which notice, if
given telephonically, shall be promptly confirmed in writing on the next
Business Day.

(g) SEC Filings and Press Releases. To Agent and Lenders, promptly upon their
becoming available, copies of: (i) all Financial Statements, annual, regular,
and periodic reports and proxy statements made publicly available by any Credit
Party to its stockholders (in their capacity as such), generally; and (ii) all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by any Credit Party with any securities exchange or with the SEC.

(h) Litigation. To Agent in writing, promptly upon learning thereof, notice of
any Litigation commenced or threatened in writing against any Credit Party that
(i) could reasonably be expected to result in damages in excess of $2,500,000
(net of insurance coverages for such damages), (ii) seeks injunctive relief
which, if granted, could reasonably be expected to have a Material Adverse
Effect or (iii) could otherwise reasonably be expected to have a Material
Adverse Effect.

(i) Insurance Notices. To Agent, disclosure of losses or casualties required by
Section 6.4 in an amount in excess of $2,500,000 covered by insurance.

(j) Other Documents. To Agent for distribution to Lenders, such other financial
and other information respecting any Credit Party’s or any Subsidiary of any
Credit Party’s business or financial condition as Agent shall from time to time
reasonably request.

(k) Lender Calls. Annually, at a time mutually agreed with Agent and Parent
Borrower that is promptly after the delivery of the information required
pursuant to clause (c) above, unless otherwise agreed by the Requisite Lenders,
participate in a conference call for Lenders to discuss the financial condition
and results of operations of Borrowers and their Subsidiaries for the most
recently-ended Fiscal Year for which financial statements have been delivered.

(l) Environmental Matters. To Agent, notice of any matter under any
Environmental Law that has resulted or is reasonably expected to result in a
Material Adverse Effect, including arising out of or resulting from the
commencement of, or any material adverse development in, any litigation or
proceeding affecting any Credit Party or any Restricted Subsidiary and arising
under any Environmental Law.

(m) ERISA/Pension Matters. To Agent, notice of the occurrence of any ERISA Event
that has resulted or could reasonably be expected to result in a liability of
the Borrowers and the Restricted Subsidiaries in an aggregate amount exceeding
$2,500,000.

(n) Lease Default Notices. To Agent, within five (5) Business Days after receipt
thereof, copies of any and all default notices received under or with respect to
any leased location or warehouse where Eligible Equipment Collateral is located.

(o) Change of Name; etc. Parent Borrower agrees to notify Agent in writing
promptly, but in any event within 10 days (or such longer period as Agent may
agree in its discretion), after any change in (i) the legal name of any Credit
Party, (ii) the identity or type of organization or corporate structure of such
Credit Party, or (iii) the jurisdiction of organization of such Credit Party.

 

-85-



--------------------------------------------------------------------------------

5.2 Collateral Reporting. Each Credit Party executing this Agreement hereby
agrees that, from and after the Closing Date and until the Termination Date, it
shall deliver (or cause to be delivered) to Agent, as required, the following
documents and reports (including Borrowing Base Certificates in the form of
Exhibit 5.2) at the times, to the Persons and in the manner set forth below:

(a) To Agent, and in any event no less frequently than on the twentieth day of
each Fiscal Month commencing with the Fiscal Month ending November 30, 2013
during the term of this Agreement, each of the following reports, each of which
shall be prepared by the Borrowers as of the last day of the immediately
preceding month; provided, however, that if a Cash Dominion Period has occurred
and is continuing (or if Parent Borrower elects, so long as the frequency of
delivery is maintained by Parent Borrower for the immediately following twenty
(20) calendar day period after the delivery of the first Borrowing Base
Certificate so delivered), then the following shall be delivered no less
frequently than 12:00 p.m. (New York time) on the third Business Day of each
week:

(i) a Borrowing Base Certificate accompanied by such supporting detail and
documentation as shall be reasonably requested by Agent, in its Permitted
Discretion; and

(ii) on the date of the delivery of monthly Borrowing Base Certificates only
(A) a monthly trial balance showing Accounts outstanding aged from due date as
follows: 1 to 90 days, 91 to 120 days and 121 days or more, accompanied by such
supporting detail (including invoice date) and documentation as shall be
reasonably requested by Agent in its Permitted Discretion and (B) a monthly
trial balance showing Railcar Receivables generated for such month and (C) a
reconciliation of actual Railcar Receivables reported by AAR, or any successor
thereto, to Greenbrier Leasing Company LLC or to a U.S. Borrower in the latest
“car-hire report” against the trial balance for such month that was reported in
compliance with sub-clause (B) above;

(b) To Agent, on a monthly basis except to the extent that the Borrowing Base is
being delivered on a weekly basis, and in that instance reports in connection
with clause (a) above shall then be delivered on a weekly basis, together with
such supporting detail and documentation as shall be reasonably requested by
Agent in its Permitted Discretion each of which shall be prepared by Borrowers
as of the last day of the immediately preceding month (or such other time as may
be requested by Agent);

(c) To Agent, at the time of delivery of each of the Financial Statements
delivered pursuant to Section 5.1, an aging of accounts payable, accompanied by
such supporting detail and documentation as shall be reasonably requested by
Agent in its Permitted Discretion.

(d) To Agent, at the time of delivery of each of the quarterly or annual
Financial Statements delivered pursuant to Section 5.1, a list of any
application for the registration of any Patent, Trademark or Copyright filed by
any Credit Party with the United States Patent and Trademark Office, or United
States Copyright Office, respectively, or any successor office or agency in the
prior Fiscal Quarter;

(e) Borrowers shall pay all reasonable fees incurred by Agent and Co-Collateral
Agents in connection with (i) one (1) appraisal of Equipment and Rolling Stock
(which, with respect to Railcars will be in the nature of limited inspections
consistent with past practices) that is part of the Borrowing Base per calendar
year and (ii) one (1) field examinations per calendar year; provided, that at
any time after the date on which Availability has been less than the greater of
17.5% of the Available Credit and $35,000,000, for five consecutive Business
Days during such calendar year, one (1) additional field exam and one
(1) additional appraisal of Equipment and Rolling Stock that is part of the
Borrowing Base will be permitted in such calendar year (each at the expense of
the Borrowers) and (ii)

 

-86-



--------------------------------------------------------------------------------

at any time during the continuation of an Event of Default, field examinations
and appraisals of Equipment and Rolling Stock may be conducted (each at the
expense of the Borrowers) as frequently as determined by Agent and Co-Collateral
Agents in their reasonable discretion; provided, further; that notwithstanding
anything to the contrary Agent and Co-Collateral Agents may conduct additional
appraisals and field examinations in the exercise of their Permitted Discretion
at each of their own cost and expense;

(f) To Agent, on the date of the delivery of monthly Borrowing Base
Certificates, notice of any opening of a new location owned or leased by a U.S.
Borrower (including, without limitation, rail yards, rail ramps or other
terminals (including container terminals) at which Rolling Stock then
constituting U.S. Borrowing Base Collateral with a value in excess of $500,000
may be stored, notice of such location; and

(g) Such other reports, statements and reconciliations (including
reconciliations of Accounts, Equipment and Rolling Stock from general ledger to
financial statements to Borrowing Base) with respect to the Borrowing Base,
Collateral or Obligations of any or all Credit Parties as Agent or any
Co-Collateral Agent shall from time to time reasonably request.

 

6. AFFIRMATIVE COVENANTS

Each Credit Party executing this Credit Agreement agrees as to itself and its
Restricted Subsidiaries that from and after the Closing Date and until the
Termination Date:

6.1 Maintenance of Existence and Conduct of Business. Except as otherwise
permitted under Section 7.1 or 7.8, each Credit Party shall, and shall cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
(a) preserve and keep in full force and effect (i) its corporate existence
(except, as to Persons other than Credit Parties, where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect) and
(ii) its material rights and franchises; (b) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder (including
under Section 7.5); and (c) at all times maintain, preserve and protect all of
its assets and properties used or useful in the conduct of its business and keep
the same in good repair, working order and condition in all material respects
(taking into consideration ordinary wear and tear and except for casualties and
condemnations) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices, except, in each case, referred to in this
Section 6.1(a)(ii), (b) and (c) where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

6.2 Payment of Charges and Taxes.

(a) Subject to Section 6.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all material Charges, Taxes and claims
payable by it, including: (i) material Charges and Taxes imposed upon it, its
income and profits, or any of its property (real, personal or mixed) and all
material Charges with respect to tax, social security, employer contributions
and unemployment withholding with respect to its employees; (ii) lawful claims
for labor, materials, supplies and services or otherwise; and (iii) all material
storage or rental charges payable to warehousemen or bailees at which Eligible
Equipment is located, in each case, before any thereof shall become past due, in
each case, which the non-payment of such Charge, Tax or claim could give rise to
a material Lien (other than Permitted Encumbrances).

(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 6.2(a)
and not pay or discharge

 

-87-



--------------------------------------------------------------------------------

such Charges, Taxes or claims while so contested; provided, that (i) adequate
reserves with respect to such contest are maintained on the books of such Credit
Party, in accordance with GAAP and (ii) the failure to make such payment could
not reasonably be expected to result in a Material Adverse Effect.

6.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
material financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements delivered pursuant to Section 4.4.

6.4 Insurance; Damage to or Destruction of Collateral.

(a) Borrowers will, and will cause each Restricted Subsidiary to, maintain, with
financially sound and reputable insurance companies insurance in such amounts
and against such risks, as are customarily maintained by similarly situated
companies engaged in the same or similar businesses operating in the same or
similar locations (after giving effect to any self-insurance reasonable and
customary for similarly situated companies). The Borrowers will furnish to
Agent, upon written request, information in reasonable detail as to the
insurance so maintained

(b) Borrowers will, and will cause each Restricted Subsidiary to, at all times
keep its property which constitutes Collateral insured, and all policies or
certificates (or certified copies thereof) with respect to such insurance
(i) shall be endorsed to Agent’s reasonable satisfaction for the benefit of
Agent (including, without limitation, by naming Agent as loss payee and/or
additional insured) and (ii) shall state that such insurance policies shall not
be canceled without at least thirty (30) days’ prior written notice thereof by
the respective insurer to Agent (or at least ten (10) days’ prior written notice
in the case of non-payment of premium).

(c) If Borrowers or any Restricted Subsidiary shall fail to maintain insurance
in accordance with this Section 6.4, Agent shall have the right, upon ten
(10) days’ prior notice to Borrowers (but shall be under no obligation), to
procure such insurance and Borrowers agree to reimburse Agent for all reasonable
costs and reasonable out-of-pocket expenses of procuring and maintaining such
insurance.

(d) Sections 6.4(b) and (c) shall only apply to insurance in respect of assets
included in the Collateral; provided, however, Sections 6.4(b) and (c) shall not
apply to credit insurance.

6.5 Compliance with Laws. Each Credit Party shall, and shall cause each
Restricted Subsidiary to, comply in all material respects with all applicable
provisions of law of any Governmental Authority.

6.6 PATRIOT Act. No Credit Party or any Subsidiary thereof is in breach of or is
the subject of any action or investigation under the PATRIOT Act.

6.7 Intellectual Property. Each Credit Party shall, and shall cause each
Restricted Subsidiary to, (a) conduct its business without knowingly infringing
any Intellectual Property of any other Person which infringement could
reasonably be expected to result in damages in excess of $150,000, and
(b) comply in all material respects with the obligations under its material
Licenses.

 

-88-



--------------------------------------------------------------------------------

6.8 Environmental Matters. Except where the failure to do so would not result in
a Material Adverse Effect, each Credit Party shall, and shall cause the
Restricted Subsidiaries to:

(a) comply in all material respects with, and use commercially reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all Environmental Permits,
except in each case, where the failure to do so could not reasonably be expected
to have a Material Adverse Effect, and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
comply in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws.

6.9 [Reserved].

6.10 Further Assurances. Each Credit Party executing this Agreement agrees that
it shall and shall cause each applicable Subsidiary to, at such Credit Party’s
reasonable expense and upon the reasonable request of Agent, duly execute and
deliver, or cause to be duly executed and delivered, to Agent such further
instruments and take all such further actions (including the authorization of
filing and recording of Code financing statements, fixture filings, and other
documents, in each case to the extent reasonably requested by Agent), which may
be required under any applicable law, or which Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created by the Collateral Documents
(other than Liens on Rolling Stock not constituting U.S. Borrowing Base
Collateral at such time) or the validity or priority of any such Liens, all at
the reasonable expense of the Credit Parties and to the extent required by the
Loan Documents. With respect to any Acquisition of assets (including in
connection with a Permitted Acquisition), if any asset acquired therein or
thereby is requested to be included in the Borrowing Base, Agent and
Co-Collateral Agents shall have completed its review of such assets, including,
without limitation, field examinations, audits, appraisals and other due
diligence as Agent and Co-Collateral Agents shall in their Permitted Discretion
require; it being acknowledged and agreed that, (1) such additional assets, if
any, to be included in the Borrowing Base may be subject to Reserves with
respect thereto in Agent’s Permitted Discretion, and (2) prior to the inclusion
of any additional assets in the Borrowing Base, all actions shall have been
taken to ensure that Agent has a perfected and continuing first-priority
security interest in and Lien on such assets (subject to a Permitted Encumbrance
which does not have priority over the Lien in favor of Agent (other than with
respect to Equipment and Rolling Stock, Liens in favor of any bailee, landlord,
warehouseman, mechanic or other non-consensual Lien arising by operation of law
(provided that either (x) the holder of such Permitted Encumbrance has waived or
subordinated such Permitted Encumbrance to Agent’s reasonable satisfaction
pursuant to a landlord waiver, bailee letter or comparable agreement or (y) a
rent or other reserve has been established by Agent in the exercise of its
Permitted Discretion, which reserve, with respect to landlord Liens shall not be
in excess of three (3) months’ rent (or for such longer time period that is
determined by Agent in its Permitted Discretion as reasonably necessary to
protect and/or realize upon the Collateral)).

6.11 ERISA Matters. Each Credit Party executing this Agreement agrees that it
shall and shall cause each other Credit Party and each Restricted Subsidiary to
timely make all contributions, pay all amounts due, and otherwise perform such
actions necessary to prevent the imposition of any Liens under ERISA or
Section 412 of the IRC (each an “ERISA Lien”).

6.12 New Subsidiaries.

(a) Within thirty (30) Business Days of the formation of any Restricted
Subsidiary, acquisition of a Restricted Subsidiary or at any time a Subsidiary
becomes a Restricted Subsidiary,

 

-89-



--------------------------------------------------------------------------------

Borrowers shall notify Agent of such event and, promptly thereafter (and in any
event within 30 days or such longer period as Agent may agree) cause each such
new Restricted Subsidiary (that is not an Excluded Subsidiary for purposes of
clauses (i) and (ii) below) to (i) join this Agreement as a Credit Party by
providing to Agent and Co-Collateral Agent a joinder agreement, in form and
substance reasonably satisfactory to Agent (which joinder agreement will specify
whether such new Credit Party will be a “Borrower” hereunder), (ii) deliver to
Agent a Guaranty, a supplement to the U.S. Security Agreement or the Canadian
Security Agreement, as applicable, and such other security documents related to
personalty, together with appropriate financing statements, all in form and
substance reasonably satisfactory to Agent reasonably requested by Agent,
together with appropriate financing statements, all in form and substance
reasonably satisfactory to Agent, (iii) with respect to all new Restricted
Subsidiaries (for the avoidance of doubt, including Excluded Subsidiaries) that
are directly owned in whole or in part by a Credit Party, provide to Agent a
supplement to the U.S. Security Agreement or the Canadian Security Agreement, as
applicable, providing for the pledge of the Capital Stock in such new Restricted
Subsidiary owned by it (or, in the case of the pledge under the U.S. Security
Agreement of a Foreign Subsidiary, sixty-five percent (65%) of the total
combined voting power of all classes of the issued and outstanding voting
Capital Stock of such Foreign Subsidiary and one-hundred percent (100%) of the
non-voting Capital Stock of such Foreign Subsidiary, in each case to the extent
that such Capital Stock does not constitute Excluded Property (as defined in the
relevant security document)), as shall be requested by Agent together with
appropriate certificates and powers or financing statements under the Code or
the PPSA, as applicable, or (other than with respect to Rolling Stock not
constituting U.S. Borrowing Base Collateral at such time) other applicable
personal property or moveable property registries or other documents necessary
to perfect such pledge, in form and substance reasonably satisfactory to Agent,
and (iv) provide to Agent all other customary and reasonable documentation,
including one or more opinions of counsel reasonably satisfactory to Agent,
which in its opinion is appropriate and customary with respect to such execution
and delivery of the applicable documentation referred to above. Upon execution
and delivery of the joinder agreement by each new Restricted Subsidiary, such
Restricted Subsidiary shall become a Credit Party hereunder with the same force
and effect as if originally named as a Credit Party herein. The execution and
delivery of the joinder agreement shall not require the consent of any Credit
Party or Lender hereunder. The rights and obligations of each Credit Party
hereunder shall remain in full force and effect notwithstanding the addition of
any Credit Party hereunder. For the avoidance of doubt, no Foreign Subsidiary
shall execute a Guaranty.

(b) Notwithstanding anything to the contrary contained herein, neither Borrower
nor any Subsidiary of any Borrower shall be required to execute and deliver any
joinder agreement, Guaranty, Collateral Document or any other document or grant
a Lien in any Capital Stock or other property held by it if such action (A) is
restricted or prohibited by general statutory limitations, financial assistance,
corporate benefit, fraudulent preference, “thin capitalization” rules or similar
principles, (B) is not within the legal capacity of Borrowers or such Subsidiary
or would conflict with the fiduciary duties of its directors or contravene any
legal prohibition or result in personal or criminal liability on the part of any
officer or (C) for reasons of cost, legal limitations or other matters is
unreasonably burdensome in relation to the benefits to the Lenders of such
Borrower’s or such Subsidiary’s guaranty or security.

6.13 Designation of Subsidiaries. A Financial Officer of Borrower Representative
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (b) the Borrowers shall be in pro
forma compliance with the financial covenant set forth in Section 7.10 whether
or not then in effect, (c) no Unrestricted Subsidiary may own any Capital Stock
of a Subsidiary other than an Unrestricted Subsidiary, (d) no Unrestricted
Subsidiary may guaranty any Indebtedness of any Credit Party or any Restricted

 

-90-



--------------------------------------------------------------------------------

Subsidiary, (e) neither any Borrower nor any Restricted Subsidiary may guaranty
any Indebtedness of any Unrestricted Subsidiary and (f) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “restricted subsidiary” for
the purpose of other material indebtedness of the Borrower and its Restricted
Subsidiaries. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by Borrowers or the relevant Restricted
Subsidiary (as applicable) therein at the date of designation in an amount equal
to the fair market value of all of such Person’s assets and the Investment
resulting from such designation must otherwise be in compliance with
Section 7.2. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time. With respect to
the assets of Unrestricted Subsidiaries and Restricted Subsidiaries that are
Credit Parties being included in the calculation of the Borrowing Base, (a) if a
Restricted Subsidiary is designated by Borrowers as an Unrestricted Subsidiary,
the assets of such Subsidiary shall immediately be excluded from the Borrowing
Base, and (b) if an Unrestricted Subsidiary is designated by Borrowers as a
Restricted Subsidiary after the Closing Date, then the assets of such Subsidiary
shall not be included in the calculation of the Borrowing Base until (i) Agent
consents (such consent not to be unreasonably withheld) to such inclusion
(except to the extent such Subsidiary’s assets were previously included in the
Borrowing Base) and (ii) Agent has received satisfactory appraisals and field
exams with respect to the assets of such Subsidiary, if applicable, as
reasonably required by Agent and (iii) the Credit Parties have complied with
Section 6.12(a) with respect to such Subsidiary. As of the Closing Date, the
Unrestricted Subsidiaries of the Borrowers are set forth on Schedule (6.13). No
Subsidiary that is a Restricted Subsidiary on the Closing Date may be designated
as an Unrestricted Subsidiary at any time.

6.14 Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule (6.14), in each case within the time limits
specified on such schedule, as such time limits may be extended from time to
time by Agent in its reasonable discretion.

6.15 Use of Proceeds. All proceeds of the Loans shall be used as provided in
Section 2.4.

6.16 Driver Payables. Pay before the same become delinquent all Driver Payables,
except to the extent that the non-payment thereof could give rise to a Lien in
an aggregate amount not to exceed $500,000.

6.17 Rolling Stock.

(a) Each U.S. Borrower shall at all times maintain records with respect to
Rolling Stock Collateral reasonably satisfactory to Agent, keeping correct,
detailed and accurate records describing the Rolling Stock Collateral and such
U.S. Borrower’s cost therefor. With respect to each Railcar, U.S. Borrowers
shall maintain (i) the documents and other written information originally
furnished by the manufacturer and/or seller thereof, (ii) the documents or other
data maintained (or required to be maintained) pursuant to the terms of the
lease thereof and (iii) the documents or other data maintained (or required to
be maintained) pursuant to the terms of applicable laws.

(b) Prior to the date that any Rolling Stock Collateral is included in the U.S.
Borrowing Base, with respect to the Rolling Stock Collateral subject to
certificates of title, the U.S. Borrowers shall have submitted applications to
the relevant state agencies for lien notations in Agent’s name with respect to
such certificates of title of such Rolling Stock Collateral and delivered,
promptly after its receipt of certificates of title noting Agent’s interest, all
such certificates of title to Agent, unless Agent consents that a third-party
administrator acceptable to Agent may retain such certificates of title after
having entered into a required custody agreement in favor of Agent; provided
that, in those states where submitting an application to have a Lien noted on a
certificate of title for any Rolling Stock Collateral is not sufficient to
perfect such Lien under the applicable state law, then in addition, Agent shall
have received evidence that Agent’s Lien with respect to such Rolling Stock
Collateral has been noted on the certificate of title, except as Agent may
otherwise agree.

 

-91-



--------------------------------------------------------------------------------

(c) Unless and until Agent may direct otherwise, the following items of Rolling
Stock Collateral shall be located only at the Fort Worth, Texas, Jacksonville,
Florida and Dublin, Ohio offices of Pacer International and its Subsidiaries or
such other location that is reasonably acceptable to Agent: (i) any
manufacturers’ statements of origin or manufacturers’ certificates of origin and
other certificates, statements, bills of sale or other evidence of the transfer
to or ownership of any U.S. Borrower of any of the Rolling Stock Collateral; and
(ii) any certificates of title at any time issued under the laws of any State or
other jurisdiction with respect to any of the Rolling Stock Collateral. In
addition, and not in limitation of the rights of Agent hereunder, promptly upon
Agent’s request, Agent may require delivery of the documents identified in the
prior sentence to it or to such third party as Agent may specify.

(d) Each U.S. Borrower will keep the Rolling Stock Collateral of such Borrower
only at the locations reasonably acceptable to Agent (except for, in each case:
(i) Rolling Stock out for repair; (ii) Rolling Stock in transit between
locations, (iii) Rolling Stock Collateral in “over the road use” or “over the
rail use” retained for the purpose of loading or unloading, fueling, driver
scheduling and compliance with hours of service, and other customary trucking or
rail use and (iv) Railcars placed in the Interchange System.

(e) The U.S. Borrowers shall not allow the name of any Person (other than the
name “BRAN”) to be placed on any Railcar or Chassis as a designation that might
be interpreted as a claim of ownership without the consent of the Agent, which
consent shall not be unreasonably withheld.

(f) In the event a Credit Party acquires a Railcar from a seller other than the
relevant manufacturer thereof and other than from a lessor of such Railcar under
a sale/leaseback with such Credit Party upon the termination of the related
lease, deliver to Agent a physical inspection report of an independent
inspector, which report shall set forth, among other things, any material
unrepaired damage or maintenance deficiencies and the total number of hours and
miles with respect to such Railcar.

 

7. NEGATIVE COVENANTS

Each Credit Party executing this Agreement agrees as to itself and all of its
Restricted Subsidiaries that from and after the Closing Date until the
Termination Date:

7.1 Mergers, Fundamental Changes, Etc. No Credit Party shall, or shall permit
any of its Restricted Subsidiaries to, directly or indirectly, by operation of
law or otherwise, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) Any Borrower may be merged, amalgamated or consolidated with or into another
Borrower; provided that in all mergers, amalgamations or consolidations
involving Parent Borrower, Parent Borrower shall be the continuing or surviving
entity;

(b) any Restricted Subsidiary of a Borrower may be merged, amalgamated or
consolidated with or into a Borrower (provided that such Borrower shall be the
continuing or surviving entity) or with or into any Subsidiary Guarantor
(provided that such Subsidiary Guarantor shall be the continuing or surviving
entity);

 

-92-



--------------------------------------------------------------------------------

(c) any Subsidiary of a Borrower that is not a Subsidiary Guarantor may be
merged, amalgamated or consolidated with or into any other Subsidiary of a
Borrower that is not a Subsidiary Guarantor; provided that if one Subsidiary to
such merger, amalgamation or consolidation is a Wholly Owned Subsidiary, the
Wholly Owned Subsidiary shall be the continuing or surviving entity;

(d) any U.S. Borrower may Dispose of any or all of its assets to another U.S.
Borrower, any Canadian Borrower may Dispose of any or all of its assets to
another Borrower and any Subsidiary of a Borrower may Dispose of any or all of
its assets (i) to a Borrower or any Subsidiary Guarantor (upon voluntary
liquidation or otherwise), (ii) to a Subsidiary that is not a Subsidiary
Guarantor if the Subsidiary making the Disposition is not a Subsidiary
Guarantor; provided that any such Disposition by a Wholly Owned Subsidiary must
be to a Wholly Owned Subsidiary, or (iii) pursuant to a Disposition otherwise
permitted by Section 7.8;

(e) any Investment (including any Permitted Acquisition) expressly permitted by
Section 7.2 may be structured as a merger, consolidation or amalgamation;

(f) any Subsidiary may be dissolved or liquidated so long as any Dispositions of
assets of such Person in connection with such liquidation or dissolution would
be to Persons entitled to receive such assets; and

(g) Pacer International and its Restricted Subsidiaries may consummate Permitted
Restructuring Transactions.

7.2 Investments; Loans and Advances. No Credit Party shall, or shall permit any
of the Restricted Subsidiaries to, directly or indirectly, make any advance,
loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit granted in the ordinary course of business;

(b) Investments in Cash Equivalents in connection with the cash management
activities of Borrowers and their Subsidiaries;

(c) loans and advances to officers, directors and employees of any Group Member
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for all Group Members not to exceed
$5,000,000 at any one time outstanding;

(d) intercompany Investments among the Credit Parties;

(e) (i) intercompany Investments by Subsidiaries which are not Credit Parties in
Credit Parties, (ii) intercompany Investments by Subsidiaries which are not
Credit Parties in other Subsidiaries which are not Credit Parties (including,
without limitation, Foreign Subsidiaries), (iii) intercompany Investments by
Credit Parties in Subsidiaries which are not Credit Parties (including, without
limitation, Permitted Acquisitions of Persons that do not become Subsidiary
Guarantors following the Closing Date), in an aggregate amount not to exceed
(when combined with Permitted Acquisitions made in reliance on the dollar basket
contained in clause (b) of the definition thereof) $20,000,000 and (iv) subject
to Pro Forma Compliance with the Restricted Conditions, intercompany Investments
by Credit Parties in Subsidiaries which are not Credit Parties (including,
without limitation, Unrestricted Subsidiaries);

 

-93-



--------------------------------------------------------------------------------

(f) subject to Pro Forma Compliance with the Restricted Conditions, Permitted
Acquisitions and other Investments (other than Acquisitions);

(g) Investments in the ordinary course of business consisting of endorsements of
instruments for collection or deposit;

(h) Investments existing on, or contemplated as of, the Closing Date and listed
on Schedule (7.2);

(i) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment and Investments received in satisfaction
or partial satisfaction of trade receivable from financially troubled account
debtors and other credits to suppliers in the ordinary course of business;

(j) Investments to the extent that payment for such Investments is made solely
with Qualified Capital Stock or common Capital Stock of Parent Borrower;

(k) Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted by Section 7.8;

(l) Investments by a Credit Party or a Restricted Subsidiary resulting from a
disposition of stock or assets by another Credit Party or Restricted Subsidiary
permitted by Section 7.1 or 7.8;

(m) advances of payroll payments to its employees in the ordinary course of
business in an amount not to exceed $5,000,000 at any time;

(n) Guarantied Obligations of any Credit Party or any Restricted Subsidiary of
leases or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;

(o) Investments of a Restricted Subsidiary acquired after the Closing Date or of
any Person merged or amalgamated into any Credit Party or merged, amalgamated or
consolidated with a Restricted Subsidiary in accordance with Section 7.1 or 7.2
after the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(p) Investments constituting Guarantied Obligations of Indebtedness to the
extent such Indebtedness is permitted under Section 7.3;

(q) loans and advances to any direct or indirect parent of any Borrower in lieu
of, and not in excess of the amount of, Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 7.13, subject to
the limitations contained therein;

(r) Investments in respect of Swap Contracts permitted under Section 7.16;

(s) loans and advances to independent contractors, owner-operators, drivers and
carriers in an amount not to exceed $5,000,000 at any time;

 

-94-



--------------------------------------------------------------------------------

(t) other Investments by Credit Parties in an aggregate amount not to exceed
$5,000,000;

(u) other Investments by a Credit Party or a Restricted Subsidiary resulting
from (i) a payment or prepayment of Indebtedness to the extent permitted by
Section 7.12 and (ii) a Restricted Payment to the extent permitted by
Section 7.13; and

(v) non-cash Investments made by the Pacer International and its Restricted
Subsidiaries in connection with Permitted Restructuring Transactions.

7.3 Indebtedness. No Credit Party shall, or shall permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except (without duplication):

(a) Indebtedness of any Credit Party pursuant to any Loan Document;

(b) Indebtedness of any Credit Party under the Existing Senior Notes and any
Refinancing Indebtedness with respect thereto;

(c) (i) unsecured Indebtedness of any Credit Party owed to any other Credit
Party, and (ii) other unsecured Indebtedness among Borrowers and their
Subsidiaries to the extent constituting an Investment permitted under
Section 7.2(e) or Section 7.2(v) (provided that with respect to any such
Indebtedness, to the extent constituting an Investment permitted under
Section 7.2(v), no cash payment shall be required to be made from a Credit Party
to a Subsidiary that is not a Credit Party and any such Indebtedness shall be
subordinated to the Obligations);

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.3(d)
and any Refinancing Indebtedness with respect thereto;

(e) Indebtedness incurred in the ordinary course of business in connection with
cash pooling, netting and cash management arrangements consisting of overdrafts
or similar arrangements; provided that any such Indebtedness does not consist of
Indebtedness for borrowed money and is owed to the financial institutions
providing such arrangements and such Indebtedness is extinguished in accordance
with customary practices with respect thereto;

(f) Capital Lease Obligations and purchase money Indebtedness of Borrowers or
any of the Restricted Subsidiaries in an aggregate amount together with
Indebtedness incurred under clause (v) below, not to exceed $100,000,000 at any
one time outstanding;

(g) Indebtedness in respect of Swap Contracts permitted under Section 7.16;

(h) Indebtedness; provided that (i) such Indebtedness is assumed (or acquired)
in connection with a Permitted Acquisition, (ii) it was not incurred in
contemplation of the applicable Permitted Acquisition, (iii) if secured, such
Indebtedness is secured only by assets of the Person acquired pursuant to, or
the assets acquired in, any Permitted Acquisition, and (iv) after giving effect
to the incurrence of such Indebtedness in each case, the Borrowers shall be in
Pro Forma Compliance with the Restricted Conditions;

(i) Indebtedness arising out of the issuance of surety, stay, customs or appeal
bonds, performance bonds and performance and completion guaranties, in each case
incurred in the ordinary course of business;

 

-95-



--------------------------------------------------------------------------------

(j) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business with the providers of such insurance or their
Affiliates;

(k) Indebtedness owed to (including in respect of letters of credit for the
benefit of) any Person in connection with workers’ compensation, health,
disability, or other employee benefits or property, casualty or liability
insurance provided by such Person to the Borrowers or any Subsidiary pursuant to
reimbursement or indemnification obligations to such Person, in each case, in
the ordinary course of business;

(l) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, or cash management services, in each case, incurred in
the ordinary course of business;

(m) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(n) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business; provided, however, that upon the drawing of such letters of
credit or the payment of such guarantees, such obligations are reimbursed within
30 days following such drawing or incurrence and provided, further, that the
outstanding amount of Indebtedness under any such bankers’ acceptance, bank
guarantees, letter of credit, warehouse receipt or similar facilities shall not
exceed $20,000,000 at any one time outstanding;

(o) Guarantied Obligations incurred by (A) any Credit Party or their Restricted
Subsidiaries in respect of Indebtedness of any Credit Parties that is permitted
to be incurred under this Agreement or of other obligations of Credit Parties
not prohibited by the terms of this Agreement and (B) any Restricted Subsidiary
that is not a Credit Party in respect of Indebtedness of any Restricted
Subsidiary that is permitted to be incurred under this Agreement;

(p) Guarantied Obligations (A) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, transportation or
service providers and licensors or (B) otherwise constituting Investments
permitted by Section 7.2;

(q) Indebtedness in respect of Swap Contracts permitted under Section 7.16;

(r) Indebtedness secured by assets not contained in the Borrowing Base or on a
junior basis to the Liens securing the Obligations, collectively, in an
aggregate amount not to exceed $50,000,000; provided that (i) if such
Indebtedness is assumed in connection with a Permitted Acquisition, (x) it was
not incurred in contemplation of the applicable Permitted Acquisition and (y) if
secured, such Indebtedness is secured only by assets of the Person acquired
pursuant to, or the assets acquired in, any Permitted Acquisition, (ii) such
Indebtedness shall not mature earlier than the date that is ninety-one (91) days
after the Commitment Termination Date, (iii) after giving effect to the
incurrence of such Indebtedness no Default or Event of Default exists and no
Cash Dominion Period exists and (iii) Liens securing such Indebtedness are
secured on a junior basis to the Liens securing the Obligations and are subject
to the terms of an intercreditor agreement satisfactory in form and substance to
Agent;

(s) unsecured Indebtedness arising from agreements providing for
indemnification, adjustment of purchase price, earn-out or similar obligations,
in each case, incurred or assumed in connection with the acquisition or
disposition of any business, assets or Capital Stock permitted hereunder;

 

-96-



--------------------------------------------------------------------------------

(t) unsecured Indebtedness for seller notes in connection with a Permitted
Acquisition;

(u) other unsecured Indebtedness, provided that (i) such Indebtedness shall not
mature earlier than the date that is ninety-one (91) days after the Commitment
Termination Date and if such Indebtedness is in the nature of “term loans” has
an amortization rate not greater than 1.00% per annum prior to the date that is
ninety-one (91) days after the Commitment Termination Date, (ii) after giving
effect to the incurrence of such Indebtedness no Default or Event of Default
exists and no Cash Dominion Period exists and (iii) that such Indebtedness shall
not require any amortization or payment (other than required offers to purchase
resulting from the occurrence of a “change of control” or an “asset sale” or
other “asset disposition”) earlier than the date that is ninety-one (91) days
after the Commitment Termination Date;

(v) Indebtedness secured by real estate, improvements and related assets;
provided that at the time of the incurrence of such Indebtedness, the principal
amount of such Indebtedness does not exceed 100% of the value of the real estate
and improvements securing such Indebtedness, as determined by Parent Borrower in
good faith and the aggregate amount of such Indebtedness together with
Indebtedness incurred under clause (f) above, shall not exceed $100,000,000 at
any one time outstanding;

(w) Indebtedness of Foreign Subsidiaries owing to unrelated third-parties in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;
provided that such Indebtedness shall be non-recourse to the Credit Parties; and

(x) additional unsecured Indebtedness not otherwise permitted hereunder not
exceeding an aggregate principal amount of $25,000,000 at any one time
outstanding.

7.4 Affiliate Transactions. No Credit Party shall, or shall permit any of its
Restricted Subsidiaries to, enter into any transaction of any kind with any
Affiliate of any Borrower or the Restricted Subsidiaries other than
(a) transactions among Credit Party and their Subsidiaries, (b) transactions on
fair and reasonable terms no less favorable to such Credit Parties or such
Restricted Subsidiary as would be obtainable by such Credit Party or such
Restricted Subsidiary in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) the payment of fees and expenses in connection with
the consummation of the Related Transactions, (d) loans and other transactions
by the Credit Parties and their Subsidiaries to the extent not prohibited by
this Agreement, (e) entering into employment and severance arrangements between
such Borrower and the Restricted Subsidiaries and their respective officers and
employees, as determined in good faith by the board of directors or senior
management of the relevant Person, (f) the payment of customary fees and
reimbursement of reasonable out-of-pocket costs of, and customary indemnities
provided to or on behalf of, directors, officers and employees of such Borrower
and the Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the operations of such Borrower and the Restricted Subsidiaries,
as determined in good faith by the board of directors or senior management of
the relevant Person, (g) arm’s-length transactions among Parent Borrower and its
Affiliates that are not Subsidiaries in the ordinary course and subject to
continued compliance with the provisions of this Agreement, (h) Restricted
Payments permitted hereunder, (i) transactions, agreements and arrangements
described on Schedule (7.4) or any amendment thereto to the extent such an
amendment is not adverse, taken as a whole, to the Lenders in any material
respect, (j) payments or loans (or cancellation of loans) to employees,
directors or consultants of any Credit Party or their Restricted Subsidiaries to
the extent permitted hereunder and employment agreements, stock option plans and
other similar arrangements with such employees, directors or consultants which,
in each case, are approved by Parent Borrower in good faith, and payments to any
future, current or former employee, director, officer or consultant thereunder;
(k) the pledge of the Capital Stock of any Unrestricted

 

-97-



--------------------------------------------------------------------------------

Subsidiary (other than a “top tier” Unrestricted Subsidiary) to lenders to
support the Indebtedness of such Unrestricted Subsidiary owed to such lenders,
(l) any health, disability and similar insurance or benefit plans or
supplemental executive retirement benefit plans or arrangements with any such
employees, directors, officers or consultants that are, in each case, approved
by Parent Borrower in good faith, (m) in the ordinary course of business of the
relevant Group Member, and (n) non-exclusive Licenses of Intellectual Property
to or among Borrowers, their respective Restricted Subsidiaries and their
Affiliates.

7.5 Amendment of Certain Documents; Line of Business. No Credit Party shall
amend its charter, bylaws or other organizational documents in any manner
materially adverse to the interest of the Lenders or such Credit Party’s duty or
ability to repay the Obligations. No Credit Party shall engage in any business
other than the businesses currently engaged in by it on the date hereof or
businesses that are similar, reasonably related, incidental or ancillary thereto
or is a reasonable extension, development or expansion thereof (a “Similar
Business”).

7.6 [Reserved.]

7.7 Liens. No Credit Party shall, or shall permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on or with
respect to any of its properties or assets (whether now owned or hereafter
acquired) except for:

(a) Liens for taxes, assessments or governmental charges not yet due or that are
being contested in good faith by appropriate proceedings provided that
(i) adequate reserves with respect thereto are maintained on the books of any
Credit Party or any of their respective Subsidiaries, as the case may be, in
conformity with GAAP and (ii) none of the Collateral is then subject to
forfeiture or loss as a result of such contest that would result in a Material
Adverse Effect;

(b) carriers’, warehousemen’s, suppliers’, mechanics’, materialmen’s,
repairmen’s, landlord’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 60 days or that are
being contested in good faith by appropriate proceedings;

(c) pledges, bonds or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, covenants, conditions, restrictions, building
codes and other encumbrances or title or survey defects that, in the aggregate,
do not materially detract from the value of the real property subject thereto or
materially interfere with the ordinary conduct of the business of any Credit
Party or any of their respective Subsidiaries or are imposed by law;

(f) Liens in existence on the Closing Date listed on Schedule (7.7) in respect
of Indebtedness permitted under Section 7.3(d); provided that no such Lien is
spread to cover any additional property (other than the proceeds or products
thereof and accessions thereto) after the Closing Date;

(g) Liens securing Indebtedness of any Credit Party or any other Subsidiary
incurred pursuant to Section 7.3(f) to finance the acquisition, repair,
replacement, construction or improvement of fixed or capital assets; provided
that (i) such Liens shall be created substantially simultaneously with or within
180 days of such acquisition, repair, replacement, construction or

 

-98-



--------------------------------------------------------------------------------

improvement of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness (and
the proceeds and products thereof and accessions thereto) and (iii) the amount
of Indebtedness secured thereby is not increased;

(h) Liens created pursuant to the Collateral Documents;

(i) (i) leases, Licenses, subleases or sublicenses granted to other Persons that
exist on the Closing Date or are granted thereafter in the ordinary course of
business which do not (x) materially interfere with the business of any Credit
Party or any Subsidiary, or (y) secure any Indebtedness, or (ii) materially
interfere with the rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by any Credit Party or any
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(j) Liens securing judgments, decrees or attachments not constituting an Event
of Default;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Code or
similar provision of another applicable law on items in the course of
collection, (ii) in favor of a banking or other depositary institution
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry, (iii) in favor of a
financial institution encumbering financial assets on deposit in securities
accounts (including the right of set-off) and which are within the general
parameters customary to the securities industry or (iv) that are contractual
rights of set-off relating to the establishment of depositary and cash
management relations with banks not given in connection with the issuance of
Indebtedness for borrowed money and which are within the general parameters
customary to the banking industry;

(m) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date and any modifications, replacements, renewals or
extensions thereof; provided that (i) such Lien was not created in contemplation
of such acquisition or such Person becoming a Subsidiary, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds or
products thereof and accessions thereto), and (iii) the Indebtedness secured
thereby (or, as applicable, any modifications, replacements, renewals or
extensions thereof) is permitted under Section 7.3;

(n) Liens arising from precautionary Code or PPSA financing statement filings
(or similar filings);

(o) Liens arising out of a conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Credit Party or any
of their respective Subsidiaries in the ordinary course of business and not
prohibited by this Agreement; provided that such Liens only cover the property
subject to such arrangements;

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Credit Party or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of such Credit
Party or Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers or suppliers of any Credit Party or any Subsidiary
in the ordinary course of business;

 

-99-



--------------------------------------------------------------------------------

(q) Liens arising by operation of law under Article 2 of the Code or similar
provision of another applicable law in favor of a reclaiming seller of goods or
buyer of goods;

(r) security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

(s) indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance, deposits to secure public or
statutory obligations of such Person and deposits as security for the payment of
rent, performance and return-of-money bonds and other similar obligations
(including letters of credit issued in lieu of any such bonds or to support the
issuance thereof and including those to secure health, safety and environmental
obligations), in each case incurred in the ordinary course of business;

(t) Liens on securities which are subject to repurchase agreements as
contemplated in the definition of “Cash Equivalents”;

(u) Liens securing Indebtedness permitted to be incurred under Section 7.3(h),
Section 7.3(r) and Section 7.3(v);

(v) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
trade letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(w) Liens to secure any modification, refinancing, refunding, extension, renewal
or replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (f), (g) and (m) or hereof; provided,
however, that such new Lien shall be limited to all or part of the same property
that secured the original Lien (plus accessions, additions and improvements on
such property, including (i)) after-acquired property that is affixed or
incorporated into the property covered by such Lien, (ii) after-acquired
property subject to a Lien securing such Indebtedness, the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such modification,
refinancing, refunding, extension, renewal or replacement) and (iii) the
proceeds and products thereof);

(x) other Liens securing obligations which do not exceed $15,000,000 at any one
time outstanding, with the amount determined on the dates of incurrence of such
obligations;

(y) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any Joint Venture or similar arrangement pursuant to
any Joint Venture or similar agreement;

(z) Liens on Stock of an Unrestricted Subsidiary that secures Indebtedness or
other obligations of such Unrestricted Subsidiary;

 

-100-



--------------------------------------------------------------------------------

(aa) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(bb) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under this Agreement to be applied against
the purchase price for such Investment, and (ii) consisting of an agreement to
sell, transfer, lease or otherwise dispose of any property in a transaction
permitted under this Agreement in each case, solely to the extent such
Investment or sale, disposition, transfer or lease, as the case may be, would
have been permitted on the date of the creation of such Lien;

(cc) Liens on earnest money deposits of cash or Cash Equivalents made by
Borrower or its Subsidiaries in connection with any Permitted Acquisition or
other Investment permitted hereunder;

(dd) Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
under Section 7.3(w); and

(ee) Liens in favor of a credit card processor arising in the ordinary course of
business under any processor agreement.

7.8 Sale of Capital Stock and Assets. Except as set forth herein, no Credit
Party shall, or shall permit any of its Restricted Subsidiaries to, sell,
transfer, convey, assign or otherwise Dispose of any of its properties or other
assets, including the Capital Stock of any of its Subsidiaries (whether in a
public or a private offering or otherwise), other than:

(a) the Disposition (including the abandonment of any Copyright, Patent,
Trademark or other intellectual property) of obsolete, no longer used or useful,
surplus, uneconomic, negligible or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 7.1, 7.7 and 7.13;

(d) (i) the sale or issuance of any Subsidiary’s Capital Stock to Borrower or
any Subsidiary Guarantor and (ii) the sale or issuance of Capital Stock of
Borrower to any employee (and, where required by law, to any officer or
director) under any employment or compensation plans or to qualify such officers
and directors;

(e) the sale of assets that do not constitute Borrowing Base assets subsequent
to the Closing Date, so long as (i) no Default or Event of Default then exists
or would result therefrom, (ii) each such sale or other disposition is in an
arm’s-length transaction and the respective Borrower or Subsidiary receives at
least fair market value, and (iii) the consideration received by such Borrower
or such Subsidiary consists of at least 75% cash and is paid at the time of the
closing of such sale;

(f) subject to compliance with Applicable Conditions, the sale of assets that
constitute Borrowing Base assets subsequent to the Closing Date, so long as
(i) no Default or Event of Default then exists or would result therefrom,
(ii) each such sale or other disposition is in an arm’s-length transaction and
the respective Borrower or Subsidiary receives at least fair market value and
(iii) the consideration received by such Borrower or such Subsidiary consists of
at least 75% cash and is paid at the time of the closing of such sale;

 

-101-



--------------------------------------------------------------------------------

(g) Dispositions of Cash Equivalents in the ordinary course of business in
connection with the cash management activities of Borrowers and their
Subsidiaries;

(h) Dispositions of Accounts in connection with compromise, write down or
collection thereof in the ordinary course of business and consistent with past
practice;

(i) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
Borrowers and their Restricted Subsidiaries;

(j) Dispositions of Capital Stock to directors where required by applicable law
or to satisfy other requirements of applicable law with respect to the ownership
of Capital Stock of Foreign Subsidiaries;

(k) Dispositions of the Capital Stock of any Joint Venture to the extent
required by the terms of customary buy/sell type arrangements entered into in
connection with the formation of such Joint Venture;

(l) transfer of property subject to a casualty or condemnation (i) upon receipt
of net cash proceeds of such casualty or (ii) to a Governmental Authority as a
result of condemnation;

(m) Dispositions of property in connection with (i) Sale-Leaseback Transactions
for fair value (as determined at the time of the consummation thereof in good
faith by the applicable Credit Party or Restricted Subsidiary) not to exceed
$20,000,000 in the aggregate during the term of the Agreement so long as 75% of
the consideration received by such Credit Party or Restricted Subsidiary from
such Sale-Leaseback Transaction is in the form of cash, (ii) other
Sale-Leaseback Transactions for fair value (as determined at the time of the
consummation thereof in good faith by the applicable Credit Party or Restricted
Subsidiary) consummated with respect to Railcars that such Credit Party or
Restricted Subsidiary acquires from the original lessor thereof in connection
with the termination of the related lease and with the intent of refinancing
such Railcars under a new Sale-Leaseback Transactions and (A) such
Sale-Leaseback Transactions is consummated within 60 days of acquisition of such
Railcars, (B) the consideration received is not less than the consideration paid
for such Railcars and (C) the cash consideration received for such Railcars is
not less than the cash consideration actually paid by any such Borrower or its
Restricted Subsidiary and (iii) Sale-Leaseback Transactions between Excluded
Subsidiaries;

(n) (i) any Credit Party may Dispose of its property to another Credit Party,
(ii) any Restricted Subsidiary that is not a Credit Party may Dispose of its
property to another Restricted Subsidiary that is not a Credit Party and
(iii) asset Dispositions among Credit Parties and their Restricted Subsidiaries
in the ordinary course of business;

(o) Dispositions of any property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(p) Dispositions of assets which constitute Investments permitted under
Section 7.2; and

(q) making Chassis, containers and Railcars available, on a non-exclusive basis,
to third parties in accordance with the UIIA and the Interchange System, as the
case may be, in the ordinary course of business consistent with past practices
and undertaken in good faith.

 

-102-



--------------------------------------------------------------------------------

7.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
an ERISA Lien or (ii) an ERISA Event to the extent such ERISA Event or ERISA
Lien would reasonably be expected to have a Material Adverse Effect.

7.10 Financial Covenants. If a Covenant Trigger Period exists, the Credit
Parties and their Restricted Subsidiaries, on a consolidated basis, shall not
permit:

(a) EBITDA as of the last day of each fiscal quarter commencing with the last
day of the most recent fiscal quarter immediately preceding the commencement of
a Financial Covenant Trigger Period and ending on the expiration of such
Financial Covenant Trigger Period, in each case for the 12 month period then
ended (taken as a single accounting period) to be less than the amount set forth
below corresponding period then ending (the financial covenant described in this
clause (a) being referred to as the “EBITDA Covenant”):

 

Twelve Month Period Ending

   Minimum EBITDA  

June 30, 2014

   $ 25,400,000   

September 30, 2014

   $ 27,500,000   

December 31, 2014

   $ 28,900,000   

March 31, 2015

   $ 41,700,000   

June 30, 2015

   $ 54,600,000   

September 30, 2015

   $ 64,400,000   

December 31, 2015

   $ 72,200,000   

March 31, 2016

   $ 82,000,000   

June 30, 2016

   $ 96,600,000   

September 30, 2016

   $ 108,700,000   

December 31, 2016

   $ 120,900,000   

March 31, 2017

   $ 130,000,000   

June 30, 2017

   $ 143,700,000   

September 30, 2017

   $ 155,200,000   

December 31, 2017

   $ 166,600,000   

March 31, 2018

   $ 176,400,000   

June 30, 2018

   $ 191,100,000   

September 30, 2018

   $ 203,300,000   

- or -

 

-103-



--------------------------------------------------------------------------------

(b) the Fixed Charge Coverage Ratio, determined as of the last day of the most
recent fiscal quarter immediately preceding the commencement of a Financial
Covenant Trigger Period and ending on the expiration of such Financial Covenant
Trigger Period and calculated for (i) in the case of the fiscal quarter ending
on March 31, 2014, the six month period then ended (taken as a single accounting
period), (ii) in the case of the fiscal quarter ending on June 30, 2014, the
nine month period then ended (taken as a single accounting period) and (iii) for
each fiscal quarter ending thereafter, for the 12 month period then ended (taken
as a single accounting period) to be less than 1.00 to 1.00 (the financial
covenant described in this clause (b) being referred to as the “Fixed Charge
Coverage Ratio Covenant”).

On the Closing Date, the financial covenant applicable under this Section 7.10
during the existence of a Financial Covenant Trigger Period shall be the EBITDA
Covenant. Following the Closing Date, subject to the conditions set forth below,
the Borrower Representative may elect that the Fixed Charge Coverage Ratio
Covenant become effective; provided that the Borrower Representative may make
such election only so long as (i) EBITDA is positive, (ii) no Financial Covenant
Trigger Period exists and (iii) the Borrower Representative has provided on a
Business Day prior written notice of such election to Agent; provided, further
that from and after the Borrowers elect to first use the Fixed Charge Coverage
Ratio Covenant, the Fixed Charge Coverage Ratio Covenant and not the EBITDA
Covenant shall apply during the term of this Agreement.

7.11 Hazardous Materials. No Credit Party shall, or shall authorize any of the
Restricted Subsidiaries to, cause or permit a Release of any Hazardous Material
on, at, in, under, above, to, from or about any of the Real Estate where such
Release would violate in any respect, or form the basis for any Environmental
Liabilities under, any Environmental Laws or Environmental Permits other than
such Releases, violations or Environmental Liabilities that could not reasonably
be expected to have a Material Adverse Effect.

7.12 Limitations on Payments, Prepayments of Indebtedness. No Credit Party will,
or will permit any of its Restricted Subsidiaries to, pay, amortize, repay,
voluntarily prepay, repurchase or redeem or otherwise defease, or make any
sinking fund payment in respect of, any Indebtedness (other than Indebtedness
owing to a Credit Party) prior to the Commitment Termination Date (other than
Indebtedness under the Loan Documents); provided, however, (i) that so long as
the Restricted Conditions are satisfied, any Credit Party or any Restricted
Subsidiary may pay, amortize, repay, prepay, repurchase, redeem or otherwise
defease, or make any sinking fund payment in respect of, such Indebtedness in
whole or in part; (ii) that Indebtedness of the Credit Parties and the
Restricted Subsidiaries may be refinanced in full or in part with the proceeds
of Refinancing Indebtedness, (iii) that any Credit Party or any Restricted
Subsidiary may pay, prepay, repurchase, redeem or otherwise defease, or make any
sinking fund payment in respect of, any such Indebtedness with the proceeds of
any issuance of common Capital Stock or Qualified Capital Stock earmarked for
such transaction or in exchange for any common Capital Stock or Qualified
Capital Stock (and may make cash payments in connection therewith in lieu of
issuing fractional shares in an amount not to exceed $150,000 in the aggregate)
and (iv) that any Credit Party or any Restricted Subsidiary may pay, repay,
prepay, repurchase, redeem or otherwise defease, or make any sinking fund
payment in respect of Indebtedness in any calendar year (when combined with
Restricted Payments made such calendar year in reliance on Section 7.13(g)) in
an

 

-104-



--------------------------------------------------------------------------------

aggregate principal amount in excess of $15,000,000 in any calendar year (with
an amount not to exceed 50% of any unused amounts permitted to be carried to
following calendar year and to be used first in such subsequent calendar year
(but not to the second calendar year following such year)) so long as no Default
or Event of Default has occurred and is continuing or would result therefrom and
no Cash Dominion Period exists, in each case, after giving Pro Forma Effect to
such payment, repurchase, redemption or defeasance.

7.13 Restricted Payments. No Credit Party shall, or shall permit any of its
Restricted Subsidiaries to, make any Restricted Payment, except:

(a) any Subsidiary may make Restricted Payments to a Borrower or any Wholly
Owned Subsidiary Guarantor;

(b) any Subsidiary may make Restricted Payments pro rata to the holders of the
Capital Stock of such Subsidiaries entitled to receive the same;

(c) any Borrower may make cash payments by a Borrower in lieu of the issuance of
fractional shares upon the exercise of options in the ordinary course of
business;

(d) any Credit Party or their Restricted Subsidiaries may make Restricted
Payments so long as the Borrowers are in Pro Forma Compliance with the
Restricted Conditions;

(e) so long as no Cash Dominion Event or an Event of Default has occurred and is
continuing, Parent Borrower may purchase Capital Stock (i) from present or
former officers, directors, consultants or employees (or the assigns, estate,
heirs or current or former spouses thereof) of any Group Member or upon the
death, disability or termination of employment of such officer, director,
consultant or employee or (ii) pursuant to any employee or director equity plan,
employee or director stock option plan or any other employee or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee or director of any Group Member in an amount not to
exceed the sum of (A) $2,500,000 plus all amounts obtained from any key-man life
insurance policies.

(f) so long as no Default or Event of Default exists or would exist after giving
effect thereto, the Credit Parties and their Restricted Subsidiaries may redeem
in whole or in part any of its Capital Stock for another class of its Capital
Stock or with proceeds from substantially concurrent equity contributions or
issuances of new Capital Stock, provided that such new Capital Stock contains
terms and provisions at no less advantageous to the Lenders in all respects
material to their interests as those contained in the Capital Stock redeemed
thereby; and

(g) other Restricted Payments in any calendar year (when combined with payment,
repurchase, redemption or defeasance made such calendar year in reliance on
Section 7.12(iv)) not to exceed $15,000,000 (it being understood that amounts
under this clause (g) are counted as of the date Restricted Payment is paid) in
any calendar year so long as no Default or Event of Default has occurred and is
continuing or would result therefrom and no Cash Dominion Period exists, in each
case, after giving Pro Forma Effect to such Restricted Payment.

7.14 Change of Jurisdiction of Incorporation; Change of Fiscal Year. No Credit
Party shall change its jurisdiction of incorporation or organization to a
jurisdiction outside of the country in which it is currently incorporated or
organized. No Credit Party shall change its Fiscal Year.

7.15 [Reserved.]

 

-105-



--------------------------------------------------------------------------------

7.16 No Speculative Transactions. No Credit Party shall, or shall permit any of
its Restricted Subsidiaries to, engage in any Swap Contract, except (a) Swap
Contracts entered into to hedge or mitigate risks (and not for speculative
purposes) of Borrower or any of its Subsidiaries (other than those in respect of
Equity Interest), including, but not limited to, foreign exchange rate and
commodity hedges and (b) Swap Contracts entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or Investment of Borrower or any of its Subsidiaries.

7.17 Canadian Pension Plans. The Parent Borrower shall not, and shall not permit
any other Credit Party to:

(a) establish, commence participation in, commence contributing to, terminate
(in whole or in part) or assume any liability under any Canadian Pension Plan
which contains a “defined benefit provision”, as defined in subsection 147.1(1)
of the Income Tax Act (Canada) (a “Defined Benefit Plan”) without the prior
consent of Agent (which consent shall not be unreasonably withheld or delayed);

(b) contribute to or assume an obligation to contribute to or withdraw from
participation in any “multi-employer pension plan”, as such term is defined in
the Pension Benefits Act (Ontario) or any similar plan under pension standards
legislation in another jurisdiction without the prior consent of Agent (which
consent shall not be unreasonably withheld or delayed); or

(c) fail to pay or remit in a timely manner all contributions and premiums
required to be paid or remitted to or under any Canadian Pension Plan except
where such failure could not reasonably be expected to result in a material
liability of a Credit Party.

7.18 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply in all material respects with the
laws, regulations and executive orders referred to in Section 4.23 and
Section 4.24.

7.19 Limitation of Restrictions Affecting Subsidiaries. No Credit Party shall,
or shall permit any of its Restricted Subsidiaries to, directly, or indirectly,
create or otherwise cause or suffer to exist any consensual encumbrance or
restriction which prohibits or limits the ability of any Credit Party or
Restricted Subsidiary to: (a) pay dividends or make other distributions or pay
such Credit Party or Restricted Subsidiary; (b) make loans or advances to such
Credit Party or Restricted Subsidiary; (c) transfer any of its properties or
assets to such Credit Party or Restricted Subsidiary; or (d) create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
to secure the Obligations whether now owned or hereafter acquired, other than
encumbrances and restrictions arising under (i) applicable law, (ii) this
Agreement, (iii) customary provisions restricting subletting or assignment of
any lease or sublease governing a leasehold interest of such Subsidiary,
(iv) customary restrictions on dispositions of real property interests found in
reciprocal easement agreements of such Subsidiary, (v) agreements that are
binding on a Credit Party or Restricted Subsidiary at the time such Credit Party
or Restricted Subsidiary first becomes a Credit Party or Restricted Subsidiary
or are assumed in connection with an acquisition of assets permitted hereunder,
so long as such contractual obligations were not entered into solely in
contemplation of such Person becoming a Credit Party or Restricted Subsidiary or
in connection with such acquisition, (vi) restrictions existing on the Closing
Date and the extension or continuation of Contractual Obligations in existence
on the Closing Date or refinanced, continued or rolled over or continued on
terms that are not materially less favorable to Agent, Co-Collateral Agents and
Lenders than those encumbrances and restrictions under or pursuant to the
Contractual Obligations so extended or continued, (vii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with a Disposition permitted hereunder with respect to

 

-106-



--------------------------------------------------------------------------------

the assets that are the subject of such Disposition, (viii) encumbrances or
restrictions that are binding on a Credit Party or Restricted Subsidiary at the
time such Credit Party or Restricted Subsidiary first becomes a Credit Party or
Restricted Subsidiary or are assumed in connection with an acquisition of assets
permitted hereunder, so long as such Contractual Obligations were not entered
into solely in contemplation of such Person becoming a Credit Party or
Restricted Subsidiary or in connection with such acquisition, (ix) negative
pledges and restrictions in favor of any holder of Indebtedness permitted under
clauses (f), (h), (r), (v) and (w) of Section 7.3, but only so long and only to
the extent that any such negative pledge and restriction extends to and relates
solely to the Property that is subject to a Lien securing such Indebtedness and
(x) restrictions under joint venture agreements or other similar agreements
entered into in the ordinary course of business in connection with Joint
Ventures; provided, that, any such encumbrances or restrictions contained in
such extension or continuation are no less favorable to Agent, Co-Collateral
Agents and Lenders than those encumbrances and restrictions under or pursuant to
the Contractual Obligations so extended or continued.

 

8. TERM

8.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.

8.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent, Co-Collateral
Agents and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent,
each Co-Collateral Agent and each Lender, all as contained in the Loan
Documents, shall not terminate or expire, but rather shall survive any such
termination or cancellation and shall continue in full force and effect until
the Termination Date; provided, that the payment obligations under Sections 2.13
and 2.14, and the indemnities contained in the Loan Documents shall survive the
Termination Date.

 

9. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:

(a) Any Borrower (i) fails to make any payment of principal of the Loans when
due and payable, (ii) fails to pay any interest or Fees owing in respect of the
Loans within three (3) Business Days after the same becomes due and payable, or
(iii) fails to pay or reimburse Agent, Co-Collateral Agents or Lenders for any
other Obligations hereunder or under any other Loan Document within ten
(10) days after the same becomes due and payable.

(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 2.4, 2.6, 6.1 (with respect to Borrowers’ existence),
6.14 or 7 (other than Section 7.4), or any of the provisions set forth in Annex
A, respectively.

 

-107-



--------------------------------------------------------------------------------

(c) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Section 5.1, Section 5.2 or Section 7.4, respectively, and the
same shall remain unremedied for five (5) Business Days or more.

(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 9.1)
and the same shall remain unremedied for thirty (30) days or more after written
notice to Borrower Representative from Agent or any Lender to Borrower
Representative.

(e) a default or breach occurs under any other agreement, document or instrument
to which any Credit Party or any Restricted Subsidiary is a party that is not
cured within any applicable grace period therefor, and such default or breach
(i) involves the failure to make any payment when due in respect of any
Indebtedness or Guarantied Obligations (other than the Obligations) of any
Credit Party or any Restricted Subsidiary in an aggregate amount of not less
than $7,500,000, or (ii) causes or permits any holder of such Indebtedness or
Guarantied Obligations or a trustee, with the giving of notice, if required, to
cause Indebtedness or Guarantied Obligations of Indebtedness or a portion
thereof in excess of $7,500,000 in the aggregate outstanding principal amount to
become due prior to its stated maturity or prior to its regularly scheduled
dates of payment, or cash collateral in respect thereof (in excess of
$7,500,000) is demanded as a result of any such breach or default, in each case,
regardless of whether such right is exercised, by such holder or trustee;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness.

(f) Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any material respect or any representation or warranty herein or in
any Loan Document or in any written statement, report, financial statement or
certificate (other than a Borrowing Base Certificate) made or delivered to Agent
or any Lender by any Credit Party is untrue or incorrect in any material respect
as of the date when made or deemed made; provided, that, if any inadvertent
errors with respect to the Borrowing Base Certificate shall have been made by
Borrowers, such inadvertent errors shall not constitute an Event of Default
hereunder so long as (i) Borrowers provide a corrected Borrowing Base
Certificate to Agent promptly upon Borrowers’ obtaining knowledge of the errors
therein, and in any event no later than two (2) days after first knowledge
thereof, and (ii) as a result of the error, no Overadvance shall have occurred.
In the event an Overadvance shall have occurred as a result of the error,
Borrowers shall repay all advanced amounts within one (1) Business Day from the
date of notice from Agent of such Overadvance.

(g) A final judgment or judgments for the payment of money in excess of
$7,500,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties or Restricted Subsidiaries (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment and does not deny coverage or third party indemnity), and the same
are not, within sixty (60) days after the entry thereof, discharged or execution
thereof stayed or bonded pending appeal, or such judgments are not discharged
prior to the expiration of any such stay.

(h) Any material provision of any Loan Document for any reason (other than due
to (i) Agent’s failure to take or refrain from taking any action under its sole
control or (ii) Agent’s loss of possessory Collateral that was in their
possession) ceases to be in full force and effect (or any Credit Party shall
challenge the enforceability of any Loan Document or shall assert in writing
that any provision of any of the Loan Documents has ceased to be or otherwise is
not valid, binding and

 

-108-



--------------------------------------------------------------------------------

enforceable in accordance with its terms), or any Loan Document ceases to create
a valid and perfected security interest in any material portion of the
Collateral purported to be covered thereby (subject to Permitted Encumbrances
and qualifications with respect to perfection set forth in this Agreement),
except to the extent that any such loss of perfection or priority results from
the failure of Agent to maintain possession of certificates actually delivered
to them representing securities pledged under the Collateral Documents or to
file Code or PPSA financing statements or continuation statements or other
equivalent filings.

(i) Any Change of Control occurs.

(j) An involuntary case or application or proceeding is commenced against any
Credit Party or any Restricted Subsidiary (other than an Immaterial Subsidiary)
seeking a decree or order in respect of such Credit Party or such Restricted
Subsidiary (other than an Immaterial Subsidiary) (i) under any Insolvency Law or
any other applicable federal, state or foreign bankruptcy or other similar law
or any incorporation law, (ii) appointing a custodian, receiver, interim
receiver, receiver and manager, custodian, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or such Restricted
Subsidiary (other than an Immaterial Subsidiary) or for any substantial part of
any such Credit Party’s or such Restricted Subsidiary’s (other than an
Immaterial Subsidiary) assets, or (iii) ordering the winding up, dissolution,
insolvency suspension of general operations or liquidation of the affairs of
such Credit Party or such Restricted Subsidiary (other than an Immaterial
Subsidiary) or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts or any other relief under any federal, provincial or foreign
law now or hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors of any Canadian Domiciled Credit Party (other than an Immaterial
Subsidiary), and such case or proceeding shall remain undismissed or unstayed
for sixty (60) days or more or a decree or order granting the relief sought in
such case or proceeding shall be entered by a court of competent jurisdiction.

(k) Any Credit Party or any Restricted Subsidiary (other than an Immaterial
Subsidiary) (i) files a petition seeking relief under any Insolvency Law, or any
other applicable federal, state or foreign bankruptcy or other similar law,
(ii) consents to the institution of proceedings referred to in Section 9.1(j)
thereunder or the filing of any such petition or the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or such Restricted
Subsidiary (other than an Immaterial Subsidiary) or for any substantial part of
any such Credit Party’s or such Restricted Subsidiary’s (other than an
Immaterial Subsidiary) assets, (iii) makes an assignment for the benefit of
creditors, or (iv) institutes any proceeding seeking to adjudicate it an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts or any other relief, under any federal, provincial or foreign
law now or hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors.

(l) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan; (iii) the PBGC shall
institute proceedings to terminate any Plan or Plans, (iv) any Borrower, any
Restricted Subsidiary or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner, or (v) any
Borrower, any Restricted Subsidiary or any ERISA Affiliate shall

 

-109-



--------------------------------------------------------------------------------

engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the IRC) involving any Plan, and in each case in clauses
(i) through (v) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect.

9.2 Remedies.

(a) To the extent permitted under Section 2.5(d), the rate of interest
applicable to the Loans and the Letter of Credit Fees shall increase to the
Default Rate. In addition, with the consent of Requisite Lenders, Agent may, or
at the request of the Requisite Lenders, Agent shall, suspend the Commitments
with respect to additional Advances and/or the incurrence of additional Letter
of Credit Obligations, whereupon any additional Advances and additional Letter
of Credit Obligations shall be made or incurred in the sole discretion of the
Requisite Lenders so long as such Event of Default is continuing.

(b) If any Event of Default has occurred and is continuing, Agent shall, at the
written request of the Requisite Lenders, take any or all of the following
actions: (i) terminate the Revolving Loan facility with respect to further
Advances or the incurrence of further Letter of Credit Obligations; (ii) reduce
the Commitments from time to time; (iii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Section 2.2, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code or the PPSA, as applicable, and
any other applicable law of any jurisdiction; provided, that upon the occurrence
of an Event of Default specified in Section 9.1(j) or Section 9.1(k), all
Commitments shall be terminated and all of the Obligations shall become
immediately due and payable without declaration, notice or demand by any Person.
Agent shall, as soon as reasonably practicable, provide to Borrower
Representative notice of any action taken pursuant to this Section 9.2(b) (but
failure to provide such notice shall not impair the rights of Agent,
Co-Collateral Agents or the Lenders hereunder and shall not impose any liability
upon Agent or the Lenders for not providing such notice).

9.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives, to the fullest extent
permitted by law (including for purposes of Section 13): (a) presentment, demand
and protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Agent as Collateral on which any Credit Party may in any way
be liable, and hereby ratifies and confirms whatever Agent may do in this
regard, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws. Each Credit Party
acknowledges that in the event such Credit Party fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to
Agent, Co-Collateral Agents and the Lenders; therefore, such Credit Party
agrees, except as otherwise provided in this Agreement or by applicable law,
that Agent, Co-Collateral Agents and the Lenders shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

9.4 Cure Right. (a) Notwithstanding anything to the contrary contained in
Section 9.1, in the event that the Credit Parties fail to comply with the
covenant contained in Section 7.10 (the “Financial

 

-110-



--------------------------------------------------------------------------------

Performance Covenant”) with respect to any fiscal quarter, after the end of such
fiscal quarter until the expiration of the 10th day subsequent to the date on
which financial statements with respect to the fiscal quarter for which
Financial Performance Covenants are being measured are required to be delivered
pursuant to Section 5.1(b) or (c), one or more investors shall have the right to
make a Specified Equity Contribution to Parent Borrower (collectively, the “Cure
Right”), and upon the receipt by Parent Borrower of cash (the “Cure Amount”)
pursuant to the exercise by one or more investors of such Cure Right (and so
long as such Cure Amount is actually received by Parent Borrower no later than
10 days after the date on which financial statements with respect to the fiscal
quarter for which the Financial Performance Covenants are being measured are
required to be delivered pursuant to Section 5.1(b), and (c) upon notice from
Parent Borrower to Agent as to the fiscal quarter with respect to which such
Cure Amount is made, then the Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustments (but without
regard to any reduction in Indebtedness made with all or any portion of such
Cure Amount or any portion of the Cure Amount on the balance sheet of Parent
Borrower and its Restricted Subsidiaries):

(i) EBITDA shall be increased, solely for the purpose of measuring the Financial
Performance Covenants and determining the existence of an Event of Default set
forth in Section 9.1 resulting from a breach of the Financial Performance
Covenant and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount for such fiscal quarter and any four fiscal quarter period
that contains such fiscal quarter; and

(ii) if, after giving effect to the foregoing recalculations, the Credit Parties
shall then be in compliance with the requirements of the Financial Performance
Covenant, the Credit Parties shall be deemed to have satisfied the requirements
of the Financial Performance Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and no breach or default of the Financial Performance Covenant shall
have been deemed to have occurred for purposes of this Agreement.

Notwithstanding anything herein to the contrary, (i) in each four consecutive
fiscal quarter period there shall be at least two fiscal quarters in which the
Cure Right is not exercised, (ii) the Cure Amount shall be no greater than 100%
of the amount required for purposes of complying with the Financial Performance
Covenant, (iii) the Cure Right shall not be exercised more than four times
during the term of this Agreement and (iv) no Specified Equity Contribution nor
the proceeds thereof may be relied on for purposes of calculating any financial
ratios (other than as applicable to the Financial Performance Covenants for
purposes of increasing EBITDA as provided in subclause (a), above) or any
available basket or thresholds under this Agreement and shall not result in any
adjustment to any amounts or calculations other than the amount of the EBITDA to
the extent provided subclause (a), above. During the period, the Borrowers elect
to exercise the Cure right, Lender shall be under no obligation to make any
Loans or advances hereunder.

As used herein, “Specified Equity Contribution” means any cash contribution to
the common Capital Stock or preferred equity that is Qualified Capital Stock of
Parent Borrower.

 

10. APPOINTMENT OF AGENT

10.1 Appointment of Agents. MSSF, as Agent, is hereby appointed to act on behalf
of all Lenders with respect to the administration of the Loans and the
Commitments made to Borrowers and to act as agent on behalf of all Lenders with
respect to Collateral of Credit Parties under this Agreement and the other Loan
Documents. The provisions of this Section 10.1 are solely for the benefit of
Agent, Co-Collateral Agents and Lenders and no Credit Party nor any other Person
shall have any rights as a third party beneficiary of any of the provisions
hereof (other than Sections 10.6 and 10.11). In performing its

 

-111-



--------------------------------------------------------------------------------

functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent of Lenders and does not assume or shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any other Person. Agent shall not have any
duties or responsibilities except for those expressly set forth in this
Agreement and the other Loan Documents. The duties of Agent shall be mechanical
and administrative in nature and no Agent shall have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender. Except as expressly set forth in this
Agreement and the other Loan Documents, Agent and Co-Collateral Agents shall not
have any duty to disclose, nor shall they be liable for failure to disclose, any
information relating to any Credit Party or any of their respective Subsidiaries
or any Account Debtor that is communicated to or obtained by Agent or any of its
Affiliates in any capacity. Neither Agent or Co-Collateral Agent nor any of
their respective Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable judgment.

If Agent shall request instructions from Requisite Lenders, Supermajority
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders,
Supermajority Lenders or all affected Lenders, as the case may be, and Agent
shall not incur liability to any Person by reason of so refraining. Agent shall
be fully justified in failing or refusing to take any action hereunder or under
any other Loan Document (a) if such action would, in the opinion of Agent be
contrary to law or the terms of this Agreement or any other Loan Document,
(b) if such action would, in the reasonable opinion of Agent expose Agent to
Environmental Liabilities, or (c) if Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of Requisite Lenders,
Supermajority Lenders or all affected Lenders, as applicable.

10.2 Agents’ Reliance, Etc. Neither any of Agent or any Co-Collateral Agent nor
any of its Affiliates nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or not taken by it or them under
or in connection with this Agreement or the other Loan Documents, except for
damages caused by its or their own gross negligence or willful misconduct or
that of its Affiliates or their respective directors, officers, agents or
employees as determined by a court of competent jurisdiction in a final and
non-appealable judgment. Without limiting the generality of the foregoing, each
of Agent and each Co-Collateral Agent: (a) may treat the payee of any Note as
the holder thereof until Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form reasonably satisfactory to
Agent; (b) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made in or in connection with this Agreement or the other
Loan Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (f) shall incur no liability under or in respect of this

 

-112-



--------------------------------------------------------------------------------

Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by fax, telegram, cable
or telex) believed by it to be genuine and signed or sent by the proper party or
parties; and (g) shall be entitled to delegate any of its duties hereunder to
one or more sub-agents.

Except for action requiring the approval of Requisite Lenders, Supermajority
Lenders or all Lenders, as the case may be, Agent shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it by, and with respect to taking or refraining from
taking any action or actions which it may be able to take under or in respect
of, this Agreement, unless Agent shall have been instructed by Requisite
Lenders, Supermajority Lenders or all Lenders, as the case may be, to exercise
or refrain from exercising such rights or to take or refrain from taking such
action. No Agent shall incur any liability to the Lenders under or in respect of
this Agreement with respect to anything which it may do or refrain from doing in
the reasonable exercise of its judgment or which may seem to it to be necessary
or desirable in the circumstances, except for its own gross negligence, bad
faith, material breach or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. No Agent shall be
liable to any Lender in acting or refraining from acting under this Agreement in
accordance with the instructions of Requisite Lenders, Supermajority Lenders or
all Lenders, as the case may be, and any action taken or failure to act pursuant
to such instructions shall be binding on all Lenders.

10.3 MSSF, JPMorgan Chase and Affiliates. With respect to its Commitments
hereunder, each of MSSF and JPMorgan Chase shall have the same rights and powers
under this Agreement and the other Loan Documents as any other Lender and may
exercise the same as though it were not and Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include MSSF in its
individual capacity. Each of MSSF and JPMorgan Chase and each of their
Affiliates may lend money to, invest in, and generally engage in any kind of
business with, any Credit Party, any of their Affiliates and any Person who may
do business with or own securities of any Credit Party or any such Affiliate,
all as if MSSF and/or JPMorgan Chase, as applicable, were not Agent and without
any duty to account therefor to Lenders. Each of MSSF and JPMorgan Chase and
each of their Affiliates may accept fees and other consideration from any Credit
Party for services in connection with this Agreement or otherwise without having
to account for the same to Lenders.

10.4 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 4.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest. Each
Lender acknowledges the potential conflict of interest between MSSF, as a
Lender, holding disproportionate interests in the Loans, and MSSF, as an Agent.

10.5 Indemnification. Lenders agree to indemnify Agent and each Co-Collateral
Agent (to the extent not reimbursed by Credit Parties and without limiting the
obligations of Credit Parties hereunder), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by Agent in connection therewith; provided, that no Lender
shall be liable to Agent for any portion of such liabilities, obligations,
losses, damages, penalties,

 

-113-



--------------------------------------------------------------------------------

actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross negligence or willful misconduct of Agent as determined by a court
of competent jurisdiction in a final and non-appealable judgment; provided,
further, that none of the Canadian Borrowers shall have any obligation to make
any payment with respect to any of the U.S. Borrowers’ Obligations under this
Agreement or any other Loan Document. Without limiting the foregoing, each
Lender agrees to reimburse Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent is not reimbursed for such expenses by Credit Parties.

10.6 Successor Agent and Successor Co-Collaterals.

(a) Agent may resign at any time by giving not less than thirty (30) days’ prior
written notice thereof to Lenders and Borrower Representative. Upon any such
resignation, the Requisite Lenders (in consultation with Borrower
Representative) shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within thirty (30) days after the resigning
Agent’s giving notice of resignation, then the resigning Agent may, on behalf of
Lenders, appoint a successor Agent, which shall be a Lender, if a Lender is
willing to accept such appointment, or otherwise shall be a commercial bank,
financial institution or trust company. If no successor Agent has been appointed
pursuant to the foregoing, within thirty (30) days after the date such notice of
resignation was given by the resigning Agent, such resignation shall become
effective and the Requisite Lenders shall thereafter perform all the duties of
Agent hereunder, in each case, until such time, if any, as the Requisite Lenders
appoint a successor Agent as provided above. Any successor Agent appointed by
Requisite Lenders hereunder shall be subject to the approval of Borrower
Representative, such approval not to be unreasonably withheld or delayed;
provided that such approval shall not be required if an Event of Default has
occurred and is continuing. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent. Upon the earlier of the acceptance of any appointment as Agent hereunder
by a successor Agent or the effective date of the resigning Agent’s resignation,
the resigning Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents, except that any indemnity rights or
other rights in favor of such resigning Agent shall continue. After any
resigning Agent’s resignation hereunder, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was acting as Agent under this Agreement and the other Loan Documents.

(b) Any Co-Collateral Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Agent, Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders (in
consultation with Borrower Representative) shall have the right to appoint a
successor Co-Collateral Agent. If no successor Co-Collateral Agent has been
appointed pursuant to the foregoing, within thirty (30) days after the date such
notice of resignation was given by the resigning Co-Collateral Agent, such
resignation shall become effective and the Requisite Lenders shall thereafter
perform all the duties of Co-Collateral Agent hereunder, in each case, until
such time, if any, as the Requisite Lenders appoint a successor Co-Collateral
Agent as provided above. Any successor Co-Collateral Agent appointed by
Requisite Lenders hereunder shall be subject to the approval of Borrower
Representative, such approval not to be unreasonably withheld or delayed;
provided that such approval shall not be required if an Event of Default has
occurred and is continuing. Upon the acceptance of any appointment as
Co-Collateral Agent hereunder by a successor Co-Collateral Agent, such successor
Co-Collateral Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Co-Collateral Agent. Upon the
earlier of the

 

-114-



--------------------------------------------------------------------------------

acceptance of any appointment as Co-Collateral Agent hereunder by a successor
Co-Collateral Agent or the effective date of the resigning Agent’s resignation,
the resigning Co-Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that any
indemnity rights or other rights in favor of such resigning Co-Collateral Agent
shall continue. After any resigning Co-Collateral Agent’s resignation hereunder,
the provisions of this Section 10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was acting as Co-Collateral Agent
under this Agreement and the other Loan Documents.

10.7 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default, each
Lender is hereby authorized at any time or from time to time, without prior
notice to any Credit Party or to any Person other than Agent, any such notice
being hereby expressly waived, to offset and to appropriate and to apply any and
all balances held by it at any of its offices for the account (other than
Excluded Accounts (as defined in the U.S. Security Agreement)) of a Credit Party
(regardless of whether such balances are then due to such Credit Party) and any
other Indebtedness at any time held or owing by that Lender or that holder to or
for the credit or for the account of a Credit Party against and on account of
any of the Obligations that are not paid when due; provided that the Lender
exercising such offset rights shall give notice thereof to the affected Credit
Party promptly after exercising such rights and provided, further that the
Lender may not offset or appropriate and apply any balances held by it for the
account of any Canadian Borrower of Canadian Guarantor or any other Indebtedness
held or owing by that Lender to or for the credit or for the account of any
Canadian Borrower or any Canadian Guarantor against or on account of any
Obligations of a U.S. Borrower or U.S. Guarantor. Any Lender exercising a right
of setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Sections 2.11, 2.13 or
2.14). Each Lender’s obligation under this Section 10.7 shall be in addition to
and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the Swing Line Loans under Section 2.1 and
Letter of Credit Obligations under Section 2.2. Each Credit Party agrees, to the
fullest extent permitted by law and subject to the limitations set forth above,
that any Lender may exercise its right to offset with respect to amounts in
excess of its Pro Rata Share of the Obligations owed to it and may sell
participations in such amounts so offset to other Lenders and holders.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest. If a
Non-Funding Lender or Impacted Lender receives any such payment as described in
this Section 10.7, such Lender shall turn over such payments to Agent in an
amount that would satisfy the cash collateral requirements set forth in
Section 10.8(a). Notwithstanding anything in this Section 10.7, amounts in
accounts of the Canadian Borrowers shall not be used to set off the Obligations
of the U.S. Borrowers.

10.8 Advances; Payments; Availability of Lender’s Pro Rata Share; Return of
Payments; Non-Funding Lenders; Dissemination of Information; Actions in Concert.

(a) Advances; Payments.

(i) Lenders shall refund or participate in the Swing Line Loan in accordance
with clause (iii) of Section 2.1(b). If Swing Line Lender declines to make a
Swing Line Loan or if Swing Line Availability is zero, Agent shall notify
Lenders, promptly after receipt of a Notice of Revolving Credit Advance and in
any event prior to 1:00 p.m. (New York time) on the date such Notice of

 

-115-



--------------------------------------------------------------------------------

Revolving Credit Advance is received, by fax, telephone or other similar form of
transmission. Each Lender shall make the amount of such Lender’s Pro Rata Share
of such Revolving Credit Advance available to Agent in same day funds by wire
transfer to Agent’s account as set forth in Annex B not later than 3:00 p.m.
(New York time) on the requested funding date, in the case of a Base Rate Loan,
and not later than 11:00 a.m. (New York time) on the requested funding date, in
the case of a LIBOR Loan. After receipt of such wire transfers (or, in Agent’s
sole discretion, before receipt of such wire transfers), subject to the terms
hereof, Agent shall make the requested Revolving Credit Advance to the Borrower
designated by Borrower Representative in the Notice of Revolving Credit Advance.
All payments by each Lender shall be made without setoff, counterclaim or
deduction of any kind.

(ii) Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone (confirmed promptly thereafter in writing), fax, or similar form of
transmission, of the amount of such Lender’s Pro Rata Share of principal,
interest and Fees paid for the benefit of Lenders with respect to each
applicable Loan. Provided that each Lender has funded all payments or Advances
required to be made by it and has purchased all participations required to be
purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata Share of
principal, interest and Fees paid by Borrowers since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Agent shall be
entitled to set off the funding short-fall against any Non-Funding Lender’s Pro
Rata Share of all payments received from Borrowers and hold, in a non-interest
bearing account, all payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement as cash collateral for any
unfunded reimbursement obligations of such Non-Funding Lender until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated, and
upon such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. Any amounts owing by a Non-Funding
Lender to Agent which are not paid when due shall accrue interest at the
interest rate applicable during such period to Revolving Loans that are Base
Rate Loans. Such payments shall be made by wire transfer to such Lender’s
account (as specified in writing by such Lender to Agent) not later than 2:00
p.m. (New York time) on the next Business Day following each Settlement Date.

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each Lender
will make its Pro Rata Share of each Revolving Credit Advance available to Agent
on each funding date unless Agent has received prior written notice from such
Lender that it does not intend to make its Pro Rata Share of a Loan because all
or any of the conditions set forth in Section 3.2 have not been satisfied. If
such Pro Rata Share is not, in fact, paid to Agent by such Lender when due,
Agent will be entitled to recover such amount on demand from such Lender without
setoff, counterclaim or deduction of any kind. If any Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall repay such amount to Agent
within three (3) Business Days of such demand. Nothing in this Section 10.8(b)
or elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its Commitments hereunder or to prejudice any
rights that Borrowers may have against any Lender as a result of any default by
such Lender hereunder. Unless Agent has received prior written notice from a
Lender that it does not intend to make its Pro Rata Share of each Loan available
to Agent because all or any of the conditions set forth in Section 3.2 have not
been satisfied to the extent that Agent advances funds to any Borrower on behalf
of any Lender and is not reimbursed therefor on the same Business Day as such
Advance is made, Agent shall be entitled to retain for its account all interest
accrued on such Advance until reimbursed by such Lender.

 

-116-



--------------------------------------------------------------------------------

(c) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any Insolvency Law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Advance, reimbursement of any Letter of Credit Obligation or any payment
required by it hereunder or to purchase any participation in any Swing Line Loan
to be made or purchased by it on the date specified therefor shall not relieve
any other Lender (each such other Lender, an “Other Lender”) of its obligations
to make such Advance or purchase such participation on such date, but neither
any Other Lender nor Agent shall be responsible for the failure of any
Non-Funding Lender to make an Advance, purchase a participation or make any
other payment required hereunder subject to the reallocation provisions in
Sections 2.2(b)(i) and 2.1(b)(iii). Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” (or be, or
have its Loans and Commitments, included in the determination of “Requisite
Lenders”, “Supermajority Lenders” or “Lenders directly affected” hereunder) for
any voting or consent rights under or with respect to any Loan Document except
with respect to any amendment, modification or consent described in
Section 12.2(c)(i)-(iv) that directly affects such Non-Funding Lender. Moreover,
for the purposes of determining Requisite Lenders and Supermajority Lenders, the
Loans and Commitments held by any Non-Funding Lender shall be excluded from the
total Loans and Commitments outstanding. At Borrower Representative’s request,
Agent or a Person reasonably acceptable to Agent shall have the right with
Agent’s reasonable consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Agent’s request, sell and assign to Agent or such
Person, all of the Commitments of that Non-Funding Lender for an amount equal to
the principal balance of all Loans held by such Non-Funding Lender and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement. In the event that a Non-Funding Lender does not execute an Assignment
Agreement pursuant to Section 11.1 within five (5) Business Days after receipt
by such Non-Funding Lender of notice of replacement pursuant to this
Section 10.8(d) and presentation to such Non-Funding Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 10.8(d), Agent shall
be entitled (but not obligated) to execute such an Assignment Agreement on
behalf of such Non-Funding Lender, and any such Assignment Agreement so executed
by the replacement Lender and Agent, shall be effective for purposes of this
Section 10.8(d) and Section 11.1.

(e) Dissemination of Information. Agent shall not be required to deliver to any
Lender originals or copies of any documents, instruments, notices,
communications or other information received by Agent from any Credit Party, any
Subsidiary, any Lender or any other Person under or in connection with this
Agreement or any other Loan Document except (i) as specifically provided for in
this Agreement or any other Loan Document, and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of Agent at the time of receipt of such request and then only in
accordance with such specific request.

 

-117-



--------------------------------------------------------------------------------

10.9 Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (other than exercising any rights of setoff) without
first obtaining the prior written consent of Agent and Requisite Lenders, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Notes shall be taken in concert and at the
direction or with the consent of Agent or Requisite Lenders; provided, however,
that (i) each Lender shall be entitled to file a proof of claim in any
proceeding under any Insolvency Law to the extent that such Lender disagrees
with Agent’s composite proof of claim filed on behalf of all Lenders, (ii) each
Lender shall be entitled to vote its claim with respect to any plan of
reorganization in any proceeding under any Insolvency Law and, (iii) each Lender
shall be entitled to pursue its deficiency claim after liquidation of all or
substantially all of the Collateral and application of the proceeds therefrom.

10.10 Procedures. Agent is hereby authorized by each Credit Party and each other
Person to whom any Obligations are owed to establish procedures (and to amend
such procedures from time to time) to facilitate administration and servicing of
the Loans and other matters incidental thereto. Without limiting the generality
of the foregoing, Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents and similar items on, by
posting to or submitting and/or completion on, E-Systems. The posting,
completion and/or submission by any Credit Party of any communication pursuant
to an E-System shall constitute a representation and warranty by the Credit
Parties that any representation, warranty, certification or other similar
statement required by the Loan Documents to be provided, given or made by a
Credit Party in connection with any such communication is true, correct and
complete in all material respects except as expressly noted in such
communication or otherwise on such E-System.

10.11 Collateral Matters.

(a) Lenders hereby irrevocably authorize Agent to release (or subordinate) any
Liens upon any Collateral or any Guaranty of the Obligations, (i) upon the
Termination Date; (ii) constituting property being sold or disposed of
(including property owned by any Subsidiary being sold or disposed of) and any
Guaranty of an entity being sold or disposed of if Borrower Representative
certifies to Agent that the sale or Disposition is made in compliance with this
Agreement and the Loan Documents (or otherwise is not prohibited) (and Agent may
rely conclusively on any such certificate, without further inquiry) or such sale
or Disposition is approved by the Requisite Lenders (or such greater number of
Lenders as may be required under Section 12.2); (iii) constituting property in
which Credit Parties owned no interest at the time the Lien was granted or at
any time thereafter; or (iv) constituting property leased to Credit Parties
under a lease which has expired or been terminated in a transaction permitted
under this Agreement. Upon request by Agent or Borrower Representative at any
time, Lenders will confirm in writing Agent’s authority to release any Lien upon
particular types or items of Collateral pursuant to this Section 10.11. In
addition, the Lenders hereby authorize Agent, to subordinate or release any Lien
granted to or held by Agent upon any Collateral to any Lien on such asset
permitted pursuant to Section 7.7(g).

(b) Upon receipt by Agent of any authorization required pursuant to
Section 10.11(a) from Lenders of Agent’s authority to release (or subordinate)
any Liens upon particular types or items of Collateral, and upon at least five
(5) Business Days’ prior written request by Borrower Representative, Agent shall
(and is hereby irrevocably authorized by Lenders to) execute such documents as
may be necessary to evidence the release (or subordination) of its Liens upon
such Collateral; provided, however, that (i) Agent shall not be required to
execute any such document on terms which, in Agent’ opinion, would expose Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens
(other than those

 

-118-



--------------------------------------------------------------------------------

expressly being released) upon (or obligations of Credit Parties in respect of)
all interests retained by Credit Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. Co-Collateral
Agent shall act in concert with Agent in matters delegated to the both of them
under this Agreement; however, in the event of any disagreement or dispute
between Agent and Co-Collateral Agent in any such matter, the determination or
decision of Agent shall, in all cases, control.

(c) Each Lender hereby acknowledges and agrees to the terms of the collateral
allocation mechanism side letter that has been executed by the Lenders on the
Closing Date, which shall be binding upon each Lender, including any Person that
becomes a Lender after the date hereof pursuant to the provisions of
Section 2.16, Section 11.01 or otherwise and such Lender shall be deemed to be a
party and subject to the terms and conditions of such collateral allocation
mechanism side letter that has been executed by the Lenders on the Closing Date
as if an original signatory thereto, whether or not it actually executes it or
becomes a party to it.

10.12 Additional Agents. None of the Lenders or other entities identified on the
facing page of this Agreement as a “syndication agent”, “documentation agent”,
“arranger” or “bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document other
than those applicable to all Lenders as such. No Agent, Lender, “syndication
agent”, “documentation agent”, “arranger” or “bookrunner” has any fiduciary
relationship with or duty to any Credit Party arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between Agent and Lenders, on one hand, and the Credit Parties, on the other
hand, in connection herewith or with such other Loan Documents is solely that of
debtor and creditor. Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
other Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other entities so identified in deciding to enter
into this Agreement or any other Loan Document or in taking or not taking action
hereunder or thereunder. If necessary or appropriate Agent may appoint a Person
to serve as separate collateral agent under any Loan Document. Each right and
remedy intended to be available to Agent under the Loan Document shall also be
vested in Agent. Secured Parties shall execute and deliver any instrument or
agreement that Agent may request to effect such appointment. If such Person
appointed by Agent shall die, dissolve, become incapable of acting, resign or be
removed, then all the rights and remedies of Agent, to the extent permitted by
applicable law, shall vest in and be exercised by Agent until appointment of a
new agent.

10.13 Distribution of Materials to Lenders and L/C Issuers.

(a) The Borrowers acknowledge and agree that the Loan Documents and all reports,
notices, communications and other information or materials provided or delivered
by, or on behalf of, the Borrowers hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available
to, the Lenders and L/C Issuers by posting such Borrower Materials on an
E-System (the “Borrower Workspace”). The Borrowers authorize Agent to download
copies of its logos from its website and post copies thereof on the Borrower
Workspace. The Borrowers hereby acknowledge that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive MNPI) (each, a
“Public Lender”). The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized Agent and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive, confidential and proprietary) with respect to the Borrowers, their
Subsidiaries or their securities for purposes of United States federal and state
securities laws, (iii) all the Borrower Materials marked

 

-119-



--------------------------------------------------------------------------------

“PUBLIC” are permitted to be made available through a portion of the Borrower
Workspace designated “Public Investor”, and (iv) Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Borrower Workspace not designated “Public
Investor.”

(b) Each Lender and L/C Issuer represents, warrants, acknowledges and agrees
that (i) the Borrower Materials may contain MNPI concerning the Borrowers, their
Affiliates or their securities, (ii) it has developed compliance policies and
procedures regarding the handling and use of MNPI, and (iii) it shall use all
such Borrower Materials in accordance with Section 12.8 and any applicable laws
and regulations, including federal and state securities laws and regulations.

(c) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning Borrowers, their Affiliates or their securities, such Lender or L/C
Issuer acknowledges that, notwithstanding such election, Agent and/or the
Borrowers will, from time to time, make available syndicate-information (which
may contain MNPI) as required by the terms of, or in the course of administering
the credit facilities, including this Agreement and the other Loan Documents, to
the credit contact(s) identified for receipt of such information on the Lender’s
or L/C Issuer’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s or L/C Issuer’s compliance policies and Contractual Obligations and
applicable law, including federal and state securities laws; provided that if
such contact is not so identified in such questionnaire, the relevant Lender or
L/C Issuer hereby agrees to promptly (and in any event within one (1) Business
Day) provide such a contact to Agent and Borrower Representative upon oral or
written request therefor by Agent or Borrower Representative. Notwithstanding
such Lender’s or L/C Issuer’s election to abstain from receiving MNPI, such
Lender or L/C Issuer acknowledges that if such Lender or L/C Issuer chooses to
communicate with Agent, it assumes the risk of receiving MNPI concerning the
Borrowers, their Affiliates or their securities.

10.14 Agent. Notwithstanding anything to the contrary set forth in this
Agreement, all determinations of Agent under the Loan Documents shall be made by
Agent.

 

11. ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND ASSIGNS

11.1 Assignment and Participations.

(a) Subject to the terms of this Section 11.1, any Lender may make an
assignment, or sell participations in, at any time or times, the Loan Documents,
Loans, Letter of Credit Obligations and any Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder, to an Eligible Assignee. Any assignment by a Lender
shall be subject to the following conditions:

(i) Assignment Agreement. Any assignment by a Lender shall require (A) the
execution of an assignment agreement (the “Assignment Agreement”) substantially
in the form attached hereto as Exhibit 11.1(a) or otherwise in form and
substance reasonably satisfactory to and acknowledged by Agent and (B) the
payment of a processing and recordation fee of $3,500 by the assignor or
assignee to Agent (unless such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund). Agent, acting as the Borrowers’ agent, shall
maintain at one of its offices listed in Section 12.10 (as may be updated from
time to time pursuant to Section 12.10), a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of each Lender pursuant to the terms hereof
from time to time (the “Register”). Agent shall accept and record into the
Register each Assignment Agreement that it receives which is executed and
delivered in accordance with the terms of this Agreement. The entries in the

 

-120-



--------------------------------------------------------------------------------

Register shall be conclusive, absent manifest error, and Borrowers, Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrowers and the Lenders, at any reasonable time
and from time to time upon reasonable prior notice.

(ii) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in Section 11.1(a)(ii)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment Agreement with respect to
such assignment is delivered to Agent or, if “Effective Date” is specified in
the Assignment Agreement, as of the Effective Date) shall not be less than
$5,000,000, and in increments of $1,000,000, unless each of (1) Agent and (2) so
long as no Event of Default under Sections 9.1 (a), (j) or (k) has occurred and
is continuing, the Borrowers, otherwise consent (each such consent not to be
unreasonably withheld or delayed, and the Borrowers shall be deemed to have
consented to such assignment unless the Borrower Representative shall have
objected thereto by written notice to Agent within ten (10) Business Days after
having received such Assignment Agreement).

(iii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this Section 11.1(a)(iii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
tranches on a non-pro rata basis (if any).

(iv) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.1(a)(ii)(B) and, in addition:

(A) the consent of the Borrowers for any assignment (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (x) an
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund or (z) such assignment is to or by MSSF in connection with the initial
syndication of the Loans; provided that Borrowers shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Agent within ten (10) Business Days after having received notice
thereof;

(B) the consent of Agent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for assignments in respect of any
Revolving Loan or Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment in
respect of the Swing Line Loans.

 

-121-



--------------------------------------------------------------------------------

(b) In the case of an assignment by a Lender under this Section 11.1, the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned. Notwithstanding the foregoing provisions of this
Section 11.1, (i) any Lender may at any time pledge the Obligations held by it
and such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank, and any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document and (ii) no assignment shall be made to any Credit Party, any
Subsidiary of a Credit Party or any Affiliate of a Credit Party.

(c) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, the Loans participated; (ii) any extension of the final
maturity date thereof; and (iii) any release of all or substantially all of the
Collateral (other than in accordance with the terms of this Agreement, the
Collateral Documents or the other Loan Documents). Solely for purposes of
Sections 2.11, 2.13 and 2.14 each Borrower acknowledges and agrees that a
participation shall give rise to a direct obligation of Borrowers to the
participant and the participant shall be considered to be a “Lender”; provided,
that, a participant shall not be entitled to receive any greater payment under
Sections 2.13 and 2.14 than the applicable Lender from whom it received its
participation would have been entitled with respect to the participation sold to
such participant (unless the sale of the participation to the participant is
made with the Borrower Representative’s prior written consent). Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register. Except as set forth in
the preceding sentence no Borrower or Credit Party shall have any obligation or
duty to any participant. Neither

 

-122-



--------------------------------------------------------------------------------

Agent nor any Lender (other than the Lender selling a participation) shall have
any duty to any participant and may continue to deal solely with the Lender
selling a participation as if no such sale had occurred. Notwithstanding
anything to the contrary contained in the Loan Documents, no Lender may assign
or sell a participation to any Person that is not an Eligible Assignee and
participations shall not require Borrowers’ or Agent’s prior written consent.

(d) Except as expressly provided in this Section 11.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.

(e) Any Lender may furnish information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 12.8.

(f) No Lender shall assign or sell participations in any portion of its Loans or
Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 2.14(a), increased
costs under Section 2.14(b), an inability to fund LIBOR Loans under
Section 2.14(c), or withholding taxes in accordance with Section 2.13(a).

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrowers
and Agent assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by Borrowers and Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guaranty or credit or
liquidity enhancement to such SPC. This Section 11.1(g) may not be amended
without the prior written consent of each Granting Lender, all or any of whose
Loans are being funded by an SPC at the time of such amendment. For the
avoidance of doubt, the Granting Lender shall for all purposes, including,
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.

11.2 Successors and Assigns. This Agreement and the other Loan Documents is
binding on and inures to the benefit of each Credit Party, Agent, Co-Collateral
Agent, Lender and their respective successors and assigns (including, in the
case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and all of the Lenders;

 

-123-



--------------------------------------------------------------------------------

provided that Agent and the Lenders shall be deemed to have consented to any
assignment, transfer, hypothecation or conveyance of rights, benefits,
obligations or duties to any successor of a Credit Party as a result of the
consummation of a merger, consolidation, amalgamation or other fundamental
change or transaction permitted under Section 7. Any such purported assignment,
transfer, hypothecation or other conveyance by any Credit Party without the
prior express written consent of Agent and all of the Lenders shall be void. The
terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of each Credit Party, Agent, Co-Collateral Agent
and Lenders with respect to the transactions contemplated hereby and no Person
shall be a third party beneficiary of any of the terms and provisions of this
Agreement or any of the other Loan Documents.

11.3 Certain Assignees. No assignment or participation may be made to any
Borrower, any Affiliate of any Borrower, Non-Funding Lender or a natural person.

 

12. MISCELLANEOUS

12.1 Complete Agreement; Modification of Agreement. This Agreement shall become
effective when it shall have been executed by the Borrowers, the other Credit
Parties signatory hereto, the Lenders, Agent and Co-Collateral Agent.
Thereafter, it shall be binding upon and inure to the benefit of, but only to
the benefit of, Borrowers, the other Credit Parties party hereto, Agent,
Co-Collateral Agents, the Swing Line Lender, the L/C Issuer and each Lender,
their respective successors and permitted assigns. Except as expressly provided
in any Loan Document, none of any Borrower, any other Credit Party, any Lender
or Agent shall have the right to assign any rights or obligations hereunder or
any interest herein. The Loan Documents constitute the complete agreement
between the parties with respect to the subject matter thereof and may not be
modified, altered or amended except as set forth in Section 12.2. Any letter of
interest, commitment letter, fee letter or confidentiality agreement, if any,
between any Credit Party and any Agent or any Lender or any of their respective
Affiliates, predating this Agreement and relating to a financing of
substantially similar form, purpose or effect shall be superseded by this
Agreement.

12.2 Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Borrowers and by Requisite Lenders, Supermajority Lenders or all
directly and adversely affected Lenders as provided in Section 12.2(c). Except
as set forth in clauses (b) and (c) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Requisite Lenders.

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that waives compliance with the conditions
precedent set forth in Section 3.1 or Section 3.2 to the making of any Loan or
the incurrence of any Letter of Credit Obligations shall be effective unless the
same shall be in writing and signed by Requisite Lenders and Borrowers.
Notwithstanding the immediately preceding sentence, no amendment or modification
with respect to any provision of this Agreement that either (i) increases the
advance rates with respect to the Borrowing Base above those in existence on the
Closing Date or (ii) amends or modifies the definition of Borrowing Base or any
defined term used therein (to the extent such amendment or modification would
have the effect of making more credit available) shall be effective unless the
same shall be in writing and signed by Agent, Supermajority Lenders and
Borrowers. Notwithstanding anything contained in this Agreement to the contrary,
no waiver or consent with respect to any Default or any Event of Default shall
be effective for purposes of the conditions precedent to the making of Loans or
the incurrence of Letter of Credit Obligations set forth in Section 3.2 unless
the same shall be in writing and signed by Agent and Requisite Lenders.

 

-124-



--------------------------------------------------------------------------------

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender and L/C Issuer directly affected thereby:
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed only to affect those Lenders whose Commitments are increased);
(ii) reduce the principal of, rate of interest on, composition of interest on
(i.e., cash pay or payment-in-kind) or Fees payable with respect to any Loan or
Letter of Credit Obligations of any affected Lender (provided, however, in each
case, the waiver of any Default or Event of Default or the implementation or
revocation of Default Rate interest shall not constitute a reduction in the rate
of interest or any Fee); (iii) extend the final maturity date of the principal
amount of any Loan of any Lender; (iv) waive, forgive, defer, extend or postpone
any payment of interest or Fees or other Obligations as to any affected Lender
(provided, however, in each case, the waiver of any Default or Event of Default
or the implementation or revocation of Default Rate interest shall not
constitute a reduction in the rate of interest or any Fee); (v) release all or
substantially all of the Guaranties or, except as otherwise permitted herein or
in the other Loan Documents, release (or subordinate the Lien of Agent in), or
permit any Credit Party to sell or otherwise dispose of all or substantially all
of the Collateral (which action shall be deemed to directly affect all Lenders
and the L/C Issuer); (vi) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans that shall be required for
Lenders or any of them to take any action hereunder; (vii) amend or waive this
Section 12.2 or the definitions of the term “Requisite Lenders” or
“Supermajority Lenders”; or (viii) amend the allocation and waterfalls in
Section 2.9. Furthermore, no amendment, modification, termination or waiver
affecting the rights or duties of Agent or L/C Issuer, under this Agreement or
any other Loan Document, including any increase in the L/C Sublimit or any
release any Guaranty requiring a writing signed by all of the Lenders or release
of any Collateral requiring a writing signed by all Lenders, shall be effective
unless in writing and signed by Agent or L/C Issuer, as the case may be, in
addition to Lenders required hereinabove to take such action. Notwithstanding
anything in this Section 12.2 to the contrary, this Agreement and the other Loan
Documents may be amended by Agent, Co-Collateral Agents and each Credit Party
party thereto in accordance with Sections 2.16, to incorporate the terms of any
Incremental Loans or increased Commitments and the related Loans thereunder and
to provide for non-Pro Rata borrowings and payments of any amounts hereunder as
between the Loans and any Incremental Loans, or increased Commitments in
connection therewith, in each case with the consent of Agent but without the
consent of any Lender. Each amendment, modification, termination or waiver shall
be effective only in the specific instance and for the specific purpose for
which it was given. No amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document.
No amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that Note.
No notice to or demand on any Credit Party in any case shall entitle such Credit
Party or any other Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 12.2 shall be binding upon
each holder of the Obligations at the time outstanding and each future holder of
the Obligations. Any amendment, modification, waiver, consent, termination or
release of any Bank Product Documents or Secured Hedge Agreement may be effected
by the parties thereto without the consent of the Lenders.

(d) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders or all directly and adversely
affected Lenders, the consent of Requisite Lenders is obtained, but the consent
of other Lenders whose consent is required is not obtained (any such Lender
whose consent is not obtained as described in this Section 12.2(d) being
referred to as a “Non-Consenting Lender”), then, with respect to this
Section 12.2(d), so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably

 

-125-



--------------------------------------------------------------------------------

acceptable to Agent shall have the right with Agent’s consent (but shall have no
obligation) to purchase from any such Non-Consenting Lenders, and any such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Commitments of any such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by such Non-Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement. In the event that a
Non-Consenting Lender does not execute an Assignment Agreement pursuant to
Section 11.1 within five (5) Business Days after receipt by such Non-Consenting
Lender of notice of replacement pursuant to this Section 12.2(d) and
presentation to such Non-Consenting Lender of an Assignment Agreement evidencing
an assignment pursuant to this Section 12.2(d), Borrower Representative shall be
entitled (but not obligated) to execute such Assignment Agreement on behalf of
any such Non-Consenting Lender, and any such Assignment Agreement so executed by
Borrower Representative, the replacement Lender and Agent, shall be effective
for purposes of this Section 12.2(d) and Section 11.1.

(e) Upon the Termination Date, Agent shall deliver to Borrowers termination
statements, security releases and other documents necessary or appropriate to
evidence the termination of the Liens securing payment of the Obligations.

(f) Notwithstanding anything to the contrary contained in this Section 12.2, in
the event that the Borrowers request that this Agreement be modified or amended
in a manner that would require the unanimous consent of all of the Lenders and
such modification or amendment is agreed to by the Requisite Lenders, then with
the consent of Borrower Representative, Agent and the Requisite Lenders,
Borrower Representative, Agent and the Requisite Lenders shall be permitted to
amend this Agreement without the consent of the Non-Consenting Lenders to
provide for (i) the termination of the Commitment of each Non-Consenting Lender
at the election of Borrower Representative, Agent and the Requisite Lenders,
(ii) simultaneously with the Commitment termination provided for in the
foregoing clause (i), the addition to this Agreement of one or more other
financial institutions (each of which shall be acceptable to Agent), or an
increase in the Commitment of one or more of the Requisite Lenders (with the
written consent thereof), so that the total Commitment after giving effect to
such amendment shall be in the same amount as the total Commitment immediately
before giving effect to such amendment, so long as such new or increased
Commitments are on the same terms and provisions (including, without limitation,
economic terms with respect to interest rates, pricing, fees, maturity date,
etc.) as the Commitment terminated pursuant to the foregoing clause (i),
(iii) if any Loans are outstanding at the time of such amendment, the making of
such additional Loans by such new financial institutions or Requisite Lender(s),
as the case may be, as may be necessary to repay in full, at par, the
outstanding Loans of the Non-Consenting Lenders immediately before giving effect
to such amendment and (iv) such other modifications to this Agreement as may be
appropriate to effect the foregoing clauses (i)-(iii).

(g) Further, notwithstanding anything to the contrary contained in this
Section 12.2, if Agent and Borrower Representative shall have jointly identified
an obvious error or any error or omission of a technical nature, in each case
that is immaterial (as determined by Agent) in any provision of the Loan
Documents, then Agent and Borrower Representative shall be permitted to amend
such provisions and such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Requisite Lenders within ten (10) Business Days
following receipt of notice thereof.

12.3 Fees and Expenses. Borrowers shall reimburse: (i) Agent, Co-Collateral
Agents and Lead Arrangers for all reasonable documented fees, reasonable
documented out-of-pocket costs and expenses (including the reasonable documented
fees and reasonable documented out-of-pocket expenses of one firm of counsel);
and (ii) Agent, Co-Collateral Agents and Lead Arrangers (and, with respect to

 

-126-



--------------------------------------------------------------------------------

clauses (b), (c) and (d) below, all Lenders for all reasonable documented
out-of-pocket fees, costs and expenses, including the reasonable documented
fees, reasonable documented out-of-pocket costs and expenses of one firm of
counsel for Agent, Co-Collateral Agents, Lead Arrangers and Lenders, taken as a
whole, and a single local counsel in each relevant jurisdiction and in the case
of an actual or potential conflict of interest where Agent, Co-Collateral Agent,
Lead Arranger or the Lender affected by such conflict informs Agent of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Person), incurred in connection with the negotiation, preparation
and filing and/or recordation of the Loan Documents, and incurred in connection
with:

(a) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Co-Collateral Agent any Lender, any Credit Party or any
other Person and whether as a party, witness or otherwise) in any way relating
to the Collateral, any of the Loan Documents and the transactions contemplated
thereby or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof; in connection with a
case commenced by or against any or all of the Credit Parties or any other
Person that may be obligated to Agent by virtue of the Loan Documents; including
any such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the Loans during the pendency
of one or more Events of Default; provided, that no Person shall be entitled to
reimbursement under this clause (b) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence, bad faith, material breach or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable judgment); provided, further, that no Indemnified Person will be
indemnified for any such cost, expense or liability to the extent of any dispute
solely among Indemnified Persons other than claims against Agent, in such
capacity in connection with fulfilling any such roles;

(c) any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the Loans
during the pendency of one or more Events of Default;

(d) any workout or restructuring of the Loans upon the occurrence and during the
continuance of one or more Events of Default; and

(e) efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) subject to the limitation contained herein verify, protect,
evaluate, assess, appraise, audit, collect, sell, liquidate or otherwise dispose
of any of the Collateral; including, as to each of clauses (a) through
(d) above, all reasonable and documented professionals fees, including, but not
limited to appraisers’, field examiners’ and attorneys’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all reasonable documented
out-of-pocket expenses, costs, charges and other fees incurred by such
professionals in connection with or relating to any of the events or actions
described in this Section 12.3. All amounts under this Section 12.3 shall be
payable no later than 20 days after written demand therefore (together with
reasonably detailed supporting documentation submitted to a Financial Officer of
Borrower Representative).

 

-127-



--------------------------------------------------------------------------------

12.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 12.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable Requisite Lenders, and directed to Borrowers specifying
such suspension or waiver.

12.5 Remedies. Agent’s, Co-Collateral Agents’ and Lenders’ rights and remedies
under this Agreement shall be cumulative and nonexclusive of any other rights
and remedies that Agent or any Lender may have under any other agreement,
including the other Loan Documents, by operation of law or otherwise. Recourse
to the Collateral shall not be required.

12.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.

12.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

12.8 Confidentiality. Each Lender, each L/C Issuer Agent and each Co-Collateral
Agent agrees to maintain, the confidentiality of information obtained by it
pursuant to any Loan Document and designated in writing by any Credit Party as
confidential or disclosed under circumstances where it is reasonable to assume
that such information is confidential (the “Information”), except that such
Information may be disclosed by the Lenders, L/C Issuer or Agent (i) with
Borrower Representative’s consent, (ii) to Related Persons of such Lender, L/C
Issuer or Agent, as the case may be, that are advised of the confidential nature
of such Information and are instructed to keep such Information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 12.8 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, from a source (other than
any Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable law or other legal
process or requested or demanded by any Governmental Authority, including any
governmental bank regulatory authority (in which case Agent shall notify
Borrower Representative, to the extent not prohibited by law or legal process;
provided that no notice shall be required in the case of disclosure to bank
regulatory authorities having jurisdiction over Agent, any Co-Collateral Agent,
any Lender or L/C Issuer), (v) to the extent necessary or customary for
inclusion in league table measurements, (vi) (A) to the National Association of
Insurance Commissioners or any similar organization, any examiner or any
nationally recognized rating agency or (B) otherwise to the extent consisting of
general portfolio information that does not identify Credit Parties, (vii) to
current or prospective assignees or participants, direct or contractual
counterparties to any Swap Contracts and to their respective Related Persons, in
each case to the extent such assignees, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 12.8

 

-128-



--------------------------------------------------------------------------------

(and such Person may disclose information to their respective Related Persons in
accordance with clause (ii) above), (viii) to any other party hereto, (ix) in
connection with the exercise or enforcement of any right or remedy under any
Loan Document, in connection with any litigation or other proceeding to which
such Lender, L/C Issuer or Agent or any of their Related Persons is a party or
bound, or to the extent necessary to respond to public statements or disclosures
by Credit Parties or their Related Persons referring to a Lender, L/C Issuer or
Agent or any of their Related Persons and (x) to the National Association of
Insurance Commissioners, CUSIP Service Bureau or any similar organization,
regulatory authority, examiner or nationally recognized ratings agency. In the
event of any conflict between the terms of this Section 12.8 and those of any
Loan Document, the terms of this Section 12.8 shall govern.

Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that
(i) any obligations of confidentiality contained herein and therein do not apply
and have not applied to the federal tax treatment and federal tax structure of
the Loans (the “Tax Structure”) (and any related transactions or arrangements)
from the commencement of discussions between the parties, and (ii) each party
(and each of its employees, representatives or other agents) may disclose to any
and all persons, without limitation of any kind, the Tax Structure and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party relating to the Tax Structure. The preceding sentence is
intended to cause the Tax Structure to be treated as not having been offered
under conditions of confidentiality for purposes of Section 1.6011-4(b)(3) (or
any successor provision) of the Treasury Regulations promulgated under
Section 6011 of the Internal Revenue Code of 1986, as amended, and shall be
construed in a manner consistent with such purpose. Subject to the proviso with
respect to disclosure in the first sentence of this paragraph, each party hereto
acknowledges that it has no proprietary or exclusive rights to the Tax
Structure.

12.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES. EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK,
NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS RELATED TO THIS AGREEMENT OR TO ANY
MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
NEW YORK COUNTY; PROVIDED, FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF
THE

 

-129-



--------------------------------------------------------------------------------

SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN SECTION 12.10 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR FIVE (5) BUSINESS
DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.

12.10 Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in this Section 12.10 (or to such other address as may be hereafter
notified by the respective parties hereto), or (B) the party to be notified at
its address specified on the signature page of this Agreement or any applicable
Assignment Agreement, (ii) to the extent given by a Credit Party posted to any
E-System set up by or at the direction of Agent in an appropriate location or
(iii) addressed to such other address as shall be notified in writing (A) in the
case of Borrower Representative, Agent and Swing Line Lender, to the other
parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent. Transmission by electronic mail (including E-Fax, even
if transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System. Notice
addresses as of the Closing Date shall be as set forth below:

(i) If to Agent and MSSF as Co-Collateral Agent, at

Morgan Stanley Senior Funding, Inc.

1 New York Plaza, 41st Floor

New York, New York 10004

Telephone No.: (212) 507-6680

Email: msagency@morganstanley.com

with copies to:

Paul Hastings LLP

75 East 55th Street

New York, New York 10022

Attention: Leslie A. Plaskon, Esq.

Fax No.: (212) 230-5137

Telephone No.: (212) 318-6421

(ii) If to JPMorgan Chase Bank, N.A., as Co-Collateral Agent, at

JPMorgan Chase Bank, N.A.

277 Park Avenue, 22nd Floor

New York, NY 10172

Telephone No.: (212) 270-0324

Email: salvatore.p.demma@jpmorgan.com

 

-130-



--------------------------------------------------------------------------------

with copies to:

Paul Hastings LLP

75 East 55th Street

New York, New York 10022

Attention: Leslie A. Plaskon, Esq.

Fax No.: (212) 230-5137

Telephone No.: (212) 318-6421

(iii) If to any Borrower, to Borrower Representative, at

XPO Logistics, Inc.

Five Greenwich Office Park

Greenwich, Connecticut 06831

Attn: Gordon Devens

Fax: (203) 629-7073

Telephone No.: (203) 413-4003

Email: Gordon.devens@xpologistics.com

with a copy to:

Skadden, Arps, Slate, Meagher & Flom, LLP

155 N. Wacker Drive

Chicago, IL 60606

Attention: Seth Jacobson

Fax: (312) 407-8511

Telephone No: (312) 407-0889

(b) Effectiveness.

(i) All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, five (5) Business Days after deposit in the mail,
(iv) if delivered by facsimile or electronic mail (other than to post to an
E-System pursuant to clause (a) above) upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the date of such posting in an appropriate location and the date access
to such posting is given to the recipient thereof in accordance with the
standard procedures applicable to such E-System. Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower Representative or Agent)
designated in Section 12.10 to receive copies shall in no way adversely affect
the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication. The giving of any notice required hereunder
may be waived in writing by the party entitled to receive such notice.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete in all material respects (to the extent required under the
Loan Documents) except as expressly noted in such communication or E-System.

 

-131-



--------------------------------------------------------------------------------

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its lending
office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

12.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

12.12 Counterparts. This Agreement may be executed in any number of separate
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

12.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO KNOWINGLY WAIVE ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS, L/C ISSUERS AND ANY CREDIT
PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

12.14 Press Releases and Related Matters. Each Credit Party consents to the
publication by Agent or any Lender of customary advertising material relating to
the financing transactions contemplated by this Agreement using Borrower’s name,
product photographs, logo or trademark. Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

12.15 Reinstatement. This Agreement shall remain in full force and effect should
any petition be filed by or against Borrowers for liquidation or reorganization,
should Borrowers become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver, interim receiver, receiver and
manager or trustee be appointed for all or any significant part of Borrowers’
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

12.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 12.9 and 12.13, with its counsel.

 

-132-



--------------------------------------------------------------------------------

12.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

12.18 Patriot Act Notice. Each Lender and Agent (for itself and not on behalf of
any Lender) hereby notifies the Credit Parties that pursuant to the requirements
of the Patriot Act, such Lender and Agent may be required to obtain, verify and
record information that identifies the Credit Parties, which information
includes the name and address of the Credit Parties and other information that
will allow such Lender and Agent, as the case may be, to identify the Credit
Parties in accordance with the Patriot Act.

12.19 Currency Equivalency Generally. For the purposes of making valuations or
computations under this Agreement (but not for purposes of the preparation of
any financial statements delivered pursuant hereto), and in particular, without
limitation, for purposes of valuations or computations under Sections 2.1, 2.2,
2.3, 4, 6, 7 and 9, unless expressly provided otherwise, where a reference is
made to a dollar amount the amount is to be considered as the amount in Dollars
and, therefore, each other currency shall be converted into the Dollar
Equivalent thereof.

12.20 Judgment Currency.

(a) If, for the purpose of obtaining or enforcing judgment against any Credit
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 12.20
referred to as the “Judgment Currency”) an amount due under any Loan Document in
Dollars (the “Obligation Currency”), the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding (i) the date of
actual payment of the amount due, in the case of any proceeding in the courts of
any jurisdiction that will give effect to such conversion being made on such
earlier date, or (ii) the date on which the judgment is given, in the case of
any proceeding in the courts of any other jurisdiction (the applicable date as
of which such conversion is made pursuant to this Section 12.20 being
hereinafter in this Section 12.20 referred to as the “Judgment Conversion
Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 12.20(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Credit Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date. Any amount due from a
Credit Party under this Section 12.20(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.

(c) The term “rate of exchange” in this Section 12.20 means the rate of exchange
at which Agent would, on the relevant date at or about 1:00 p.m. (New York
time), be prepared to sell the Obligation Currency against the Judgment
Currency.

12.21 Electronic Transmissions.

(a) Authorization. Subject to the provisions of Section 12.10(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to

 

-133-



--------------------------------------------------------------------------------

transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein. Each Borrower and each Lender party hereto
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the use of Electronic Transmissions.

(b) Signatures. Subject to the provisions of Section 12.10(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C)(i) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any Code, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
applicable law governing such subject matter, (ii) each such posting that is not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and shall be deemed signed, by attaching to, or logically
associating with such posting, an E-Signature, upon which Agent, each
Co-Collateral Agent, each Lender and each Credit Party may rely and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable law requiring certain documents
to be in writing or signed; provided, however, that nothing herein shall limit
such party’s or beneficiary’s right to contest whether any posting to any
E-System or E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 12.10 and this Section 12.21, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of the Borrowers, each other Credit Party executing this Agreement
and each Lender agrees that Agent has no responsibility for maintaining or
providing any equipment, Software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

12.22 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

 

-134-



--------------------------------------------------------------------------------

12.23 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Credit Parties, the Lenders, the
L/C Issuers, Agent, Co-Collateral Agents, Lead Arrangers, for the purposes of
Section 2.11, the Indemnified Persons and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. Neither Agent nor any Lender nor
any Credit Party (except as otherwise specifically provided under the Loan
Documents) shall have any obligation to any Person not a party to this Agreement
or the other Loan Documents.

12.24 Relationships between Lenders and Credit Parties. The Borrowers
acknowledge and agree that the Lenders are acting solely in the capacity of an
arm’s length contractual counterparty to the Borrowers with respect to the Loans
and other financial accommodations contemplated hereby and not as a financial
advisor or a fiduciary to, or an agent of, the Borrowers or any other Person.
Additionally, no Lender is advising the Borrowers or any other Person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Borrowers shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and the Lenders shall have no
responsibility or liability to the Borrowers with respect thereto. Any review by
the Lenders of the Borrowers, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Lenders and shall not be on behalf of the Borrowers.

 

13. CROSS-GUARANTY

13.1 Cross-Guaranty.

(a) Each U.S. Borrower hereby agrees that such Borrower is jointly and severally
liable for, and hereby absolutely and unconditionally guarantees to Agent and
Lenders and their respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to Agent and Secured Parties by each
other Borrower. Each Canadian Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to Agent and Lenders and their respective successors and assigns, the
full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to Agent
and Secured Parties by each other Canadian Borrower. Each Borrower agrees that
its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 13
shall not be discharged until the Termination Date, and that its obligations
under this Section 13 shall be absolute and unconditional, irrespective of, and
unaffected by,

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

(ii) the absence of any action to enforce this Agreement (including this
Section 13) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

(iv) the insolvency of any Credit Party; or

(v) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

 

-135-



--------------------------------------------------------------------------------

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guarantied hereunder.

(b) Each Borrower expressly represents and acknowledges that it is part of a
common enterprise with the other Borrowers and that any financial accommodations
by Lenders, or any of them, to any other Borrower hereunder and under the other
Loan Documents are and will be of direct and indirect interest, benefit and
advantage to all Borrowers.

13.2 Waivers by Borrowers. Each Borrower expressly waives, to the extent
permitted by law, all rights it may have now or in the future under any statute,
or at common law, or at law or in equity, or otherwise, to compel Agent or
Lenders to marshal assets or to proceed in respect of the Obligations guarantied
hereunder against any other Credit Party, any other party or against any
security for the payment and performance of the Obligations before proceeding
against, or as a condition to proceeding against, such Borrower. It is agreed
among each Borrower, Agent and Lenders that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for the provisions of this Section 13 and such waivers,
Agent and Lenders would decline to enter into this Agreement. Each Borrower
expressly waives diligence, presentment and demand (whether for non-payment or
protest or of acceptance, maturity, extension of time, change in nature or form
of the Obligations, acceptance of further security, release of further security,
composition or agreement arrived at as to the amount of, or the terms of, the
Obligations, notice of adverse change in any Borrower’s financial condition or
any other fact which might increase the risk to another Borrower).

13.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 13 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

13.4 Subordination of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 13.7, each Borrower hereby expressly and irrevocably subordinates to
payment of the Obligations any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Termination Date. Each Borrower acknowledges and agrees
that this subordination is intended to benefit Agent and Lenders and shall not
limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 13, and that Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 13.4.

13.5 Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 13. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that such Borrower might otherwise have had but for such action by
Agent or such Lender.

 

-136-



--------------------------------------------------------------------------------

Any election of remedies that results in the denial or impairment of the right
of Agent or any Lender to seek a deficiency judgment against any Borrower shall
not impair any other Borrower’s obligation to pay the full amount of the
Obligations. In the event Agent or any Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
Agent or such Lender may bid all or less than the amount of the Obligations and
the amount of such bid need not be paid by Agent or such Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether Agent, Lender or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 13, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Agent or any Lender might otherwise be entitled but for such
bidding at any such sale.

13.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Borrower’s liability under this Section 13 shall be limited to an amount
not to exceed as of any date of determination the greater of:

(a) the amount of all Loans advanced to such Borrower;

(b) the net amount of all Loans advanced to another Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

(c) the amount that could be claimed by Agent and Lenders from such Borrower
under this Section 13 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
foreign or domestic statute or common law after taking into account, among other
things, such Borrower’s right of contribution and indemnification from each
other Borrower under Section 13.7.

13.7 Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Borrower shall make a payment under this Section 13
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following the
Termination Date, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 13 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 13.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 13.7 is intended to or shall
impair the obligations of Borrowers,

 

-137-



--------------------------------------------------------------------------------

jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of, and subject to the limitations
contained in, this Agreement, including Section 13.1. Nothing contained in this
Section 13.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

(e) The rights of the indemnifying Borrowers against other Credit Parties under
this Section 13.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Commitments.

13.8 Liability Cumulative. The liability of Borrowers under this Section 13 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

13.9 Obligations of the Canadian Domiciled Credit Parties. Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, (i) no
Canadian Domiciled Credit Party, other than a Specified Entity, shall be liable
or in any manner responsible for, or be deemed to have guaranteed, directly or
indirectly, whether as a primary obligor, guarantor, indemnitor, or otherwise,
and none of their assets shall secure, directly or indirectly, any Obligations
of any U.S. Borrower or U.S. Guarantor (including, without limitation,
principal, interest, fees, penalties, premiums, expenses, charges,
reimbursements, indemnities or any other Obligations) under this Agreement or
any other Loan Document, (ii) no Collateral or other assets of any Canadian
Domiciled Credit Party, other than a Specified Entity, nor any collections on or
proceeds of, any such Collateral or other assets shall be applied to the
Obligations of any U.S. Borrower or U.S. Guarantor under this Agreement or any
other Loan Document and (iii) no Canadian Domiciled Credit Party, other than a
Specified Entity, shall be obligated to make any payment hereunder or under any
other Loan Document on behalf of, or with respect to, any Obligation of any U.S.
Borrower or U.S. Guarantor.

13.10 No Novation. From and after the Closing Date, this Agreement shall be
binding on the Borrowers, the Guarantors, the Agent, the Co-Collateral Agents,
the Lenders and the other parties hereto, and the Existing Credit Agreement and
the provisions thereof shall be amended, restated and replaced in their entirety
by this Agreement and the provisions hereof, subject to the following
provisions. This Agreement shall not extinguish the obligations for the payment
of money outstanding under the Existing Credit Agreement or discharge or release
the Lien or priority of any Collateral Document or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement or instruments
securing the same, which shall remain in full force and effect, except to any
extent modified hereby or by instruments executed concurrently herewith and
except to the extent repaid as provided herein. Nothing implied in this
Agreement or in any other document contemplated hereby shall be construed as a
release or other discharge of any of the Credit Parties under any Loan Document
from any of its obligations and liabilities as a Borrower, guarantor or pledgor
under any of the Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

-138-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

BORROWERS:   XPO LOGISTICS, INC.   By:  

/s/ John J. Hardig

    Name:   John J. Hardig     Title:   Chief Financial Officer   3P DELIVERY
CANADA INC.   3PD, INC.   3PDIC, INC.   BOUNCE LOGISTICS, INC.   CONCERT GROUP
LOGISTICS, INC.   EXPRESS-1, INC.   OPTIMA SERVICE SOLUTIONS, LLC   SD
LOGISTICS, LLC   XPO AIR CHARTER, LLC   XPO LOGISTICS CANADA INC.   XPO
LOGISTICS, LLC   XPO NLM, INC.   XPO NLM, LLC   By:  

/s/ John J. Hardig

    Name:   John J. Hardig     Title:   Treasurer



--------------------------------------------------------------------------------

INTERMODAL CONTAINER SERVICE, INC. OCEAN WORLD LINES, INC. PACER CARTAGE, INC.
PACER INTERNATIONAL, INC. PACER DISTRIBUTION SERVICES, INC. PACER TRANSPORTATION
SOLUTIONS, INC. PACER STACKTRAIN, INC. PDS TRUCKING, INC. RAIL TO RAIL
TRANSPORT, INC. RF INTERNATIONAL, LTD. By:  

/s/ John J. Hardig

  Name:   John J. Hardig   Title:   Assistant Treasurer



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers. CREDIT PARTIES:   XPO AQ, INC.   By:  

/s/ John J. Hardig

    Name:   John J. Hardig     Title:   Chief Financial Officer   3PD HOLDING,
INC.   OPTIMA SERVICE SOLUTIONS, LLC   XPO DEDICATED, LLC   XPO GLOBAL LOGISTICS
INC.   By:  

/s/ John J. Hardig

    Name:   John J. Hardig     Title:   Treasurer   MANUFACTURERS CONSOLIDATION
  SERVICE OF CANADA, INC.   OWL AIR, INC.   PACER SERVICES, INC.   PACER
TRANSPORT, INC.   PACER CONTAINER LINE INC.   S & H TRANSPORT, INC.   S & H
LEASING, INC.   By:  

/s/ John J. Hardig

    Name:   John J. Hardig     Title:   Assistant Treasurer



--------------------------------------------------------------------------------

CTP LEASING, INC. By:  

/s/ Susan G. Borelli

  Name:   Susan G. Borelli   Title:   President



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Agent and as Co-Collateral Agent By:  

/s/ Lisa Hanson

Name:   Lisa Hanson Title:   Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Collateral Agent By:  

/s/ John Murphy

Name:   John Murphy Title:   Authorized Officer



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender and L/C Issuer By:  

/s/ Lisa Hanson

Name:   Lisa Hanson Title:   Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Lisa Hanson

Name:   Lisa Hanson Title:   Authorized Signatory



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Authorized Signatory By:  

/s/ Sally Reyes

Name:   Sally Reyes Title:   Authorized Signatory



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Michael Shannon

Name:   Michael Shannon Title:   Vice President By:  

/s/ Lisa Wong

Name:   Lisa Wong Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ John Murphy

Name:   John Murphy Title:   Authorized Officer



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Matthew Paquin

Name:   Matthew Paquin Title:   Vice President and Director



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Paul A. Taubeneck

Name:   Paul A. Taubeneck Title:   Vice President



--------------------------------------------------------------------------------

ANNEX A

TO

CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM

Each Borrower shall, and shall cause each other Credit Party to, establish and
maintain the Cash Management Systems described below:

(a) From and after the Closing Date and until the Termination Date, Borrowers
and the other Credit Parties shall (i) establish lock boxes (“Lock Boxes”) or at
Agent’s discretion, blocked accounts (“Blocked Accounts”) at one or more of the
banks set forth in Schedule (4.19), and shall request in writing that all
Account Debtors forward payment directly to such Lock Boxes, and (ii) deposit
and cause the other Credit Parties to deposit or cause to be deposited promptly,
in accordance with historical practices (but in any event no later than the
fifth (5th) Business Day after the date of receipt thereof), all cash, checks,
drafts or other similar items of payment relating to or constituting payments
made in respect of any and all Collateral (whether or not otherwise delivered to
a Lock Box) into one or more Blocked Accounts in such Credit Parties’ name and
at a bank identified in Schedule (4.19) (each, a “Relationship Bank”). On or
before the Closing Date, Borrowers and the other Credit Parties shall have
established one or more concentration accounts in such Credit Parties’ name
(each a “Concentration Account” and collectively, the “Concentration Accounts”)
at the bank or banks that shall be designated as the Concentration Account bank
for each such Credit Party in Schedule (4.19) (each a “Concentration Account
Bank” and collectively, the “Concentration Account Banks”), which banks shall be
reasonably satisfactory to Agent.

(b) Credit Parties may maintain, in their respective name, an account (each a
“Disbursement Account” and collectively, the “Disbursement Accounts”) at a bank
reasonably acceptable to Agent into which Agent shall, from time to time,
deposit proceeds of Revolving Credit Advances and Swing Line Advances made to
such Borrower pursuant to Section 2.1 for use by such Borrower solely in
accordance with the provisions of Section 2.4.

(c) On or before the Closing Date (as may be extended by Agent in its reasonable
discretion) or within forty-five (45) days of opening of any new Concentration
Account or Disbursement Account (as may be extended by Agent in its reasonable
discretion), as applicable, each Concentration Account Bank, each bank where a
Disbursement Account is maintained and all other Relationship Banks, shall have
entered into tri-party deposit account control agreements (other than with
respect to (i) any payroll, withholding tax or other employee wage and benefit
account so long as such account is funded only to the extent of payroll,
employee wages or benefits; (ii) escrow, fiduciary or other trust accounts;
(iii) tax accounts, including, without limitation, sales tax accounts and escrow
accounts; (iv) accounts which are used solely to make disbursements and (v) any
other accounts that do not have a daily balance in excess of $1,500,000
collectively for all such accounts in the aggregate at any time and into which
the Credit Parties shall not accept or direct collections or receipts) with
Agent, for the benefit of itself and Lenders, and the applicable Credit Party
with respect to such accounts of the Credit Parties, in form and substance
reasonably acceptable to Agent, which shall become operative on or before the
sixtieth (60th) day following the Closing Date (as may be extended by Agent in
its reasonable discretion). With respect to any Concentration Account or
Disbursement Account, Agent shall only give a notice (an “Activation Notice”) at
such time in which a Cash Dominion Period exists (an “Activation Event”). During
any Cash Dominion Period, no Borrower shall, or shall cause or permit any
Subsidiary thereof to, accumulate or maintain cash in Disbursement Accounts or
payroll accounts as of any date of determination in excess of checks outstanding
against such accounts as of that date and amounts necessary to meet minimum
balance requirements. Upon the termination (or waiver) of any Cash Dominion
Period, Agent shall terminate such Activation Notice unless and until a
subsequent Activation Event shall occur.



--------------------------------------------------------------------------------

(d) So long as no Event of Default has occurred and is continuing, Credit
Parties may amend Schedule (4.19) to add or replace a Relationship Bank, Lock
Box or Blocked Account or to replace any Concentration Account or any
Disbursement Account; provided, that (i) Agent shall have consented in writing
in advance to the opening of such account or Lock Box with the relevant bank,
which consent shall not be unreasonably withheld or delayed, and (ii) prior to
the time of the opening of such account or Lock Box (subject to the exceptions
set forth subsection (c)(i)(iii) in this Annex A), the applicable Credit Party
and such bank shall have executed and delivered to Agent a tri-party deposit
account control agreement, in form and substance reasonably satisfactory to
Agent. Credit Parties shall close any of their accounts (and establish
replacement accounts in accordance with the foregoing sentence) promptly and in
any event within sixty (60) days (as may be extended by Agent in its discretion)
following notice from Agent that the creditworthiness (as determined by Agent in
its Permitted Discretion) of any bank holding an account is no longer acceptable
in Agent’s reasonable judgment, or as promptly as practicable and in any event
within sixty (60) days (as may be extended by Agent in its discretion) following
notice from Agent that the operating performance, funds transfer or availability
procedures or performance with respect to accounts or Lock Boxes of the bank
holding such accounts or Agent’s liability under any tri-party blocked account
agreement with such bank is no longer acceptable in Agent’s reasonable judgment;
provided that such bank shall have a period of thirty (30) days from the date of
such notice from Agent to the Credit Parties to remedy the creditworthiness
issues, in the Permitted Discretion of Agent, and if such issues are not
resolved, in the Permitted Discretion of Agent, then the Credit Parties shall
have sixty (60) days (as may be extended by Agent in its Permitted Discretion)
following the expiration of the thirty (30) days or determination by Agent that
the creditworthiness issues have not been resolved (whichever is shorter) to
move such accounts.

(e) The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which a Credit Party shall have granted
a Lien to Agent, on behalf of itself and the Secured Parties, pursuant to the
U.S. Security Agreement.

(f) All amounts deposited in the Collection Account during a Cash Dominion
Period shall be deemed received by Agent in accordance with Section 2.8 and
shall be applied (and allocated) by Agent in accordance with Section 2.9. In no
event shall any amount be so applied unless and until such amount shall have
been credited in immediately available funds to the Collection Account.

(g) Each Credit Party shall and shall cause its Affiliates, officers, employees,
agents, directors or other Persons acting for or in concert with such Credit
Party to (i) hold in trust for Agent, for the benefit of itself and Lenders, all
checks, cash and other items of payment received by such Credit Party or any
such Related Person, and (ii) within five (5) Business Days after receipt by
such Credit Party or any such Related Person of any checks, cash or other items
of payment, deposit the same into a Blocked Account of such Credit Party. Each
Credit Party acknowledges and agrees that all cash, checks or other items of
payment constituting proceeds of Collateral are part of the Collateral. All
proceeds of the sale or other disposition of Collateral shall be deposited
directly into the applicable Blocked Accounts unless transferred directly to
Agent and applied toward repayment of the Loans in accordance with this
Agreement.



--------------------------------------------------------------------------------

ANNEX B

TO

CREDIT AGREEMENT

WIRE TRANSFER INFORMATION

Bank: Morgan Stanley Bank, N.A.

ABA#: 021-000-089

Account Number: [redacted]

REF: XPO Logistics

Account Name: Morgan Stanley Bank, NA

Bank: Morgan Stanley Senior Funding, Inc.

ABA#: 021-000-089

Account Number: [redacted]

REF: XPO Logistics

Account Name: Morgan Stanley Senior Funding, Inc.



--------------------------------------------------------------------------------

ANNEX C

TO

CREDIT AGREEMENT

 

Lender(s)

   Commitment      Canadian Commitment1      Swing Line
Commitment2  

Morgan Stanley Bank, N.A.

   $ 25,000,000       $ 5,000,000       $ 0   

Morgan Stanley Senior Funding, Inc.

   $ 50,000,000       $ 15,000,000       $ 10,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 75,000,000       $ 20,000,000       $ 0   

Deutsche Bank AG New York Branch

   $ 75,000,000       $ 20,000,000       $ 0   

JPMorgan Chase Bank, N.A.

   $ 75,000,000       $ 20,000,000       $ 0   

Citibank N.A.

   $ 75,000,000       $ 20,000,000       $ 0   

KeyBank National Association

   $ 40,000,000       $ 0       $ 0   

 

1  Canadian Commitment constitutes a subfacility of the aggregate Commitments.

2  Swing Line Commitment constitutes a subfacility of the aggregate Commitments.



--------------------------------------------------------------------------------

EXHIBIT 2.1(a)(i)

to

CREDIT AGREEMENT

FORM OF NOTICE OF REVOLVING CREDIT ADVANCE

Reference is made to that certain Amended and Restated Revolving Loan Credit
Agreement, dated as of [            ] [            ], 2014 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among XPO LOGISTICS, INC., a Delaware corporation (“Parent
Borrower”), certain of Parent Borrower’s wholly-owned Domestic Subsidiaries
signatory thereto, as borrowers (collectively with the Parent Borrower, referred
to therein as the “U.S. Borrowers” and each, individually, as a “U.S.
Borrower”), XPO LOGISTICS CANADA INC., an Ontario corporation (“XPO Canada”),
certain of Parent Borrower’s other wholly-owned Canadian subsidiaries signatory
thereto, as borrowers (collectively, referred to therein as the “Canadian
Borrowers” and each, individually, as a “Canadian Borrower” and together with
the U.S. Borrowers, collectively, referred to therein as the “Borrowers” and
each, individually, as a “Borrower”), the other Credit Parties signatory
thereto, the Lenders from time to time party thereto and MORGAN STANLEY SENIOR
FUNDING, INC., in its capacity as administrative agent (in such capacity and
together with any successors and assigns in such capacity, the “Agent”). All
capitalized terms but not otherwise defined herein have the meanings given to
them in the Credit Agreement.

[Borrower Representative on behalf of the U.S. Borrowers hereby gives its
irrevocable notice, pursuant to Section 2.1(a)(i) of the Credit Agreement, of
its request for a Revolving Credit Advance in U.S. Dollars which shall be [a
LIBOR Loan in the amount of $[            ] with a LIBOR Period of
[            ] months / a Base Rate Loan in the amount of $[            ]],
which Revolving Credit Advance is requested to be dated and made on
[            , 20    ]. To the extent this Revolving Credit Advance is a Base
Rate Loan, the Revolving Credit Advance [shall/shall not] constitute a Swing
Line Loan. The proceeds of the Revolving Credit Advance made to the U.S.
Borrowers should be wired on behalf of the U.S. Borrowers as set forth below.]
[Borrower Representative on behalf of the Canadian Borrowers hereby gives
irrevocable notice, pursuant to Section 2.1(a)(i) of the Credit Agreement, of
its request for a Revolving Credit Advance in Canadian Dollars which shall be a
LIBOR Loan in the amount of $[            ] with a LIBOR Period of
[            ] months, which Revolving Credit Advance is requested to be dated
and made on [            , 20    ]. The proceeds of the Revolving Credit Advance
made to the Canadian Borrowers should be wired on behalf of the Canadian
Borrowers as set forth below.] 3 The foregoing instructions shall be
irrevocable.

 

3  Elect as applicable.



--------------------------------------------------------------------------------

Bank Name:

Bank Address:

ABA#:

Account Name:

Account Number:

Federal Tax I.D. #:

Borrower Representative hereby certifies as follows:

1. After giving effect to the foregoing, the number of LIBOR Loans outstanding
shall not exceed ten (10).

2. The representations and warranties of the Credit Parties in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (with respect to any representation or warranty that is not otherwise
qualified as to materiality) on and as of the date of borrowing, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date, after giving effect to
the application of the proceeds of the Revolving Credit Advance for which this
Notice for Revolving Credit Advance is given, and all applicable conditions set
forth in Section[s] [3.1 and]4 3.2 of the Credit Agreement have been satisfied
or appropriately waived in writing by Agent and Required Lenders.

3. No Default or Event of Default exists as of the date of borrowing or will
exist immediately after giving effect to this Notice of Revolving Credit
Advance.

4. After giving effect to the Revolving Credit Advance, (x) the outstanding
principal amount of the aggregate Revolving Loan does not exceed the Available
Credit, in each case, less the then outstanding principal amount of the Swing
Line Loan and (y) [the amount of any Revolving Credit Advances to be made to the
U.S. Borrowers at any time shall not exceed the U.S. Availability at such time]
and [the amount of any Revolving Credit Advances to be made to the Canadian
Borrowers at any time shall not exceed the Canadian Availability at such time].5

[remainder of page intentionally left blank]

 

4  For initial Advance only.

5  Elect as applicable.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower Representative has caused this Notice of Revolving
Credit Advance be executed and delivered by its duly authorized officer as of
the date first set forth above.

 

XPO LOGISTICS, INC., as the Borrower Representative By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2.1(a)(ii)

to

CREDIT AGREEMENT

FORM OF REVOLVING NOTE

 

   New York, New York

$[            ]

   [            ], 2014

FOR VALUE RECEIVED, the undersigned, [XPO LOGISTICS, INC., a Delaware
corporation, and certain of its wholly-owned domestic Subsidiaries signatory
hereto (collectively, referred to herein as “U.S. Borrowers” and each
individually as a “U.S. Borrower”)], [XPO LOGISTICS CANADA INC., an Ontario
corporation (“XPO Canada”), XPO Global Logistics, Inc., a corporation
incorporated under the Canada Business Corporations Act and 3P Delivery Canada,
Inc., a corporation incorporated under the Canada Business Corporation Act
(collectively, referred to herein as the “Canadian Borrowers” and each,
individually, as a “Canadian Borrower”)] HEREBY PROMISE TO PAY to [            ]
(“Lender”) or its registered assigns, at the offices of MORGAN STANLEY SENIOR
FUNDING, INC., in its capacity as administrative agent (in such capacity and
together with any successors and assigns in such capacity, the “Agent”), at its
address at 1585 Broadway, New York, New York 10036, or at such other place as
Agent may designate from time to time in writing, in lawful money of the United
States of America and in immediately available funds, the amount of
[            ] DOLLARS AND [            ] CENTS ($[            ]) or, if less,
the aggregate unpaid amount of all Revolving Credit Advances made to the
undersigned under the Credit Agreement (as hereinafter defined). All capitalized
terms used but not otherwise defined herein have the meanings given to them in
the Credit Agreement.

This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Amended and Restated Revolving Loan Credit Agreement, dated as of
[            ] [    ], 2014, by and among the Borrowers, the other Credit
Parties signatory thereto, Agent, the Lenders and L/C Issuers signatory thereto
from time to time (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Collateral Documents and all of the other Loan Documents referred
to therein. Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Revolving Loans evidenced hereby
are made and are to be repaid.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement.

The right to receive principal of, and stated interest on, this Revolving Note
may only be transferred in accordance with the provisions of the Credit
Agreement.



--------------------------------------------------------------------------------

Time is of the essence of this Revolving Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by each Borrower to the
extent permitted by applicable law.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower has caused this Revolving Note to be executed
and delivered by its duly authorized officer as of the date first set forth
above.

 

  [XPO LOGISTICS, INC., as a Borrower   By:  

 

  Name:     Title:]     [XPO LOGISTICS CANADA INC., as a Borrower   By:  

 

  Name:     Title:]   [Name of Borrower]6, as a Borrower   By:  

 

  Name:     Title:  

 

6  To include other Borrowers.



--------------------------------------------------------------------------------

EXHIBIT 2.1(b)(ii)

to

CREDIT AGREEMENT

FORM OF SWING LINE NOTE

New York, New York

 

$[            ]    [            ], 2014

FOR VALUE RECEIVED, the undersigned, XPO LOGISTICS, INC., (the “Parent
Borrower”) a Delaware corporation, and certain of its wholly-owned domestic
Subsidiaries signatory hereto (collectively with Parent Borrower, referred to
herein as “U.S. Borrowers” and each individually as a “U.S. Borrower”), HEREBY
PROMISE TO PAY to MORGAN STANLEY SENIOR FUNDING, INC. (in such capacity, “Swing
Line Lender”), and its registered assigns at the offices of Morgan Stanley
Senior Funding, Inc., as administrative agent for Lenders (“Agent”), at its
address at 1585 Broadway, New York, New York 10036, in lawful money of the
United States of America and in immediately available funds, the amount of TEN
MILLION DOLLARS AND NO CENTS ($10,000,000.00) or, if less, the aggregate unpaid
amount of all Swing Line Advances made to the undersigned under the Credit
Agreement (as hereinafter defined). All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Credit Agreement.

This Swing Line Note is issued pursuant to that certain Amended and Restated
Revolving Loan Credit Agreement, dated as of [            ] [    ], 2014, by and
among the Borrowers, the other Credit Parties signatory thereto, Agent, and the
Lenders and L/C Issuers signatory thereto from time to time (including all
annexes, exhibits and schedules thereto, and as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefit and security of the Credit Agreement, the Collateral
Documents and all of the other Loan Documents referred to therein. Reference is
hereby made to the Credit Agreement for a statement of all of the terms and
conditions under which the Swing Line Loans evidenced hereby are made and are to
be repaid.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement.

Time is of the essence of this Swing Line Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by each U.S. Borrower to the
extent permitted by applicable law.

The right to receive principal of, and stated interest on, this Swing Line Note
may only be transferred in accordance with the provisions of the Credit
Agreement.



--------------------------------------------------------------------------------

THIS SWING LINE NOTE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each U.S. Borrower has caused this Swing Line Note to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

XPO LOGISTICS, INC., as Parent Borrower By:  

 

  Name:   Title: [                    ], as a U.S. Borrower By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2.5(e)

to

CREDIT AGREEMENT

FORM OF NOTICE OF CONVERSION/CONTINUATION

[DATE]

Reference is made to that certain Amended and Restated Revolving Loan Credit
Agreement, dated as of [            ] [    ], 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among XPO LOGISTICS, INC., a Delaware corporation (“Parent
Borrower”), certain of Parent Borrower’s wholly-owned Domestic Subsidiaries
signatory thereto, as borrowers (collectively with Parent Borrower, referred to
therein as the “U.S. Borrowers” and each, individually, as a “U.S. Borrower”),
XPO LOGISTICS CANADA INC., an Ontario corporation (“XPO Canada”), certain of
Parent Borrower’s other wholly-owned Canadian subsidiaries signatory thereto, as
borrowers (collectively, referred to therein as the “Canadian Borrowers” and
each, individually, as a “Canadian Borrower” and together with the U.S.
Borrowers, collectively, referred to therein as the “Borrowers” and each,
individually, as a “Borrower”), the other credit parties signatory thereto, the
lenders from time to time party thereto (the “Lenders”) and MORGAN STANLEY
SENIOR FUNDING, INC., in its capacity as administrative agent (in such capacity
and together with any successors and assigns in such capacity, the “Agent”). All
capitalized terms but not otherwise defined herein have the meanings given to
them in the Credit Agreement.

Parent Borrower hereby gives irrevocable notice, pursuant to Section 2.5(e) of
the Credit Agreement, of its request to:

(a) [on [                  , 20    ], convert $[        ] of the aggregate
outstanding principal amount of the Revolving Credit Advances, bearing interest
at the [Base/LIBOR] Rate, into a [Base Rate/LIBOR] Loan [and, in the case of a
LIBOR Loan, having a LIBOR Period of [            ] month(s)]];

(b) [on [                  , 20    ], continue $[        ] of the aggregate
outstanding principal amount of the Revolving Credit Advances, bearing interest
at the LIBOR Rate, as a LIBOR Loan having a LIBOR Period of [            ]
month(s)].

Parent Borrower, on behalf of all of the Borrowers, hereby represents and
warrants that all of the conditions contained in Section 3.2 of the Credit
Agreement will be satisfied on and as of the date of the conversion/continuation
requested hereby after giving effect thereto.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent Borrower has caused this Notice of
Conversion/Continuation be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

XPO LOGISTICS, INC., as Parent Borrower By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 5.2

to

CREDIT AGREEMENT

FORM OF BORROWING BASE CERTIFICATE

[DATE]

Reference is made to that certain Amended and Restated Revolving Loan Credit
Agreement, dated as of [            ] [    ], 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among XPO LOGISTICS, INC., a Delaware corporation (“Parent
Borrower”), certain of Parent Borrower’s wholly-owned Domestic Subsidiaries
signatory thereto, as borrowers (collectively with Parent Borrower, referred to
therein as the “U.S. Borrowers” and each, individually, as a “U.S. Borrower”),
XPO LOGISTICS CANADA INC., an Ontario corporation (“XPO Canada”), certain of
Parent Borrower’s other wholly-owned Canadian subsidiaries signatory thereto, as
borrowers (collectively, referred to therein as the “Canadian Borrowers” and
each, individually, as a “Canadian Borrower” and together with the U.S.
Borrowers, collectively, referred to therein as the “Borrowers” and each,
individually, as a “Borrower”), the other Credit Parties party thereto, the
Lenders from time to time party thereto and MORGAN STANLEY SENIOR FUNDING, INC.,
in its capacity as administrative agent (in such capacity and together with any
successors and assigns in such capacity, the “Agent”). All capitalized terms but
not otherwise defined herein have the meanings given to them in the Credit
Agreement.

Pursuant to the Credit Agreement, the undersigned Financial Officer certifies
that the information provided in this Borrowing Base Certificate (including,
without limitation, the information attached hereto as Schedule 1) to Agent is
true and correct in all material respects based on the accounting records of the
Credit Parties.

[remainder of page left blank intentionally]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent Borrower has caused this Borrowing Base Certificate
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

XPO LOGISTICS, INC., as Parent Borrower By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1

See attached.

 

1



--------------------------------------------------------------------------------

EXHIBIT 11.1(a)

to

REVOLVING LOAN CREDIT AGREEMENT

FORM OF ASSIGNMENT AGREEMENT

This Assignment Agreement (the “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert Name
of Assignor] (the “Assignor”) and [Insert Name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Revolving Loan Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment Agreement as if set forth herein in
full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, any guarantees included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment Agreement, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is a Lender, an Affiliate of [Identify Lender] or an Approved
Fund]7 3.    Borrowers: XPO Logistics, Inc. (the “Parent Borrower”) and certain
of the Parent Borrower’s wholly-owned domestic and Canadian subsidiaries
(collectively with the Parent Borrower, the “Borrowers”)

 

7  Select as applicable

 

2



--------------------------------------------------------------------------------

4.    Agent: Morgan Stanley Senior Funding, Inc., as the Agent under the Credit
Agreement (the “Agent”) 5.    Credit Agreement: The Amended and Restated
Revolving Loan Credit Agreement dated as of [            ] [    ], 2014 by and
among the Borrowers, the other Credit Parties party thereto, the Lenders from
time to time party thereto and the Agent. 6.    Assigned Interest[s]:   
Assignor Lender’s Loans

 

Aggregate Amount of Commitment/Loans for all Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans      

Effective Date:                  , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

3



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

[Consented to and]8 Accepted: MORGAN STANLEY SENIOR FUNDING, INC., as Agent By:
 

 

  Name:   Title: [Consented to:]9 [Name of L/C Issuer], as L/C Issuer By:  

 

  Name:   Title: [Consented to:]10 [Name of Swing Line Lender], as Swing Line
Lender By:  

 

  Name:   Title:

 

8  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

9  To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.

10  To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.

 

5



--------------------------------------------------------------------------------

[Consented to:]11

XPO LOGISTICS, INC., as Parent Borrower By:  

 

  Name:   Title: [Name of Borrower], as Borrower By:  

 

  Name:   Title:

 

11 To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.

 

6



--------------------------------------------------------------------------------

ANNEX 1 to Assignment Agreement

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and (iv) it is not a Non-Funding Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document
(other than this Assignment Agreement), (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents (other
than this Assignment Agreement) or any collateral thereunder, (iii) the
financial condition of the Borrowers, any of their Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document, or (iv) the
performance or observance by the Borrowers, any of their Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it is not a Disqualified
Institution and it meets all the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest, (vii) it is not a Borrower, an Affiliate of any
Borrower, a Non-Funding Lender or a natural person, (viii) if it is not already
a Lender under the Credit Agreement, attached to the Assignment Agreement is an
administrative questionnaire in the form provided by the Agent and (ix) attached
to the Assignment Agreement is any documentation required to be delivered by it
pursuant to the Credit Agreement, including Section 2.13, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

SCHEDULE (A-1)

TO

CREDIT AGREEMENT

SUBSIDIARY GUARANTORS

U.S. Subsidiary Guarantors

Bounce Logistics, Inc.

Concert Group Logistics, Inc.

Express-1, Inc.

XPO Air Charter, LLC

XPO AQ, Inc.

XPO Dedicated, LLC

XPO Logistics, LLC

3PD Holding, Inc.

3PDIC, Inc.

3PD, Inc.

SD Logistics, LLC

Optima Service Solutions, LLC

XPO NLM, Inc.

XPO NLM, LLC

Pacer International, Inc.

Pacer Stracktrain, Inc.

Pacer Transportation Solutions, Inc.

Pacer Services, Inc.

Pacer Cartage, Inc.

Pacer Distribution Services, Inc.

RF International, Ltd.

Pacer Container Line, Inc.

CTP Leasing, Inc.

Pacer Transport, Inc.

S & H Transport, Inc.

S & H Leasing, Inc.

Ocean World Lines, Inc.

OWL Air, Inc.

PDS Trucking, Inc.

Rail to Rail Transport, Inc.

Intermodal Container Service, Inc.

Manufacturers Consolidation Service of Canada, Inc.

Canadian Subsidiary Guarantors

XPO Logistics Canada Inc.

XPO Global Logistics Inc.

3P Delivery Canada Inc.



--------------------------------------------------------------------------------

SCHEDULE (2.1)

TO

CREDIT AGREEMENT

AGENT’S REPRESENTATIVES

Morgan Stanley Senior Funding, Inc.

1 New York Plaza, 41st Floor

New York, New York 10004

Telephone: 212-507-6680

Email: msagency@morganstanley.com

 

2



--------------------------------------------------------------------------------

SCHEDULE (4.1)

TO

CREDIT AGREEMENT

TYPE OF ENTITY; JURISDICTION OF ORGANIZATION

 

Credit Party

  

Type of Entity

  

Jurisdiction of Organization

XPO Logistics, Inc.    Corporation    Delaware, USA Bounce Logistics, Inc.   
Corporation    Delaware, USA Concert Group Logistics, Inc.    Corporation   
Delaware, USA Express-1, Inc.    Corporation    Michigan, USA XPO Air Charter,
LLC    Limited Liability Company    Delaware, USA XPO AQ, Inc.    Corporation   
Delaware, USA XPO Dedicated, LLC    Limited Liability Company    Delaware, USA
XPO Logistics, LLC    Limited Liability Company    Delaware, USA 3PD Holding,
Inc.    Corporation    Delaware, USA 3PDIC, Inc.    Corporation    Georgia, USA
3PD, Inc.    Corporation    Georgia, USA SD Logistics, LLC    Limited Liability
Company    Delaware, USA XPO Logistics Canada Inc.    Corporation    Ontario,
Canada 3P Delivery Canada Inc.    Corporation    Canada Optima Service
Solutions, LLC    Limited Liability Company    Georgia, USA XPO Global Logistics
Inc.    Corporation    Canada XPO NLM, Inc.    Corporation    Delaware, USA XPO
NLM, LLC    Limited Liability Company    Delaware, USA Pacer International, Inc.
   Corporation    Tennessee, USA CTP Leasing, Inc.    Corporation    Delaware,
USA Intermodal Container Service, Inc.    Corporation    California, USA
Manufacturers Consolidation Service of Canada, Inc.    Corporation    Delaware,
USA Ocean World Lines, Inc.    Corporation    Delaware, USA OWL Air, Inc.   
Corporation    Delaware, USA Pacer Cartage, Inc.    Corporation    Delaware, USA
Pacer Container Line, Inc.    Corporation    Delaware, USA Pacer Distribution
Services, Inc.    Corporation    Delaware, USA Pacer Services, Inc.   
Corporation    Delaware, USA Pacer Stacktrain, Inc.    Corporation    Tennessee,
USA Pacer Transport, Inc.    Corporation    California, USA

 

3



--------------------------------------------------------------------------------

Pacer Transportation Solutions, Inc.    Corporation    Ohio, USA PDS Trucking,
Inc.    Corporation    Delaware, USA Rail to Rail Transport, Inc.    Corporation
   Delaware, USA RF International, Ltd.    Corporation    New York, USA S & H
Leasing, Inc.    Corporation    Delaware, USA S & H Transport, Inc.   
Corporation    Delaware, USA

 

4



--------------------------------------------------------------------------------

SCHEDULE (4.2)

TO

CREDIT AGREEMENT

CHIEF EXECUTIVE OFFICE; PRINCIPAL PLACE OF BUSINESS; FEIN

 

Credit Party

  

Organizational

Number

  

Chief Executive Office or

Principal Place of Business

  

FEIN

XPO Logistics, Inc.    3224563    Five Greenwich Office Park, Greenwich, CT
06831    [redacted] 3P Delivery Canada Inc.    444856-1    Five Greenwich Office
Park, Greenwich, CT 06831    [redacted] 3PD Holding, Inc.    4230058    Five
Greenwich Office Park, Greenwich, CT 06831    [redacted] 3PD, Inc.    572654   
Five Greenwich Office Park, Greenwich, CT 06831    [redacted] 3PDIC, Inc.   
472516    Five Greenwich Office Park, Greenwich, CT 06831    [redacted] Bounce
Logistics, Inc.    4487889    Five Greenwich Office Park, Greenwich, CT 06831   
[redacted] Concert Group Logistics, Inc.    4487887    Five Greenwich Office
Park, Greenwich, CT 06831    [redacted] Express-1, Inc.    380075    Five
Greenwich Office Park, Greenwich, CT 06831    [redacted] SD Logistics, LLC   
4235980    Five Greenwich Office Park, Greenwich, CT 06831    [redacted] XPO Air
Charter, LLC    5282926    Five Greenwich Office Park, Greenwich, CT 06831   
[redacted] XPO AQ, Inc.    5353989    Five Greenwich Office Park, Greenwich, CT
06831    [redacted] XPO Dedicated, LLC    5236664    Five Greenwich Office Park,
Greenwich, CT 06831    [redacted] XPO Global Logistics Inc.    831647-3    Five
Greenwich Office Park, Greenwich, CT 06831    [redacted] XPO Logistics Canada
Inc.    1887745    Five Greenwich Office Park, Greenwich, CT 06831    [redacted]
XPO Logistics, LLC    5084817    Five Greenwich Office Park, Greenwich, CT 06831
   [redacted] Optima Service Solutions, LLC    0337613    Five Greenwich Office
Park, Greenwich, CT 06831    [redacted] XPO NLM, Inc.    4703168    Five
Greenwich Office Park, Greenwich, CT 06831    [redacted] XPO NLM, LLC    3533356
   Five Greenwich Office Park, Greenwich, CT 06831    [redacted]

 

5



--------------------------------------------------------------------------------

Pacer International, Inc.    22491    6805 Perimeter Drive, Dublin, OH 43016   
[redacted] CTP Leasing    9673008    6805 Perimeter Drive, Dublin, OH 43016   
[redacted] Intermodal Container Service, Inc. d/b/a Harbor Rail Transport   
C1041977   

5800 East Sheila St

Commerce, CA 90040

   [redacted] Manufacturers Consolidation Service of Canada, Inc.    2474295   
6805 Perimeter Drive, Dublin, OH 43016    [redacted] Ocean World Lines, Inc.   
0879594    1983 Marcus Ave., Suite 1000, Lake Success, NY 11042    [redacted]
OWL Air, Inc.    4822961    1983 Marcus Ave., Suite 1000, Lake Success, NY 11042
   [redacted] Pacer Cartage, Inc.    2874370   

11231 Philips Industrial Blvd,

Jacksonville, FL 32256

   [redacted] Pacer Container Line, Inc.    4491273    6805 Perimeter Drive,
Dublin, OH 43016    [redacted] Pacer Distribution Services, Inc.    3142179   
800 E. 230th St., Carson, CA 90745    [redacted] Pacer Services, Inc.    4764340
   6805 Perimeter Drive, Dublin, OH 43016    [redacted] Pacer Stacktrain, Inc.
   0541712    6805 Perimeter Drive, Dublin, OH 43016    [redacted] Pacer
Transport, Inc.    C0130981    6805 Perimeter Drive, Dublin, OH 43016   
[redacted] Pacer Transportation Solutions, Inc.    633875    6805 Perimeter
Drive, Dublin, OH 43016    [redacted] PDS Trucking, Inc.    3812059    800 East
230th Street- Carson, CA 90745    [redacted] Rail to Rail Transport, Inc.   
4129086    11231 Philips Industrial Blvd. E., Suite 200, Jacksonville, FL   
[redacted] RF International, Ltd.    *    1983 Marcus Ave., Suite 1000, Lake
Success, NY 11042    [redacted] S & H Leasing, Inc.    3708399    6805 Perimeter
Drive, Dublin, OH 43016    [redacted] S & H Transport, Inc.    3708395    6805
Perimeter Drive, Dublin, OH 43016    [redacted]

 

 

6



--------------------------------------------------------------------------------

COLLATERAL LOCATIONS

See Schedule (4.6) for additional collateral locations.

 

7



--------------------------------------------------------------------------------

SCHEDULE (4.6)

TO

CREDIT AGREEMENT

REAL ESTATE AND LEASES

 

Property Address

  

Owned,
Leased or
Other

  

Credit Party

MI    Buchanan    441 and 429 Post Road    Owned    Express-1, Inc. AL   
Montgomery    100 Capitol Commerce Blvd, Suite 580    Leased    XPO Logistics,
LLC AL    Pelham    290-292 Cahaba Valley Circle    Leased    Express-1, Inc. AZ
   Glendale    5365 N. 51st Avenue, Suite 105    Leased    3PD, Inc. AZ   
Phoenix    13450 North Black Canyon Highway, Suite 163    Leased    3PD, Inc. AZ
   Scottsdale    8283 N. Hayden Road, Suite 220, Hayden Corporate Center   
Leased    Bounce Logistics, Inc. d/b/a XPO Logistics BC    Burnaby    4400
Dominion Street, Suite 280    Leased    XPO Logistics Canada Inc. CA    Compton
   1725 W. Walnut Parkway    Leased    Concert Group Logistics, Inc. CA   
Rancho Cucamonga    9448 Richmond Place, Unit A    Leased    3PD, Inc. CA   
Union City    1600-1620 Atlantic Street    Leased    3PD, Inc. CO    Denver   
12050 E. 45th Avenue    Leased    3PD, Inc. CT    Greenwich    Five Greenwich
Office Park    Leased    XPO Logistics, Inc. CT    Wallingford    425 South
Cherry Street    Leased    3PD, Inc. FL    Jacksonville    10751 Deerwood Park
Blvd, Ste 140    Leased    XPO Logistics, LLC FL    Miami    12650 NW 25th
Street    Leased    3PD, Inc.

 

8



--------------------------------------------------------------------------------

Property Address

  

Owned,
Leased or
Other

  

Credit Party

FL    Miami    7855 NW 12th Street, Suite 206    Leased    Concert Group
Logistics, Inc. FL    Orlando    5742 South Semoran Blvd.    Leased    Concert
Group Logistics, Inc. FL    Orlando    7473 Presidents Drive    Leased    3PD,
Inc. FL    Tampa    5845 Barry Road    Leased    Concert Group Logistics, Inc.
GA    Atlanta    2802 Paces Ferry Road, Suite 100-A    Leased    XPO Logistics,
Inc. GA    Atlanta    775 Atlanta South Parkway, Suite 200-B    Leased   
Concert Group Logistics, Inc. GA    Fayetteville    100 Governor’s Trace   
Leased    3PD, Inc. GA    Gainesville    2419 West Park Drive    Leased    XPO
Logistics, LLC GA    Marietta    1851 West Oak Parkway, Suite 100    Leased   
3PD, Inc. GA    Roswell    1327 Northmeadow Parkway, Suite 150    Leased   
Optima Service Solutions, LLC IL    Bolingbrook    One Gateway Court, Unit B   
Leased    3PD, Inc. IL    Chicago    10 South LaSalle Street, Unit 1925   
Leased    XPO Logistics, LLC IL    Chicago    303 East Wacker Drive, 7th Floor
   Leased    XPO Logistics, LLC IL    Carol Stream    290 Gerzevske Lane   
Leased    Concert Group Logistics, Inc. IL    Lake Forest    100 South Sounders
Road, Suite 130    Leased    XPO Logistics, LLC IN    Fort Wayne    3217-A
Stellhorn Road    Leased    XPO Logistics, LLC IN    South Bend    5838 W. Brick
Road, Suite 103    Leased    Bounce Logistics, Inc. KY    Louisville    401
South Fourth Street, 18th Floor    Leased    XPO Logistics, LLC KY    Newport   
1 Dave Cowens Blvd. (temp space)    Leased    XPO Logistics, LLC LA    Gonzales
   9380 Ashland Road #140    Leased    3PD, Inc.

 

9



--------------------------------------------------------------------------------

Property Address

  

Owned,
Leased or
Other

  

Credit Party

MA    Cambridge    150 Cambridge Park Drive, Suite 103    Leased    XPO
Logistics, Inc. MA    Worcester    75B Southwest Cutoff    Leased    3PD, Inc.
MI    Ann Arbor    825 Victors Way, Suite 370    Leased    XPO Logistics, LLC MI
   Detroit    14320 Joy Road    Leased    XPO NLM, Inc. MI    Grand Rapids   
5635 Clay Avenue SW    Leased    3PD, Inc. MI    Rochester Hills    2399 Avon
Industrial Drive    Leased    Express-1, Inc. MI    Romulus    28781 Goddard
Road, Suite 100    Leased    3PD, Inc. MI    Southfield    300 Galleria
Officentre, Suite 301, 305 and 322    Leased    XPO NLM, Inc. MN    St. Louis
Park    5100 Gamble Drive, Suite 470    Leased    3PD, Inc. MN    St. Paul   
2584 Rice Street, Lower Level    Leased    XPO Logistics, LLC MN    St. Paul   
2584 Rice Street, Upper Level    Leased    XPO Logistics, LLC NC    Charlotte   
13777 Ballantyne Corporate Place, Suite 400, Ballantyne Two    Leased    XPO
Logistics, LLC NC    Charlotte    13840 Ballantyne Corporate Place (Simmons
Building)    Leased    XPO Logistics, LLC NC    Charlotte    2211 Distribution
Center Drive    Leased    3PD, Inc. NC    Statesville    276 Aviation Drive   
Leased    XPO Air Charter, LLC NJ    Edison    10 Kilmer Road    Leased    3PD,
Inc. NJ    Hanover    80 South Jefferson Road    Leased    XPO Logistics, LLC NV
   Reno    5340 Kietzke Lane, Suite 103    Leased    XPO Logistics, LLC NY   
East Syracuse    6314 Fly Road    Leased    3PD, Inc. NY    Guilderland    Route
146, Building #8, Guilderland Center    Leased    3PD, Inc.

 

10



--------------------------------------------------------------------------------

Property Address

  

Owned,
Leased or
Other

  

Credit Party

NY    Liverpool (Clay)    4530 Steelway Blvd South, Unit B    Leased    3PD,
Inc. ON    Mississauga    2425 Matheson Blvd. East, 8th Fl. (temp space)   
Leased    XPO Logistics Canada Inc. ON    Mississauga    5160 Explorer Drive,
Ste 8    Leased    3P Delivery Canada Inc. QC    Vaudreuil-Dorion    420-422 Rue
Aime-Vincent    Leased    XPO Logistics Canada Inc. PA    Limerick (Royersford)
   477 N. Lewis Road    Leased    3PD, Inc. SC    Columbia    1021 Pinnacle
Point Drive    Leased    XPO Logistics, LLC TX    Cedar Hill    621 Hall Street
   Leased    3PD, Inc. TX    Dallas    4311 Oak Lawn Avenue, Suite 620    Leased
   XPO Logistics, LLC TX    Dallas    535 Regal Row    Leased    Concert Group
Logistics, Inc. TX    Dallas    8360 LBJ Freeway, Suite 220    Leased    XPO
Logistics, LLC TX    Frisco    2401 Internet Boulevard, Suite 108    Leased   
XPO Logistics, LLC TX    Houston    4513 Oates Road    Leased    Concert Group
Logistics, Inc. TX    Houston    4801 Woodway Drive, Suite 300 East (temp space)
   Leased    XPO Logistics, LLC TX    Houston    850 Greens Parkway, Ste 250   
Leased    3PD, Inc. TX    San Marcos    1600 Clovis Barker Road, Suite 206   
Leased    3PD, Inc. UT    South Jordan    10813 South River Front Parkway   
Leased    XPO Logistics, LLC VA    Lynchburg    7401 Timberlake Road    Leased
   3PD, Inc. VA    Richmond    3900 Westerre Parkway (temp space)    Leased   
XPO Logistics, LLC WA    Fife    3900 Industry Drive East, Suite D    Leased   
3PD, Inc.

 

11



--------------------------------------------------------------------------------

Property Address

  

Owned,
Leased or
Other

  

Credit Party

GA    Alpharetta    3050 Royal Blvd., S. Royal 400 Court Bldg. Suite 190   
Leased    RF International, Ltd. GA    Atlanta    2300 Jonesboro Road, S.E.   
Leased    Pacer Cartage, Inc. CA    Carson    800 E. 230th Street, Bldg. 140
(Warehouse #36)    Leased   

Pacer

Distribution

Services, Inc.

NC    Charlotte    360 Acqua Chem Drive    Leased    Pacer Cartage, Inc. MA   
Chelsea    285 Commandants Way    Leased    Ocean World Lines, Inc. IL    Itasca
   300 Park Blvd., Suite 350 Chicago    Leased    Ocean World Lines, Inc. OH   
Columbus    1395 Upper Green Circle    Leased    Pacer International, Inc. CA   
Concord    2300 Clayton Road Suite 1340    Leased    Ocean World Lines, Inc. MI
   Dearborn    10000 Southern St.    Leased    Pacer Cartage, Inc. OH    Dublin
   6805 Perimeter Drive    Leased   

Pacer Transportation

Solutions, Inc.

OH    Dublin    5730 Silver Falls St.    Leased   

Pacer

International, Inc.

MI    Farmington Hills    30300 Northwestern Highway Suite 316    Leased   
Pacer Transportation Solutions, Inc. KY    Florence    73 Cavalier Blvd. Ste.
317/319    Leased    Ocean World Lines, Inc. TX    Ft. Worth    Lone Star Tower
at Texas Motor Speedway 3575 Lone Star Circle Suite 430    Leased    Pacer
Stacktrain, Inc. CA    French Camp    10736 & 10762 S. Harlan Rd.    Leased   

Pacer International, Inc.

d/b/a Pacer Stacktrain, Inc.

 

12



--------------------------------------------------------------------------------

Property Address

  

Owned,
Leased or
Other

  

Credit Party

GA    Garden City    790 Biscuit Hill Rd.    Leased    Pacer Cartage, Inc. GA   
Greensboro    1021 Parkside Commons    Leased    Pacer International, Inc. OH   
Hilliard    3700 Lacon Road, Suite D    Leased    Pacer Cartage, Inc. TX   
Houston    480 N. Sam Houston Pkwy East., Ste. 200    Leased    Ocean World
Lines, Inc. FL    Jacksonville    11231 Phillips Industrial Blvd. Suite 200 &
300    Leased    Pacer Cartage, Inc. and Pacer Transportation Solutions, Inc. IL
   Joliet    1900 Patterson Rd    Leased    Pacer Cartage, Inc. IL    Joliet   
3000 Centerpoint Way    Leased    Pacer Stacktrain, Inc. N.Y.    Lake Success   
1983 Marcus Avenue Suite 100    Leased    RF International, Ltd. TX    Laredo   
416 Shiloh    Leased    Pacer Stacktrain, Inc. CA    Long Beach    444 West
Ocean Blvd. Suite 600    Leased    Ocean World Lines, Inc. CA    Long Beach   
1001 E. Dominguez Street    Leased    Pacer Stacktrain CA    Los Angeles    5800
E. Sheila Street    Leased    Pacer Cartage, Inc. CA    Lynwood    2700 East
Imperial Highway (Warehouse #34)    Leased   

Pacer Distribution

Services, Inc.

AZ    Mesa,    Lakeside Office Plaza 1819 S. Dobson Road Suite 202    Leased   
Ocean World Lines, Inc. FL    Miami    8350 N.W. 52nd Terrace Suite 410   
Leased    Ocean World Lines, Inc. CA    Oakland    155 Filbert Street, Suite 208
   Leased    Pacer Cartage, Inc. NE    Omaha    Terrace Plaza Ste. 316 11414
West Center Rd.    Leased    Pacer International, Inc.

 

13



--------------------------------------------------------------------------------

Property Address

  

Owned,
Leased or
Other

  

Credit Party

NJ    Paramus    Mack-Cali Centre IV 61 South Paramus Road    Leased    Pacer
International, Inc. CA    Rancho Dominguez    18726 Laurel Park Road    Leased
   Harbor Rail Transport NJ    Rutherford    Meadows Office Complex 201 Route 17
North 3rd Floor    Leased    Pacer Transportation Solutions, Inc. CA    San
Diego    6855 Calle de Linea    Leased    Pacer Cartage, Inc. CA    San
Francisco    Oyster Point Marina Plaza 400 Oyster Point Blvd. Suites 307   
Leased    RF International, Ltd. IL    Sauget    2301 Grizzly Bear Blvd   
Leased    Pacer Cartage, Inc. WA    Seattle    Suite 2150, 21st Floor The Westin
Building 2001 Sixth Avenue    Leased    Ocean World Lines, Inc. WA    Vancouver
   600 SE Assembly Avenue Suite 240, Bldg. 55    Leased    Pacer Cartage, Inc.
VA    Virginia Beach    Windwood Centre 780 Lynnhaven Pkwy    Leased    Ocean
World Lines, Inc. S.C.    Wando    2637 Clements Ferry Rd    Leased    Pacer
Cartage, Inc. AR    West Memphis,    610 Petro Cove    Leased    Pacer Cartage,
Inc. OH    Wycliffe    29115 Anderson Road    Leased    Pacer Cartage, Inc.

 

14



--------------------------------------------------------------------------------

SCHEDULE (4.7)

TO

CREDIT AGREEMENT

LABOR MATTERS

Class actions:

Marvin Brandon et al. v. 3PD, Inc., U.S. District Court, Northern District of
Illinois

Ruiz v. Affinity Logistics Corp., US District Court (California)

Martins et al. v. 3PD, Inc., US District Court (Massachusetts)

Dennis Montoya, et al. v. 3PD, Inc., The Home Depot, and The Home Depot, USA, US
District

Court, District of Arizona, Tucson Division

Ardon, et al. v. 3PD, Inc., U.S. District Court, Central District of California

 

15



--------------------------------------------------------------------------------

SCHEDULE (4.8)

TO

CREDIT AGREEMENT

SUBSIDIARIES AND JOINT VENTURES

 

Subsidiary

  

Jurisdiction of Organization

  

Outstanding Capital Stock

  

Ownership

  

Percent
Ownership

Bounce Logistics, Inc.    Delaware    100 shares of common stock, no par value
   XPO Logistics, Inc.    100% Concert Group Logistics, Inc.    Delaware    100
shares of common stock, no par value    XPO Logistics, Inc.    100% Express-1,
Inc.    Michigan    125 shares of common stock, par value $40.00 per share   
XPO Logistics, Inc.    100% XPO Air Charter, LLC    Delaware    100
uncertificated membership interest units    XPO Logistics, Inc.    100% XPO AQ,
Inc.    Delaware    1,000 shares of common stock, par value $0.01    XPO
Logistics, Inc.    100% XPO Dedicated, LLC    Delaware    100 uncertificated
membership interest units    XPO Logistics, LLC    100% XPO Global Logistics
Inc.    Canada    100 shares of common stock, no par value    Concert Group
Logistics, Inc.    100% XPO Logistics Canada Inc.    Ontario    100
uncertificated Common shares, no par value    XPO Logistics, Inc.    100% XPO
Logistics, LLC    Delaware    100 uncertificated membership interest units   
XPO Logistics, Inc.    100% 3PD Holding, Inc.    Delaware    100 shares of
common stock, par value $0.01 per share    XPO AQ, Inc.    100% 3PDIC, Inc.   
Georgia    500 shares of common stock, no par value    3PD Holding, Inc.    100%
3PD, Inc.    Georgia    100 shares of common stock, no par value    3PD Holding,
Inc.    100%

 

16



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of Organization

  

Outstanding Capital Stock

  

Ownership

  

Percent
Ownership

SD Logistics, LLC    Delaware    Uncertificated membership interest    3PD
Holding, Inc.    100% 3P Delivery Canada Inc.    Canada    1,000 common shares
   3PD Holding, Inc.    100% ALC Insurance Group, Ltd.    Cayman Islands   
5,000 shares of Class A Voting Common Shares    3PDIC, Inc.    100% Optima
Service Solutions, LLC    Georgia    100 uncertificated membership interest
units    3PD, Inc.    100% XPO NLM, Inc.    Delaware    1,000 shares of common
stock, par value $0.01    XPO Logistics, Inc.    100% XPO NLM, LLC    Delaware
   100 uncertificated membership interest units    XPO NLM, Inc.    100% Pacer
International, Inc.    Tennessee    100 shares of Common Stock    XPO Logistics,
Inc.    100% CTP Leasing, Inc    Delaware    1,000 shares of Common Stock   
Pacer International, Inc.    100% Intermodal Container Service, Inc.   
California    200 shares of Common Stock    Pacer Cartage, Inc.    100%
Manufacturers Consolidation Service of Canada, Inc.    Delaware    1,000 shares
of Common Stock    Pacer Transportation Solutions, Inc.    100% Ocean World
Lines, Inc.    Delaware    100 shares of Common Stock    RF International, Ltd.
   100% OWL Air, Inc.    Delaware    1,000 shares of Common Stock    Ocean World
Lines, Inc.    100% Pacer Cartage, Inc.    Delaware    100 shares of Common
Stock    Pacer International, Inc.    100% Pacer Container Line, Inc.   
Delaware    100 shares of Common Stock    Pacer International, Inc.    100%

 

17



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of Organization

  

Outstanding Capital Stock

  

Ownership

  

Percent
Ownership

Pacer Distribution Services, Inc. (formerly known as Conex Global Logistics
Services, Inc.)    Delaware    100 shares of Common Stock    Pacer
International, Inc.    100% Pacer Services, Inc.    Delaware    1,000 shares of
Common Stock    Pacer International, Inc.    100% Pacer Stacktrain, Inc.   
Tennessee    1,000 shares of Common Stock    Pacer International, Inc.    100%
Pacer Transport, Inc. (formerly known as Pacific Motor Transport Company)   
California    5 shares of Common Stock    Pacer International, Inc.    100%
Pacer Transportation Solutions, Inc.    Ohio   

60 shares of Class A Common Stock

7,140 shares of Class B Common Stock

   Pacer International, Inc.    100% PDS Trucking, Inc.    Delaware    100
shares of Common Stock    Pacer Distribution Services, Inc.    100% Rail to Rail
Transport, Inc.    Delaware    100 shares of Common Stock    Pacer Cartage, Inc.
   100% RF International, Ltd.    New York    400 shares of Common Stock   
Pacer International, Inc.    100% S & H Leasing, Inc.    Delaware    100 shares
of Common Stock    S & H Transport, Inc.    100% S & H Transport, Inc.   
Delaware    100 shares of Common Stock    Pacer Transport, Inc.    100% Pacer
International (Hong Kong) Ltd.    Hong Kong       Pacer International, Inc.   
100% Pacer International Logistics (UK) Ltd.    United Kingdom       Ocean World
Lines, Inc.    100% Pacer International Logistics (Hong Kong) Limited    Hong
Kong       Ocean World Lines, Inc.    100%

 

18



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of Organization

  

Outstanding Capital Stock

  

Ownership

  

Percent
Ownership

OWL Ocean World Lines Europe GmbH    Germany       Ocean World Lines, Inc.   
100% Stacktrain Mexico S. de R.L. de C.V.    Mexico       Pacer International,
Inc.    99% Pacer Holdings Coöperatief U.A.    Netherlands       Ocean World
Lines, Inc.    99% Pacer Comercial De Mexico S. de R.L. de C.V.    Mexico      
Pacer International, Inc.    99%

 

19



--------------------------------------------------------------------------------

SCHEDULE (4.13)

TO

CREDIT AGREEMENT

LITIGATION

C.H. Robinson Worldwide, Inc. v. XPO Logistics, Inc., et al, U.S. District
Court, Hennepin County, Minnesota

Class actions:

Marvin Brandon et al. v. 3PD, Inc., U.S. District Court, Northern District of
Illinois

Ruiz v. Affinity Logistics Corp., US District Court (California)

Martins et al. v. 3PD, Inc., US District Court (Massachusetts)

Dennis Montoya, et al. v. 3PD, Inc., The Home Depot, and The Home Depot, USA, US
District

Court, District of Arizona, Tucson Division

Ardon, et al. v. 3PD, Inc., U.S. District Court, Central District of California

 

20



--------------------------------------------------------------------------------

SCHEDULE (4.14)

TO

CREDIT AGREEMENT

BROKERS

None.

 

21



--------------------------------------------------------------------------------

SCHEDULE (4.15)

TO

CREDIT AGREEMENT

INTELLECTUAL PROPERTY

PATENTS

3PD, Inc. Patents

 

Serial Number

  

Country

  

Title

  

Brief Description

  

Status

12/722,455    USA    Triggering and Conducting an Automated Survey    Describes
the method used to trigger an automated service based on the completion of a
service event.    Pending 13/245,854    USA    Triggering and Conducting an
Automated Survey    Describes the method used to trigger an automated service
based on the completion of a service event.    Issued 14/057,396    USA   
Triggering, Conducting, and Analyzing an Automated Survey    Describes the
method used to analyze the results of an automated survey and determine if
follow up actions are warranted.    Pending 13/245,858    USA    Analyzing
Survey Results    Describes the method used to analyze the results of an
automated survey and potentially trigger follow up events    Pending 12/959,900
   USA    Service Call-Ahead System and Method    Describes a method to trigger
a service notification, such as an automated phone call, when a servicer is
approximately 30 minutes away.    Pending

 

22



--------------------------------------------------------------------------------

13/246,494    USA    Service Call-Ahead System and Method    Describes a method
to trigger a service notification, such as an automated phone call, when a
servicer is approximately 30 minutes away.    Pending 2696345    Canada   
Automated Survey System    Systems and methods for initiating and conducting an
automated survey.    Pending 2723506    Canada    Service Call-Ahead System and
Method    Systems and methods for managing service orders.    Pending

TRADEMARKS

3PD, Inc. Trademarks

 

MARK

  

SERIAL NO.

  

STATUS

  

COUNTRY

  

REGISTRATION NO.

3PD & Design    1505248    Registered    Canada    TMA811030 3PD (Stylized)   
77/894,626    Registered    USA    3,831,155 3PD (word mark)    77/894,623   
Registered    USA    3,824,760

 

23



--------------------------------------------------------------------------------

MARK

  

SERIAL NO.

  

STATUS

  

COUNTRY

  

REGISTRATION NO.

3PD (word mark)    1505247    Registered    Canada    TMA821281 3PDedicated   
85/050,030    Registered    USA    3,907,403 3PDedicated    1505241   
Registered    Canada    TMA863998 3PDESKTOP    85/192,841    Registered    USA
   4,298,634 3PDESKTOP    85/192,845    Registered    USA    4,298,635 3PDESKTOP
   1508375    Registered    Canada    TMA866540

 

24



--------------------------------------------------------------------------------

MARK

  

SERIAL NO.

  

STATUS

  

COUNTRY

  

REGISTRATION NO.

3PDirect    85/053,098    Registered    USA    3,904,333 3PDirect    85/053,455
   Registered    USA    4,292,701 3PDirect    85/192,847    Registered    USA   
4,283,443 3PDirect    1529093    Registered    Canada    TMA834537 DISPATCH
OFFICE    76/136,269    Registered    USA    2,694,544 PENCHANT    85/049,404   
Registered    USA    3,904,087

The Home Delivery Group LLC Trademarks

 

MARK

  

SERIAL NO.

  

STATUS

  

COUNTRY

  

REGISTRATION NO.

HGD HOME DELIVERY GROUP & Design    77/181,399    Registered    USA    3,456,681
HGD HOME DELIVERY GROUP    77/181,268    Registered    USA    3,460,537

 

25



--------------------------------------------------------------------------------

XPO Logistics, Inc. Trademarks

 

MARK

  

SERIAL NO.

  

STATUS

  

COUNTRY

  

REGISTRATION NO.

LOGO [g706894ex10_1pg209a.jpg]

XPO LOGISTICS & Design (Color)

   85/478,195    Registered    USA    4,175,359 XPO LOGISTICS    85/398,102   
Registered    USA    4,227,242 XPO    85/816,843    Pending    USA    XPO AIR
CHARTER    85/952,533    Registered    USA    4,477,512 XPO AIR    85/952,559   
Pending    USA    XPO EXPRESS    85/957,333    Pending    USA    EXPO EXPEDITED
   85/968,966    Pending    USA   

LOGO [g706894ex10_1pg209b.jpg]

XPOLOGISTICS

   1601106    Registered    Canada    TMA864,530

LOGO [g706894ex10_1pg209c.jpg]

XPO LOGISTICS CANADA

   1604678    Registered    Canada    TMA866,477

 

26



--------------------------------------------------------------------------------

MARK

  

SERIAL NO.

  

STATUS

  

COUNTRY

  

REGISTRATION NO.

XPO    1600931    Registration    Canada    TMA864,529 XPO LOGISTICS    1600933
   Pending; Advertised January 1, 2014    Canada    XPOLogistics Design   
1600936    Pending; Advertised January 1, 2014    Canada   

Bounce Logistics, Inc. Trademarks

 

MARK

  

SERIAL NO.

  

STATUS

  

COUNTRY

  

REGISTRATION NO.

LOGO [g706894ex10_1pg210a.jpg]

BOUNCE LOGISTICS & Design (Color)

  

 

85/816,798

  

 

Registered

  

 

USA

  

 

4,461,228

Concert Group Logistics, Inc. Trademarks

 

MARK

  

SERIAL NO.

  

STATUS

  

COUNTRY

  

REGISTRATION NO.

OWNERS DELIVER    78/813,366    Registered    USA    3,190,340

LOGO [g706894ex10_1pg210b.jpg]

CGL & Design

   76/300,954    Registered    USA    2,540,513

 

27



--------------------------------------------------------------------------------

Pacer International, Inc.

 

Registered Owner

  

Trademark

  

Country

  

Registration No.

  

Registration Date

  

Class

Pacer International, Inc.    PACER    Canada    TMA635270    15-Mar-2005    39
Pacer International, Inc.    PACER    European Community    3682655   
01-Sep-2005    35, 39 Pacer International, Inc.    PACER    Hong Kong   
300457353    14-Jul-2005    39 Pacer International, Inc.    PACER    Mexico   
1395338    13-Sept-2008    39 Pacer International, Inc.    P & DESIGN    Canada
   TMA648195    15-Sep-2005    39 Pacer International, Inc.    P & DESIGN   
Hong Kong    300457362    14-Jul-2005    39 Pacer International, Inc.    P &
DESIGN    Mexico    903945    19-Oct-2005    39 Pacer International, Inc.   
PACERMEX & DESIGN    Mexico    850618    17-Sep-2004    39 Pacer International,
Inc.    P PACER STACKTRAIN & DESIGN    Mexico    946951    31-Jul-2006    39
Pacer International, Inc.    PACER DIRECT & DESIGN    Mexico    995984   
03-Aug-2007    39 Pacer International, Inc.    OCEAN WORLD LINES & OWL DESIGN   
Thailand    SM25849    08-Mar-2004    39 Pacer International, Inc.    PACER
STACKTRAIN    USA    3179323    05-Dec-2006    35, 39 Pacer International, Inc.
   Pacer International, Inc.    USA    2904241    23-Nov-2004    39 Pacer
International, Inc.    PACER    USA    2904240    23-Nov-2004    39 Pacer
International, Inc.    P (word and design)    USA    2969185    19-Jul-2005   
Multiclass Pacer International, Inc.    PacerDirect    USA    3277838   
07-Aug-2007    Multiclass Pacer International, Inc.    P Pacer (stylized and/or
with design)    USA    3285361    28-Aug-2007    35, 39 Pacer International,
Inc.    MAKING YOUR WORLD RUN SMOOTHER    USA    3619182    12-May-2009    35,
39

 

28



--------------------------------------------------------------------------------

Registered Owner

  

Trademark

  

Country

  

Registration No.

  

Registration Date

  

Class

Pacer International, Inc.    P (stylized and/or with design)    USA    3619184
   12-May-2009    35, 39 Pacer International, Inc.    P PACER MAKING YOUR WORLD
RUN SMOOTHER (stylized and/or with design)    USA    3619185    12-May-2009   
35, 39 Pacer International, Inc.    OCEAN WORLD LINES    China   

11914438

(application no.)

   19-Dec-2013 (filing date)    39 Pacer International, Inc.    OWL    China   
12168242    8-Feb-2013    39 Pacer International, Inc.    OWL360    European
Community    8702722    24-May-2010    9, 35, 38, 39 Pacer International, Inc.
   OWL360    Hong Kong    301532664    28-Jan-2010    9 Pacer International,
Inc.    OWL360    USA    3803149    15-Jun-2010    35 Pacer International, Inc.
   OWL DESIGN    China       8-Feb-2013 (filing date)    35, 39 Pacer
International, Inc.    OWL DESIGN    European Community    11552064   
1-Jul-2013    39 Pacer International, Inc.    OWL DESIGN    China    12168243   
8-Feb-2013    39 Pacer International, Inc.    OWL DESIGN    Hong Kong   
300457344    17-Nov-2005    39 Pacer International, Inc.    P & DESIGN   
European Community    011552049    02-Aug-2013    39 Pacer International, Inc.
   PACER    European Community    011551918    02-Aug-2013    39 Pacer
International, Inc.    RFI 360    USA    3930925    15-Mar-2011    42

 

29



--------------------------------------------------------------------------------

Registered Owner

  

Trademark

  

Country

  

Registration No.

  

Registration Date

  

Class

Pacer International, Inc.    SMOOTHER MOVES CALCULATOR    USA    3961823   
17-May-2001    35, 39 Pacer International, Inc.    Powered by Pacer Stacktrain
   USA    3347942    4-Dec-2007    35, 39 Pacer International, Inc.   
Commitment. Start to Finish.    USA    3282280    21-Aug-2007    35, 39

Ocean World Lines, Inc.

 

Registered Owner

  

Trademark

  

Country

  

Registration No.

  

Registration Date

  

Class

Ocean World Lines, Inc.    OCEAN WORLD LINES    Hong Kong    300457334   
05-Dec-2005    39 Ocean World Lines, Inc.    OWL DESIGN    USA    2115240   
25-Nov-1997    39

RF International, Ltd.

 

Registered Owner

  

Trademark

  

Country

  

Registration No.

  

Registration Date

  

Class

RF International, Ltd.    RF INTERNATIONAL    USA    2219265    19-Jan-1999   
39 RF International, Ltd.    RFI    USA    2219266    19-Jan-1999    39

 

30



--------------------------------------------------------------------------------

SCHEDULE (4.17)

TO

CREDIT AGREEMENT

HAZARDOUS MATERIALS

None.

 

31



--------------------------------------------------------------------------------

SCHEDULE (4.19)

TO

CREDIT AGREEMENT

DEPOSIT AND OTHER ACCOUNTS, INCLUDING DISBURSEMENT ACCOUNTS

 

Account Name

  

Account Type

  

Financial Institution

  

Account Number

OPERATING ACCOUNTS:          3P Delivery Canada Inc.    Operating Account   
Scotia Bank, The Bank of Nova Scotia    [redacted] 3PD, Inc.    Operating
Account    SunTrust Bank    [redacted] 3PD, Inc.    Operating Account (eBay)   
SunTrust Bank    [redacted] 3PD, Inc.    Disbursement Account    SunTrust Bank
   [redacted] Bounce Logistics, Inc.    Checking    PNC    [redacted] Concert
Group Logistics, Inc.    3LI Operating Account    Chase    [redacted] Concert
Group Logistics, Inc.    Checking    PNC    [redacted] Concert Group Logistics,
Inc.    Checking    PNC    [redacted] LRG International, Inc. (Account Holder:
Concert Group Logistics, Inc.)    Checking    PNC    [redacted] Express-1, Inc.
   International Operating Account    PNC    [redacted] Express-1, Inc.   
Operating    PNC    [redacted] Express-1, Inc.    Operating Account    PNC   
[redacted] Express-1, Inc.    Operating Account    PNC    [redacted]

 

32



--------------------------------------------------------------------------------

Account Name

  

Account Type

  

Financial Institution

  

Account Number

Ocean World Lines, Inc.    Receivables    Bank of America Merrill Lynch   
[redacted] Optima Service Solutions, LLC    Operating Account    Fifth Third
Bank    [redacted] Pacer International, Inc.    Concentration    Bank of America
Merrill Lynch    [redacted] Pacer International, Inc.    Receivables    Bank of
America Merrill Lynch    [redacted] Pacer International, Inc.    Disbursement   
Bank of America Merrill Lynch    [redacted] Pacer International, Inc.   
Disbursement    Bank of America Merrill Lynch    [redacted] Pacer Services, Inc.
   Payroll    Bank of America Merrill Lynch    [redacted] Pacer Transportation
Solutions, Inc.    CAD account; disbursement (checks) and lockbox    JPMorgan
Chase Bank, NA Canada    [redacted] SD Logistics, LLC    3PD Legacy Operating
Account    SunTrust    [redacted] SD Logistics, LLC    ZBA Account    SunTrust
   [redacted] Turbo Dedicated    Operating Account    Bank of America   
[redacted] Turbo Logistics    Operating Account    Bank of America    [redacted]
XPO Air Charter, LLC    Main Operating Account    Wells Fargo    [redacted] XPO
Global Logistics Inc.    Main Operating Account    Royal Bank of Canada (“RBC”)
   [redacted] XPO Global Logistics Inc.    Receipt Account    RBC    [redacted]
XPO Logistics Canada Inc.    Receipt Account (CDN) (Blocked Account)    RBC   
[redacted] XPO Logistics Canada Inc.    Receipt Account (USD) (Blocked Account)
   RBC    [redacted] XPO Logistics Canada Inc.    Disbursement Account    RBC   
[redacted] XPO Logistics Canada Inc.    XPO Canada USD Disbursement Account   
RBC    [redacted] XPO Logistics Canada Inc.    Disbursement Account    RBC   
[redacted]

 

33



--------------------------------------------------------------------------------

Account Name

  

Account Type

  

Financial Institution

  

Account Number

XPO Logistics Canada Inc.    Disbursement Account    RBC    [redacted] XPO
Logistics Canada Inc.    Disbursement Account    RBC    [redacted] XPO Logistics
Canada Inc.    Disbursement Account    RBC    [redacted] XPO Logistics Canada
Inc.    Disbursement Account    RBC    [redacted] XPO Logistics Canada Inc.   
Disbursement Account    RBC    [redacted] XPO Logistics Canada Inc.   
Disbursement Account    RBC    [redacted] XPO Logistics Canada Inc.   
Disbursement Account    RBC    [redacted] XPO Logistics Canada Inc.   
Disbursement Account    RBC    [redacted] XPO Logistics Canada Inc.   
Disbursement Account    RBC    [redacted] XPO Logistics Canada Inc.   
Disbursement Account    RBC    [redacted] XPO Logistics Canada Inc.   
Disbursement Account    RBC    [redacted] XPO Logistics Canada Inc.   
Disbursement Account    RBC    [redacted] XPO Logistics Canada Inc.   
Disbursement Account    RBC    [redacted] XPO Logistics Canada Inc.   
Disbursement Account    RBC    [redacted] XPO Logistics Canada Inc.   
Disbursement Account    RBC    [redacted] XPO Logistics, Inc.    Deposit Account
for all entities    Wells Fargo    [redacted] XPO Logistics, Inc.    Deutsche
Bank Demand, Short Term Investment Account (Securities Account)    Deutsche Bank
   [redacted] XPO Logistics, Inc.    Deutsche Bank MMK, Short Term Investment
Account    Deutsche Bank    [redacted] XPO Logistics, Inc.    Disbursement
Account for all entities    Wells Fargo    [redacted] XPO Logistics, Inc.   
Master operating account    Wells Fargo    [redacted]

 

34



--------------------------------------------------------------------------------

Account Name

  

Account Type

  

Financial Institution

  

Account Number

XPO Logistics, Inc.    Payroll Account for US Payroll    Wells Fargo   
[redacted] XPO Logistics, Inc., Express-1, Inc.    Restricted Cash Account, used
for Great West Insurance    PNC    [redacted] XPO Logistics, LLC    Operating
Account    PNC    [redacted] XPO Logistics, LLC    Checking    PNC    [redacted]
XPO NLM, Inc.    Cash Disbursement Account    Comerica    [redacted] XPO NLM,
Inc.    Operating Account    Comerica    [redacted] XPO NLM, Inc.    Operating
Account    RBC    [redacted] XPO NLM, LLC    Operating Account    Comerica   
[redacted] XPO NLM, LLC    Cash Disbursement Account    Comerica    [redacted]

 

35



--------------------------------------------------------------------------------

SCHEDULE 4.21(a)

TO

CREDIT AGREEMENT

PLEDGED COLLATERAL FILING OFFICES

 

Type of Filing1

 

Entity

 

Filing Office/Jurisdiction

UCC-1 Financing Statement   XPO Logistics, Inc.   Secretary of State of the
State of Delaware UCC-1 Financing Statement   3P Delivery Canada Inc.   Recorder
of Deeds of the District of Columbia UCC-1 Financing Statement   3P Delivery
Canada Inc.   Secretary of State of the State of Connecticut UCC-1 Financing
Statement   3PD Holding, Inc.   Secretary of State of the State of Delaware
UCC-1 Financing Statement   3PD, Inc.   Superior Court Clerks Cooperative
Authority, Georgia UCC-1 Financing Statement   3PDIC, Inc.   Superior Court
Clerks Cooperative Authority, Georgia UCC-1 Financing Statement   Bounce
Logistics, Inc.   Secretary of State of the State of Delaware UCC-1 Financing
Statement   XPO Global Logistics Inc.   Recorder of Deeds of the District of
Columbia UCC-1 Financing Statement   XPO Global Logistics Inc.   Secretary of
State of the State of Connecticut UCC-1 Financing Statement   Concert Group
Logistics, Inc.   Secretary of State of the State of Delaware UCC-1 Financing
Statement   Express-1, Inc.   Michigan Department of State UCC-1 Financing
Statement   SD Logistics, LLC   Secretary of State of the State of Delaware

 

1  UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

 

36



--------------------------------------------------------------------------------

UCC-1 Financing Statement   XPO Air Charter, LLC   Secretary of State of the
State of Delaware UCC-1 Financing Statement   XPO AQ, Inc.   Secretary of State
of the State of Delaware UCC-1 Financing Statement   XPO Dedicated, LLC  
Secretary of State of the State of Delaware UCC-1 Financing Statement   XPO
Logistics Canada Inc.   Recorder of Deeds of the District of Columbia UCC-1
Financing Statement   XPO Logistics Canada Inc.   Secretary of State of the
State of Connecticut UCC-1 Financing Statement   XPO Logistics, LLC   Secretary
of State of the State of Delaware UCC-1 Financing Statement   XPO NLM, Inc.  
Secretary of State of the State of Delaware UCC-1 Financing Statement   XPO NLM,
LLC   Secretary of State of the State of Delaware UCC-1 Financing Statement  
Pacer International, Inc.   Secretary of State of the State of Tennessee UCC-1
Financing Statement   Pacer Stacktrain, Inc.   Secretary of State of the State
of Tennessee UCC-1 Financing Statement   Pacer Transportation Solutions, Inc.  
Secretary of State of the State of Ohio UCC-1 Financing Statement   Pacer
Services, Inc.   Secretary of State of the State of Delaware UCC-1 Financing
Statement   Pacer Cartage, Inc.   Secretary of State of the State of Delaware
UCC-1 Financing Statement   Pacer Distribution Services, Inc.   Secretary of
State of the State of Delaware UCC-1 Financing Statement   RF International,
Ltd.   Secretary of State of the State of New York UCC-1 Financing Statement  
Pacer Container Line, Inc.   Secretary of State of the State of Delaware

 

37



--------------------------------------------------------------------------------

UCC-1 Financing Statement   CTP Leasing, Inc.   Secretary of State of the State
of Delaware UCC-1 Financing Statement   Pacer Transport, Inc.   Secretary of
State of the State of California UCC-1 Financing Statement   Manufacturers
Consolidation Service of Canada, Inc.   Secretary of State of the State of
Delaware UCC-1 Financing Statement   Intermodal Container Service, Inc.  
Secretary of State of the State of California UCC-1 Financing Statement   Rail
to Rail Transport, Inc.   Secretary of State of the State of Delaware UCC-1
Financing Statement   PDS Trucking, Inc.   Secretary of State of the State of
Delaware UCC-1 Financing Statement   Ocean World Lines, Inc.   Secretary of
State of the State of Delaware UCC-1 Financing Statement   OWL Air, Inc.  
Secretary of State of the State of Delaware UCC-1 Financing Statement   S & H
Transport, Inc.   Secretary of State of the State of Delaware UCC-1 Financing
Statement   S & H Leasing, Inc.   Secretary of State of the State of Delaware
Trademark Security Agreement   Pacer International, Inc., Ocean World Lines,
Inc. and RF International, Ltd.   United States Patent and Trademark Office

 

38



--------------------------------------------------------------------------------

SCHEDULE (6.13)

TO

CREDIT AGREEMENT

UNRESTRICTED SUBSIDIARIES

None.

 

39



--------------------------------------------------------------------------------

SCHEDULE (6.14)

TO

CREDIT AGREEMENT

POST-CLOSING MATTERS

Opinion of Louis Gitomer, railcar counsel to the Borrowers, to be delivered
within 5 Business Days after the Closing Date.

Delivery of foreign share certificates to be delivered within 90 days after the
Closing Date (or such longer period as Agent may agree in its sole discretion).

Delivery of a deposit account control agreement with respect to the Canadian
Dollar deposit account (#4671811101) maintained by Pacer Transportation
Solutions, Inc. with JPMorgan Chase Bank, N.A. Canada to be delivered within ten
Business Days after the Closing Date (or such longer period as Agent may agree
in its sole discretion).

Delivery of stock certificate for RF International, Ltd. to be delivered within
5 days after the Closing Date.

Delivery of extensions or replacements to the Deposit Account Control Agreement
(“BofA DACA”) dated as of April 1, 2014 among Pacer International, Inc. and
Ocean World Lines, Inc., the Agent and Bank of America, N.A. on or before the
stated expiration of the BofA DACA to the extent necessary to prevent an Event
of Default arising from a breach of the requirements of Annex A of the Credit
Agreement.

 

40



--------------------------------------------------------------------------------

SCHEDULE (7.2)

TO

CREDIT AGREEMENT

EXISTING INVESTMENTS

None.

 

41



--------------------------------------------------------------------------------

SCHEDULE (7.3(d))

TO

CREDIT AGREEMENT

EXISTING INDEBTEDNESS

(1) Indebtedness secured by $33,000 in cash collateral with respect to the
Continuing FX/Cash Management Obligations

(2) Existing Letters of Credit as indicated below to the extent each such letter
of credit remains cash collateralized:

 

Loan Party

  

Issuer

LOC No.

  

Amount

Outstanding

  

Beneficiary

  

Expiry Date

XPO Logistics, Inc. (f/k/a Express-1 Expedited Solutions, Inc.)    PNC Bank,
National Association Pittsburgh, PA 12501770-00-000    350,000.00 USD    Great
West Casualty Company South Sioux City, NE    Auto-renewing XPO Logistics Canada
Inc. (f/k/a Kelron Montreal (TCL) Inc.)   

Royal Bank of Canada, International Trade Centre-Ontario

Toronto, Ontario P407056T07512

   50,000.00 USD    Guarantee Company of North America c/o Roanoke Trade
Services Schaumburg, IL    Auto-renewing Pacer International, Inc.    Bank of
America, N.A. 3102469   

215,443.00

USD

   National Union Fire Insurance Co.    30-Mar-14 Pacer International, Inc.   
Bank of America, N.A. 3087766   

4,352,319.00

USD

   National Union Fire Insurance Co.    23-Apr-14 Pacer International, Inc.   
Bank of America, N.A. 3098665   

2,687,763.00

USD

   National Union Fire Insurance Co.    19-Dec-14 Pacer International, Inc.   
Bank of America, N.A. 68055615   

415,000.00

USD

   Discover Property & Casualty    22-Dec-14

 

42



--------------------------------------------------------------------------------

Pacer International, Inc.    Bank of America, N.A. 68055720   

1,000,000.00

USD

   Genesis Insurance Company    23-Dec-14 Pacer International, Inc.    Bank of
America, N.A. 68055722   

75,000.00

USD

   Zurich American Insurance Company    23-Dec-14 Pacer International, Inc.   
Bank of America, N.A. 68055721   

675,371.00

USD

   Liberty Mutual Insurance Company    28-Dec-14 Pacer International, Inc.   
Bank of America, N.A. 68056217   

20,000.00

USD

   Liberty Mutual Insurance Company    24-Jan-15 Pacer International, Inc.   
Bank of America, N.A. 3092152   

1,500,000.00

USD

   Ace American Insurance Company    12-Mar-15

 

43



--------------------------------------------------------------------------------

SCHEDULE (7.4)

TO

CREDIT AGREEMENT

AFFILIATE TRANSACTIONS

None.

 

44



--------------------------------------------------------------------------------

SCHEDULE (7.7)

TO

CREDIT AGREEMENT

EXISTING LIENS

 

Name of Debtor

  

Secured Party

  

Jurisdiction/Office

  

Type of UCC/

File Number/ Date Filed

  

Description of

Collateral

3PD, Inc.    Hitachi Capital America Corp.    Superior Court
Clerks Cooperative
Authority, Georgia    UCC-1


007-2009-009256

   2009 Chevrolet
Tahoe VIN:
1GNFK23059R177168,
together with all
substitutions,
attachments,
replacements,
accessions, insurance
proceeds and the
proceeds of the
foregoing.

Deposits as security for the following letters of credit, in each case, held
with the financial institution issuing the applicable letter of credit:

 

Loan Party

  

Issuer

LOC No.

  

Amount
Outstanding

  

Beneficiary

  

Expiry

Date

XPO Logistics, Inc. (f/k/a Express-1 Expedited Solutions, Inc.)    PNC Bank,
National Association Pittsburgh, PA 12501770-00-000    350,000.00 USD    Great
West Casualty
Company
South Sioux City,
NE    Auto-renewing XPO Logistics Canada Inc. (f/k/a Kelron Montreal (TCL) Inc.)
  

Royal Bank of Canada, International Trade Centre-Ontario

Toronto, Ontario P407056T07512

   50,000.00 USD    Guarantee Company
of North America c/o
Roanoke Trade
Services
Schaumburg, IL    Auto-renewing

 

45



--------------------------------------------------------------------------------

$33,000 cash collateral deposit for Continuing FX/Cash Management Obligations.

$11,269,112.80 in cash collateral deposits as security for the following letters
of credit, in each case, held with the financial institution issuing the
applicable letter of credit:

 

Loan Party

  

Issuer

LOC No.

  

Amount
Outstanding

  

Beneficiary

  

Expiry Date

Pacer International, Inc.

   Bank of America,
N.A.

3102469

   215,443.00


USD

   National
Union Fire
Insurance Co.    30-Mar-14

Pacer International, Inc.

   Bank of America,
N.A.

3087766

   4,352,319.00


USD

   National
Union Fire
Insurance Co.    23-Apr-14

Pacer International, Inc.

   Bank of America,
N.A.

3098665

   2,687,763.00


USD

   National
Union Fire
Insurance Co.    19-Dec-14

Pacer International, Inc.

   Bank of America,
N.A.

68055615

   415,000.00


USD

   Discover
Property &
Casualty    22-Dec-14

Pacer International, Inc.

   Bank of America,
N.A.

68055720

   1,000,000.00


USD

   Genesis
Insurance
Company    23-Dec-14

Pacer International, Inc.

   Bank of America,
N.A.

68055722

   75,000.00


USD

   Zurich
American
Insurance
Company    23-Dec-14

Pacer International, Inc.

   Bank of America,
N.A.

68055721

   675,371.00


USD

   Liberty
Mutual
Insurance
Company    28-Dec-14

Pacer International, Inc.

   Bank of America,
N.A.

68056217

   20,000.00


USD

   Liberty
Mutual
Insurance
Company    24-Jan-15

Pacer International, Inc.

   Bank of America,
N.A.

3092152

   1,500,000.00


USD

   Ace
American
Insurance
Company    12-Mar-15

 

46